Execution Version

 







CREDIT AGREEMENT

Dated as of July 16, 2014

among

AMSURG CORP.,
as the Borrower,

The Several Lenders
from Time to Time Parties Hereto,

and

CITIBANK, N.A.,
as Administrative Agent, Collateral Agent, a Letter of Credit Issuer and
Swingline Lender

———————————————————————————————————————

SUNTRUST BANK
as Syndication Agent


BANK OF AMERICA, N.A., JEFFERIES FINANCE LLC
AND WELLS FARGO BANK, NATIONAL ASSOCIATION
as Documentation Agents


CITIGROUP GLOBAL MARKETS, INC., SUNTRUST ROBINSON HUMPHREY, INC., MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, JEFFERIES FINANCE LLC AND WELLS FARGO
SECURITIES LLC
as Joint Lead Arrangers and Joint Bookrunners




 










NY\6379601.11

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
 
 
 
Page


SECTION 1.
Definitions
3
 
1.1


 
Defined Terms
3
 
1.2


 
Other Interpretive Provisions
85
 
1.3


 
Accounting Terms
86
 
1.4


 
Rounding
87
 
1.5


 
References to Agreements, Laws, Etc.
87
 
1.6


 
Times of Day
87
 
1.7


 
Timing of Payment or Performance
87
 
1.8


 
Currency Equivalents Generally
87
 
1.9


 
Classification of Loans and Borrowings
88
SECTION 2.
Amount and Terms of Credit Facilities
88
 
2.1


 
Loans
89
 
2.2


 
Minimum Amount of Each Borrowing; Maximum Number of Borrowings
91
 
2.3


 
Notice of Borrowing
91
 
2.4


 
Disbursement of Funds
93
 
2.5


 
Repayment of Loans; Evidence of Debt
94
 
2.6


 
Conversions and Continuations
96
 
2.7


 
Pro Rata Borrowings
97
 
2.8


 
Interest
98
 
2.9


 
Interest Periods
99
 
2.10


 
Increased Costs, Illegality, Etc.
99
 
2.11


 
Compensation
102
 
2.12


 
Change of Lending Office
103
 
2.13


 
Notice of Certain Costs
103
 
2.14


 
Incremental Facilities
103
 
2.15


 
Extensions of Term Loans, Revolving Credit Loans and Revolving Credit
Commitments
107
 
2.16


 
Defaulting Lenders
112
SECTION 3.
Letters of Credit
115
 
3.1


 
Issuance of Letters of Credit
115
 
3.2


 
Letter of Credit Requests
116
 
3.3


 
Letter of Credit Participations
118
 
3.4


 
Agreement to Repay Letter of Credit Drawings
120
 
3.5


 
Increased Costs
121
 
3.6


 
New or Successor Letter of Credit Issuer
122
 
3.7


 
Role of Letter of Credit Issuer
123
 
3.8


 
Cash Collateral
124
 
3.9


 
Existing Letters of Credit
124
 
3.10


 
Conflict with Issuer Documents
125
 
3.11


 
Letters of Credit Issued for Restricted Subsidiaries
125




NY\6379601.11

--------------------------------------------------------------------------------



 
3.12


 
Other
125
 
3.13


 
Applicability of ISP and UCP
126
SECTION 4.
Fees; Commitment Reductions and Terminations
126
 
4.1


 
Fees
126
 
4.2


 
Voluntary Reduction of Commitments
127
 
4.3


 
Mandatory Termination of Commitments
129
SECTION 5.
Payments
129
 
5.1


 
Voluntary Prepayments
129
 
5.2


 
Mandatory Prepayments
131
 
5.3


 
Method and Place of Payment
136
 
5.4


 
Net Payments
137
 
5.5


 
Computations of Interest and Fees
141
 
5.6


 
Limit on Rate of Interest
142
SECTION 6.
Conditions Precedent to Initial Credit Event
142
 
6.1


 
Credit Documents
142
 
6.2


 
Collateral
143
 
6.3


 
Legal Opinions
144
 
6.4


 
Insurance Certificates
144
 
6.5


 
Closing Certificates
144
 
6.6


 
Corporate Proceedings
144
 
6.7


 
Corporate Documents
145
 
6.8


 
Solvency Certificate
145
 
6.9


 
Lien Searches
145
 
6.10


 
Debt Refinancing
145
 
6.11


 
Patriot Act
145
 
6.12


 
Fees and Expenses
145
 
6.13


 
Senior Notes Financing
145
 
6.14


 
Sheridan Acquisition
145
 
6.15


 
Representations and Warranties
146
 
6.16


 
No Sheridan Material Adverse Effect
146
 
6.17


 
Financial Statements
146
SECTION 7.
Conditions Precedent to All Credit Events
147
 
7.1


 
No Default; Representations and Warranties
147
 
7.2


 
Notice of Borrowing; Letter of Credit Request
147
SECTION 8.
 
Representations, Warranties and Agreements
148
 
8.1


 
Corporate Status
148
 
8.2


 
Corporate Power and Authority; Enforceability; Compliance with Laws    
148
 
8.3


 
No Violation
148
 
8.4


 
Litigation
149
 
8.5


 
Margin Regulations
149
 
8.6


 
Governmental Approvals
149
 
8.7


 
Investment Company Act
149
 
8.8


 
True and Complete Disclosure
150
 
8.9


 
Financial Statements
150
 
8.10


 
Tax Returns and Payments, Etc.
151




NY\6379601.11

--------------------------------------------------------------------------------



 
8.11


 
Compliance with ERISA
151
 
8.12


 
Subsidiaries
151
 
8.13


 
Intellectual Property
152
 
8.14


 
Environmental Laws
152
 
8.15


 
Properties, Assets and Rights
153
 
8.16


 
Solvency
153
 
8.17


 
Material Adverse Change
153
 
8.18


 
[Reserved]
153
 
8.19


 
Insurance
153
 
8.20


 
Use of Proceeds
153
 
8.21


 
Anti-Terrorism Law
154
 
8.22


 
Labor Matters
154
 
8.23


 
Subordination of Junior Financing
154
 
8.24


 
No Default
155
 
8.25


 
Inactive Subsidiaries
155
 
8.26


 
Acquisition Documents
155
 
8.27


 
Security Documents
155
SECTION 9.
 
Affirmative Covenants
155
 
9.1


 
Information Covenants
156
 
9.2


 
Books, Records and Inspections
160
 
9.3


 
Maintenance of Insurance
161
 
9.4


 
Payment of Taxes
161
 
9.5


 
Consolidated Corporate Franchises
162
 
9.6


 
Compliance with Statutes and Material Agreements
162
 
9.7


 
ERISA
162
 
9.8


 
Good Repair
163
 
9.9


 
Equal Security for Obligations
163
 
9.10


 
Additional Guarantors and Grantors
163
 
9.11


 
Pledges of Additional Stock and Evidence of Indebtedness
163
 
9.12


 
Use of Proceeds
164
 
9.13


 
Changes in Locations, Name, etc
165
 
9.14


 
Further Assurances
165
 
9.15


 
Designation of Subsidiaries
167
 
9.16


 
Maintenance of Ratings
167
SECTION 10.
 
Negative Covenants
167
 
10.1


 
Limitation on Indebtedness
168
 
10.2


 
Limitation on Liens
174
 
10.3


 
Limitation on Fundamental Changes
179
 
10.4


 
Limitation on Sale of Assets
180
 
10.5


 
Limitation on Investments
183
 
10.6


 
Limitation on Dividends
188
 
10.7


 
Limitations on Debt Payments and Amendments
191
 
10.8


 
Negative Pledge Clauses/Limitations on Certain Restrictions
192
 
10.9


 
Inactive Subsidiaries
193
 
10.10


 
Financial Performance Covenants
193




NY\6379601.11

--------------------------------------------------------------------------------



 
10.11


 
Transactions with Affiliates
194
 
10.12


 
Nature of Business
196
 
10.13


 
Accounting Changes/Fiscal Year
196
SECTION 11.
 
Events of Default/Application of Proceeds
196
 
11.1


 
Events of Default
196
 
11.2


 
Application of Proceeds
199
SECTION 12.
 
The Administrative Agent and the Collateral Agent
200
 
12.1


 
Appointment
200
 
12.2


 
Limited Duties
201
 
12.3


 
Binding Effect
201
 
12.4


 
Delegation of Duties
201
 
12.5


 
Exculpatory Provisions
201
 
12.6


 
Reliance by Administrative Agent
202
 
12.7


 
Notice of Default
202
 
12.8


 
Non-Reliance on Administrative Agent and Other Lenders
203
 
12.9


 
Indemnification
203
 
12.10


 
Citi in Its Individual Capacity
204
 
12.11


 
Successor Agent
204
 
12.12


 
Withholding Tax
205
 
12.13


 
Duties as Collateral Agent and as Paying Agent
206
 
12.14


 
Authorization to Release Liens and Guarantees
206
 
12.15


 
Intercreditor Agreements
206
 
12.16


 
Secured Cash Management Agreements and Secured Hedge Agreements    
207
SECTION 13.
 
Miscellaneous
208
 
13.1


 
Amendments and Waivers
208
 
13.2


 
Notices; Electronic Communications
211
 
13.3


 
No Waiver; Cumulative Remedies
214
 
13.4


 
Survival of Representations and Warranties
214
 
13.5


 
Payment of Expenses; Indemnification
214
 
13.6


 
Successors and Assigns; Participations and Assignments
216
 
13.7


 
Replacements of Lenders Under Certain Circumstances
224
 
13.8


 
Adjustments; Set-off
225
 
13.9


 
Counterparts
227
 
13.10


 
Severability
227
 
13.11


 
Integration
227
 
13.12


 
GOVERNING LAW
227
 
13.13


 
Submission to Jurisdiction; Waivers
227
 
13.14


 
Acknowledgments
228
 
13.15


 
WAIVERS OF JURY TRIAL
228
 
13.16


 
Confidentiality
229
 
13.17


 
Release of Collateral and Guarantee Obligations; Subordination of Liens
230
 
13.18


 
USA PATRIOT ACT
231
 
13.19


 
Judgment Currency
231
 
13.20


 
Payments Set Aside
232




NY\6379601.11

--------------------------------------------------------------------------------



SCHEDULES
Schedule 1.1(a)
Commitments of Lenders

Schedule 1.1(b)
Existing Letters of Credit

Schedule 1.1(c)
Mortgaged Property

Schedule 1.1(d)
Inactive Subsidiaries

Schedule 8.12
Subsidiaries

Schedule 8.14
Environmental Matters

Schedule 8.15
Owned Real Property

Schedule 9.14(f)
Post-Closing Items

Schedule 10.1
Indebtedness

Schedule 10.2
Liens

Schedule 10.4
Dispositions

Schedule 10.5
Investments

Schedule 10.8
Negative Pledge Clauses

Schedule 10.11
Transactions with Affiliates

Schedule 13.2
Addresses for Notices

EXHIBITS
Exhibit A
Form of Guarantee

Exhibit B
Form of Security Agreement

Exhibit C-1
Form of Pledge Agreement (Non-TN Credit Parties)

Exhibit C-2
Form of Pledge Agreement (TN Credit Parties)

Exhibit D
Form of Notice of Borrowing

Exhibit E
Form of Letter of Credit Request

Exhibit F
Form of Closing Certificate

Exhibit G-1
Form of Promissory Note (Revolving Credit and Swingline Loans)

Exhibit G-2
Form of Promissory Note (Term Loans)

Exhibit H-1
Form of First Lien/Second Lien Intercreditor Agreement

Exhibit H-2
Form of Pari Passu Intercreditor Agreement

Exhibit I
Form of Assignment and Acceptance

Exhibit J
[Reserved]

Exhibit K
Form of Solvency Certificate

Exhibit L
Form of United States Tax Compliance Certificate

Exhibit M
Form of Intercompany Note

Exhibit N
Form of Mortgage

Exhibit O
Form of Perfection Certificate








NY\6379601.11

--------------------------------------------------------------------------------



CREDIT AGREEMENT, dated as of July 16, 2014, among AMSURG CORP., a Tennessee
corporation (the “Borrower”), the banks, financial institutions and other
investors from time to time parties hereto (each a “Lender” and, collectively,
the “Lenders”; each as hereinafter further defined) and CITIBANK, N.A., as the
Administrative Agent, Collateral Agent, a Letter of Credit Issuer and Swingline
Lender.
RECITALS:
WHEREAS, the Borrower is party to (i) that certain Revolving Credit Agreement,
dated as of May 28, 2010, among the Borrower, SunTrust Bank, as administrative
agent and the other lenders party thereto (as amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Existing Borrower
Credit Agreement”) and (ii) that certain Note Purchase Agreement, dated as of
May 28, 2010, among the Borrower, The Prudential Life Insurance Company of
America and the other institutions party thereto (as amended, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Borrower Note Purchase Agreement,” and, together with the Existing Borrower
Credit Agreement, the “Existing Borrower Debt Documents”);
WHEREAS, Sheridan (as defined below) is party to (i) that certain First Lien
Credit Agreement, dated as of June 29, 2012, among Sunbeam Intermediate
Holdings, Inc., Sheridan, Credit Suisse AG, Cayman Islands Branch, and the
lenders party thereto, as amended, supplemented or otherwise modified from time
to time prior to the date hereof (the “Existing Sheridan First Lien Credit
Agreement”) and (ii) that certain Second Lien Credit Agreement, dated as of June
29, 2012, among Sunbeam Intermediate Holdings, Inc., Sheridan, Credit Suisse AG,
Cayman Islands Branch, and the lenders party thereto, as amended, supplemented
or otherwise modified from time to time prior to the date hereof (the “Existing
Sheridan Second Lien Credit Agreement,” and, together with the Existing Sheridan
First Lien Credit Agreement, the “Existing Sheridan Credit Agreements”);
WHEREAS, the Borrower has requested that, immediately upon the satisfaction in
full of the applicable conditions precedent set forth in Section 6 below, the
Lenders and Letter of Credit Issuer extend credit to the Borrower in the form of
(i) $870,000,000 in aggregate principal amount of Initial Term Loans to be
borrowed on the Closing Date (the “Initial Term Loan Facility”) and (ii) a
Revolving Credit Facility in an initial aggregate principal amount of
$300,000,000 (the “Revolving Credit Facility” and, together with the Initial
Term Loan Facility (as defined below) and any other term loan or revolving
credit facility effective under the Credit Documents, the “Facilities”). The
Revolving Credit Facility may include one or more Letters of Credit issued from
time to time and one or more Swingline Loans from time to time denominated in
Dollars;
WHEREAS, contemporaneously with the borrowing under the Initial Term Loan
Facility, the Borrower will issue the Senior Notes (as defined below) in
aggregate principal amount of up to $1,100,000,000;

1
NY\6379601.11

--------------------------------------------------------------------------------



WHEREAS, the Lenders have indicated their willingness to extend such credit, and
the Letter of Credit Issuer has indicated its willingness to issue Letters of
Credit, in each case on the terms and subject to the conditions set forth
herein;
WHEREAS, in connection with the foregoing and as an inducement for the Lenders
and the Letter of Credit Issuer to extend the credit contemplated hereunder, the
Borrower has agreed to secure all of its Obligations by granting to the
Collateral Agent, for the benefit of the Secured Parties, a first priority lien
(such priority subject to certain Liens permitted hereunder) on substantially
all of its assets (except as otherwise set forth in the Credit Documents),
including a pledge of all of the Capital Stock (other than Excluded Capital
Stock) of each of its Subsidiaries; and
WHEREAS, in connection with the foregoing and as an inducement for the Lenders
and the Letter of Credit Issuer to extend the credit contemplated hereunder, the
Guarantors have agreed to guarantee the Obligations and to secure their
respective guarantees by granting to the Collateral Agent, for the benefit of
Secured Parties, a first priority lien (such priority subject to certain Liens
permitted hereunder) on substantially all of their respective assets (except as
otherwise set forth in the Credit Documents), including a pledge of all of the
Capital Stock (other than Excluded Capital Stock) of each of their respective
Subsidiaries.
AGREEMENT:
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

2
NY\6379601.11

--------------------------------------------------------------------------------



SECTION 1.Definitions.
1.1    Defined Terms. As used herein, the following terms shall have the
meanings specified in this Section 1.1 unless the context otherwise requires:
“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1%, (c) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00% and (d) solely with regard to the Initial
Term Loans, 1.75%; provided that, for the avoidance of doubt, for purposes of
calculating the Eurodollar Rate pursuant to clause (c) above, the Eurodollar
Rate for any day shall be based on the rate per annum determined on such day at
approximately 11:00 a.m. (London time) by reference to the ICE Benchmark
Administration Interest Settlement Rates (or by reference to the rates provided
by any Person that takes over the administration of such rate if the ICE
Benchmark Administration is no longer making a “LIBOR” rate available) for
deposits in Dollars (as set forth by the Bloomberg Information Service or any
successor thereto or any other service selected by the Administrative Agent that
has been nominated by the ICE Benchmark Administration (or any successor
thereto) as an authorized vendor for the purpose of displaying such rates) for a
period equal to one month; provided that, to the extent that the Eurodollar Rate
is not ascertainable pursuant to the foregoing, the Reference Rate shall be
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for a one month Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on such date. If
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the ABR shall be determined without regard to
clause (b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the ABR due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Eurodollar Rate shall be effective
on the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate, as the case may be.
“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a) and, in any event, shall include all Swingline Loans.
“Acceptable Reinvestment Commitment” shall mean a binding commitment of the
Borrower or any Restricted Subsidiary entered into at any time prior to the end
of the Reinvestment Period to reinvest the proceeds of an Asset Sale Prepayment
Event, Permitted Sale Leaseback or Recovery Prepayment Event.
“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary for any period, the amount for such period
of Consolidated

3
NY\6379601.11

--------------------------------------------------------------------------------



EBITDA of such Pro Forma Entity (determined as if references to the Borrower and
the Restricted Subsidiaries in the definition of the term “Consolidated EBITDA”
were references to such Pro Forma Entity and its subsidiaries that will become
Restricted Subsidiaries), all as determined on a consolidated, combined or
condensed basis for such Pro Forma Entity in accordance with GAAP.
“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA.”
“acquired Person” shall have the meaning provided in Section 10.1(l).
“Additional Lender” shall have the meaning provided in Section 2.14(d).
“Adjusted Total Extended Revolving Credit Commitment” shall mean, at any time,
with respect to any Class of Extended Revolving Credit Commitments, the Total
Extended Revolving Credit Commitment for such Class less the aggregate Extended
Revolving Credit Commitments of all Defaulting Lenders in such Class.
“Adjusted Total Revolving Credit Commitment” shall mean, at any time, the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.
“Administrative Agent” shall mean Citi, or any successor to Citi appointed in
accordance with the provisions of Section 12.11, together with its Affiliates
that are appointed as sub-agents in accordance with Section 12.4, in each case,
as the administrative agent for the Lenders under this Agreement and the other
Credit Documents.
“Administrative Agent’s Office” shall mean the office and, as appropriate,
account of the Administrative Agent set forth on Schedule 13.2 or such other
office or account as the Administrative Agent may hereafter designate in writing
as such to the other parties hereto.
“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. The term
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise; provided
that, in any event for purposes of this definition, any Person that owns,
directly or indirectly, 10% or more of the securities having the ordinary voting
power for the election of directors or governing body of a corporation or 10% or
more of the partnership or other ownership interest of any Person (other than a
limited partner of such other Person) will be deemed to Control such corporation
or other Person. The terms “Controlling” and “Controlled” have meanings
correlative thereto.
“Agents” shall mean each of the Administrative Agent and the Collateral Agent.

4
NY\6379601.11

--------------------------------------------------------------------------------



“Agreement” shall mean this Credit Agreement.
“Applicable Laws” shall mean, as to any Person, any international, foreign,
federal, state and local law (including common law and Environmental Laws),
statute, regulation, ordinance, treaty, rule, order, code, regulation, decree,
guideline, judgment, consent decree, writ, injunction, settlement agreement,
governmental requirement and administrative or judicial precedents enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding on such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.
“Applicable Margin” shall mean with respect to any (i) Initial Term Loan, the
following percentages per annum, based upon the Consolidated Total Debt to
Consolidated EBITDA Ratio as set forth in the most recent certificate received
by the Administrative Agent pursuant to Section 9.1(d):
Pricing Level
Consolidated Total Debt to Consolidated EBITDA Ratio
Applicable Margin for Initial Term Loans that are Eurodollar Loans
Applicable Margin for Initial Term Loans that are ABR Loans
1
Greater than or equal to 4.75:1.00
3.00%
2.00%
2
Less than
4.75:1.00
2.75%
1.75%



; and (ii) Revolving Credit Loans and Swingline Loans, the following percentages
per annum, based upon the Consolidated Secured Debt to Consolidated EBITDA Ratio
as set forth in the most recent certificate received by the Administrative Agent
pursuant to Section 9.1(d):


Pricing Level
Consolidated Secured Debt to Consolidated EBITDA Ratio
Applicable Margin for Revolving Credit Loans that are Eurodollar Loans
Applicable Margin for Revolving Credit Loans that are ABR Loans and Swingline
Loans
1
Greater than or equal to 2.00:1.00
3.00%
2.00%
2
Less than
2.00:1.00
2.75%
1.75%



Notwithstanding anything to the contrary in this definition, during the period
from the Closing Date until the Initial Financial Statement Delivery Date, the
Applicable Margin for Revolving Credit Loans and Swingline Loans shall be
determined by “Pricing Level 1” set forth above. Any increase or decrease in the
Applicable Margin for Revolving Credit Loans or Swingline Loans resulting from a
change in the Consolidated Secured Debt to Consolidated EBITDA Ratio shall
become effective as of the first Business Day immediately following the

5
NY\6379601.11

--------------------------------------------------------------------------------



date Section 9.1 Financials are delivered to the Administrative Agent pursuant
to Sections 9.1(a) and 9.1(b); provided that at the option of the Required
Lenders, the highest pricing level (as set forth in the table above) shall apply
(a) as of the first Business Day after the date on which Section 9.1 Financials
were required to have been delivered but have not been delivered pursuant to
Section 9.1 and shall continue to so apply to and including the date on which
such Section 9.1 Financials are so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (b) as
of the first Business Day after an Event of Default under Section 11.1(a) or
Section 11.1(e) shall have occurred and be continuing and, in the case of
Section 11.1(a), the Administrative Agent has notified the Borrower that the
highest pricing level applies, and shall continue to so apply to but excluding
the date on which such Event of Default shall cease to be continuing (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply).
In the event that the Administrative Agent and the Borrower determine that any
Section 9.1 Financials previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(a) the Borrower shall as soon as practicable deliver to the Administrative
Agent the correct Section 9.1 Financials for such Applicable Period, (b) the
Applicable Margin shall be determined as if the pricing level for such higher
Applicable Margin were applicable for such Applicable Period, and (c) the
Borrower shall within 10 Business Days of demand thereof by the Administrative
Agent pay to the Administrative Agent the accrued additional interest owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
this Agreement. This paragraph shall not limit the rights of the Administrative
Agent and Lenders with respect to Section 2.8(c) and Section 11.
“Applicable Period” shall have the meaning provided in the definition of the
term “Applicable Margin”.
“Approved Fund” shall have the meaning provided in Section 13.6(b).
“Asset Sale Prepayment Event” shall mean any Disposition (or series of related
Dispositions) of any business unit, asset or property of the Borrower or any
Restricted Subsidiary (including any Disposition of any Capital Stock of any
Subsidiary of the Borrower owned by the Borrower or any Restricted Subsidiary);
provided that the term “Asset Sale Prepayment Event” shall not include (a) any
Recovery Event or any Permitted Sale Leaseback or (b) any Disposition (or series
of related Dispositions) made pursuant to clauses (a), (b), (d)(i), (e), (f),
(h), (i), (j), (l), (n) and (o) of Section 10.4.

6
NY\6379601.11

--------------------------------------------------------------------------------



“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 13.6) substantially in the form of Exhibit I.
“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Executive Officer, the Chief Financial Officer, the Chief Operating
Officer, the Treasurer, any Vice President, the Assistant Treasurer, with
respect to certain limited liability companies, partnerships or Controlled
Physician Affiliates that do not have officers, any manager, managing member or
general partner thereof, any other senior officer of the Borrower or any other
Credit Party designated as such in writing to the Administrative Agent by the
Borrower or any other Credit Party, as applicable, and, with respect to any
document (other than the solvency certificate) delivered on the Closing Date,
the Secretary or the Assistant Secretary of any Credit Party. Any document
delivered hereunder that is signed by an Authorized Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
limited liability company, partnership and/or other action on the part of the
Borrower or any other Credit Party and such Authorized Officer shall be
conclusively presumed to have acted on behalf of such Person.
“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(e).
“Available Amount” shall mean, at any time (the “Available Amount Reference
Time”) an amount equal at such time to (a) the sum (which shall not be less than
zero) of, without duplication:
(i)    $70,000,000;
(ii)    an amount (which shall not be less than zero) equal to (A) the
cumulative amount of Excess Cash Flow of the Borrower for the period from the
Business Day immediately following the Closing Date and ending on December 31,
2015 and for each completed fiscal year thereafter that is not required prior to
the applicable Available Amount Reference Time to be applied as a mandatory
prepayment pursuant to Section 5.2(a)(ii) (it being understood for the avoidance
of doubt that, solely for purposes of this definition, Excess Cash Flow for any
fiscal year shall be deemed to be zero until the Section 9.1 Financials for such
fiscal year have been received by the Administrative Agent) minus (B) the amount
of any voluntary prepayment or acquisition by assignment of Loans that the
Borrower elected to apply as a deduction to the calculation of the Excess Cash
Flow payment under Section 5.2(a)(ii) for such fiscal year;
(iii)    to the extent not already included in clause (ii) above, the aggregate
amount of all dividends, returns, interest, profits, distributions, income and
similar amounts (in each case, to the extent made in cash) received by the
Borrower or any Restricted Subsidiary from any Investment (which amounts

7
NY\6379601.11

--------------------------------------------------------------------------------



when combined with any such amount set forth in clause (iv) below shall not
exceed the amount of such Investment (valued at the Fair Market Value of such
Investment at the time such Investment was made)) to the extent such Investment
was made by using the Available Amount pursuant to Section 10.5(i)(iv)(B)(3),
clause (iii) of the proviso to Section 10.5(q) or clause (iii) of the first
proviso to Section 10.5(r) during the period from and including the Business Day
immediately following the Closing Date through and including the Available
Amount Reference Time (other than the portion of any such dividends and other
distributions that is used by the Borrower or any Restricted Subsidiary to pay
taxes);
(iv)    to the extent not already included in clause (ii) above or applied to
prepay the Term Loans in accordance with Section 5.2(a)(i), or to prepay,
repurchase, redeem or defease any secured Permitted Additional Debt or secured
Credit Agreement Refinancing Indebtedness, the aggregate amount of all Net Cash
Proceeds received by the Borrower or any Restricted Subsidiary in connection
with the Disposition of its ownership interest in any Investment (which amounts
when combined with any such amount set forth in clause (iii) above shall not
exceed the amount of any such Investment valued at the Fair Market Value of such
Investment at the time such Investment was made) to any Person other than to the
Borrower or a Restricted Subsidiary and to the extent such Investment was made
by using the Available Amount pursuant to Section 10.5(i)(iv)(B)(3), clause
(iii) of the proviso to Section 10.5(q) or clause (iii) of the first proviso to
Section 10.5(r) during the period from and including the Business Day
immediately following the Closing Date through and including the Available
Amount Reference Time; and
(v)    to the extent not included in clause (ii) above, the amount of any
Investment of the Borrower or any of its Restricted Subsidiaries in any
Unrestricted Subsidiary that has been re-designated as a Restricted Subsidiary
pursuant to Section 9.15 or that has been merged, amalgamated or consolidated
with or into the Borrower or any of its Restricted Subsidiaries pursuant to
Section 10.3, in each case following the Closing Date and at or prior to the
Available Amount Reference Time, in each case, such amount not to exceed the
lesser of (x) the Fair Market Value of the Investments of the Borrower and its
Restricted Subsidiaries in such Unrestricted Subsidiary immediately prior to
giving effect to such re-designation or merger, amalgamation or consolidation
and (y) the amount originally invested from the Available Amount by the Borrower
and its Restricted Subsidiaries in such Unrestricted Subsidiary pursuant to
clause (iii) of the proviso to Section 10.5(q) or clause (iii) of the first
proviso to Section 10.5(r);
minus (b) the sum of, without duplication and without taking into account the
proposed portion of the amount calculated above to be used at the applicable
Available Amount Reference Time:

8
NY\6379601.11

--------------------------------------------------------------------------------



(i)    the aggregate amount of any Investments made by the Borrower or any
Restricted Subsidiary pursuant to Section 10.5(i)(iv)(B)(3), clause (iii) of the
proviso to Section 10.5(q) or clause (iii) of the first proviso to Section
10.5(r) after the Closing Date and prior to the Available Amount Reference Time;
(ii)    the aggregate amount of any Dividends made by the Borrower pursuant to
clause (i) of Section 10.6(f) after the Closing Date and prior to the Available
Amount Reference Time; and
(iii)    the aggregate amount expended on prepayments, repurchases, redemptions
and defeasements made by the Borrower or any Restricted Subsidiary pursuant to
clause (ii)(A) of the proviso to Section 10.7(a) after the Closing Date and
prior to the Available Amount Reference Time.
“Available Amount Reference Time” shall have the meaning provided in the
definition of the term “Available Amount”.
“Available Equity Amount” shall mean, at any time (the “Available Equity Amount
Reference Time”), an amount equal to, without duplication, (a) the amount of any
capital contributions or other equity issuances (or issuances of Indebtedness
that have been converted into or exchanged for Qualified Capital Stock) received
as cash equity by the Borrower during the period from and including the Business
Day immediately following the Closing Date through and including the Available
Equity Amount Reference Time, but excluding all proceeds from the issuance of
Disqualified Capital Stock minus (b) the sum, without duplication, and, without
taking into account the proposed portion of the Available Equity Amount
calculated above to be used at the applicable Available Equity Amount Reference
Time, of:
(i)    the aggregate amount of any Investments made by the Borrower or any
Restricted Subsidiary pursuant to Section 10.5(i)(iv)(B)(2), clause (ii) of the
proviso to Section 10.5(q) and clause (ii) of the first proviso to Section
10.5(r) after the Closing Date and prior to the Available Equity Amount
Reference Time;
(ii)    the aggregate amount of any Dividends made by the Borrower pursuant to
clause (ii) of Section 10.6(f) after the Closing Date and prior to the Available
Equity Amount Reference Time; and
(iii)    the aggregate amount of prepayments, repurchases, redemptions and
defeasances made by the Borrower or any Restricted Subsidiary pursuant to clause
(ii)(B) of the proviso to Section 10.7(a) after the Closing Date and prior to
the Available Equity Amount Reference Time.
“Available Equity Amount Reference Time” shall have the meaning provided in the
definition of the term “Available Equity Amount”.

9
NY\6379601.11

--------------------------------------------------------------------------------



“Available Revolving Credit Commitment” shall mean an amount equal to the
excess, if any, of (a) the amount of the Total Revolving Credit Commitment over
(b) the sum of (i) the aggregate principal amount of all Revolving Credit Loans
and Swingline Loans then outstanding and (ii) the aggregate Letter of Credit
Obligations at such time.
“Bankruptcy Code” shall mean the provisions of Title 11 of the United States
Code, 11 USC §§ 101 et seq., as amended, or any similar federal or state law for
the relief of debtors.
“Basel III” shall mean, collectively, those certain agreements on capital
requirements, leverage ratios and liquidity standards contained in “Basel III: A
Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary U.S. federal banking regulatory authority or
primary non-U.S. financial regulatory authority, as applicable.
“Beneficial Owner” shall mean, in the case of a Lender (including Swingline
Lender and Letter of Credit Issuer), the beneficial owner of any amounts payable
under any Credit Document for U.S. federal withholding tax purposes.
“Benefited Lender” shall have the meaning provided in Section 13.8(a).
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).
“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.
“Borrower” shall have the meaning provided in the preamble to this Agreement.
“Borrower Materials” shall have the meaning provided in Section 13.2.
“Borrowing” shall mean and include (a) the Incurrence of Swingline Loans from
the Swingline Lender on a given date (or swingline loans under any Extended
Revolving Credit Commitments from any swingline lender thereunder on a given
date), (b) the Incurrence of one Class and Type of Initial Term Loan on the
Closing Date (or resulting from conversions on a given date after the Closing
Date having, in the case of Eurodollar Loans, the same Interest Period (provided
that ABR Loans Incurred pursuant to Section 2.10(b) shall be considered part of
any related Borrowing of Eurodollar Loans), (c) the Incurrence of one Class and
Type of Incremental Term Loan on an Incremental Facility Closing Date (or
resulting from conversions

10
NY\6379601.11

--------------------------------------------------------------------------------



on a given date after the applicable Incremental Facility Closing Date) having,
in the case of Eurodollar Loans, the same Interest Period (provided that ABR
Loans Incurred pursuant to Section 2.10(b) shall be considered part of any
related Borrowing of Eurodollar Loans), (d) the Incurrence of one Class and Type
of Revolving Credit Loan on a given date (or resulting from conversions on a
given date) having, in the case of Eurodollar Loans, the same Interest Period
(provided that ABR Loans Incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of Eurodollar Loans), and (e) the
Incurrence of one Type of Extended Revolving Credit Loan of a specified Class on
a given date (or resulting from conversions on a given date) having, in the case
of Eurodollar Loans, the same Interest Period (provided that ABR Loans Incurred
pursuant to Section 2.10(b) shall be considered part of any related Borrowing of
Eurodollar Loans).
“Business Day” shall mean (a) any day excluding Saturday, Sunday and any day
that shall be in The City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close and
(b) if the applicable Business Day relates to any Eurodollar Loans, any day on
which dealings in deposits in Dollars are carried on in the London interbank
eurodollar market.
“Capital Expenditures” shall mean, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities) by the Borrower and the Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as additions
during such period to property, plant or equipment reflected in the consolidated
balance sheet of the Borrower and the Restricted Subsidiaries, (b) all
Capitalized Software Expenditures and Capitalized Research and Development Costs
during such period and (c) all fixed asset additions financed through
Capitalized Lease Obligations Incurred by the Borrower and the Restricted
Subsidiaries and recorded on the balance sheet in accordance with GAAP during
such period; provided that the term “Capital Expenditures” shall not include:
(i)    expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed from insurance proceeds
or compensation awards paid on account of a Recovery Event (except to the extent
that such proceeds otherwise increase Consolidated Net Income for purposes of
calculating Excess Cash Flow for such period),
(ii)    the purchase price of equipment that is purchased simultaneously with
the trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time,
(iii)    the purchase of plant, property or equipment to the extent financed
with the proceeds of Dispositions outside the ordinary course of business
(except to the extent that such proceeds otherwise increase Consolidated Net
Income for purposes of calculating Excess Cash Flow for such period),

11
NY\6379601.11

--------------------------------------------------------------------------------



(iv)    expenditures that constitute any part of Consolidated Lease Expense,
(v)    expenditures that are accounted for as capital expenditures by the
Borrower or any Restricted Subsidiary and that actually are paid for by a Person
other than the Borrower or any Restricted Subsidiary and for which neither the
Borrower nor any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period, it being
understood, however, that only the amount of expenditures actually provided or
incurred by the Borrower or any Restricted Subsidiary in such period and not the
amount required to be provided or incurred in any future period shall constitute
“Capital Expenditures” in the applicable period),
(vi)    the book value of any asset owned by the Borrower or any Restricted
Subsidiary prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such Person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that (x) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period in which such
expenditure actually is made and (y) such book value shall have been included in
Capital Expenditures when such asset was originally acquired,
(vii)    any expenditures made as payments of the consideration for a Permitted
Acquisition (or Investments similar to those made for a Permitted Acquisition),
(viii)    any capitalized interest expense and internal costs reflected as
additions to property, plant or equipment in the consolidated balance sheet of
the Borrower and the Restricted Subsidiaries or capitalized as Capitalized
Software Expenditures for such period, or
(ix)    any non-cash compensation or other non-cash costs reflected as additions
to property, plant and equipment in the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries.
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation and
including membership interests and partnership interests) and, except to the
extent constituting Indebtedness, any and all warrants, rights or options to
purchase, acquire or exchange any of the foregoing.

12
NY\6379601.11

--------------------------------------------------------------------------------



“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capitalized Leases of such Person or any of its Subsidiaries,
in each case taken at the amount thereof accounted for as liabilities in
accordance with GAAP; provided that all obligations of any Person that are or
would be characterized as operating lease obligations in accordance with GAAP on
the Closing Date (whether or not such operating lease obligations were in effect
on such date) shall continue to be accounted for as operating lease obligations
(and not as Capitalized Lease Obligations) for purposes of this Agreement
regardless of any change in GAAP following the date that would otherwise require
such obligations to be recharacterized as Capitalized Lease Obligations.
“Capitalized Leases” shall mean, as applied to any Person, all leases of
property that have been or should be, in accordance with GAAP, recorded as
capitalized leases of such Person; provided that all leases of any Person that
are or would be characterized as operating leases in accordance with GAAP on the
Closing Date (whether or not such operating leases were in effect on such date)
shall continue to be accounted for as operating leases (and not as Capitalized
Leases) for purposes of this Agreement regardless of any change in GAAP
following the date that would otherwise require such leases to be
recharacterized as Capitalized Leases.
“Capitalized Research and Development Costs” shall mean, for any period, all
research and development costs that are, or are required to be, in accordance
with GAAP, reflected as capitalized costs on the consolidated balance sheet of
the Borrower and the Restricted Subsidiaries.
“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by the
Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.
“Cash Collateral” shall have the meaning provided in Section 3.8(c).
“Cash Collateralize” shall have the meaning provided in Section 3.8(c).
“Cash Management Agreement” shall mean any agreement entered into from time to
time by the Borrower or any of the Restricted Subsidiaries in connection with
cash management services for collections, other Cash Management Services or for
operating, payroll and trust accounts of such Person, including automatic
clearing house services, controlled disbursement services, electronic funds
transfer services, information reporting services, lockbox services, stop
payment services and wire transfer services.
“Cash Management Bank” shall mean any Person that is a Lender, Joint Lead
Arranger, Agent or any Affiliate of a Lender, Joint Lead Arranger or Agent at
the time it provides any Cash

13
NY\6379601.11

--------------------------------------------------------------------------------



Management Services or any Person that shall have become a Lender, an Agent or
an Affiliate of a Lender or an Agent at any time after it has provided any Cash
Management Services.
“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.
“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including under any
Cash Management Agreements.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
implementation or interpretation thereof by any Governmental Authority or
(c) the making or issuance of any request, rule, guideline or directive (whether
or not having the force of law) by any Governmental Authority; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) Basel III and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, implemented, adopted or issued.
“Change of Control” shall mean and be deemed to have occurred if:
(a)    any Person, entity or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act, but excluding any employee benefit plan of such
Person, entity or “group” and their respective Subsidiaries and any Person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) shall at any time have acquired direct or
indirect beneficial ownership (as defined in SEC Rules 13(d)-3 and 13(d)-5 under
the Exchange Act) of Capital Stock having the power to vote or direct the voting
of such Capital Stock for the election of directors of the Borrower having more
than 35% of the ordinary voting power for the election of members of the Board
of Directors of the Borrower; and/or
(b)    a “change of control” or any comparable term under, and as defined in the
Senior Notes Indenture or the Existing Notes Indenture (or any documentation
governing any Permitted Refinancing Indebtedness in respect of any Refinancing
thereof) or in the documentation governing any other First Lien Obligations or
other Indebtedness of the Borrower in an aggregate principal amount in excess of
$75,000,000; and/or

14
NY\6379601.11

--------------------------------------------------------------------------------



(c)    the Borrower is liquidated or dissolved or adopts a plan of liquidation
or dissolution; and/or
(d)    the merger or consolidation of the Borrower with or into another Person
or the merger of another Person with or into the Borrower, or the sale of all or
substantially all the assets of the Borrower (determined on a consolidated
basis) to another Person has occurred, other than a transaction following which
(i) in the case of a merger or consolidation transaction, holders of securities
that represented 100% of the Voting Stock of the Borrower immediately prior to
such transaction (or other securities into which such securities are converted
as part of such merger or consolidation transaction) own directly or indirectly
at least a majority of the voting power of the Voting Stock of the surviving
Person in such merger or consolidation transaction immediately after such
transaction and (ii) in the case of a sale of assets transaction, each
transferee becomes an obligor in respect of the Obligations and a Subsidiary of
the transferor of such assets.
“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.
“Citi” shall mean Citibank, N.A.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans,
Initial Term Loans, Incremental Term Loans (of a Class), Extended Term Loans (of
the same Extension Series), Extended Revolving Credit Loans (of the same
Extension Series and any related Swingline Loans thereunder), or Swingline
Loans, and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment, an Initial Term Loan Commitment, an
Incremental Term Loan Commitment (of a Class), an Extended Revolving Credit
Commitment (of the same Extension Series and any related swingline commitment
thereunder) or a Swingline Commitment and when used in reference to any Lender,
refers to whether such Lender has a Loan or Commitment of such Class.
“Closing Date” shall mean July 16, 2014.
“Closing Date Indebtedness” shall mean Indebtedness described on Schedule 10.1.
“CMS” shall mean the Centers for Medicare and Medicaid Services of the United
States Department of Health and Human Services, any successor thereof and any
predecessor thereof, including the United States Health Care Financing
Administration.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. Section references to the Code are to the Code, as in effect on the
Closing Date, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

15
NY\6379601.11

--------------------------------------------------------------------------------



“Collateral” shall have the meaning provided for such term or a similar term in
each of the Security Documents; provided that with respect to any Mortgages,
“Collateral” shall mean “Mortgaged Property” as defined therein.
“Collateral Agent” shall mean Citi, or any successor thereto appointed in
accordance with the provisions of Section 12.11, together with any of its
Affiliates, that is appointed as a sub-agent in accordance with Section 12.4, as
the collateral agent for the Secured Parties.
“Commitment” shall mean, (a) with respect to each Lender (to the extent
applicable), such Lender’s Initial Term Loan Commitment, Incremental Term Loan
Commitment, Revolving Credit Commitment, Extended Revolving Credit Commitment or
any combination thereof (as the context requires) and (b) with respect to the
Swingline Lender, or swingline lender under any Extended Revolving Credit
Commitments, its Swingline Commitment or swingline commitment, as applicable.
“Commitment Fee” shall have the meaning provided in Section 4.1(a).
“Commitment Fee Rate” shall mean 0.375% per annum.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Confidential Information” shall have the meaning provided in Section 13.16.
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated July 2014, delivered to the prospective lenders
in connection with this Agreement.
“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
the Borrower and its Restricted Subsidiaries for any period, the total amount of
depreciation and amortization expense, including the amortization of deferred
financing fees or costs, Capitalized Software Expenditures and intangible assets
established through recapitalization or purchase accounting, and the accretion
or amortization of original issue discount resulting from the Incurrence of
Indebtedness at less than par, of the Borrower and its Restricted Subsidiaries
for such period on a consolidated basis and as determined in accordance with
GAAP.
“Consolidated EBITDA” shall mean, for any period, the Consolidated Net Income
for such period, plus:
(a)    without duplication and to the extent already deducted (and not added
back or excluded) in arriving at such Consolidated Net Income, the sum of the
following amounts for such period:
(i)    Consolidated Interest Expense,

16
NY\6379601.11

--------------------------------------------------------------------------------



(ii)    Consolidated Income Tax Expense,
(iii)    Consolidated Depreciation and Amortization Expense,
(iv)    Non-Cash Charges,
(v)    [reserved],
(vi)    unusual or non-recurring charges, severance costs, relocation costs,
integration costs and facilities’ opening costs, signing costs, retention or
completion bonuses, transition costs, and costs related to closure and/or
consolidation of facilities,
(vii)    restructuring charges, accruals or reserves and related charges
(including restructuring costs related to acquisitions prior to and after the
Closing Date); provided that such restructuring charges, accruals and reserves
shall not exceed an aggregate amount of $10,000,000 for any Test Period,
(viii)    the amount of expenses relating to payments made to holders of options
or other equity interests of the Borrower or any of its Parent Entities in
connection with, or as a result of, any distribution being made to shareholders
or other equityholders of such Person or its direct or indirect parent
companies, which payments are being made to compensate such holders as though
they were shareholders at the time of, and entitled to share in, such
distribution, in each case to the extent permitted in this Agreement,
(ix)    losses on Dispositions, disposals or abandonments (other than
Dispositions, disposals, or abandonments in the ordinary course of business),
(x)    any costs or expenses incurred pursuant to any management equity plan or
share option plan or any other management or employee benefit plan or agreement
or share subscription or shareholder agreement, to the extent such costs or
expenses are funded with cash proceeds contributed to the capital of the
Borrower or the Net Cash Proceeds of any issuance of Capital Stock (other than
Disqualified Capital Stock) of the Borrower,
(xi)    any non-cash loss attributable to the mark-to-market movement in the
valuation of Hedging Obligations (to the extent the cash impact resulting from
such loss has not been realized) or other derivative instruments pursuant to
Financial Accounting Standards Board Accounting Standards Codification 815
(Derivatives and Hedging),

17
NY\6379601.11

--------------------------------------------------------------------------------



(xii)    any loss relating to amounts paid in cash prior to the stated
settlement date of any Hedging Obligation that has been reflected in
Consolidated Net Income in such period,
(xiii)    any gain relating to Hedging Obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (b)(v) and (b)(vi) below,
(xiv)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not included in Consolidated EBITDA in any period to the extent
(and not in excess of) non-cash gains relating to such receipts were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back,
(xv)    any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, acquisition or
any sale, conveyance, transfer or other Disposition of assets permitted under
this Agreement, to the extent actually indemnified or reimbursed,
(xvi)    to the extent covered by insurance and actually reimbursed, expenses,
charges or losses with respect to liability or casualty events or business
interruption,
(xvii)    amounts paid or reserved in connection with earn-out obligations in
connection with any acquisition of a business or Person,
(xviii)    certain demonstrable adjustments for physician compensation paid
(including via earnings distributions) as a result of the consummation of
Permitted Acquisitions (including adjustments in physician compensation to
reflect ongoing physician compensation in accordance with the terms of such
Permitted Acquisition), all determined on a consolidated, combined or condensed
basis in accordance with GAAP, or if not in conformity with GAAP, such
adjustments as are not objected to by the Required Lenders, and
(xix)    realized or unrealized foreign exchange losses resulting from the
impact of foreign currency changes on the valuation of assets or liabilities on
the balance sheet of the Borrower and its Restricted Subsidiaries;
less
(b)    without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

18
NY\6379601.11

--------------------------------------------------------------------------------



(i)    unusual or non-recurring gains,
(ii)    non-cash gains, excluding any non-cash gains that represent the reversal
of any accrual of, or cash reserve for, anticipated cash items in any prior
period (other than any such accruals or cash reserves that have been added back
to Consolidated Net Income in calculating Consolidated EBITDA in accordance with
this definition),
(iii)    gains on Dispositions, disposals or abandonments (other than
Dispositions, disposals or abandonments in the ordinary course of business),
(iv)    any non-cash gain attributable to the mark-to-market movement in the
valuation of Hedging Obligations (to the extent the cash impact resulting from
such gain has not been realized) or other derivative instruments pursuant to
Financial Accounting Standards Board Accounting Standards Codification 815
(Derivatives and Hedging),
(v)    any gain relating to amounts received in cash prior to the stated
settlement date of any Hedging Obligation that has been reflected in
Consolidated Net Income in such period,
(vi)    any loss relating to Hedging Obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (a)(xi) and (a)(xii) above, and
(vii)    realized or unrealized foreign exchange income or gains resulting from
the impact of foreign currency changes on the valuation of assets or liabilities
on the balance sheet of the Borrower and its Restricted Subsidiaries;
plus
(c)    in accordance with the definition of “Pro Forma Basis”, an adjustment
equal to the amount, without duplication of any amount otherwise included in any
other clause of the definition of “Consolidated EBITDA”, of the Pro Forma
Adjustment shall be added to (or subtracted from) Consolidated EBITDA (including
the portion thereof occurring prior to the relevant Specified Transaction and/or
Specified Restructuring) as specified in the Pro Forma Adjustment Certificate
delivered to the Administrative Agent (for further delivery to the Lenders),
in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that,
(I)    there shall be included in determining Consolidated EBITDA for any
period, without duplication, the Acquired EBITDA of any Person, property,

19
NY\6379601.11

--------------------------------------------------------------------------------



business or asset acquired by the Borrower or any Restricted Subsidiary during
such period or after such period but on or preceding the date on which
Consolidated EBITDA is being calculated (other than any Unrestricted Subsidiary)
to the extent not subsequently sold, transferred or otherwise disposed of during
such period (but not including the Acquired EBITDA of any related Person,
property, business or assets to the extent not so acquired) (each such Person,
property, business or asset acquired, including pursuant to a transaction
consummated prior to the Closing Date, and not subsequently so disposed of, an
“Acquired Entity or Business”), and the Acquired EBITDA of any Unrestricted
Subsidiary that is converted into a Restricted Subsidiary during such period
(each, a “Converted Restricted Subsidiary”), in each case based on the Acquired
EBITDA of such Pro Forma Entity for such period (including the portion thereof
occurring prior to such acquisition or conversion) determined on a historical
Pro Forma Basis; provided that, for the avoidance of doubt, notwithstanding any
classification under GAAP of any Person or business in respect of which a
definitive agreement for the acquisition thereof has been entered into, the
Acquired EBITDA of such Person or business shall not be included pursuant to
this paragraph (I) until such acquisition shall have been consummated; and
(II)    there shall be excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset sold,
transferred or otherwise Disposed of, closed or classified as discontinued
operations by the Borrower or any Restricted Subsidiary to the extent not
subsequently reacquired, reclassified or continued, in each case, during such
period or after such period but on or preceding the date on which Consolidated
EBITDA is being calculated (each such Person (other than an Unrestricted
Subsidiary), property, business or asset so sold, transferred or otherwise
disposed of, closed or classified, a “Sold Entity or Business”), and the
Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”), in each case based on the Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer, disposition, closure,
classification or conversion) determined on a historical Pro Forma Basis;
provided that, for the avoidance of doubt, notwithstanding any classification
under GAAP of any Person or business in respect of which a definitive agreement
for the Disposition thereof has been entered into as discontinued operations,
the Disposed EBITDA of such Person or business shall not be excluded pursuant to
this paragraph (II) until such Disposition shall have been consummated.
Notwithstanding anything to the contrary contained herein and subject to
adjustment as provided in clauses (I) and (II) of the immediately preceding
proviso with respect to acquisitions

20
NY\6379601.11

--------------------------------------------------------------------------------



and Dispositions occurring following the Closing Date and adjustments as
provided under clause (c) above, Consolidated EBITDA shall be deemed to be
$101,955,000, $105,558,000, and $90,827,000, respectively, for the fiscal
quarters ended September 30, 2013, December 31, 2013 and March 31, 2014.
Subject to the preceding paragraph, for any period prior to the Closing Date,
Consolidated EBDITA shall be determined by separately calculating (i)
Consolidated EBITDA (and all components of that definition) for Sheridan and its
Subsidiaries for such period in the same manner as provided herein for the
Borrower and the Restricted Subsidiaries, and (ii) Consolidated EBITDA (and all
components of that definition) for the Borrower and its applicable Restricted
Subsidiaries for such period without reference to Sheridan and its Subsidiaries
for such period, and combining the results of the calculations made pursuant to
clauses (i) and (ii).
“Consolidated EBITDA to Consolidated Interest Expense Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated EBITDA for the most
recent Test Period ended on or prior to such date of determination to (b)
Consolidated Interest Expense for such period.
“Consolidated Income Tax Expense” means, for any period, the provision for taxes
based on income and profits of the Borrower and its Restricted Subsidiaries to
the extent such provision for income taxes was deducted in computing
Consolidated Net Income for such period, determined on a consolidated basis in
accordance with GAAP.
“Consolidated Interest Expense” shall mean, with respect to the Borrower and the
Restricted Subsidiaries for any period, without duplication, the sum of:
(a)    the consolidated interest expense of the Borrower and the Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, with respect to all outstanding Indebtedness of the Borrower and the
Restricted Subsidiaries, (including (i) accretion or amortization of original
issue discount resulting from the Incurrence of Indebtedness at less than par,
other than with respect to Indebtedness Incurred in connection with the
Transactions, (ii) all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing, (iii)
non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of obligations
under Hedging Agreements or other derivative instruments pursuant to Financial
Accounting Standards Board Accounting Standards Codification 815 (Derivatives
and Hedging)), (iv) the interest component of Capitalized Lease Obligations, and
(v) net payments, if any, made (less net payments, if any, received), pursuant
to obligations under Hedging Agreements for Indebtedness, but excluding, for the
avoidance of doubt,

21
NY\6379601.11

--------------------------------------------------------------------------------



(A)    amortization of deferred financing costs, debt issuance costs,
commissions, fees and expenses;
(B)    any accretion or accrual of discounted liabilities and any prepayment,
redemption or similar premium or penalty paid or payable during such period;
(C)    any interest in respect of items excluded from Indebtedness in the
proviso to the definition thereof;
(D)    penalties relating to taxes;
(E)    non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under Hedging Agreements or other
derivative instruments pursuant to Financial Accounting Standards Board
Accounting Standards Codification 815 (Derivatives and Hedging);
(F)    any one-time cash costs associated with breakage in respect of Hedging
Agreements for interest rates;
(G)    all additional interest or liquidated damages then owing pursuant to any
registration rights agreement and any comparable “additional interest” or
liquidated damages with respect to other securities designed to compensate the
holders thereof for a failure to publicly register such securities;
(H)    any expense resulting from the discounting of any Indebtedness in
connection with the application of recapitalization accounting or, if
applicable, purchase accounting; and
(I)    any expensing of bridge, arrangement, structuring, commitment and other
financing fees (excluding, for the avoidance of doubt, the Commitment Fees);
plus
(b)    consolidated capitalized interest of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued;
less
(c)    interest income of the Borrower and the Restricted Subsidiaries for such
period.
4    “Consolidated Lease Expense” shall mean, for any period, all rental
expenses of the Borrower and the Restricted Subsidiaries during such period
under operating leases for real or personal property (including in connection
with Permitted Sale Leasebacks), but excluding real estate taxes, insurance
costs and common area maintenance charges and net of sublease

22
NY\6379601.11

--------------------------------------------------------------------------------



income; provided that Consolidated Lease Expense shall not include (a)
obligations under vehicle leases entered into in the ordinary course of
business, (b) all such rental expenses associated with assets acquired pursuant
to a Permitted Acquisition (or Investments similar to those made for Permitted
Acquisitions) to the extent that such rental expenses relate to operating leases
(i) in effect at the time of (and immediately prior to) such acquisition and
(ii) related to periods prior to such acquisition, (c) Capitalized Lease
Obligations, all as determined on a consolidated basis in accordance with GAAP
and (d) the effects from applying purchase accounting.
“Consolidated Net Income” shall mean, for any period, the net income (loss)
attributable to the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication,
(a)    extraordinary items for such period,
(b)    the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,
(c)    Transaction Expenses,
(d)    any fees and expenses (including any commissions or discounts) incurred
during such period, or any amortization thereof for such period, in connection
with any acquisition, Investment, Disposition, Incurrence, repayment,
prepayment, redemption, defeasance or repurchase of Indebtedness, issuance of
Capital Stock, Refinancing or recapitalization transaction (in each case,
including any such transaction consummated prior to the Closing Date and any
such transaction undertaken but not completed and/or not successful),
(e)    accruals and reserves that are established or adjusted after the closing
of any acquisition that are so required as a result of such acquisition in
accordance with GAAP or changes as a result of the adoption or modification of
accounting policies during such period, whether effected through a cumulative
effect adjustment, restatement or a retroactive application,
(f)    stock-based, partnership interest-based and similar incentive-based
compensation award or arrangement charges or expenses (including with respect to
any profits interest relating to membership interests in any partnership or
limited liability company and any charges or expenses arising from the grants of
stock appreciation or similar rights, options, restricted stock or other rights
or equity incentive programs) and any charges associated with the rollover,
acceleration or payout of Capital Stock by, or to, officers, directors or
employees of the Borrower or any of its Restricted Subsidiaries, or any of its
Parent Entities,

23
NY\6379601.11

--------------------------------------------------------------------------------



(g)    any income (loss) for such period of any Person that is not the Borrower
or a Restricted Subsidiary or that is accounted for by the equity method of
accounting; provided that Consolidated Net Income of the Borrower shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash or Permitted Investments (or, if not paid in cash or
Permitted Investments, but later converted into cash or Permitted Investments,
upon such conversion) to the Borrower or a Restricted Subsidiary in respect of
such period,
(h)    any income (loss) for such period of any Restricted Subsidiary
attributable to noncontrolling or minority ownership interests held by third
parties in such Restricted Subsidiary, and
(i)    any income (loss) for such period attributable to the early
extinguishment, conversion or cancellation of (A) Indebtedness, (B) obligations
under any Hedging Agreements or (C) other derivative instruments.
There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period.
There shall be excluded from Consolidated Net Income for any period the effects
from applying recapitalization or purchase accounting, including applying
recapitalization or purchase accounting to inventory, property and equipment,
software, goodwill and other intangible assets, in-process research and
development and deferred revenue required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Restricted Subsidiaries), as a result of any acquisition consummated
prior to the Closing Date and any Permitted Acquisitions (or Investments similar
to those made for Permitted Acquisitions) or the amortization or write-off of
any amounts thereof (including any write off of in-process research and
development).
“Consolidated Secured Debt” shall mean, without duplication, as of any date of
determination, (a) the aggregate principal amount of all Consolidated Total Debt
(determined without regard to clause (b) of the definition thereof) outstanding
hereunder as of such date (but excluding the effects of any discounting of
Indebtedness resulting from the application of recapitalization or purchase
accounting in connection with any Permitted Acquisition or Investments similar
to those made for Permitted Acquisitions) and all other Consolidated Total Debt
(determined without regard to clause (b) of the definition thereof) secured by
Liens on any assets or property of the Borrower or any Restricted Subsidiary
minus (b) the lesser of (x) the aggregate amount of Unrestricted Cash as of such
date and (y) $80,000,000. It is understood that to the extent the Borrower or
any Restricted Subsidiary Incurs any Indebtedness hereunder and receives the
proceeds of such Indebtedness, for purposes of determining any Incurrence test
under this Agreement and whether the Borrower is in Pro Forma Compliance with
any such test, the proceeds of such Incurrence shall not be considered cash for
purposes of any “netting” pursuant to clause (b) of this definition.

24
NY\6379601.11

--------------------------------------------------------------------------------



“Consolidated Secured Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Secured Debt as of the last
day of the Test Period most recently ended on or prior to such date of
determination to (b) Consolidated EBITDA for such Test Period.
“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of all assets of the Borrower and the Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP as of such date.
“Consolidated Total Debt” shall mean, without duplication, as of any date of
determination, (a) the aggregate principal amount of indebtedness of the
Borrower and the Restricted Subsidiaries outstanding on such date, determined on
a consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of indebtedness resulting from the application of purchase
accounting in connection with any Permitted Acquisition or Investments similar
to those made for Permitted Acquisitions), consisting of indebtedness for
borrowed money, Unpaid Drawings, Capitalized Lease Obligations and debt
obligations evidenced by promissory notes or similar instruments, minus (b) the
lesser of (x) the aggregate amount of Unrestricted Cash as of such date and (y)
$80,000,000. It is understood that to the extent the Borrower or any Restricted
Subsidiary Incurs any Indebtedness hereunder and receives the proceeds of such
Indebtedness, for purposes of determining any Incurrence test under this
Agreement and whether the Borrower is in Pro Forma Compliance with any such
test, the proceeds of such Incurrence shall not be considered cash for purposes
of any “netting” pursuant to clause (b) of this definition
“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the Test Period most recently ended on or prior to such date of
determination to (b) Consolidated EBITDA for such Test Period.
“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Borrower and the
Restricted Subsidiaries at such date less (b) the sum of all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding (for purposes of both clauses (a) and (b) above), without
duplication, (i) the current portion of any Funded Debt, (ii) all Indebtedness
(including Letter of Credit Obligations) under the Revolving Credit Facility,
any Extended Revolving Credit Facility or any other revolving credit facility
that is effective in reliance on Section 10.1(w), to the extent otherwise
included therein, (iii) the current portion of interest, (iv) the current
portion of current and deferred income taxes, (v) Non-Cash Compensation
Liabilities, (vi) any other liabilities that are not Indebtedness and will not
be settled in cash or Permitted Investments during the next succeeding twelve
month period after

25
NY\6379601.11

--------------------------------------------------------------------------------



such date, (vii) the effects from applying recapitalization or purchase
accounting, (viii) any accrued professional liability risks and (ix) restricted
marketable securities.
“Contract Consideration” shall have the meaning provided in the definition of
the term “Excess Cash Flow.”
“Contract Provider” shall mean any Person or any employee, agent or
subcontractor of such Person who provides professional health care services
under or pursuant to any contract with any Credit Party.
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking (including any Medicaid Provider Agreement) to which such Person is
a party or by which it or any of its property is bound other than the
Obligations.
“Controlled Physician Affiliate” shall mean any physician group or healthcare
practice in the Line of Business (i) as to which the Borrower or any Restricted
Subsidiary has the option to acquire in its own name, or through a nominee, the
Capital Stock of such practice and (ii) with which the Borrower or any
Restricted Subsidiary has a long-term business agreement to provide management
services to such practice.
“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”
“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”
“Corrective Extension Agreement” shall have the meaning provided in Section
2.15(e).
“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted Equal
Priority Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt or
(c) Permitted Unsecured Refinancing Debt; provided that, in each case, such
Indebtedness is Incurred to Refinance, in whole or in part, existing Term Loans
or existing Revolving Credit Loans (or unused Revolving Credit Commitments), any
then-existing Extended Revolving Credit Loans (or unused Extended Revolving
Credit Commitments), or any Loans under any then-existing Incremental Facility
(or, if applicable, unused Commitments thereunder), or any then-existing Credit
Agreement Refinancing Indebtedness (“Refinanced Debt”); provided, further, that
(i) except for any of the following that are only applicable to periods after
the Latest Maturity Date, the covenants, events of default and guarantees of
such Indebtedness (excluding, for the avoidance of doubt, interest rates
(including through fixed interest rates), interest margins, rate floors, fees,
funding discounts, original issue discounts, and prepayment or redemption
premiums and terms) (when taken as a whole) are determined in good faith by the
Borrower not to be more restrictive on the Borrower and its Restricted
Subsidiaries than those applicable to the Refinanced Debt (when taken as a
whole) (provided that such terms shall not be deemed to be “more restrictive”
solely

26
NY\6379601.11

--------------------------------------------------------------------------------



as a result of the inclusion in the documentation governing such Credit
Agreement Refinancing Indebtedness of a Previously Absent Financial Maintenance
Covenant so long as the Administrative Agent shall be given prompt written
notice thereof and this Agreement is amended to include such Previously Absent
Financial Maintenance Covenant for the benefit of each Credit Facility
(provided, however, that if (x) both the Refinanced Debt and the related Credit
Agreement Refinancing Indebtedness that includes a Previously Absent Financial
Maintenance Covenant consists of a revolving credit facility (whether or not the
documentation therefor includes any other facilities) and (y) the applicable
Previously Absent Financial Maintenance Covenant is a “springing” financial
maintenance covenant for the benefit of such revolving credit facility or a
covenant only applicable to, or for the benefit of, a revolving credit facility,
the Previously Absent Financial Maintenance Covenant shall only be required to
be included in this Agreement for the benefit of each revolving credit facility
hereunder (and not for the benefit of any term loan facility hereunder) and such
Credit Agreement Refinancing Indebtedness shall not be deemed “more restrictive”
solely as a result of such Previously Absent Financial Maintenance Covenant
benefiting only such revolving credit facilities); provided that a certificate
of an Authorized Officer of the Borrower delivered to the Administrative Agent
at least five Business Days prior to the Incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees), (ii) any such Indebtedness in the form of
bonds, notes or debentures or that Refinances, in whole or in part, existing
Term Loans, shall have a maturity that is at least 91 days after the maturity of
the Refinanced Debt and a Weighted Average Life to Maturity equal to or greater
than the Refinanced Debt, (iii) any such Indebtedness that Refinances any
existing Revolving Credit Loans (or unused Revolving Credit Commitments) or any
then-existing Extended Revolving Credit Loans (or unused Extended Revolving
Credit Commitments) shall have a maturity that is no earlier than the maturity
of such Refinanced Debt and shall not require any mandatory commitment
reductions prior to the maturity of such Refinanced Debt, (iv) except to the
extent otherwise permitted under this Agreement (subject to a dollar-for-dollar
usage of any other basket set forth in Section 10.1, if applicable), such
Indebtedness shall not have a greater principal amount (or shall not have a
greater accreted value, if applicable) than the principal amount (or accreted
value, if applicable) of the Refinanced Debt plus accrued interest, fees and
premiums (if any) thereon and fees and expenses associated with the Refinancing
plus an amount equal to any existing commitments unutilized and letters of
credit undrawn, (v) such Refinanced Debt shall be repaid, redeemed, defeased or
satisfied and discharged on a dollar-for-dollar basis, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid, substantially
concurrently with the date such Credit Agreement Refinancing Indebtedness is
Incurred, (vi) except to the extent otherwise permitted hereunder, the aggregate
unused revolving commitments under such Credit Agreement Refinancing
Indebtedness shall not exceed the

27
NY\6379601.11

--------------------------------------------------------------------------------



unused Revolving Credit Commitments, or Extended Revolving Credit Commitments,
as applicable, being replaced plus undrawn letters of credit and (vii) in the
case of any such Indebtedness in the form of bonds, notes or debentures or that
Refinances, in whole or in part, existing Term Loans, the terms thereof shall
not require any mandatory repayment, redemption, repurchase or defeasance (other
than (x) in the case of bonds, notes or debentures, customary change of control,
asset sale event or casualty or condemnation event offers and customary
acceleration any time after an event of default and (y) in the case of any term
loans, mandatory prepayments that are on terms (taken as a whole) not more
favorable to the lenders or holders providing such Indebtedness than those
applicable to the Refinanced Debt (taken as a whole)) prior to the 91st day
after the maturity date of the Refinanced Debt.
“Credit Documents” shall mean this Agreement, the Security Documents, the
Guarantee, the Fee Letter, each Letter of Credit, any promissory notes issued by
the Borrower hereunder, any Incremental Agreement, any Extension Agreement and
any other Customary Intercreditor Agreement entered into after the Closing Date
to which the Collateral Agent and/or Administrative Agent is a party.
“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance, increase in the amount, or extension
of a Letter of Credit.
“Credit Facility” shall mean any of the Initial Term Loan Facility, any
Incremental Term Loan Facility, the Revolving Credit Facility, any Extended Term
Loan Facility or any Extended Revolving Credit Facility, as applicable.
“Credit Party” shall mean each of the Borrower and the Guarantors.
“Customary Intercreditor Agreement” shall mean (a) to the extent executed in
connection with the Incurrence of secured Indebtedness, the Liens on the
Collateral securing which are intended to rank equal in priority to the Liens on
the Collateral securing the Obligations (but without regard to the control of
remedies), any intercreditor agreement substantially in the form of the Pari
Passu Intercreditor Agreement and (b) to the extent executed in connection with
the Incurrence of secured Indebtedness the Liens on the Collateral securing
which are intended to rank junior to the Liens on the Collateral securing the
Obligations, an intercreditor agreement substantially in the form of the First
Lien/Second Lien Intercreditor Agreement.
“Debt Incurrence Prepayment Event” shall mean any Incurrence by the Borrower or
any of the Restricted Subsidiaries of any Indebtedness, but excluding any
Indebtedness permitted to be Incurred under Section 10.1 (other than Credit
Agreement Refinancing Indebtedness).
“Debt Refinancing” shall mean the repayment in full of any amounts outstanding
under the Existing Borrower Debt Documents and the Existing Sheridan Credit
Agreement and the termination and/or release of all commitments to lend,
security interests and guarantees in connection therewith.

28
NY\6379601.11

--------------------------------------------------------------------------------



“Debtor Relief Laws” shall mean the Bankruptcy Code, and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean any Revolving Credit Lender whose acts or failure
to act, whether directly or indirectly, cause it to meet any part of the
definition of “Lender Default.”
“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or its Restricted Subsidiaries in
connection with a Disposition pursuant to Section 10.4(c) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of an Authorized
Officer of the Borrower delivered to the Administrative Agent, setting forth the
basis of such valuation (which amount will be reduced by the Fair Market Value
of the portion of the non-cash consideration converted to cash or Permitted
Investments within 180 days following the consummation of the applicable
Disposition.
“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” (and in the
component financial definitions used therein) were references to such Sold
Entity or Business and its Subsidiaries or to such Converted Unrestricted
Subsidiary and its Subsidiaries), all as determined on a consolidated, combined
or condensed basis for such Sold Entity or Business.
“Disposition” shall have the meaning provided in Section 10.4.
“Disqualified Capital Stock” shall mean any Capital Stock that, by its terms (or
by the terms of any security or other Capital Stock into which it is convertible
or for which it is putable or exchangeable) or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable (other than solely for
Qualified Capital Stock), pursuant to a sinking fund obligation or otherwise,
other than as a result of a change of control, asset sale event or casualty or
condemnation event so long as any rights of the holders thereof upon the
occurrence of a change of control, asset sale event or casualty or condemnation
event shall be subject to the prior repayment in full of the Loans and all other
Obligations (other than Hedging Obligations under any Secured Hedging Agreement,
Cash Management Obligations under Secured Cash Management Agreements or
contingent indemnification obligations and other contingent obligations), or (b)
is redeemable or exchangeable at the option of the holder thereof (other than
solely for Qualified Capital Stock), other than as a result of a change of
control, asset sale event or casualty or condemnation event so long as any
rights of the holders thereof upon the

29
NY\6379601.11

--------------------------------------------------------------------------------



occurrence of a change of control, asset sale event or casualty or condemnation
event shall be subject to the prior repayment in full of the Loans and all other
Obligations (other than Hedging Obligations under any Secured Hedging Agreement,
Cash Management Obligations under Secured Cash Management Agreements or
contingent indemnification obligations and other contingent obligations), in
whole or in part, or (c) provides for the scheduled payment of dividends in
cash, in each case prior to the date that is ninety-one (91) days after the
Latest Maturity Date; provided that, if such Capital Stock is issued pursuant to
any plan for the benefit of employees of the Borrower or any of its Subsidiaries
or by any such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by the Borrower or any of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.
“Disqualified Lenders” shall mean any bank, financial institution or other
institutional lender or investor and those Persons who are competitors of the
Borrower that have been, in each case, separately identified in writing by the
Borrower to the Joint Lead Arrangers prior to May 29, 2014.
“Distressed Person” shall have the meaning provided in the definition of
“Lender-Related Distress Event.”
“Dividends” shall have the meaning provided in Section 10.6.
“Documentation Agents” shall mean each of Bank of America, N.A., Jefferies
Finance LLC and Wells Fargo Bank, National Association, as documentation agents
under this Agreement.
“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars on the basis of the Exchange Rate (determined in respect of the relevant
date of determination) for the purchase of Dollars with such currency.
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the Applicable Laws of the United States, any state thereof, or
the District of Columbia.
“Drawing” shall have the meaning provided in Section 3.4(b).
“Effective Yield” shall mean, as to any Indebtedness, the effective yield on
such Indebtedness as determined by the Borrower and the Administrative Agent in
a manner consistent with generally accepted financial practices, taking into
account the applicable interest rate margins, any interest rate floors or
similar devices and all fees, including upfront or similar fees or original
issue discount (“OID”) (amortized over the shorter of (x) the remaining Weighted

30
NY\6379601.11

--------------------------------------------------------------------------------



Average Life to Maturity of such Indebtedness and (y) the four years following
the date of Incurrence thereof) payable generally to Lenders or other
institutions providing such Indebtedness, but excluding any arrangement fees,
structuring fees, or other similar fees payable in connection therewith that are
not generally shared with the relevant Lenders and, if applicable, ticking fees
accruing prior to the funding of such Indebtedness and customary consent fees
for an amendment paid generally to consenting Lenders.
“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person (subject, in each case, to such
consents, if any, as may be required under Section 13.6(b)), other than, in each
case, (i) a natural person, (ii) a Defaulting Lender or (iii) a Disqualified
Lender.
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, requests for information, investigations (other than
internal reports prepared by the Borrower or any of its Subsidiaries (a) in the
ordinary course of such Person’s business or (b) as required in connection with
a financing transaction or an acquisition or disposition of real estate) or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereinafter, “Claims”),
including (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from the Release or threatened
Release of Hazardous Materials or arising from alleged injury or threat of
injury to health, safety or the environment.
“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, in each case relating to
pollution or the protection of the environment including, those relating to
generation, use, handling, storage treatment, Release or threat of Release of
Hazardous Materials or, to the extent relating to exposure to Hazardous
Materials, human health or safety.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
on the Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or a Subsidiary thereof would be deemed to be a
“single employer” within the meaning of Section 414(b) or (c) of the Code or
Section 4001 of ERISA (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

31
NY\6379601.11

--------------------------------------------------------------------------------



“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) with respect to a Pension Plan, the failure by the Borrower, any of the
Restricted Subsidiaries or any ERISA Affiliate to satisfy the minimum funding
standard of Section 412 or 430 of the Code or Section 302 or 303 of ERISA
(whether or not waived in accordance with Section 412(c) of the Code and Section
302(c) of ERISA) or the failure by the Borrower, any of the Restricted
Subsidiaries or any ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) an
event or condition which constitutes grounds under Section 4042 of ERISA for,
and that could reasonably be expected to result in, the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(d) a determination that any Pension Plan is in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (e) a complete or
partial withdrawal by a the Borrower, any of the Restricted Subsidiaries or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization (within the meaning of Section 4241 of ERISA) or
insolvent (within the meaning of Section 4245 of ERISA) or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (f) a withdrawal by the Borrower, any of the Restricted Subsidiaries
or any ERISA Affiliate from a Pension Plan subject to Section 4063 or 4064 of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (g) the imposition of liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower, any of the Restricted Subsidiaries or any ERISA
Affiliate or the notification in writing that the Borrower, any of the
Restricted Subsidiaries or any ERISA Affiliate will incur any liability under
Title IV of ERISA with respect to any Pension Plan or Multiemployer Plan; (h)
the occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) that could result in liability
to the Borrower, any of the Restricted Subsidiaries or any ERISA Affiliate; (i)
the occurrence of a transaction that could be subject to Sections 4069 or
4212(c) of ERISA which could result in liability to the Borrower, any of the
Restricted Subsidiaries or any ERISA Affiliate; (j) the assertion of a material
claim (other than routine claims for benefits) against any Plan other than a
Multiemployer Plan or the assets thereof, or against the Borrower, any of the
Restricted Subsidiaries or any ERISA Affiliate; (k) the filing of a notice of
intent to terminate, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (l) the imposition of a lien pursuant to Section 430(k) of
the Code or Section 303(k) of ERISA on the assets of any of the Borrower, any of
the Restricted Subsidiaries or any ERISA Affiliate with respect to a Pension
Plan or the notification in writing that such a lien will be imposed on the
assets of any of the Borrower, any of the Restricted Subsidiaries or any ERISA
Affiliate on account of any Pension Plan; or (m) the failure of any Foreign Plan
to comply with Applicable Laws (including funding requirements under such
Applicable Laws) or any event with respect to any Foreign Plan which is similar
to any event described in any of subsections (a) through (l) hereof.

32
NY\6379601.11

--------------------------------------------------------------------------------



“Eurodollar Borrowing” shall mean each Borrowing of a Eurodollar Loan.
“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.
“Eurodollar Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to greater of (a) with regard
to Initial Term Loans only, 0.75% and (b) the product of (i) the LIBOR in effect
for such Interest Period and (ii) Statutory Reserves
Where,
“LIBOR” shall mean, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the ICE
Benchmark Administration Interest Settlement Rates (or by reference to the rates
provided by any Person that takes over the administration of such rate if the
ICE Benchmark Administration is no longer making a “LIBOR” rate available) for
deposits in Dollars (as set forth by the Bloomberg Information Service or any
successor thereto or any other service selected by the Administrative Agent that
has been nominated by the ICE Benchmark Administration (or any successor
thereto) as an authorized information vendor for the purpose of displaying such
rates) for a period equal to such Interest Period; provided that, to the extent
that an interest rate is not ascertainable pursuant to the foregoing provisions
of this definition, “LIBOR” shall be the interest rate per annum determined by
the Administrative Agent to be the average of the rates per annum at which
deposits in Dollars are offered for such relevant Interest Period to major banks
in the London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period; and
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch,
Affiliate, or other fronting office making or holding a Loan) is subject for
Eurocurrency Liabilities (as defined in Regulation D of the Board). Eurodollar
Loans shall be deemed to constitute Eurocurrency Liabilities (as defined in
Regulation D of the Board) and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D. Statutory
Reserves shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

33
NY\6379601.11

--------------------------------------------------------------------------------



“Event of Default” shall have the meaning provided in Section 11.1.
“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of
(a)    the sum, without duplication, of:
(i)    Consolidated Net Income for such period;
(ii)    an amount equal to the amount of all Non-Cash Charges to the extent
deducted in arriving at such Consolidated Net Income;
(iii)    decreases in Consolidated Working Capital (except as a result of the
reclassification of items from short-term to long-term or vice versa), decreases
in long-term accounts receivable and increases in the long-term portion of
deferred revenue for such period (other than any such decreases or increases, as
applicable, arising from acquisitions or Dispositions outside the ordinary
course of assets, business units or property by the Borrower or any of its
Restricted Subsidiaries completed during such period or the application of
recapitalization or purchase accounting);
(iv)    an amount equal to the aggregate net non-cash loss on the Disposition of
assets, business units or property by the Borrower and the Restricted
Subsidiaries during such period (other than Dispositions in the ordinary course
of business) to the extent deducted in arriving at such Consolidated Net Income;
(v)    cash payments received in respect of Hedging Agreements during such
period to the extent not included in arriving at such Consolidated Net Income;
and
(vi)    income tax expense to the extent deducted in arriving at such
Consolidated Net Income;
minus
(b)    the sum, without duplication, of:
(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (but excluding any non-cash credit to
the extent representing the reversal of an accrual or reserve described in
clause (a)(ii) above) and cash charges included in clauses (a) through (k) of
the definition of the term “Consolidated Net Income”;
(ii)    without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of

34
NY\6379601.11

--------------------------------------------------------------------------------



Intellectual Property made in cash or accrued during such period, except to the
extent that such Capital Expenditures or acquisitions of Intellectual Property
were financed by the Incurrence of long-term Indebtedness by, or the issuance of
Capital Stock by, or the making of capital contributions to, the Borrower or any
of the Restricted Subsidiaries or using the proceeds of any Disposition outside
the ordinary course of business;
(iii)    the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Lease Obligations, (B) all scheduled
principal repayments of Permitted Additional Debt and Credit Agreement
Refinancing Indebtedness, in each case to the extent such payments are permitted
hereunder and actually made and (C) the amount of any mandatory prepayment of
Term Loans actually made pursuant to Section 5.2(a)(i), any mandatory
redemption, repurchase, prepayment or defeasance of Permitted Additional Debt or
Credit Agreement Refinancing Indebtedness pursuant to the corresponding
provisions of the governing documentation thereof, in any such case from the
proceeds of any Disposition and that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase but excluding (1) all
other prepayments, repurchases, defeasances and/or redemptions of Term Loans,
Permitted Additional Debt or Credit Agreement Refinancing Indebtedness and (2)
all prepayments of revolving credit loans and swingline loans permitted
hereunder made during such period (other than in respect of any revolving credit
facility (other than in respect of (x) the Revolving Credit Facility or any
Extended Revolving Credit Facility and (y) other revolving loans that are
effective in reliance on Section 10.1(a) or Section 10.1(w)) to the extent there
is an equivalent permanent reduction in commitments thereunder)), except to the
extent financed by the Incurrence of long-term Indebtedness by, or the issuance
of Capital Stock by, or the making of capital contributions to, the Borrower or
any of the Restricted Subsidiaries or using the proceeds of any Disposition
outside the ordinary course of business;
(iv)    an amount equal to the aggregate net non-cash gain on the Disposition of
property by the Borrower and the Restricted Subsidiaries during such period
(other than the Disposition of property in the ordinary course of business) to
the extent included in arriving at such Consolidated Net Income;
(v)    increases in Consolidated Working Capital (except as a result of the
reclassification of items from short term to long term or vice versa), increases
in long term accounts receivable and decreases in the long-term portion of
deferred revenue for such period (other than any such increases or decreases, as
applicable, arising from acquisitions or Dispositions outside the ordinary
course

35
NY\6379601.11

--------------------------------------------------------------------------------



by the Borrower and the Restricted Subsidiaries during such period or the
application of recapitalization or purchase accounting);
(vi)    cash payments by the Borrower and the Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries other than Indebtedness, except to the extent that such
payments were financed by the Incurrence of long-term Indebtedness by, or the
issuance of Capital Stock by, or the making of capital contributions to, the
Borrower or any of the Restricted Subsidiaries or using the proceeds of any
Disposition outside the ordinary course of business;
(vii)    without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Investments made in cash (other than
Investments made pursuant to Sections 10.5(b), (f), (g), (h), (i), (n), (r) and
(t)) during such period, except to the extent that such Investments were
financed by the Incurrence of long-term Indebtedness by, or the issuance of
Capital Stock by, or the making of capital contributions to, the Borrower or any
of the Restricted Subsidiaries or using the proceeds of any Disposition outside
the ordinary course of business;
(viii)    the amount of Dividends paid in cash during such period (other than
pursuant to Section 10.6(c), (d) and (f), except to the extent that such
Dividends were financed by the Incurrence of long-term Indebtedness by, or the
issuance of Capital Stock by, or the making of capital contributions to, the
Borrower or any of the Restricted Subsidiaries or using the proceeds of any
Disposition outside the ordinary course of business;
(ix)    the aggregate amount of expenditures actually made by the Borrower and
the Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period, except to the extent that such expenditures were
financed by the Incurrence of long-term Indebtedness by, or the issuance of
Capital Stock by, or the making of capital contributions to, the Borrower or any
of the Restricted Subsidiaries or using the proceeds of any Disposition outside
the ordinary course of business;
(x)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment,
redemption, defeasance, repurchase of Indebtedness, except to the extent that
such payments were financed by the Incurrence of long-term Indebtedness by, or
the issuance of Capital Stock by, or the making of capital

36
NY\6379601.11

--------------------------------------------------------------------------------



contributions to, the Borrower or any of the Restricted Subsidiaries or using
the proceeds of any Disposition outside the ordinary course of business;
(xi)    without duplication of amounts deducted from Excess Cash Flow in other
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions (or Investments similar to those made for Permitted
Acquisitions), Capital Expenditures or acquisitions of Intellectual Property
(except to the extent financed by the Incurrence of long-term Indebtedness by,
or the issuance of Capital Stock by, or the making of capital contributions to,
the Borrower or any of the Restricted Subsidiaries or using the proceeds of any
Disposition outside the ordinary course of business);
(xii)    income taxes, including penalties and interest, paid in cash in such
period;
(xiii)    cash expenditures made in respect of Hedging Agreements during such
period to the extent not deducted in arriving at such Consolidated Net Income;
and
(xiv)    an amount equal to the interest income of the Insurance Subsidiary.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
“Exchange Rate” shall mean on any day with respect to any currency (other than
Dollars), the rate at which such currency may be exchanged into any other
currency (including Dollars), as set forth at approximately 11:00 a.m. (London
time) on such day on the Reuters World Currency Page for such currency. In the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed by the Administrative
Agent and the Borrower, or, in the absence of such agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
11:00 a.m., local time, on such date for the purchase of the relevant currency
for delivery two Business Days later.
“Excluded Capital Stock” shall mean:
(a)    any Capital Stock with respect to which the Administrative Agent and the
Borrower reasonably agree the cost or other consequences (including any material
adverse tax consequences as reasonably determined by the Borrower in
consultation with

37
NY\6379601.11

--------------------------------------------------------------------------------



the Administrative Agent) of pledging such Capital Stock shall be excessive in
view of the benefits to be obtained by the Secured Parties therefrom,
(b)    solely in the case of any pledge of Capital Stock of any Foreign
Subsidiary that is a CFC or FSHCO to secure the Obligations, any Capital Stock
that is Voting Stock of such Foreign Subsidiary or FSHCO in excess of 65% of the
outstanding Capital Stock that is Voting Stock of such Foreign Subsidiary or
FSHCO,
(c)    any Capital Stock to the extent, and for so long as, the pledge thereof
would be prohibited by any Applicable Law (including any legally effective
requirement to obtain the consent of any Governmental Authority unless such
consent has been obtained) or legally effective Contractual Obligations;
provided that such Contractual Obligation existed on the Closing Date (so long
as such Contractual Obligation was not incurred in contemplation hereof) or, as
applicable, on the date such Capital Stock or the pledgor of such Capital Stock
was acquired (so long as such Contractual Obligation was not incurred in
contemplation of such acquisition),
(d)    any “margin stock” and Capital Stock issued by any Person other than any
wholly-owned Restricted Subsidiary to the extent, and for so long as, the pledge
of such Capital Stock would be prohibited by the terms of any Contractual
Obligation, Organizational Document, joint venture agreement or shareholders’
agreement applicable to such Person; provided that such Contractual Obligation,
Organizational Document, joint venture agreement or shareholders’ agreement
existed on the Closing Date (so long as such Contractual Obligation,
Organizational Document, joint venture agreement or shareholders’ agreement was
not incurred in contemplation hereof) or, as applicable, on the date such
Capital Stock or the pledgor of such Capital Stock was acquired (so long as such
Contractual Obligation, Organizational Document, joint venture agreement or
shareholders’ agreement was not incurred in contemplation of such acquisition),
(e)    the Capital Stock of any Subsidiary of a Foreign Subsidiary that is a CFC
or FSHCO, and
(f)    the Capital Stock of any Immaterial Subsidiary that is an Excluded
Subsidiary, any Controlled Physician Affiliate or any Unrestricted Subsidiary.
“Excluded Property” shall have the meaning provided in the Security Agreement.
“Excluded Subsidiary” shall mean:
(a)    any Subsidiary (other than a Controlled Physician Affiliate) that is not
a wholly owned Subsidiary on any date such Subsidiary would otherwise be
required to become a Guarantor pursuant to the requirements of Section 9.10 (for
so long as such Subsidiary remains a non-wholly owned Subsidiary),

38
NY\6379601.11

--------------------------------------------------------------------------------



(b)    any Subsidiary that is prohibited by (x) Applicable Law or (y)
Contractual Obligation from guaranteeing the Obligations (and for so long as
such restrictions or any replacement or renewal thereof is in effect); provided
that in the case of clause (y), such Contractual Obligation existed on the
Closing Date (so long as such Contractual Obligation was not incurred in
contemplation hereof) or, with respect to any Subsidiary acquired by the
Borrower or a Restricted Subsidiary after the Closing Date (and so long as such
Contractual Obligation was not incurred in contemplation of such acquisition),
on the date such Subsidiary is so acquired,
(c)    any Domestic Subsidiary that is (i) a FSHCO or (ii) a direct or indirect
Subsidiary of a CFC,
(d)    any Immaterial Subsidiary (provided that the Borrower shall not be
permitted to exclude Immaterial Subsidiaries from guaranteeing the Obligations
to the extent that (i) the portion of Consolidated EBITDA attributable to all
Immaterial Subsidiaries (other than Unrestricted Subsidiaries) excluded by this
clause (d) exceeds 5% of the Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries that are not otherwise Excluded Subsidiaries by virtue
of any of the other clauses of this definition except for this clause (d) for
the Test Period most recently ended on or prior to the date of determination or
(ii) the aggregate amount of total assets for all Immaterial Subsidiaries (other
than Unrestricted Subsidiaries) excluded by this clause (d) exceeds 5% of the
aggregate amount of Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries that are not otherwise Excluded Subsidiaries by virtue of any other
clauses of this definition except for this clause (d) as at the end of the Test
Period most recently ended on or prior to the date of determination),
(e)    any other Subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent in consultation with the Borrower, the cost or other
consequences (including any material adverse tax consequences) of providing a
guarantee shall be excessive in view of the benefits to be obtained by the
Secured Parties therefrom,
(f)    the Insurance Subsidiary, each Foreign Subsidiary and each Unrestricted
Subsidiary,
(g)    each other Domestic Subsidiary acquired pursuant to a Permitted
Acquisition (or similar Investment) and financed with secured Indebtedness
Incurred pursuant to Section 10.1(k) and the Liens securing which are permitted
by Section 10.2(f), and each Restricted Subsidiary acquired in such Permitted
Acquisition (or similar Investment) that guarantees such Indebtedness, in each
case to the extent that, and for so long as, the documentation relating to such
Indebtedness to which such Domestic Subsidiary or Restricted Subsidiary, as
applicable, is a party prohibits such Subsidiary from guaranteeing the
Obligations,

39
NY\6379601.11

--------------------------------------------------------------------------------



(h)    any Subsidiary to the extent that the guarantee of the Obligations would
result in material adverse tax consequences to the Borrower and its
Subsidiaries, taken as a whole, as reasonably determined by the Borrower in
consultation with the Administrative Agent, and confirmed in writing by notice
to the Collateral Agent, and
(i)    any Subsidiary that would require any consent, approval, license or
authorization from any Governmental Authority to provide a Guarantee unless such
consent, approval, license or authorization has been received, or is received
after commercially reasonable efforts by such Subsidiary to obtain the same,
which efforts may be requested by the Administrative Agent.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act (any such obligation, a “Swap Obligation”), if, and to the extent
that, all or a portion of the guarantee of such Guarantor pursuant to the
Guarantee of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee pursuant to the Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guarantee or security interest of such Guarantor becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.
“Existing Borrower Credit Agreement” shall have the meaning provided in the
recitals to this Agreement.
“Existing Borrower Debt Documents” shall have the meaning provided in the
recitals to this Agreement.
“Existing Borrower Note Purchase Agreement” shall have the meaning provided in
the recitals to this Agreement.
“Existing Class” shall mean Existing Term Loan Classes and each Class of
Existing Revolving Credit Commitments.
“Existing Insurance Subsidiary” shall mean Marblehead Surety & Reinsurance
Company, Ltd., a Cayman Islands exempted company.
“Existing Letters of Credit” shall mean the Letters of Credit listed on
Schedule 1.1(b).

40
NY\6379601.11

--------------------------------------------------------------------------------



“Existing Mandatory Convertible Preferred” shall mean the Borrower’s 5.250%
Mandatory Convertible Preferred Stock, Series A-1, with a liquidation preference
of $100 per share, outstanding on the Closing Date.
“Existing Notes” shall mean the Borrower’s 5.625% Senior Notes due 2020.
“Existing Notes Indenture” shall mean the indenture, dated as of November 15,
2012, relating to the Existing Notes.
“Existing Revolving Credit Class” shall have the meaning provided in Section
2.15(a)(ii).
“Existing Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a)(ii).
“Existing Revolving Credit Loans” shall have the meaning provided in Section
2.15(a)(ii).
“Existing Sheridan Credit Agreements” shall have the meaning provided in the
recitals to this Agreement.
“Existing Sheridan First Lien Credit Agreement” shall have the meaning provided
in the recitals to this Agreement.
“Existing Sheridan Second Lien Credit Agreement” shall have the meaning provided
in the recitals to this Agreement.
“Existing Term Loan Class” shall have the meaning provided in Section
2.15(a)(i).
“Extended Loans/Commitments” shall mean Extended Term Loans, Extended Revolving
Credit Loans and/or Extended Revolving Credit Commitments.
“Extended Repayment Date” shall have the meaning provided in Section 2.5(c).
“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a)(ii).
“Extended Revolving Credit Facility” shall mean each Class of Extended Revolving
Credit Commitments established pursuant to Section 2.15(a)(ii).
“Extended Revolving Credit Loans” shall have the meaning provided in Section
2.15(a)(ii).
“Extended Term Loan Facility” shall mean each Class of Extended Term Loans made
pursuant to Section 2.15.

41
NY\6379601.11

--------------------------------------------------------------------------------



“Extended Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).
“Extended Term Loans” shall have the meaning provided in Section 2.15(a)(i).
“Extending Lender” shall have the meaning provided in Section 2.15(b).
“Extension Agreement” shall have the meaning provided in Section 2.15(c).
“Extension Election” shall have the meaning provided in Section 2.15(b).
“Extension Request” shall mean Term Loan Extension Requests and Revolving Credit
Extension Requests.
“Extension Series” shall mean all Extended Term Loans or Extended Revolving
Credit Commitments (as applicable) that are established pursuant to the same
Extension Agreement (or any subsequent Extension Agreement to the extent such
Extension Agreement expressly provides that the Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, provided for therein are intended
to be a part of any previously established Extension Series) and that provide
for the same interest margins, extension fees, if any, and amortization
schedule.
“Facilities” shall have the meaning provided in the recitals to this Agreement.
“Fair Market Value” shall mean with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a sale
of such asset at such date of determination assuming a sale by a willing seller
to a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as reasonably determined by the Borrower.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (and any amended or successor version that is substantively comparable and
not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fee Letter” shall mean the Amended and Restated Fee Letter dated June 14, 2014
addressed to the Borrower from the Administrative Agent and the Joint Lead
Arrangers and accepted by the Borrower, with respect to certain fees to be paid
from time to time to the Administrative Agent and the Joint Lead Arrangers.

42
NY\6379601.11

--------------------------------------------------------------------------------



“Fees” shall mean all amounts payable pursuant to or referred in Section 4.1.
“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Section 10.10.
“Financial Performance Covenant Event of Default” shall have the meaning
provided in Section 11.1(c).
“First Lien Obligations” shall mean the Obligations and any Permitted Equal
Priority Refinancing Debt, collectively.
“First Refused Proceeds” shall have the meaning provided in Section 5.2(c)(ii).
“First Lien/Second Lien Intercreditor Agreement” shall mean the First
Lien/Second Lien Intercreditor Agreement in substantially the form of Exhibit
H-1 among (x) the Administrative Agent and/or the Collateral Agent and (y) one
or more representatives for the holders of one of more classes of Permitted
Additional Debt and/or Permitted Junior Priority Refinancing Debt, with such
modifications thereto as the Administrative Agent and the Borrower may
reasonably agree.
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.
“Foreign Asset Sale” shall have the meaning provided in Section 5.2(h).
“Foreign Plan” shall mean any pension plan maintained or contributed to by the
Borrower or any Restricted Subsidiary with respect to employees employed outside
the United States.
“Foreign Recovery Event” shall have the meaning provided in Section 5.2(h).
“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.
“Fronting Fee” shall have the meaning provided in Section 4.1(b).
“FSHCO” shall mean any direct or indirect Domestic Subsidiary that has no
material assets other than Capital Stock of one or more Foreign Subsidiaries
that are CFCs.
“Funded Debt” shall mean all indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the

43
NY\6379601.11

--------------------------------------------------------------------------------



Borrower or any such Restricted Subsidiary, to a date more than one year from
such date or arises under a revolving credit or similar agreement that obligates
the lender or lenders to extend credit during a period of more than one year
from such date, including Indebtedness in respect of the Loans.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time, subject to Section 1.3(a).
“Governmental Authority” shall mean the government of the United States, any
foreign country or any multinational or supranational authority, or any state,
province, territory or other political subdivision thereof, and any entity, body
or authority exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, including the PBGC and
other quasi-governmental entities established to perform such functions.
“Guarantee” shall mean the Guarantee, dated as of the Closing Date made by each
Guarantor in favor of the Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit A.
“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.
“Guarantors” shall mean (a) each Domestic Subsidiary of the Borrower (other than
an Excluded Subsidiary that is not party to the Guarantee on the Closing Date)
on the Closing Date and (b) each Subsidiary that becomes a party to the
Guarantee after the Closing Date pursuant to Section 9.10.

44
NY\6379601.11

--------------------------------------------------------------------------------



“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, infectious medical waste and
radon gas; (b) any chemicals, materials or substances defined as, listed or
included in the definition of “hazardous substances,” “hazardous waste,”
“hazardous materials,” “extremely hazardous waste,” “restricted hazardous
waste,” “toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,”
or words of similar import, under any applicable Environmental Law; and (c) any
other chemical, material or substance that is prohibited, limited or regulated
by any Environmental Law.
“Hedge Bank” shall mean any Person that is a counterparty to a Hedging Agreement
with a Credit Party or one of its Restricted Subsidiaries, in its capacity as
such, and that either (i) is a Lender, an Agent, a Joint Lead Arranger or an
Affiliate of a Lender, an Agent or a Joint Lead Arranger at the time it enters
into such Hedging Agreement or (ii) becomes a Lender, an Agent or an Affiliate
of a Lender or an Agent after it has entered into such Hedging Agreement;
provided that no such Person (except an Agent) shall be considered a Hedge Bank
until such time as the Borrower shall have delivered written notice to the
Collateral Agent that such a transaction has been entered into and that such
Person constitutes a Hedge Bank entitled to the benefits of the Security
Documents. For the avoidance of doubt, each Agent shall constitute a Hedge Bank
to the extent it has entered into a Hedging Agreement.
“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedging Agreements.
“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, Pub. L. 104-191, Aug. 21, 1996, 110 Stat. 1936, as amended, and any
successor thereto, and any and all regulations promulgated thereunder.

45
NY\6379601.11

--------------------------------------------------------------------------------



“Historical Financial Statements” shall mean (a) audited consolidated balance
sheets of each of the Borrower and its consolidated subsidiaries and of Sheridan
and its consolidated subsidiaries, in each case as at the end of, and related
statements of income and cash flows of each of the Borrower and its consolidated
subsidiaries and Sheridan and its consolidated subsidiaries, in each case for,
the three most recently completed fiscal years ended December 31, 2013 and (b)
unaudited consolidated balance sheets and related statements of income and cash
flows of each of the Borrower and its consolidated subsidiaries and of Sheridan
and its consolidated subsidiaries, in each case for each subsequent fiscal
quarter after December 31, 2013 ended at least 45 days before the Closing Date,
which financial statements described in clauses (a) and (b) shall have been
prepared in all material respects in accordance with GAAP.
“Hospital Joint Venture” shall mean a Person that (i) is jointly owned by solely
(A) the Borrower or any Restricted Subsidiary and (B) a hospital or health
system or an Affiliate thereof, (ii) owns more than 50% of the outstanding
Capital Stock of an Operating Entity, (iii) is not subject to any Contractual
Obligation that limits the ability of such Person to pay dividends or make any
other distribution on any of such Person’s Capital Stock or other equity
interests owned by the Borrower or any Restricted Subsidiary, other than
restrictions comparable to those set forth in clauses (i), (iv), (xi), (xii) and
(xiii) of the proviso set forth in Section 10.8 and (iv) the Capital Stock of
which, to the extent (A) owned by the Borrower or a Subsidiary Guarantor and (B)
not Excluded Capital Stock, is pledged as Collateral to secure the Obligations
in accordance with the terms hereof; provided, however, that the Borrower or a
Restricted Subsidiary must own not less than 40% of the outstanding Capital
Stock of such Person.
“Immaterial Subsidiary” shall mean, at any date of determination, any Restricted
Subsidiary of the Borrower (a) whose total assets (when combined with the assets
of such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the Test Period most recently ended on or prior
to such determination date were less than 5% of the Consolidated Total Assets of
the Borrower and its Restricted Subsidiaries at such date and (b) for which the
portion of Consolidated EBITDA attributable to such Restricted Subsidiary for
such Test Period was less than 5% of the Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries for such Test Period, in each case determined in
accordance with GAAP.
“Inactive Subsidiaries” shall mean the Subsidiaries listed on Schedule 1.1(d)
and any other newly formed or acquired Subsidiary of the Borrower designated in
writing to the Administrative Agent as an Inactive Subsidiary, so long as such
designation contains a representation that Section 8.25 is true as of the date
of such designation.
“Incremental Agreement” shall have the meaning provided in Section 2.14(e).
“Incremental Base Amount” shall mean $300,000,000.
“Incremental Commitments” shall have the meaning provided in Section 2.14(a).
“Incremental Facilities” shall have the meaning provided in Section 2.14(a).

46
NY\6379601.11

--------------------------------------------------------------------------------



“Incremental Facility Closing Date” shall have the meaning provided in
Section 2.14(e).
“Incremental Limit” shall have the meaning provided in Section 2.14(b).
“Incremental Revolving Credit Commitment Increase” shall have the meaning
provided in Section 2.14(a).
“Incremental Revolving Credit Commitment Increase Lender” shall have the meaning
provided in Section 2.14(f)(ii).
“Incremental Term Loan Commitment” shall mean the Commitment of any Lender to
make Incremental Term Loans of a particular Class pursuant to Section 2.14(a).
“Incremental Term Loan Facility” shall mean each Class of Incremental Term Loans
made pursuant to Section 2.14.
“Incremental Term Loan Maturity Date” shall mean, with respect to any Class of
Incremental Term Loans made pursuant to Section 2.14, the final maturity date
thereof.
“Incremental Term Loans” shall have the meaning provided in Section 2.14(a).
“Incur” shall mean create, issue, assume, guarantee, incur or otherwise become
directly or indirectly liable for any Indebtedness; provided, however, that any
Indebtedness of a Person existing at the time such Person becomes a Restricted
Subsidiary (whether by merger, consolidation, acquisition or otherwise) shall be
deemed to be incurred by such Person at the time it becomes a Restricted
Subsidiary. The term “Incurrence” when used as a noun shall have a correlative
meaning.
“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all indebtedness of such Person for borrowed money and all indebtedness
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount (after giving effect to any prior drawings or
reductions that have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;
(c)    net Hedging Obligations of such Person;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services other than (i) current trade or other ordinary course
payables or

47
NY\6379601.11

--------------------------------------------------------------------------------



liabilities or accrued expenses (but not any refinancings, extensions, renewals,
or replacements thereof) incurred in the ordinary course of business and
maturing within 365 days after the incurrence thereof except if such trade or
other ordinary course payables or liabilities or accrued expenses bear interest,
(ii) any earn-out or similar obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and
(iii) obligations resulting from take-or-pay contracts entered into in the
ordinary course of business;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
(f)    all Capitalized Lease Obligations;
(g)    all obligations of such Person in respect of Disqualified Capital Stock;
and
(h)    all Guarantee Obligations of such Person in respect of any of the
foregoing;
provided that Indebtedness shall not include (i) prepaid or deferred revenue
arising in the ordinary course of business and (ii) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy warrants or other unperformed obligations
of the seller of such asset.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt of
such Person and (B) in the case of the Borrower and its Subsidiaries, exclude
all intercompany Indebtedness having a term not exceeding 364 days (inclusive of
any roll-over or extensions of terms) and made in the ordinary course of
business consistent with past practice. The amount of any net Hedging
Obligations on any date shall be deemed to be the Swap Termination Value thereof
as of such date. The amount of Indebtedness of any Person for purposes of clause
(e) above shall, unless such Indebtedness has been assumed by such Person, be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the Fair Market Value of the property encumbered thereby
as determined by such Person in good faith.
“Indemnified Parties” shall have the meaning provided in Section 13.5(a).

48
NY\6379601.11

--------------------------------------------------------------------------------



“Initial Financial Statement Delivery Date” shall mean the date on which Section
9.1 Financials are delivered to the Administrative Agent under Section 9.1(b)
for the first full fiscal quarter of the Borrower commencing after the Closing
Date.
“Initial Revolving Borrowing” shall mean one or more borrowings of Revolving
Credit Loans on the Closing Date and/or deemed issuances of Letters of Credit
under this Agreement on the Closing Date.
“Initial Term Loan” shall mean the loans made on the Closing Date pursuant to
Section 2.1(a).
“Initial Term Loan Commitment” shall mean (a) in the case of each Lender that is
a Lender on the Closing Date, the amount set forth opposite such Lender’s name
on Schedule 1.1(a) as such Lender’s “Initial Term Loan Commitment” and (b) in
the case of any Lender that becomes a Lender after the Closing Date, the amount
specified as such Lender’s “Initial Term Loan Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total Initial
Term Loan Commitment, in each case as the same may be changed from time to time
pursuant to the terms hereof. The aggregate amount of the Initial Term Loan
Commitments as of the Closing Date is $870,000,000.
“Initial Term Loan Facility” shall have the meaning provided for such term in
the recitals to this Agreement.
“Initial Term Loan Lender” shall mean a Lender with an Initial Term Loan
Commitment or an outstanding Initial Term Loan.
“Initial Term Loan Maturity Date” shall mean the seventh anniversary of the
Closing Date, or if such anniversary of the Closing Date is not a Business Day,
the Business Day immediately following such anniversary.
“Initial Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b).
“Initial Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).
“Insurance Subsidiary” shall mean the Existing Insurance Subsidiary and any
other Subsidiary of the Borrower formed for the purpose of insuring the
healthcare business or facilities owned or operated by the Borrower, any
Subsidiary of the Borrower or any physician or other healthcare professional
employed by or on the medical staff of any such business or facility.
“Intellectual Property” shall have the meaning provided for such term or a
similar term in the Security Agreement.

49
NY\6379601.11

--------------------------------------------------------------------------------



“Intercompany Note” shall mean the Intercompany Note, dated as of the Closing
Date, substantially in the form of Exhibit M hereto executed by the Borrower and
each Restricted Subsidiary of the Borrower party thereto.
“Interest Period” shall mean, with respect to any Eurodollar Loan, the interest
period applicable thereto, as determined pursuant to Section 2.9.
“Investment” shall have the meaning provided in Section 10.5.
“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by the Letter of Credit Issuer and the Borrower (or any Restricted Subsidiary)
or in favor of the Letter of Credit Issuer and relating to such Letter of
Credit.
“Joint Lead Arrangers” shall mean Citigroup Global Markets, Inc., SunTrust
Robinson Humphrey, Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Jefferies Finance LLC and Wells Fargo Securities LLC.
“Junior Debt” shall mean any Subordinated Indebtedness of any Credit Party.
“Latest Maturity Date” shall mean, with respect to the Incurrence of any
Indebtedness or Capital Stock, the latest Maturity Date applicable to any Credit
Facility that is outstanding hereunder as determined on the date such
Indebtedness is Incurred or such Capital Stock is issued.
“Lender” shall mean (a) the Persons listed on Schedule 1.1(a), (b) any other
Person that shall become a party hereto as a “lender” pursuant to Section 13.6
and (c) each Person that becomes a party hereto as a “lender” pursuant to the
terms of Section 2.14, in each case other than a Person who ceases to hold any
outstanding Loans or Letter of Credit Exposure or any Commitment.
“Lender Default” shall mean (a) the refusal (in writing) or failure of any
Lender to make available its portion of any Incurrence of Loans or
participations in Letters of Credit or Swingline Loan Borrowings, which refusal
or failure is not cured within two Business Days after the date of such refusal
or failure (unless the subject of a good faith dispute between the Borrower and
such Lender), (b) the failure of any Lender to pay over to the Administrative
Agent, any Letter of Credit Issuer or any other Lender any other amount required
to be paid by it hereunder within two Business Days of the date when due, (c) a
Lender has notified the Borrower or the Administrative Agent that it does not
intend or expect to comply with any of its funding obligations or has made a
public statement to that effect with respect to its funding

50
NY\6379601.11

--------------------------------------------------------------------------------



obligations hereunder (unless the subject of a good faith dispute between the
Borrower and such Lender), (d) the failure by a Lender to confirm in a manner
reasonably satisfactory to the Administrative Agent that it will comply with its
obligations hereunder; provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (d) upon receipt by the Administrative Agent of
such confirmation, or (e) a Distressed Person has admitted in writing that it is
insolvent or such Distressed Person becomes subject to a Lender-Related Distress
Event.
“Lender-Related Distress Event” shall mean, with respect to any Lender, that
such Lender or any person that directly or indirectly controls such Lender
(each, a “Distressed Person”), as the case may be, is or becomes subject to a
voluntary or involuntary case with respect to such Distressed Person under any
debt relief law, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person or any person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation,
or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any governmental
authority having regulatory authority over such Distressed Person or its assets
to be, insolvent or bankrupt; provided that a Lender-Related Distress Event
shall not be deemed to have occurred solely by virtue of (i) the ownership or
acquisition of any equity interests in any Revolving Credit Lender or any person
that directly or indirectly controls such Lender by a governmental authority or
an instrumentality thereof or (ii) an undisclosed administration pursuant to the
laws of the Netherlands.
“Letter of Credit” shall have the meaning provided in Section 3.1(a).
“Letter of Credit Borrowing” shall mean an extension of credit resulting from a
drawing under any Letter of Credit that has not been reimbursed on the date when
made or refinanced as a Borrowing.
“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the amount of any Unpaid Drawings in respect of which such Lender
has made (or is required to have made) Revolving Credit Loans pursuant to
Section 3.4 at such time and (b) such Lender’s Revolving Credit Commitment
Percentage of the Letter of Credit Obligations at such time (excluding the
portion thereof consisting of Unpaid Drawings in respect of which the Lenders
have made (or are required to have made) Revolving Credit Loans pursuant to
Section 3.4).
“Letter of Credit Fee” shall have the meaning provided in Section 4.1(c).
“Letter of Credit Issuer” shall mean (a) Citi and (b) any one or more Persons
who shall become a Letter of Credit Issuer pursuant to Section 3.6. Any Letter
of Credit Issuer may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Letter of Credit Issuer, and in each
such case the term “Letter of Credit Issuer” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. In the event that
there is more

51
NY\6379601.11

--------------------------------------------------------------------------------



than one Letter of Credit Issuer at any time, references herein and in the other
Credit Documents to the Letter of Credit Issuer shall be deemed to refer to the
Letter of Credit Issuer in respect of the applicable Letter of Credit or to all
Letter of Credit Issuers, as the context requires.
“Letter of Credit Maturity Date” shall mean the date that is five Business Days
prior to the Revolving Credit Maturity Date.
“Letter of Credit Obligations” shall mean, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Unpaid Drawings, including all Letter of Credit
Borrowings. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms, but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Letter of Credit Participant” shall have the meaning provided in
Section 3.3(a).
“Letter of Credit Participation” shall have the meaning provided in
Section 3.3(a).
“Letter of Credit Request” shall have the meaning provided in Section 3.2(a).
“Letter of Credit Sub-Commitment” shall mean $25,000,000, as the same may be
reduced from time to time pursuant to Section 4.2(b).
“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance, and any easement,
right-of-way, license, restriction (including zoning restrictions), defect,
exception or irregularity in title or similar charge or encumbrance (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof); provided that in no
event shall an operating lease be deemed to be a Lien.
“Line of Business” means the business of health care supplier management,
administrative and employment services (including any licensing of software and
similar products related thereto).
“Loan” shall mean any Revolving Credit Loan, Extended Revolving Credit Loan,
Swingline Loan (including any swingline loan pursuant to any Extended Revolving
Credit Commitments) or Term Loan made by any Lender hereunder.
“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d)(ii).
“Master Agreement” shall have the meaning provided in the definition of the term
“Hedging Agreement.”
“Material Adverse Effect” shall mean a circumstance or condition that would
materially and adversely affect (a) the business, financial condition or results
of operations of the Borrower

52
NY\6379601.11

--------------------------------------------------------------------------------



and the Restricted Subsidiaries taken as a whole, (b) the ability of the Credit
Parties (taken as a whole) to perform their payment and other material
obligations under the Credit Documents or (c) the rights and remedies of the
Administrative Agent, the Collateral Agent or the Lenders under the Credit
Documents.
“Maturity Date” shall mean, as to the applicable Loan or Commitment, the Initial
Term Loan Maturity Date, any Incremental Term Loan Maturity Date, the Revolving
Credit Maturity Date, any maturity date related to any Class of Extended Term
Loans or any Class of Extended Revolving Credit Commitments, or the Swingline
Maturity Date, as applicable.
“Medicaid” shall mean the means-tested entitlement program under Title XIX of
the Social Security Act, which provides federal grants to states for medical
assistance based on specific eligibility criteria, as set forth in Section 1396,
et seq. of Title 42 of the United States Code, as amended, and any successor
statute thereto.
“Medicaid Certification” shall mean certification by CMS or a state agency or
entity under contract with CMS that the health care operation is in compliance
with all the conditions of participation set forth in the Medicaid Regulations.
“Medicaid Provider Agreement” shall mean an agreement entered into between a
state agency or other such entity administering the Medicaid program and a
health care operation under which the health care operation agrees to provide
services for Medicaid patients in accordance with the terms of the agreement and
Medicaid Regulations.
“Medicaid Regulations” shall mean, collectively, (i) all federal statutes
(whether set forth in Title XIX of the Social Security Act or elsewhere)
affecting the medical assistance program established by Title XIX of the Social
Security Act and any statutes succeeding thereto; (ii) all applicable provisions
of all federal rules, regulations, manuals and orders of all governmental
Authorities promulgated pursuant to or in connection with the statutes described
in clause (i) above and all federal administrative, reimbursement and other
guidelines of all Governmental Authorities having the force of law promulgated
pursuant to or in connection with the statutes described in clause (i) above;
(iii) all state statutes and plans for medical assistance enacted in connection
with the statutes and provisions described in clauses (i) and (ii) above; and
(iv) all applicable provisions of all rules, regulations, manuals and orders of
all Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (iii) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (ii) above, in each case as may be amended, supplemented or
otherwise modified from time to time.
“Medical Reimbursement Programs” shall mean a collective reference to the
Medicare, Medicaid and TRICARE programs and any other health care program
operated by or financed in

53
NY\6379601.11

--------------------------------------------------------------------------------



whole or in part by any foreign or domestic federal, state or local government
and any other non-government funded third-party pay or programs.
“Medicare” shall mean the government-sponsored entitlement program under Title
XVIII of the Social Security Act, which provides for a health insurance system
for eligible elderly and disabled individuals, as set forth at Section 1395, et
seq. of Title 42 of the United States Code, as amended, any successor statute
thereto.
“Medicare Certification” shall mean certification by CMS or a state agency or
entity under contract with CMS that the health care operation is in compliance
with all the conditions of participation set forth in the Medicare Regulations.
“Medicare Provider Agreement” shall mean an agreement entered into between an
entity administering the Medicare program and a health care operation under
which the health care operation agrees to provide services for Medicare patients
in accordance with the terms of the agreement and Medicare Regulations.
“Medicare Regulations” shall mean collectively, all federal statutes (whether
set forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto; together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including, without limitation, Health and Human
Services (“HHS”), CMS, the Office of the Inspector General for HHS, or any
person succeeding to the functions of any of the foregoing) promulgated pursuant
to or in connection with any of the foregoing having the force of law, as each
may be amended, supplemented or otherwise modified from time to time.
“Merger Sub” shall mean Arizona Merger Corporation, a Delaware corporation and a
direct wholly owned subsidiary of the Borrower.
“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of Term
Loans, $5,000,000, (b) with respect to a Borrowing of Revolving Credit Loans,
$1,000,000, and (c) with respect to a Borrowing of Swingline Loans, $250,000.
“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Capital Stock.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.
“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed or other security document entered into by the owner of a Mortgaged
Property in favor of the Collateral Agent for the benefit of the Secured Parties
creating a Lien on such Mortgaged

54
NY\6379601.11

--------------------------------------------------------------------------------



Property, substantially in the form of Exhibit N (with such changes thereto as
may be necessary to account for local law matters) or otherwise in such form as
reasonably agreed between the Borrower and the Collateral Agent.
“Mortgaged Property” shall mean (a) the Real Property identified on Schedule
1.1(c) and (b) all Real Property owned in fee with respect to which a Mortgage
is required to be granted pursuant to Section 9.14(b).
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, a Restricted Subsidiary or an
ERISA Affiliate had an obligation to contribute over the five preceding calendar
years.
“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, any
issuance of Capital Stock or any capital contribution or any Disposition of any
Investment, (a) the gross cash proceeds (including payments from time to time in
respect of installment obligations, if applicable, but only as and when received
and, with respect to any Recovery Event, any insurance proceeds or condemnation
awards in respect of such Recovery Event) received by or on behalf of the
Borrower or any of the Restricted Subsidiaries in respect of such Prepayment
Event, issuance of Capital Stock, receipt of a capital contribution or
Disposition of any Investment, less (b) the sum of:
(i)    in the case of any Prepayment Event or such Disposition, the amount, if
any, of all taxes paid or estimated to be payable by the Borrower or any of the
Restricted Subsidiaries in connection with such Prepayment Event or such
Disposition (including withholding taxes imposed on the repatriation of any such
Net Cash Proceeds),
(ii)    in the case of any Prepayment Event or such Disposition, the amount of
any reasonable reserve established in accordance with GAAP against any
liabilities (other than any amounts deducted pursuant to clause (i) above) (x)
associated with the assets that are the subject of such Prepayment Event or such
Disposition and (y) retained by the Borrower or any of the Restricted
Subsidiaries, including any pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction; provided that the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such Prepayment Event or such Disposition occurring on the date of
such reduction,
(iii)    in the case of any Prepayment Event or such Disposition, the amount of
any principal amount, premium or penalty, if any, interest or other amounts on
any Indebtedness secured by a Lien on the assets that are the subject of such
Prepayment Event or such Disposition to the extent that the instrument

55
NY\6379601.11

--------------------------------------------------------------------------------



creating or evidencing such Indebtedness or the agreement governing such
Disposition requires that such Indebtedness be repaid upon consummation of such
Prepayment Event or such Disposition and such Indebtedness is actually so repaid
(other than Indebtedness outstanding under the Credit Documents or otherwise
subject to a Customary Intercreditor Agreement),
(iv)    in the case of any Asset Sale Prepayment Event or Permitted Sale
Leaseback, the amount of any proceeds of such Asset Sale Prepayment Event or
such Permitted Sale Leaseback that, within the Reinvestment Period, the Borrower
or the applicable Restricted Subsidiary has reinvested (or intends to reinvest),
or has entered into an Acceptable Reinvestment Commitment to reinvest, in the
business of the Borrower or any of the Restricted Subsidiaries (subject to
Section 10.12); provided that:
(A)    the Borrower or the applicable Restricted Subsidiary shall comply with
Sections 9.10, 9.11 and 9.14(b) with respect to such reinvestment if applicable;
(B)    any portion of such proceeds that has not been so reinvested shall (x) be
deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event or a Permitted
Sale Leaseback occurring on (1) the last day of the Reinvestment Period or (2)
180 days after the date that the Borrower or such Restricted Subsidiary shall
have entered into an Acceptable Reinvestment Commitment, as applicable, and (y)
be applied to the prepayment of Term Loans in accordance with Section 5.2(a)(i)
or to the prepayment, repurchase, defeasance or redemption of any secured
Permitted Additional Debt or secured Credit Agreement Refinancing Indebtedness
pursuant to the corresponding provisions of the governing documentation thereof,
in any such case to the extent permitted under Section 5.2(a)(i); and
(C)    any proceeds subject to an Acceptable Reinvestment Commitment that is (I)
later canceled or terminated for any reason before such proceeds are applied in
accordance therewith or (II) not consummated (i.e., the reinvestment
contemplated by such Acceptable Reinvestment Commitment is not made) shall be
applied to the prepayment of Term Loans in accordance with Section 5.2(a)(i) or
to the prepayment, repurchase, defeasance or redemption of any secured Permitted
Additional Debt or secured Credit Agreement Refinancing Indebtedness pursuant to
the corresponding provisions of the governing documentation thereof, in any such
case to the extent permitted under Section 5.2(a)(i), unless the Borrower or the
applicable Restricted Subsidiary enters into another Acceptable Reinvestment
Commitment with respect to such proceeds prior to the end of the Reinvestment
Period,

56
NY\6379601.11

--------------------------------------------------------------------------------



(v)    in the case of any Recovery Prepayment Event, the amount of any proceeds
of such Recovery Prepayment Event (x) that, within the Reinvestment Period, the
Borrower or the applicable Restricted Subsidiary has reinvested (or intends to
reinvest), or has entered into an Acceptable Reinvestment Commitment to
reinvest, in the business of the Borrower or any of the Restricted Subsidiaries
(subject to Section 10.12), including for the repair, restoration or replacement
of the asset or assets subject to such Recovery Prepayment Event, or (y) for
which the Borrower or the applicable Restricted Subsidiary has provided a
Restoration Certification prior to the end of the Reinvestment Period; provided
that:
(A)    the Borrower or the applicable Restricted Subsidiary shall comply with
Sections 9.10, 9.11 and 9.14(b) with respect to such reinvestment if applicable;
(B)    any portion of such proceeds that has not been so reinvested shall (x) be
deemed to be Net Cash Proceeds of a Recovery Prepayment Event occurring on (1)
the last day of the Reinvestment Period or (2) 180 days after the date that the
Borrower or such Restricted Subsidiary shall have entered into an Acceptable
Reinvestment Commitment or shall have provided a Restoration Certification, as
applicable, and (y) be applied to the prepayment of Term Loans in accordance
with Section 5.2(a)(i) or to the prepayment, repurchase, defeasance or
redemption of any secured Permitted Additional Debt or secured Credit Agreement
Refinancing Indebtedness pursuant to the corresponding provisions of the
governing documentation thereof, in any such case to the extent permitted under
Section 5.2(a)(i); and
(C)    any proceeds subject to an Acceptable Reinvestment Commitment or a
Restoration Certification that is (I) later canceled or terminated for any
reason before such proceeds are applied in accordance therewith or (II) not
consummated (i.e., the reinvestment, repair, restoration or replacement
contemplated by such Acceptable Reinvestment Commitment or Restoration
Certification, as the case may be, is not made) shall be applied to the
prepayment of Term Loans in accordance with Section 5.2(a)(i) or to the
prepayment, repurchase, defeasance or redemption of any secured Permitted
Additional Debt or secured Credit Agreement Refinancing Indebtedness pursuant to
the corresponding provisions of the governing documentation thereof, in each
case to the extent permitted under Section 5.2(a)(i), unless the Borrower or the
applicable Restricted Subsidiary enters into another Acceptable Reinvestment
Commitment or provides another Restoration Certification with respect to such
proceeds prior to the end of the Reinvestment Period,

57
NY\6379601.11

--------------------------------------------------------------------------------



(vi)    in the case of any Asset Sale Prepayment Event, Recovery Prepayment
Event or Permitted Sale Leaseback by any non-wholly owned Restricted Subsidiary,
the pro rata portion of the net cash proceeds thereof (calculated without regard
to this clause (vi)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof, and
(vii)    in the case of any Prepayment Event, the Incurrence of Indebtedness,
Disposition, the issuance of Capital Stock or the receipt of a capital
contribution, the reasonable and customary fees, commissions, expenses
(including attorney’s fees, investment banking fees, survey costs, title
insurance premiums and search and recording charges, transfer taxes, deed or
mortgage recording taxes and other customary expenses and brokerage, consultant
and other customary fees), issuance costs, discounts and other costs and
expenses (and, in the case of the Incurrence of any Indebtedness the proceeds of
which are required to be used to prepay any Class of Loans and/or reduce any
Class of Commitments under this Agreement, accrued interest and premium, if any,
on such Loans and any other amounts (other than principal) required to be paid
in respect of such Loans and/or Commitments in connection with any such
prepayment and/or reduction), in each case only to the extent not already
deducted in arriving at the amount referred to in clause (a) above.
“Non-Cash Charges” shall mean (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and investments in debt and equity securities pursuant to GAAP, (b) all losses
from investments recorded using the equity method, (c) all Non-Cash Compensation
Expenses, (d) the non-cash impact of recapitalization or purchase accounting,
(e) the non-cash impact of accounting changes or restatements and (f) other
non-cash charges (provided, in each case, that, if any non-cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period).
“Non-Cash Compensation Expense” shall mean any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive-based compensation awards or arrangements.
“Non-Cash Compensation Liabilities” shall mean any liabilities recorded in
connection with stock-based awards, partnership interest-based awards and
similar incentive based compensation awards or arrangements.
“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

58
NY\6379601.11

--------------------------------------------------------------------------------



“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Non-Excluded Taxes” shall have the meaning provided in Section 5.4(a).
“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(e).
“Non-TN Credit Party” shall mean each Credit Party (or Person required to become
a Subsidiary Guarantor pursuant to Section 9.10) that is not a TN Credit Party.
“Non-U.S. Lender” shall have the meaning provided in Section 5.4(d).
“Note” shall mean a Term Note or Revolving Credit Note of the Borrower payable
to any Lender or its registered assigns, evidencing the aggregate amount of
Indebtedness of the Borrower to such Lender resulting from the Loans made by
such Lender.
“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3 and substantially in the form of Exhibit D or such
other form as shall be approved by the Administrative Agent (acting reasonably).
“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).
“Obligations” shall mean the collective reference to (a) the due and punctual
payment of (i) the principal of and premium, if any, and interest at the
applicable rate provided in this Agreement (including interest accruing during
the pendency of any proceeding under any applicable Debtor Relief Laws (or that
would accrue but for the operation of applicable Debtor Relief Laws), regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the Borrower
under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon (including interest accruing during the pendency of any proceeding under
any applicable Debtor Relief Laws (or that would accrue but for the operation of
applicable Debtor Relief Laws), regardless of whether allowed or allowable in
such proceeding) and obligations to provide Cash Collateral, and (iii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any proceeding under any applicable
Debtor Relief Laws, regardless of whether allowed or allowable in such
proceeding), of the Borrower or any other Credit Party to any of the Secured
Parties under this Agreement and the other Credit Documents, (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the Borrower under or pursuant to this Agreement and the other Credit
Documents, (c) the due and punctual payment and performance of all the
covenants, agreements, obligations and liabilities of each other Credit Party
under or pursuant to this Agreement or the other Credit Documents, (d) the due
and

59
NY\6379601.11

--------------------------------------------------------------------------------



punctual payment and performance of all Hedging Obligations under each Secured
Hedging Agreement and (e) the due and punctual payment and performance of all
Cash Management Obligations under each Secured Cash Management Agreement.
Notwithstanding the foregoing, (i) unless otherwise agreed to by the Borrower
and any applicable Hedge Bank or Cash Management Bank, the obligations of the
Borrower or any Subsidiary under any Secured Hedging Agreement and under any
Secured Cash Management Agreement shall be secured and guaranteed pursuant to
the Security Documents and the Guarantee only to the extent that, and for so
long as, the other Obligations are so secured and guaranteed, (ii) any release
of Collateral or Guarantors effected in the manner permitted by this Agreement
and any other Credit Document shall not require the consent of the holders of
Hedging Obligations under Secured Hedging Agreements or of the holders of Cash
Management Obligations under Secured Cash Management Agreements and (iii)
Obligations shall in no event include any Excluded Swap Obligations.
“OFAC” shall mean the United States Department of Treasury Office of Foreign
Assets Control.
“OFAC Sanctions Programs” shall mean all laws, regulations, and executive orders
administered by OFAC and all economic and trade sanction programs administered
by OFAC, any and all similar United States federal laws, regulations or
executive orders, and any similar laws, regulators or orders adopted by any
State within the United States.
“OFAC SDN List” shall mean the list of the Specially Designated Nationals and
Blocked Persons maintained by OFAC.
“OID” shall have the meaning provided in the definition of the term “Effective
Yield”.
“Operating Entity” shall mean a Person (i) that is an ambulatory surgery center,
(ii) as to which the Borrower or any Restricted Subsidiary or any Hospital Joint
Venture owns more than 50% of the outstanding Capital Stock and as to which a
Person other than the Borrower or a Restricted Subsidiary or a Hospital Joint
Venture has a noncontrolling or minority ownership interest, (iii) that is not
subject to any Contractual Obligation that limits the ability of such Person to
pay dividends or make any other distribution on any of such Person’s Capital
Stock owned by the Borrower or any Restricted Subsidiary or any Hospital Joint
Venture, other than restrictions comparable to those set forth in clauses (i),
(iv), (xi), (xii) and (xiii) of the proviso set forth in Section 10.8 and (iv)
the Capital Stock of which, to the extent (A) owned by the Borrower or a
Subsidiary Guarantor and (B) not Excluded Capital Stock, is pledged as
Collateral to secure the Obligations in accordance with the terms hereof.
“Organizational Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c)

60
NY\6379601.11

--------------------------------------------------------------------------------



with respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and, if applicable, any agreement, instrument, filing
or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Other Taxes” shall have the meaning provided in Section 5.4(b).
“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent,
the Letter of Credit Issuer or the Swingline Lender, as the case may be, in
accordance with banking industry rules on interbank compensation.
“Pari Passu Intercreditor Agreement” means the Pari Passu Intercreditor
Agreement substantially in the form of Exhibit H-2 among (x) the Administrative
Agent and/or the Collateral Agent and (y) one or more representatives for the
holders of one or more classes of Permitted Additional Debt and/or Permitted
Equal Priority Refinancing Debt, with such modifications thereto as the
Administrative Agent and the Borrower may reasonably agree.
“Participant” shall have the meaning provided in Section 13.6(d)(i).
“Participant Register” shall have the meaning provided in Section 13.6(d)(ii).
“PATRIOT ACT” shall have the meaning provided in Section 8.21.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Pension Plan” shall mean any employee pension benefit plan (as defined in
Section 3(2) of ERISA, other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA that is sponsored, maintained or contributed to by the Borrower, a
Restricted Subsidiary or an ERISA Affiliate or, solely with respect to
representations and covenants that relate to liability under Section 4069 of
ERISA, that was so maintained and in respect of which the Borrower, any
Restricted Subsidiary or ERISA Affiliate could have liability under Section 4069
of ERISA in the event such plan has been or were to be terminated.
“Perfection Certificate” shall mean a certificate in the form of Exhibit O or
any other form approved by the Administrative Agent in its reasonable
discretion.
“Permitted Acquisition” shall mean any acquisition, by merger, consolidation,
amalgamation or otherwise, by the Borrower or any of the Restricted Subsidiaries
of assets (including any assets constituting a business unit, line of business
or division) or Capital Stock

61
NY\6379601.11

--------------------------------------------------------------------------------



or, in the case of an acquisition by any such Person of a practice that will
constitute a Controlled Physician Affiliate, (i) the acquisition by such Person
of a right to acquire, in its own name or through a nominee, all of the Capital
Stock of such practice and (ii) the entering into by such Person with the
operators of such practice of a long-term business agreement to provide
management services to such practice, in any such case so long as (a) such
acquisition and all transactions related thereto shall be consummated in all
material respects in accordance with all Applicable Laws; (b) if such
acquisition involves the acquisition of Capital Stock of a Person that upon such
acquisition would become a Subsidiary, such acquisition shall result in the
issuer of such Capital Stock becoming a Restricted Subsidiary and, to the extent
required by Section 9.10, a Guarantor; (c) to the extent required by Sections
9.10, 9.11 and/or 9.14(b), such acquisition shall result in the Collateral
Agent, for the benefit of the Secured Parties, being granted a security interest
in any Capital Stock or any assets so acquired; (d) both immediately prior to
and after giving effect to such acquisition, no Event of Default shall have
occurred and be continuing; (e) immediately after giving effect to such
acquisition, the Borrower and its Restricted Subsidiaries shall be in compliance
with Section 10.12; and (f) the Borrower shall be in compliance, on a Pro Forma
Basis after giving effect to such acquisition (including any Indebtedness
Incurred pursuant to Sections 10.1(k) and 10.1(l), respectively, and any related
Pro Forma Adjustment), with the Financial Performance Covenants (for the
avoidance of doubt, without regard to whether Commitments under the Revolving
Credit Facility have been terminated and/or Obligations thereunder are
outstanding), as such ratios are recomputed as of the last day of the Test
Period most recently ended on or prior to the date of such acquisition as if
such acquisition had occurred and any such Indebtedness had been Incurred on the
first day of such Test Period.
“Permitted Acquisition Consideration” shall mean in connection with any
Permitted Acquisition, the aggregate amount (as valued at the Fair Market Value
of such Permitted Acquisition at the time such Permitted Acquisition is made)
of, without duplication: (a) the purchase consideration paid or payable for such
Permitted Acquisition, whether payable at or prior to the consummation of such
Permitted Acquisition or deferred for payment at any future time, whether or not
any such future payment is subject to the occurrence of any contingency, and
including any and all payments representing the purchase price and any
assumptions of Indebtedness and/or Guarantee Obligations, “earn-outs” and other
agreements to make any payment the amount of which is, or the terms of payment
of which are, in any respect subject to or contingent upon the revenues, income,
cash flow or profits (or the like) of any Person or business and (b) the
aggregate amount of Indebtedness Incurred in connection with such Permitted
Acquisition; provided, in each case, that any such future payment that is
subject to a contingency shall be considered Permitted Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP (as determined at
the time of the consummation of such Permitted Acquisition) to be established in
respect thereof by the Borrower or its Restricted Subsidiaries.

62
NY\6379601.11

--------------------------------------------------------------------------------



“Permitted Additional Debt” shall mean (i) secured or unsecured bonds, notes or
debentures (which bonds, notes or debentures, if secured, may be secured either
by Liens on the Collateral having a priority ranking equal to the priority of
the Liens on the Collateral securing the Obligations (but without regard to
control of remedies) or by Liens on the Collateral having a priority ranking
junior to the Liens on the Collateral securing the Obligations) or (ii) secured
or unsecured loans (which loans, if secured, may be secured by Liens on the
Collateral having a ranking junior to the Liens on the Collateral securing the
Obligations), in each case Incurred by the Borrower or a Guarantor; provided
that (a) the terms of such Indebtedness do not provide for maturity or any
scheduled amortization or mandatory repayment, mandatory redemption, mandatory
offer to purchase or sinking fund obligation prior to the date that is 91 days
after the Latest Maturity Date, other than, subject (except in the case of any
such Indebtedness that constitutes First Lien Obligations) to the prior
repayment or prepayment of, or the prior offer to repay or prepay (and to the
extent such offer is accepted, the prior repayment or prepayment of) the
Obligations hereunder (other than Hedging Obligations under any Secured Hedging
Agreement, Cash Management Obligations under Secured Cash Management Agreements
or contingent indemnification obligations and other contingent obligations),
customary prepayments, repurchases or redemptions or offers to prepay, redeem or
repurchase upon a change of control, asset sale event or casualty or
condemnation event, customary prepayments, redemptions or repurchases or offers
to prepay, redeem or repurchase based on excess cash flow and customary
acceleration rights upon an event of default, (b) except for any of the
following that are applicable only to periods following the Latest Maturity
Date, the covenants, events of default, Subsidiary guarantees and other terms
for such Indebtedness (excluding, for the avoidance of doubt, interest rates
(including through fixed interest rates), interest rate margins, rate floors,
fees, funding discounts, original issue discounts and redemption or prepayment
premiums), taken as a whole, are determined by the Borrower to not be materially
more restrictive on the Borrower and its Restricted Subsidiaries than the terms
of this Agreement, taken as a whole (provided that, such terms shall not be
deemed to be “more restrictive” solely as a result of the inclusion in the
documentation governing such Indebtedness of any Previously Absent Financial
Maintenance Covenant so long as the Administrative Agent shall have been given
prompt written notice thereof and this Agreement shall have been amended to
include such Previously Absent Financial Maintenance Covenant for the benefit of
each Credit Facility (provided, however, that if (x) the documentation governing
the Permitted Additional Debt that includes a Previously Absent Financial
Maintenance Covenant consists of a revolving credit facility (whether or not the
documentation therefor includes any other facilities) and (y) such Previously
Absent Financial Maintenance Covenant is a “springing” financial maintenance
covenant for the benefit of such revolving credit facility or a covenant only
applicable to, or for the benefit of, a revolving credit facility, then this
Agreement shall be amended to include such Previously Absent Financial
Maintenance Covenant only for the benefit of each revolving credit facility
hereunder (and not for the benefit of any term loan facility hereunder) and such
Indebtedness shall not be deemed “more restrictive” solely as a result of such
Previously Absent Financial Maintenance Covenant benefiting only such revolving
credit facility); provided that a certificate of an Authorized Officer of the
Borrower delivered to the Administrative Agent at

63
NY\6379601.11

--------------------------------------------------------------------------------



least five Business Days prior to the Incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees), (c) if such Indebtedness is senior subordinated or
subordinated Indebtedness, the terms of such Indebtedness provide for customary
“high yield” subordination of such Indebtedness to the Obligations, (d) if such
Indebtedness is secured, such Indebtedness shall not be secured by any property
or assets other than the Collateral and shall be subject to an applicable
Customary Intercreditor Agreement and (e) no Subsidiary of the Borrower (other
than a Guarantor) is an obligor under such Indebtedness.
“Permitted Additional Debt Documents” shall mean any document or instrument
(including any guarantee, security or collateral agreement or mortgage and which
may include any or all of the Credit Documents) issued or executed and delivered
with respect to any Permitted Additional Debt by any Credit Party.
“Permitted Additional Debt Obligations” shall mean, if any secured Permitted
Additional Debt has been Incurred and is outstanding, the collective reference
to (a) the due and punctual payment of (i) the principal of and premium, if any,
and interest at the applicable rate provided in the applicable Permitted
Additional Debt Documents (including interest accruing during the pendency of
any proceeding under any applicable Debtor Relief Laws, regardless of whether
allowed or allowable in such proceeding) on any such Permitted Additional Debt,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment, repurchase, redemption, defeasance or otherwise and (ii) all
other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any proceeding under any
applicable Debtor Relief Laws, regardless of whether allowed or allowable in
such proceeding), of the Borrower or any other Credit Party to any of the
Permitted Additional Debt Secured Parties under the applicable Permitted
Additional Debt Documents and (b) the due and punctual performance of all
covenants, agreements, obligations and liabilities of the Borrower or any Credit
Party under or pursuant to applicable Permitted Additional Debt Documents.
“Permitted Additional Debt Secured Parties” shall mean the holders from time to
time of the secured Permitted Additional Debt Obligations (and any
representative on their behalf).
“Permitted Equal Priority Refinancing Debt” shall mean any secured Indebtedness
Incurred by the Borrower and/or the Guarantors in the form of one or more series
of senior secured notes, bonds or debentures; provided that (a) such
Indebtedness is secured by Liens on all or a portion of the Collateral on an
equal priority basis with the Liens on the Collateral

64
NY\6379601.11

--------------------------------------------------------------------------------



securing the Obligations (but without regard to the control of remedies) and is
not secured by any property or assets of the Borrower or any Restricted
Subsidiary other than the Collateral, (b) such Indebtedness satisfies the
applicable requirements set forth in the provisos to the definition of “Credit
Agreement Refinancing Indebtedness,” (c) such Indebtedness is not at any time
guaranteed by any Subsidiaries of the Borrower other than Subsidiaries that are
Guarantors and (d) the holders of such Indebtedness (or their representative)
and the Administrative Agent and/or Collateral Agent shall become parties to a
Customary Intercreditor Agreement providing that the Liens on the Collateral
securing such obligations shall rank equal in priority to the Liens on the
Collateral securing the Obligations (but without regard to the control of
remedies).
“Permitted Investments” shall mean:
(a)    Dollars and, solely with respect to any Foreign Subsidiaries, other
currencies held by such Foreign Subsidiary, in each case in the ordinary course
of business;
(b)    securities issued or unconditionally guaranteed or insured by the United
States government or any agency or instrumentality thereof, in each case having
maturities of not more than 24 months from the date of acquisition thereof;
(c)    securities issued by any state, commonwealth or territory of the United
States of America or any political subdivision or taxing authority of any such
state, commonwealth or territory or any public instrumentality thereof or any
political subdivision or taxing authority of any such state or commonwealth or
any public instrumentality thereof having maturities of not more than 24 months
from the date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service);
(d)    commercial paper or variable or fixed rate notes issued by or guaranteed
by any Lender or any bank holding company owning any Lender;
(e)    commercial paper or variable or fixed rate notes maturing no more than 24
months after the date of creation thereof and, at the time of acquisition,
having an investment grade rating from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent rating
from another nationally recognized rating service);
(f)    time deposits with, or domestic and eurocurrency certificates of deposit
or bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by, any Lender or any other bank having combined
capital and surplus of not less than $250,000,000 in the case of U.S. domestic
banks and $100,000,000 (or the Dollar Equivalent as of the date of
determination) in the case of foreign banks;

65
NY\6379601.11

--------------------------------------------------------------------------------



(g)    repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (b), (c) and (f) above entered into
with any bank meeting the qualifications specified in clause (f) above or
securities dealers of recognized national standing;
(h)    marketable short-term money market and similar securities having a rating
of at least A-2 or P-2 from either S&P or Moody’s (or, if at any time neither
S&P nor Moody’s shall be rating such obligations, an equivalent rating from
another nationally recognized rating service); and
(i)    shares of investment companies that are registered under the Investment
Company Act of 1940 and the investment of which are comprised of at least 90% in
one or more of the types of securities described in clauses (a) through (h)
above.
“Permitted Junior Priority Refinancing Debt” shall mean secured Indebtedness
Incurred by the Borrower in the form of one or more series of junior lien
secured notes, bonds or debentures or junior lien secured loans; provided that
(a) such Indebtedness is secured by Liens on all or a portion of the Collateral
on a junior priority basis to the Liens on the Collateral securing the
Obligations and any other First Lien Obligations and is not secured by any
property or assets of the Borrower or any Restricted Subsidiary other than the
Collateral, (b) such Indebtedness satisfies the applicable requirements set
forth in the provisos in the definition of “Credit Agreement Refinancing
Indebtedness” (provided that such Indebtedness may be secured by a Lien on the
Collateral that ranks junior in priority to the Liens on the Collateral securing
the Obligations and any other First Lien Obligations, notwithstanding any
provision to the contrary contained in the definition of “Credit Agreement
Refinancing Indebtedness”), (c) the holders of such Indebtedness (or their
representative) and the Administrative Agent and/or the Collateral Agent shall
become parties to a Customary Intercreditor Agreement providing that the Liens
on the Collateral securing such obligations shall rank junior in priority to the
Liens on the Collateral securing the Obligations, and (d) such Indebtedness is
not at any time guaranteed by any Subsidiaries of the Borrower other than
Subsidiaries that are Guarantors.
“Permitted Liens” shall mean:
(a)    Liens for taxes, assessments or other governmental charges or claims that
are either (i) not yet overdue by more than 30 days or (ii) being diligently
contested in good faith by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP,
(b)    Liens in respect of property or assets of the Borrower or any of its
Restricted Subsidiaries imposed by Applicable Law, such as landlord’s,
carriers’, warehousemen’s, repairmen’s, construction contractors’ and mechanics’
Liens and other similar Liens, in each case so long as such Liens arise in the
ordinary course of business

66
NY\6379601.11

--------------------------------------------------------------------------------



and do not have, and could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect,
(c)    Liens arising from judgments or decrees for the payment of money in
circumstances not constituting an Event of Default under Section 11.1(i),
(d)    Liens incurred or pledges or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security or
similar legislation, securing liabilities to insurance carriers under insurance
or self-insurance arrangements in respect of such obligations, or to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeal
bonds, bids, leases (other than Capitalized Leases), government contracts, trade
contracts (other than for Indebtedness), performance and return-of-money bonds
and other similar obligations (including letters of credit or bank guarantees
issued in lieu of any such bonds or to support the issuance thereof and
including those to secure health, safety and environmental obligations), in each
case incurred in the ordinary course of business,
(e)    ground leases or subleases, licenses or sublicenses in respect of Real
Property on which facilities owned or leased by the Borrower or any of its
Restricted Subsidiaries are located,
(f)    easements, rights-of-way, licenses, restrictions (including zoning
restrictions), minor title defects, exceptions or irregularities in title,
encroachments, protrusions and other similar charges or encumbrances, that in
each case do not, individually or in the aggregate, materially detract from the
value of the Real Property of the Borrower and its Restricted Subsidiaries,
taken as a whole, or interfere in any material respect with the business of the
Borrower and its Restricted Subsidiaries, taken as a whole, and that were not
incurred in connection with and do not secure any Indebtedness, and to the
extent reasonably agreed by the Administrative Agent, any exception on the title
policies issued in connection with any Mortgaged Property,
(g)    any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any lease, sublease, license or sublicense permitted by this Agreement (other
than in respect of a Capitalized Lease),
(h)    Liens in favor of customs and revenue authorities arising as a matter of
Applicable Law to secure payment of customs duties in connection with the
importation of goods,
(i)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or bankers’ acceptance
issued or created for the account of the Borrower or any of its Restricted
Subsidiaries; provided

67
NY\6379601.11

--------------------------------------------------------------------------------



that such Lien secures only the obligations of the Borrower or such Restricted
Subsidiaries in respect of such letter of credit to the extent permitted under
Section 10.1,
(j)    Licenses, sublicenses and cross licenses of Intellectual Property in the
ordinary course of business that do not materially interfere with the business
of the Borrower or any of its Restricted Subsidiaries;
(k)    Liens arising from precautionary UCC financing statement or similar
filings made in respect of operating leases entered into by the Borrower or any
of its Restricted Subsidiaries,
(l)    any zoning or similar law or right reserved to, or vested in, any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary course of conduct of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole, and
(m)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business that do not (i) interfere in any material respect
with the business of the Borrower and its Restricted Subsidiaries, taken as a
whole or (ii) secure any Indebtedness.
“Permitted Prior Lien” shall mean (i) Permitted Liens and (ii) any Lien
permitted under Sections 10.2(c), (e) (solely as it relates to clauses (c), (f)
and (q) of Section 10.2), (f), (k), (l), (m), (o), (p), (q), (r), (s), (t), (w)
and (x).
“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness Incurred in
exchange for or as a replacement of (including by entering into alternative
financing arrangements in respect of such exchange or replacement (in whole or
in part), by adding or replacing lenders, creditors, agents, borrowers and/or
guarantors, or, after the original instrument giving rise to such Indebtedness
has been terminated, by entering into any credit agreement, loan agreement, note
purchase agreement, indenture or other agreement), or the net proceeds of which
are to be used for the purpose of modifying, extending, refinancing, renewing,
replacing, redeeming, repurchasing, defeasing, amending, supplementing,
restructuring, repaying, prepaying, retiring, extinguishing or refunding
(collectively to “Refinance” or a “Refinancing” or “Refinanced”), such
Refinanced Indebtedness (or previous refinancing thereof constituting Permitted
Refinancing Indebtedness); provided that (A) the principal amount (or accreted
value, if applicable) of any such Permitted Refinancing Indebtedness does not
exceed the principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness outstanding immediately prior to the consummation of such
Refinancing except by an amount equal to the unpaid accrued interest and premium
thereon plus other amounts paid and fees and expenses incurred in connection
with such Refinancing plus an amount equal to any existing commitment unutilized
and letters of credit undrawn thereunder, (B) the direct and contingent obligors
with respect to such Permitted Refinancing Indebtedness are not changed (except
that any Credit Party may be added as an additional direct or contingent

68
NY\6379601.11

--------------------------------------------------------------------------------



obligor in respect of such Permitted Refinancing Indebtedness), (C) such
Permitted Refinancing Indebtedness shall have a final maturity date equal to or
later than the final maturity date of, and shall have a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Refinanced Indebtedness, and (D) except for any of the following that are only
applicable to periods after the Latest Maturity Date, the terms and conditions
contained in the documentation governing any such Permitted Refinancing
Indebtedness, taken as a whole, are determined by the Borrower not to be
materially more restrictive on the obligor or obligors of such Indebtedness than
the terms and conditions contained in the documentation governing such
Refinanced Indebtedness, when taken as a whole (including, if applicable, as to
collateral priority and subordination, but excluding as to interest rates
(including through fixed exchange rates), interest rate margins, rate floors,
fees, funding discounts, original issue discount and redemption or prepayment
terms and premiums) (provided that such terms and conditions shall not be deemed
to be “more restrictive” solely as a result of the inclusion in the
documentation governing such Permitted Refinancing Indebtedness of a Previously
Absent Financial Maintenance Covenant so long as the Administrative Agent shall
have been given prompt written notice thereof and this Agreement is amended to
include such Previously Absent Financial Maintenance Covenant for the benefit of
each Credit Facility (provided, however, that if (x) the documentation governing
the Permitted Refinancing Indebtedness that includes a Previously Absent
Financial Maintenance Covenant consists of a revolving credit facility (whether
or not the documentation therefor includes any other facilities) and (y) such
Previously Absent Financial Maintenance Covenant is a “springing” financial
maintenance covenant for the benefit of such revolving credit facility or a
covenant only applicable to, or for the benefit of, a revolving credit facility,
the Previously Absent Financial Maintenance Covenant shall only be included in
this Agreement for the benefit of each revolving credit facility hereunder (and
not for the benefit of any term loan facility hereunder) and such Permitted
Refinancing Indebtedness shall not be deemed “more restrictive” solely as a
result of such Previously Absent Financial Maintenance Covenant benefiting only
such revolving credit facilities)); provided that a certificate of an Authorized
Officer of the Borrower delivered to the Administrative Agent at least five
Business Days prior to the Incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement in clause (D) shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees).
“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries pursuant to Section 10.4(g).
“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
Incurred by the Borrower and/or the Guarantors in the form of one or more series
of senior unsecured notes, bonds or debentures or loans; provided that (a) such
Indebtedness satisfies the applicable

69
NY\6379601.11

--------------------------------------------------------------------------------



requirements set forth in the provisos in the definition of “Credit Agreement
Refinancing Indebtedness” and (b) such Indebtedness is not at any time
guaranteed by any Subsidiaries of the Borrower other than Subsidiaries that are
Guarantors.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by the Borrower, any of the
Restricted Subsidiaries or any ERISA Affiliate or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Platform” shall have the meaning provided in Section 13.2.
“Pledge Agreement” shall mean the Pledge Agreement (Non-TN Credit Parties) or
the Pledge Agreement (TN Credit Parties), as applicable.
“Pledge Agreement (Non-TN Credit Parties)” shall mean the Pledge Agreement
(Non-TN Credit Parties), dated as of the Closing Date, among the Non-TN Credit
Parties and the Collateral Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit C-1.
“Pledge Agreement (TN Credit Parties)” shall mean the Pledge Agreement (TN
Credit Parties), dated as of the Closing Date, among the Borrower, the TN Credit
Parties party thereto and the Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit C-2.
“Post-Transaction Period” shall mean, (a) with respect to any Specified
Transaction, the period beginning on the date such Specified Transaction is
consummated and ending on the last day of the fourth full consecutive fiscal
quarter immediately following the date on which such Specified Transaction is
consummated and (b) with respect to any Specified Restructuring, the period
beginning on the date such Specified Restructuring is initiated and ending on
the last day of the fourth full consecutive fiscal quarter immediately following
the date on which such Specified Restructuring is initiated.
“Prepayment Event” shall mean any Asset Sale Prepayment Event, Recovery
Prepayment Event, Debt Incurrence Prepayment Event or Permitted Sale Leaseback.
“Present Fair Saleable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of the applicable Person and its subsidiaries taken as
a whole are sold on a going-concern basis with reasonable promptness in an
arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.

70
NY\6379601.11

--------------------------------------------------------------------------------



“Previously Absent Financial Maintenance Covenant” shall mean, at any time (x)
any financial maintenance covenant in any other Indebtedness that is not
included in this Agreement at such time and (y) any financial maintenance
covenant in any other Indebtedness that is included in this Agreement at such
time but with covenant levels that are more restrictive on the Borrower and the
Restricted Subsidiaries than the covenant levels included in this Agreement at
such time.
“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Citi as its prime rate in effect at its principal office in New York
City and notified to the Borrower.
“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Transaction Period with respect to
the Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated
EBITDA of the Borrower, the pro forma increase or decrease (for the avoidance of
doubt net of any such increase or decrease actually realized) in such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, projected by the
Borrower in good faith as a result of, without duplication, (a) actions taken,
or expected to be taken prior to or during such Post-Transaction Period, for the
purposes of realizing reasonably identifiable and factually supportable cost
savings, operating expense reductions, cost synergies or adjustments for
hospital or contract rates effective prior to or during such Post-Transaction
Period or (b) any additional costs, expenses or charges, accruals or reserves
(collectively “Costs”) incurred prior to or during such Post-Transaction Period
in connection with the combination of the operations of a Pro Forma Entity with
the operations of the Borrower and its Restricted Subsidiaries or otherwise in
connection with, as a result of, or related to, such Specified Transaction or
Specified Restructuring; provided that so long as such actions are taken or
expected to be taken prior to or during such Post-Transaction Period or such
Costs are incurred prior to or during such Post-Transaction Period or such
contract rates are adjusted prior to or during such Post-Transaction Period it
may be assumed, for purposes of projecting such pro forma increase or decrease
to such Acquired EBITDA or such Consolidated EBITDA, as the case may be, that
such cost savings, operating expense reductions, cost synergies or contract rate
adjustments will be realizable during the entirety of such Test Period, or such
additional Costs will be incurred during such Test Period; and provided,
further, that (i) any such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, shall be without
duplication for cost savings, operating expense reductions, cost synergies,
Costs or contract rate adjustments already included in such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, for such Test Period and (ii) the
aggregate amount of any such pro forma increase or decrease to Acquired EBITDA
and Consolidated EBITDA for cost savings, operating expense reductions, cost
synergies, Costs or contract rate adjustments shall not exceed 15% of
Consolidated EBITDA (as set forth in the definition thereof) for such Test
Period (before giving effect to any such pro forma increase or decrease).

71
NY\6379601.11

--------------------------------------------------------------------------------



“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(h) or setting forth
the information described in Section 9.1(d).
“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale, transfer or other Disposition
of all or substantially all Capital Stock in any Subsidiary of the Borrower or
any division, product line, or facility used for operations of the Borrower or
any of its Subsidiaries, shall be excluded, and (ii) in the case of a Permitted
Acquisition or Investment described in the definition of the term “Specified
Transaction,” shall be included, (b) any Refinancing, prepayment, repurchase,
retirement, repayment, redemption, defeasance or extinguishment of Indebtedness
and (c) any Indebtedness Incurred by the Borrower or any of the Restricted
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate that is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (A) above (but without duplication thereof), the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Borrower and the Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of the term “Pro Forma Adjustment.”
“Pro Forma Entity” shall mean any Acquired Entity or Business, any Sold Entity
or Business, any Converted Restricted Subsidiary or any Converted Unrestricted
Subsidiary.
“Projections” shall mean a pro forma consolidated balance sheet and related pro
forma consolidated statement of income of the Borrower as of, and for the
twelve-month period ending on, the last day of the most recently completed
four-fiscal quarter period included in the Historical Financial Statements,
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such income statements).
“Public Lender” shall have the meaning provided in Section 13.2.
“Purchase Price” shall have the meaning provided in Section 6.14.

72
NY\6379601.11

--------------------------------------------------------------------------------



“Purchasing Borrower Party” shall mean the Borrower or any Subsidiary of the
Borrower that becomes a Transferee pursuant to Section 13.6(g).
“Qualified Capital Stock” shall mean any Capital Stock that is not Disqualified
Capital Stock.
“Rabbi Trust” shall mean the grantor trust properly established by the Borrower
(which shall be subject to the claims of Lenders and general creditors of the
Borrower) for the non-qualified deferred compensation plan adopted by the
Borrower entitled the AmSurg Supplemental Executive Retirement Savings Plan.
“Real Property” shall mean, collectively, all right, title and interest in and
to any and all parcels of or interests in real property owned or leased by any
person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership thereof.
“Recovery Event” shall mean (a) any damage to, destruction of or other casualty
or loss involving any property or asset or (b) any seizure, condemnation,
confiscation or taking under the power of eminent domain of, or any requisition
of title or use of or relating to, or any similar event in respect of, any
property or asset, in each case, of the Borrower or a Restricted Subsidiary.
“Recovery Prepayment Event” shall mean the receipt of cash proceeds with respect
to any settlement or payment in connection with any Recovery Event in respect of
any property or asset of the Borrower or any Restricted Subsidiary; provided
that the term “Recovery Prepayment Event” shall not include any Asset Sale
Prepayment Event or any Permitted Sale Leaseback.
“Reference Rate” shall mean an interest rate per annum equal to the product of
(a) the rate per annum determined by the Administrative Agent at approximately
11:00 a.m. (London time) on such day by reference to the ICE Benchmark
Administration Interest Settlement Rates (or by reference to the rates provided
by any Person that takes over the administration of such rate if the ICE
Benchmark Administration is no longer making a “LIBOR” rate available) for
deposits in Dollars (as set forth by the Bloomberg Information Service or any
successor thereto or by any other service selected by the Administrative Agent
that has been nominated by the ICE Benchmark Administration (or any successor
thereto) as an authorized vendor for the purpose of displaying such rates) for a
period equal to three-months; provided that, to the extent that the Eurodollar
Rate is not ascertainable pursuant to the foregoing, the Reference Rate shall be
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for a three month Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on such date and
(b) Statutory Reserves.

73
NY\6379601.11

--------------------------------------------------------------------------------



“Refinance,” “Refinancing” and “Refinanced” shall have the meanings provided in
the definition of the term “Permitted Refinancing Indebtedness”.
“Refinanced Indebtedness” shall have the meaning provided in the definition of
the term “Permitted Refinancing Indebtedness”.
“Register” shall have the meaning provided in Section 13.6(b)(v).
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Reinvestment Period” shall mean, with respect to any Asset Sale Prepayment
Event, Permitted Sale Leaseback or Recovery Prepayment Event, the day that is
twelve months after the receipt of cash proceeds by the Borrower or any
Restricted Subsidiary from such Asset Sale Prepayment Event, Permitted Sale
Leaseback or Recovery Prepayment Event.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s controlled Affiliates and the directors, officers, employees, agents,
advisors and other representatives of such Person or such Person’s controlled
Affiliates and any Person that possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of such Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within, from or into any building, structure,
facility or fixture.
“Repayment Amount” shall mean any Initial Term Loan Repayment Amount, an
Extended Term Loan Repayment Amount with respect to any Extension Series and the
amount of any installment of Incremental Term Loans scheduled to be repaid on
any date.
“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than those events as to which the 30 day
notice period referred to in Section 4043 of ERISA has been waived, with respect
to a Pension Plan (other than a Pension Plan maintained by an ERISA Affiliate
that is considered an ERISA Affiliate only pursuant to subsection (m) and (o) of
Section 414 of the Code).

74
NY\6379601.11

--------------------------------------------------------------------------------



“Repricing Transaction” shall mean (a) the Incurrence of any Indebtedness
(including, without limitation, any new or additional term loans under this
Agreement, whether Incurred directly or by way of the conversion of Initial Term
Loans into a new Class of replacement term loans under this Agreement) (i)
having an Effective Yield for the respective Type of such Indebtedness that is
less than the Effective Yield for the Initial Term Loans of the respective
equivalent Type, but excluding Indebtedness Incurred in connection with a Change
of Control and (ii) the proceeds of which are used to prepay (or, in the case of
a conversion, deemed to prepay or replace), in whole or in part, outstanding
principal of Initial Term Loans or (b) any effective reduction in the Effective
Yield for the Initial Term Loans (e.g., by way of amendment, waiver or
otherwise), except for a reduction in connection with a Change of Control.
“Required Lenders” shall mean, at any date and subject to the limitations set
forth in Section 13.6(h), Non‑Defaulting Lenders having or holding greater than
50% of the sum of (a) the outstanding principal amount of the Term Loans in the
aggregate at such date and (b) (i) the Adjusted Total Revolving Credit
Commitment at such date and the Adjusted Total Extended Revolving Credit
Commitment of all Classes at such date or (ii) if the Total Revolving Credit
Commitment (or any Total Extended Revolving Credit Commitment of any Class) has
been terminated (or for the purposes of acceleration pursuant to Section 11),
the outstanding principal amount of the Revolving Credit Loans and Letter of
Credit Exposure (excluding the Revolving Credit Exposure of Defaulting Lenders)
in the aggregate at such date and/or the outstanding principal amount of the
Extended Revolving Credit Loans and letter of credit exposure under such
Extended Revolving Credit Commitments (excluding any such Extended Revolving
Credit Loans and letter of credit exposure of Defaulting Lenders) at such date.
“Required Reimbursement Date” shall have the meaning provided in Section 3.4(a).
“Required Revolving Credit Lenders” shall mean, at any date, Non‑Defaulting
Lenders having or holding greater than 50% of the Adjusted Total Revolving
Credit Commitment at such date (or, if the Total Revolving Credit Commitment has
been terminated at such time, a majority of the outstanding principal amount of
the Revolving Credit Loans and Revolving Credit Exposure (excluding the
Revolving Credit Exposure of Defaulting Lenders) at such time).
“Restoration Certification” shall mean, with respect to any Recovery Prepayment
Event, a certification made by an Authorized Officer of the Borrower or a
Restricted Subsidiary, as applicable, to the Administrative Agent prior to the
end of the Reinvestment Period certifying (a) that the Borrower or such
Restricted Subsidiary intends to use the proceeds received in connection with
such Recovery Prepayment Event to repair, restore or replace the property or
assets in respect of which such Recovery Prepayment Event occurred, or otherwise
invest in assets useful to the business, (b) the approximate costs of completion
of such repair, restoration or replacement and (c) that such repair,
restoration, reinvestment, or replacement will be completed within the later of
(x) twelve months after the date on which cash proceeds with respect to such
Recovery Prepayment Event were received and (y) 180 days after delivery of such
Restoration Certification.

75
NY\6379601.11

--------------------------------------------------------------------------------



“Restricted Foreign Subsidiary” shall mean each Restricted Subsidiary that is
also a Foreign Subsidiary.
“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary, and, for the avoidance of any doubt, shall include each
Controlled Physician Affiliate. Unless otherwise expressly provided herein, all
references herein to a “Restricted Subsidiary” shall mean a Restricted
Subsidiary of the Borrower.
“Retained Refused Proceeds” shall have the meaning provided in Section
5.2(c)(ii).
“Revolving Credit Commitment” shall mean, (a) with respect to each Lender that
is a Lender on the Closing Date, the amount set forth opposite such Lender’s
name on Schedule 1.1(a) as such Lender’s “Revolving Credit Commitment,” (b) in
the case of any Lender that becomes a Lender after the Closing Date, the amount
specified as such Lender’s “Revolving Credit Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total
Revolving Credit Commitment and (c) in the case of any Lender that increases its
Revolving Credit Commitment or becomes an Incremental Revolving Credit
Commitment Increase Lender, in each case pursuant to Section 2.14, the amount
specified in the applicable Incremental Agreement, in each case as the same may
be changed from time to time pursuant to terms hereof. The aggregate amount of
Revolving Credit Commitments as of the Closing Date is $300,000,000.
“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment by (b) the aggregate amount of the Revolving Credit Commitments;
provided that at any time when the Total Revolving Credit Commitment shall have
been terminated, each Lender’s Revolving Credit Commitment Percentage shall be
its Revolving Credit Commitment Percentage as in effect immediately prior to
such termination.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Revolving Credit Loans of
such Lender then outstanding, (b) such Lender’s Letter of Credit Exposure at
such time and (c) such Lender’s Swingline Exposure at such time.
“Revolving Credit Extension Request” shall have the meaning provided in Section
2.15(a)(ii).
“Revolving Credit Facility” shall have the meaning provided in the recitals to
this Agreement.
“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment at such time.
“Revolving Credit Loan” shall have the meaning provided in Section 2.1(b).

76
NY\6379601.11

--------------------------------------------------------------------------------



“Revolving Credit Maturity Date” shall mean the fifth anniversary of the Closing
Date, or, if such anniversary is not a Business Day, the Business Day
immediately following such anniversary.
“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit G-1 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.
“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Credit Loans shall be
outstanding and the Letter of Credit Obligations shall have been reduced to zero
or Cash Collateralized.
“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.
“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed of.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or 9.1(b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).
“Secured Cash Management Agreement” shall mean any agreement relating to Cash
Management Services that is entered into by and between the Borrower or any
Restricted Subsidiary and a Cash Management Bank that has been designated as a
“Secured Cash Management Agreement” by the Borrower in a written notice to the
Administrative Agent.
“Secured Hedging Agreement” shall mean any Hedging Agreement that is entered
into by and between the Borrower or any Restricted Subsidiary and any Hedge
Bank.
“Secured Parties” shall mean, collectively, (a) the Lenders, (b) the Letter of
Credit Issuers, (c) the Swingline Lender, (d) the Administrative Agent, (e) the
Collateral Agent, (f) each Hedge Bank, (g) each Cash Management Bank, (h) the
beneficiaries of each indemnification obligation undertaken by any Credit Party
under the Credit Documents and (i) any successors, endorsees, transferees and
assigns of each of the foregoing.

77
NY\6379601.11

--------------------------------------------------------------------------------



“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Security Agreement” shall mean the Security Agreement, dated as of the Closing
Date, among certain Subsidiaries of the Borrower party thereto and the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit B.
“Security Documents” shall mean, collectively, the Security Agreement, the
Pledge Agreement (Non-TN Credit Parties), the Pledge Agreement (TN Credit
Parties), the Mortgages, if any, and each other security agreement or other
instrument or document executed and delivered pursuant to Section 9.10, 9.11 or
9.14, any Customary Intercreditor Agreement executed and delivered pursuant to
Section 10.2 or pursuant to any of the Security Documents.
“Senior Notes” shall mean the 5.625% Senior Notes due 2022 of AmSurg Escrow
Corp. and, after the merger thereof with and into the Borrower on the Closing
Date, the Borrower.
“Senior Notes Indenture” shall mean the indenture, dated as of July 16, 2014,
relating to the Senior Notes.
“Sheridan” shall mean Sheridan Holdings, Inc., a Delaware Corporation.
“Sheridan Acquisition” shall mean the acquisition by the Borrower of the
Sheridan Acquired Business pursuant to the Sheridan Acquisition Agreement.
“Sheridan Acquired Business” shall mean the equity interests, assets and
liabilities acquired by the Borrower pursuant to the Sheridan Acquisition
Agreement.
“Sheridan Acquisition Agreement” shall mean the Purchase Agreement and Agreement
and Plan of Merger dated as of May 29, 2014, among the Borrower, Merger Sub,
Arizona II Merger Corporation, a Delaware corporation, Sunbeam GP Holdings, LLC,
a Delaware limited liability company, as Seller, Sunbeam GP LLC, a Delaware
limited liability company, Sunbeam Holdings, Sunbeam Primary Holdings, Inc., a
Delaware corporation, and HFCP VI Securityholders’ Rep LLC, a Delaware limited
liability company, as amended, supplemented or otherwise modified from time to
time prior to the date hereof.
“Sheridan Acquisition Documents” means, collectively, the Sheridan Acquisition
Agreement and all other documents executed and delivered in connection with the
Sheridan Acquisition.
“Sheridan and its Subsidiaries” shall mean Sunbeam Holdings and its Subsidiaries
(as defined in the Sheridan Acquisition Agreement). The terms “Sheridan or any
of its Subsidiaries” and “Sheridan and any of its Subsidiaries” have meanings
correlative thereto.
“Sheridan Material Adverse Effect” shall mean (i) an effect, event, change,
occurrence or circumstance that is or would reasonably be expected to be
materially adverse to the business,

78
NY\6379601.11

--------------------------------------------------------------------------------



tangible or intangible assets, results of operations or financial condition of
Sheridan and its Subsidiaries, taken as a whole, or (ii) a material adverse
effect on the ability of Sunbeam Holdings to consummate the transactions
contemplated by the Sheridan Acquisition Agreement prior to the Outside Date (as
defined in the Sheridan Acquisition Agreement); provided, however, that no
effect, event, change, occurrence or circumstance arising or resulting from any
of the following, either alone or in combination, shall constitute or be taken
into account in determining whether there has been a Sheridan Material Adverse
Effect: (A) changes in general operating, business, regulatory or other
conditions in the industry in which Sheridan and its Subsidiaries operate; (B)
changes in general economic conditions, including changes in the credit, debt,
financial or capital markets (including changes in interest or exchange rates),
in each case, in the United States or anywhere else in the world; (C)
earthquakes, floods, hurricanes, tornadoes, natural disasters, or other acts of
nature; (D) changes in global, national or regional political conditions,
including hostilities, acts of war, sabotage or terrorism or military actions or
any escalation, worsening or diminution of any such hostilities, acts of war,
sabotage or terrorism or military actions existing or underway as of the date
hereof; (E) the negotiation, execution, announcement, pendency or performance of
the Sheridan Acquisition Agreement or the consummation of the transactions
contemplated thereby (including compliance with the covenants set forth in the
Sheridan Acquisition Agreement (other than Section 7.2(a) of the Sheridan
Acquisition Agreement) and any action taken or omitted to be taken by Sheridan
or any of its Subsidiaries at the written request or with the prior written
consent of any Parent Party (as defined in the Sheridan Acquisition Agreement)
and the Joint Lead Arrangers), including the impact thereof on relationships,
contractual or otherwise with, or actual or potential loss or impairment of,
clients, customers, suppliers, distributors, partners, financing sources,
employees and/or independent contractors and on revenue, profitability and/or
cash flows (provided, that this clause (E) shall be disregarded for purposes of
the representations and warranties set forth in Section 4.3(a) of the Sheridan
Acquisition Agreement); (F) any change in the cost or availability or other
terms of any financing necessary for the Parent Parties to consummate the
transactions contemplated by the Sheridan Acquisition Agreement; (G) any change
in Laws (as defined in the Sheridan Acquisition Agreement) or GAAP (as defined
in the Sheridan Acquisition Agreement) or other applicable accounting rules, or
the interpretation thereof; (H) the fact that the prospective owner of Sheridan
and any of its Subsidiaries is the Borrower or any Affiliate (as defined in the
Sheridan Acquisition Agreement) of the Borrower; (I) any failure by Sheridan or
any of its Subsidiaries or the Borrower or any of its Affiliates (as defined in
the Sheridan Acquisition Agreement) to meet projections, forecasts or estimates
(provided, however, that any effect, event, change, occurrence or circumstance
that caused or contributed to such failure to meet projections, forecasts or
estimates shall not be excluded under this clause (I)); (J) any change in the
credit rating of Sheridan or any of its Subsidiaries or the Borrower or any of
its Affiliates (as defined in the Sheridan Acquisition Agreement) (provided,
however, that any effect, event, change, occurrence or circumstance that caused
or contributed to such change in such credit rating shall not be excluded under
this clause (J)); and (K) any breach by any Parent Party of the Sheridan
Acquisition Agreement, except in the case of clauses (A), (B), (C), (D) and (G)
above, to the extent (but only to the extent) such effect, event, change,
occurrence or

79
NY\6379601.11

--------------------------------------------------------------------------------



circumstance has a disproportionate adverse impact on Sheridan and its
Subsidiaries, taken as a whole, relative to Sheridan’s and its Subsidiaries’
competitors.
“Social Security Act” means the Social Security Act as set forth in Title 42 of
the United States Code, as amended, and any successor statute thereto, as
interpreted by the rules and regulations issued thereunder, in each case as in
effect from time to time. References to sections of the Social Security Act
shall be construed also to refer to any successor sections.
“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA.”
“Solvent” shall mean, with respect to any Person, at any date, that (a) the sum
of such Person’s debts (including contingent liabilities) do not exceed the
Present Fair Saleable Value of such Person’s present assets, (b) such Person’s
capital is not unreasonably small in relation to its business as contemplated on
such date, (c) such Person has not incurred and does not intend to incur, or
believe that it will incur, debts (including current obligations) beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
(d) the Present Fair Saleable Value of such Person’s present assets is greater
than the amount that will be required to pay the probable liability on such
Person’s debts and other liabilities (subordinated, contingent, or otherwise),
as such debts and other liabilities become absolute and matured, and (e) such
Person is “solvent” within the meaning given that term and similar terms under
Applicable Laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).
“Specified Acquisition Agreement Representations” shall mean such of the
representations made by or on behalf of the Sheridan Acquired Business in the
Sheridan Acquisition Agreement as are material to the interests of the Lenders
(in their capacities as such), but only to the extent that the Borrower or
Merger Sub has the right to terminate its obligations (or refuse to consummate
the Sheridan Acquisition) under the Sheridan Acquisition Agreement as a result
of a breach of such representation.
“Specified Debt Incurrence Prepayment Event” shall have the meaning provided in
Section 5.2(a)(i).
“Specified Existing Revolving Credit Commitment” shall mean any Existing
Revolving Credit Commitments belonging to a Specified Existing Revolving Credit
Commitment Class.
“Specified Existing Revolving Credit Commitment Class” shall have the meaning
provided in Section 2.15(a)(ii).

80
NY\6379601.11

--------------------------------------------------------------------------------



“Specified Representations” shall mean the representations and warranties set
forth in Sections 8.1 (other than with respect to Sheridan and its
Subsidiaries), 8.2 (solely with respect to the entering into and performance of
the Credit Documents, the borrowing of Loans under, the guaranteeing of
obligations under, the performance of, and granting of security interests in the
Collateral pursuant to, the Credit Documents and the enforceability of the
Credit Documents), 8.3(ii) (solely with respect to the Senior Notes Indenture
and the Existing Notes Indenture), 8.3(iii), 8.5, 8.7, 8.16, 8.21 and 8.27.
“Specified Restructuring” means any restructuring or other strategic initiative
(including cost saving initiative) of the Borrower or any of its Restricted
Subsidiaries after the Closing Date and not in the ordinary course and described
in reasonable detail in a certificate of an Authorized Officer delivered by the
Borrower to the Administrative Agent.
“Specified Transaction” shall mean, with respect to any period, any Investment,
sale, transfer or other Disposition of assets or property, Incurrence,
Refinancing, prepayment, redemption, repurchase, defeasance, extinguishment,
retirement or repayment of Indebtedness, Dividend, Subsidiary designation,
Incremental Term Loan, provision of Incremental Revolving Credit Commitment
Increases, creation of Extended Term Loans or Extended Revolving Credit
Commitments or other event that by the terms of the Credit Documents requires
“Pro Forma Compliance” with a test or covenant hereunder or requires such test
or covenant to be calculated on a “Pro Forma Basis.”
“SPV” shall have the meaning provided in Section 13.6(c).
“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.
“Statutory Reserves” shall have the meaning provided in the definition of the
term “Eurodollar Rate”.
“Subordinated Indebtedness” shall mean any Indebtedness for borrowed money that
is subordinated expressly by its terms in right of payment to the Obligations.
“Subordinated Indebtedness Documentation” shall mean any document or instrument
issued or executed with respect to any Subordinated Indebtedness.
“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, (b) any limited liability company, partnership,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a 50%

81
NY\6379601.11

--------------------------------------------------------------------------------



equity interest at the time and (c) each Controlled Physician Affiliate. Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary of the Borrower.
“Subsidiary Guarantor” shall mean each Guarantor that is a Subsidiary of the
Borrower.
“Sunbeam Holdings” shall mean Sunbeam Holdings, L.P., a Delaware limited
partnership.
“Swap Obligation” shall have the meaning provided in the definition of “Excluded
Swap Obligation”.
“Swap Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
“Swingline Commitment” shall mean $40,000,000.
“Swingline Exposure” shall mean, with respect to any Lender, at any time, such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans
outstanding at such time.
“Swingline Lender” shall mean Citi in its capacity as lender of Swingline Loans
hereunder, or such other financial institution that, after the Closing Date,
shall agree to act in the capacity of lender of Swingline Loans hereunder.
“Swingline Loan” shall have the meaning provided in Section 2.1(d)(i).
“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Revolving Credit Maturity Date.
“Syndication Agent” shall mean SunTrust Bank, as syndication agent under this
Agreement.
“Taxes” shall have the meaning provided in Section 5.4(a).
“Term Loan” shall mean an Initial Term Loan, an Incremental Term Loan or any
Extended Term Loan, as applicable.
“Term Loan Extension Request” shall have the meaning provided in Section
2.15(a)(i).

82
NY\6379601.11

--------------------------------------------------------------------------------



“Term Loan Facility” shall mean any of the Initial Term Loan Facility, any
Incremental Term Loan Facility and any Extended Term Loan Facility.
“Term Note” means a promissory note of the Borrower payable to any Initial Term
Loan Lender or its registered assigns, in substantially the form of Exhibit G-2
hereto, evidencing the aggregate Indebtedness of the Borrower to such Initial
Term Loan Lender resulting from the Initial Term Loans made by such Initial Term
Loan Lender.
“Test Period” shall mean, for any determination under this Agreement, the most
recent period of four consecutive fiscal quarters of the Borrower ended on or
prior to such date of determination (taken as one accounting period) in respect
of which Section 9.1 Financials shall have been required to be delivered to the
Administrative Agent for each fiscal quarter or fiscal year in such period;
provided that, prior to the first date that Section 9.1 Financials shall have
been required to be delivered pursuant to Section 9.1(a) or (b), the Test Period
in effect shall be the period of four consecutive fiscal quarters of the
Borrower ended March 31, 2014. A Test Period may be designated by reference to
the last day thereof (i.e., the September 30, 2014 Test Period refers to the
period of four consecutive fiscal quarters of the Borrower ended September 30,
2014), and a Test Period shall be deemed to end on the last day thereof.
“TN Credit Party” shall mean each Credit Party (or Person required to become a
Subsidiary Guarantor pursuant to Section 9.10) that is organized under the laws
of the State of Tennessee.
“Total Commitment” shall mean the sum of the Total Initial Term Loan Commitment,
the Total Incremental Term Loan Commitment, the Total Revolving Credit
Commitment and the Total Extended Revolving Credit Commitment of each Extension
Series.
“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of the Total Revolving Credit Commitment at such date (or, if the Total
Revolving Credit Commitment shall have terminated on such date, the aggregate
Revolving Credit Exposure of all Revolving Credit Lenders at such date) the
Total Extended Revolving Credit Commitment of each Extension Series at such date
(or if the Total Extended Revolving Credit Commitment of any Extension Series
shall have been terminated on such date, the aggregate exposures of all lenders
under such series at such date) and the outstanding principal amount of all Term
Loans at such date.
“Total Extended Revolving Credit Commitment” shall mean the sum of all Extended
Revolving Credit Commitments of all Lenders under each Extension Series.
“Total Incremental Term Loan Commitment” shall mean the sum of the Incremental
Term Loan Commitments of any Class of Incremental Term Loans of all the Lenders
providing such Class of Incremental Term Loans.

83
NY\6379601.11

--------------------------------------------------------------------------------



“Total Initial Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments of all the Lenders.
“Total Revolving Credit Commitment” shall mean, on any date, the sum of the
Revolving Credit Commitments on such date of all the Revolving Credit Lenders.
“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the Transactions and the
transactions contemplated hereby and thereby.
“Transactions” shall mean, collectively, (a) the consummation of the
transactions contemplated by this Agreement and the other Credit Documents and
the Senior Notes Indenture, (b) the Sheridan Acquisition, (c) the Debt
Refinancing and (c) the payment of the Transaction Expenses.
“Transferee” shall have the meaning provided in Section 13.6(f).
“TRICARE” shall mean the United States Department of Defense health care program
for service families (including TRICARE Prime, TRICARE Extra and TRICARE
Standard), and any successor or predecessor thereof.
“Type” shall mean as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.
“UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“Unfunded Current Liability” of any Pension Plan shall mean the amount, if any,
by which the present value of the Pension Plan’s benefit liabilities under
Section 4001(a)(16) of ERISA exceeds the Fair Market Value of the Pension Plan’s
assets allocable thereto as of the close of its most recent plan year,
determined in both cases using the applicable assumptions used for funding the
Pension Plan pursuant to Section 430 of the Code.
“United States Tax Compliance Certificate” shall have the meaning provided in
Section 5.4(d).
“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).
“Unrestricted Cash” shall mean, as of any date of determination, the aggregate
amount of cash and Permitted Investments of the Borrower or any of its
Subsidiaries properly classified as “Unrestricted Cash” for purposes of GAAP as
at such date and excluding cash and Permitted Investments held by any such
Subsidiary to the extent that the payment or distribution by such

84
NY\6379601.11

--------------------------------------------------------------------------------



Subsidiary of such cash or Permitted Investments to the Borrower is not
permitted by the terms of such Subsidiary’s Organizational Documents or any
agreement, instrument or Applicable Law; provided that the amount of cash and
Permitted Investments of any Foreign Subsidiary of the Borrower that is included
in the calculation of Unrestricted Cash shall be reduced by the amount of taxes
reasonably expected to be incurred in connection with the repatriation of such
cash or Permitted Investments if such cash or Permitted Investments were to be
transferred from such Foreign Subsidiary to the Borrower or any of its Domestic
Subsidiaries.
“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date and is designated as an Unrestricted
Subsidiary by the Borrower pursuant to Section 9.15 subsequent to the Closing
Date, (b) any existing Restricted Subsidiary of the Borrower that is designated
as an Unrestricted Subsidiary by the Borrower pursuant to Section 9.15
subsequent to the Closing Date; provided that, in the case of clauses (a) and
(b), no Subsidiary may be designated as an Unrestricted Subsidiary more than one
time, and (c) any Subsidiary of an Unrestricted Subsidiary.
“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
Capital Stock having the right to vote for the election of members of the Board
of Directors of such Person under ordinary circumstances.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.
“Withholding Agent” shall mean any Credit Party, the Administrative Agent and,
in the case of any U.S. federal withholding tax, any other withholding agent, if
applicable.
1.2    Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.

85
NY\6379601.11

--------------------------------------------------------------------------------



(c)    Section, Exhibit and Schedule references are to the Credit Document in
which such reference appears.
(d)    The term “including” is by way of example and not limitation.
(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(g)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.
(h)    Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.
(i)    Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
(j)    The word “will” shall be construed to have the same meaning as the word
“shall”.
(k)    The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
1.3    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP, applied in a manner
consistent with that used in preparing the Historical Financial Statements,
except as otherwise specifically prescribed herein; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of

86
NY\6379601.11

--------------------------------------------------------------------------------



GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction or Specified
Restructuring occurs, the Consolidated Total Debt to Consolidated EBITDA Ratio,
the Consolidated Secured Debt to Consolidated EBITDA Ratio and the Consolidated
EBITDA to Consolidated Interest Expense Ratio shall be calculated with respect
to such period and such Specified Transaction or Specified Restructuring on a
Pro Forma Basis.
(c)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under the Financial Accounting Standards Board’s
Accounting Standards Codification No. 825—Financial Instruments, or any
successor thereto (including pursuant to the Accounting Standards Codification),
to value any Indebtedness of the Borrower or any Subsidiary at “fair value” as
defined therein.
1.4    Rounding. Any financial ratios required to be maintained or complied with
by the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).
1.5    References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to Organizational Documents, agreements (including the
Credit Documents) and other Contractual Obligations shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by this Agreement; and (b) references to
any Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.
1.6    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.7    Timing of Payment or Performance. When the payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in Section 2.5 or Section 2.9) or performance
shall extend to the immediately succeeding Business Day.
1.8    Currency Equivalents Generally.

87
NY\6379601.11

--------------------------------------------------------------------------------



(a)    For purposes of any determination under Section 9, Section 10 (other than
Section 10.10) or Section 11 or any determination under any other provision of
this Agreement requiring the use of a current exchange rate, all amounts
Incurred or proposed to be Incurred in currencies other than Dollars shall be
translated into Dollars at the Exchange Rate then in effect on the date of such
determination; provided, however, that (x) for purposes of determining
compliance with Section 10 with respect to the amount of any Indebtedness,
Investment, Disposition, Dividend or payment under Section 10.7 in a currency
other than Dollars, no Default or Event of Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Indebtedness or Investment is Incurred or Disposition, Dividend or
payment under Section 10.7 is made, (y) for purposes of determining compliance
with any Dollar-denominated restriction on the Incurrence of Indebtedness, if
such Indebtedness is Incurred to Refinance other Indebtedness denominated in a
foreign currency, and such Refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency Exchange Rate in effect on the date of such Refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount (or accreted value, if applicable) of such Refinanced
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of such Indebtedness being Refinanced, except by an amount equal to
the accrued interest and premium thereon plus other amounts paid and fees and
expenses incurred in connection with such Refinancing plus an amount equal to
any existing commitment unutilized and letters of credit undrawn thereunder and
(z) for the avoidance of doubt, the foregoing provisions of this Section 1.8
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be Incurred or Disposition, Dividend
or payment under Section 10.7 may be made at any time under such Sections. For
purposes of Section 10.10, amounts in currencies other than Dollars shall be
translated into Dollars at the applicable exchange rates used in preparing the
most recently delivered financial statements pursuant to Section 9.1(a) or (b).
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify with the Borrower’s consent (such consent not to be unreasonably
withheld) to appropriately reflect a change in currency of any country and any
relevant market conventions or practices relating to such change in currency.
1.9    Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Credit
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Credit Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Credit Borrowing”).
SECTION 2.    Amount and Terms of Credit Facilities.

88
NY\6379601.11

--------------------------------------------------------------------------------



2.1    Loans.
(a)    Subject to and upon the terms and conditions herein set forth, each
Lender having an Initial Term Loan Commitment severally agrees to make a loan or
loans to the Borrower, which Initial Term Loans (i) shall not exceed, for any
such Lender, the Initial Term Loan Commitment of such Lender, (ii) shall not
exceed, in the aggregate, the Total Initial Term Loan Commitment, (iii) shall be
made on the Closing Date and shall be denominated in Dollars, (iv) may, at the
option of the Borrower, be Incurred and maintained as, and/or converted into,
ABR Loans or Eurodollar Loans; provided that all such Initial Term Loans made by
each of the Lenders pursuant to the same Borrowing shall, unless otherwise
provided herein, consist entirely of Initial Term Loans of the same Type and
(v) may be repaid or prepaid in accordance with the provisions hereof, but once
repaid or prepaid may not be reborrowed. On the Initial Term Loan Maturity Date,
all outstanding Initial Term Loans shall be repaid in full.
(b)    Subject to and upon the terms and conditions herein set forth, each
Revolving Credit Lender severally agrees to make a loan or loans (each, a
“Revolving Credit Loan”) to the Borrower in U.S. Dollars, which Revolving Credit
Loans (i) shall not exceed, for any such Lender, the Revolving Credit Commitment
of such Lender, (ii) shall not, after giving effect thereto and to the
application of the proceeds thereof, result in such Lender’s Revolving Credit
Exposure at such time exceeding such Lender’s Revolving Credit Commitment at
such time, (iii) shall not, after giving effect thereto and to the application
of the proceeds thereof, at any time result in the aggregate amount of all
Lenders’ Revolving Credit Exposures exceeding the Total Revolving Credit
Commitment then in effect, (iv) shall be made at any time and from time to time
on and after the Closing Date and prior to the Revolving Credit Maturity Date
(provided that no Revolving Credit Loans may be borrowed on the Closing Date
other than (x) Revolving Credit Loans in an amount not to exceed $20,000,000 to
be used to pay for the Debt Refinancing, the Sheridan Acquisition and the
Transaction Expenses and (y) Revolving Credit loans used to pay amounts
attributable to any “flex” pursuant to the Fee Letter in the form of upfront
fees and/or OID), (v) may at the option of the Borrower be Incurred and
maintained as, and/or converted into, ABR Loans or Eurodollar Loans; provided
that all Revolving Credit Loans made by each of the Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of Revolving Credit Loans of the same Type and (vi) may be repaid and reborrowed
in accordance with the provisions hereof. On the Revolving Credit Maturity Date,
all outstanding Revolving Credit Loans shall be repaid in full and the Revolving
Credit Commitments shall terminate.
(c)    Each Lender may at its option make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that (i) any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan and (ii) in exercising such option, such Lender
shall use its reasonable efforts

89
NY\6379601.11

--------------------------------------------------------------------------------



to minimize any increased costs to the Borrower resulting therefrom (which
obligation of the Lender shall not require it to take, or refrain from taking,
actions that it determines would result in increased costs for which it will not
be compensated hereunder or that it determines would be otherwise
disadvantageous to it and in the event of such request for costs for which
compensation is provided under this Agreement, the provisions of Section 2.10
shall apply).
(d)    
(e)    Subject to and upon the terms and conditions herein set forth, the
Swingline Lender in its individual capacity agrees, in its discretion, at any
time and from time to time after the Closing Date and prior to the Swingline
Maturity Date, to make a loan or loans (each, a “Swingline Loan” and,
collectively the “Swingline Loans”) to the Borrower in Dollars, which Swingline
Loans (A) shall be ABR Loans, (B) shall have the benefit of the provisions of
Section 2.1(d)(ii), (C) shall not exceed at any time outstanding the Swingline
Commitment, (D) shall not, after giving effect thereto and to the application of
the proceeds thereof, result at any time in the aggregate amount of all Lenders’
Revolving Credit Exposures exceeding the Total Revolving Credit Commitment then
in effect and (E) may be repaid and reborrowed in accordance with the provisions
hereof. On the Swingline Maturity Date, all outstanding Swingline Loans shall be
repaid in full. The Swingline Lender shall not make any Swingline Loan after
receiving a written notice from the Borrower or the Administrative Agent stating
that a Default or an Event of Default exists and is continuing until such time
as the Swingline Lender shall have received written notice (x) of rescission of
all such notices from the party or parties originally delivering such notice,
(y) of the waiver of such Default or Event of Default in accordance with the
provisions of Section 13.1 or (z) from the Administrative Agent that such
Default or Event of Default is no longer continuing.
(i)    On any Business Day, the Swingline Lender may, in its sole discretion,
give notice to the Revolving Credit Lenders, with a copy to the Borrower, that
all then-outstanding Swingline Loans shall be funded with a Borrowing of
Revolving Credit Loans denominated in Dollars, in which case Revolving Credit
Loans constituting ABR Loans (each such Borrowing, a “Mandatory Borrowing”)
shall be made on the same Business Day by all Revolving Credit Lenders pro rata
based on each such Lender’s Revolving Credit Commitment Percentage, and the
proceeds thereof shall be applied directly to the Swingline Lender to repay the
Swingline Lender for such outstanding Swingline Loans. Each Revolving Credit
Lender hereby irrevocably agrees to make such Revolving Credit Loans upon same
Business Days’ notice pursuant to each Mandatory Borrowing in the amount and in
the manner specified in the preceding sentence and on the date specified to it
in writing by the Swingline Lender notwithstanding (i) that the amount of the
Mandatory Borrowing may not comply with the minimum amount for each Borrowing
specified in Section 2.2, (ii) whether any conditions specified in Section 7 are
then satisfied, (iii) whether a Default or an Event of Default has occurred and
is continuing, (iv) the date of such Mandatory Borrowing or (v) any reduction in
the Total Revolving Credit Commitment after any such Swingline

90
NY\6379601.11

--------------------------------------------------------------------------------



Loans were made. In the event that, in the sole judgment of the Swingline
Lender, any Mandatory Borrowing cannot for any reason be made on the date
otherwise required above (including as a result of the commencement of a
proceeding under the Bankruptcy Code in respect of the Borrower), each Revolving
Credit Lender hereby agrees that it shall forthwith purchase from the Swingline
Lender (without recourse or warranty) such participation of the outstanding
Swingline Loans as shall be necessary to cause each such Lender to share in such
Swingline Loans ratably based upon their respective Revolving Credit Commitment
Percentages; provided that all principal and interest payable on such Swingline
Loans shall be for the account of the Swingline Lender until the date the
respective participation is purchased and, to the extent attributable to the
purchased participation, shall be payable to the Lender purchasing the same from
and after such date of purchase.
(ii)    The Borrower may, at any time and from time to time, designate as
additional Swingline Lenders one or more Revolving Credit Lenders that agree to
serve in such capacity as provided below. The acceptance by a Revolving Credit
Lender of an appointment as a Swingline Lender hereunder shall be evidenced by
an agreement, which shall be in form and substance reasonably satisfactory to
the Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Credit Lender shall
have all the rights and obligations of a Swingline Lender under this Agreement
and (ii) references herein to the term “Swingline Lender” shall be deemed to
include such Revolving Credit Lender in its capacity as a lender of Swingline
Loans hereunder.
(iii)    Borrower may terminate the appointment of any Swingline Lender as a
“Swingline Lender” hereunder by providing a written notice thereof to such
Swingline Lender, with a copy to the Administrative Agent. Any such termination
shall become effective upon the earlier of (i) such Swingline Lender’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the Swingline Exposure of such Swingline Lender shall
have been reduced to zero. Notwithstanding the effectiveness of any such
termination, the terminated Swingline Lender shall remain a party hereto and
shall continue to have all the rights of a Swingline Lender under this Agreement
with respect to Swingline Loans made by it prior to such termination, but shall
not make any additional Swingline Loans.
2.2    Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Term Loans or Revolving Credit
Loans shall be in a multiple of $500,000 and Swingline Loans shall be in a
multiple of $100,000 and, in each case, shall not be less than the Minimum
Borrowing Amount with respect for such Type of Loans (except that Mandatory
Borrowings shall be made in the amounts required by Section 2.1(d) and Revolving
Credit Loans to reimburse the Letter of Credit Issuer with respect to any Unpaid
Drawing shall be made in the amounts required by Section 3.3 or Section 3.4, as
applicable). More than one Borrowing may be Incurred on any date; provided that
at no time shall there be outstanding more than 15 Eurodollar Borrowings under
this Agreement (which maximum number of Eurodollar Borrowings may be increased
or adjusted by agreement between the Borrower and the Administrative Agent in
connection with any Incremental Facility or Extended Loans/Commitments). For
purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.
2.3    Notice of Borrowing.
(a)    The Borrower shall give the Administrative Agent at the Administrative
Agent’s Office (i) prior to 1:00 p.m. (New York City time) at least three
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) of the Borrowing of Initial Term Loans or any Borrowing of Incremental
Term Loans (unless otherwise set forth in the applicable Incremental Agreement),
as the case may be, if all or any of such Term Loans are to be initially
Eurodollar Loans, and (ii) written notice (or telephonic notice promptly
confirmed in writing) prior to 1:00 p.m. (New York City time) on the date prior
to the date of the Borrowing of Initial Term Loans or any Borrowing of
Incremental Term Loans, as the case may be, if all or any of such Term Loans are
to be ABR Loans. Such notice (together with each notice of a Borrowing of
Revolving Credit Loans pursuant to Section 2.3(b) and each notice of a Borrowing
of Swingline Loans pursuant to Section 2.3(c), a “Notice of Borrowing”) shall be
in substantially the form of Exhibit D and shall specify (i) the aggregate
principal amount of the Initial Term Loans or Incremental Term Loans, as the
case may be, to be made, (ii) the date of the Borrowing (which shall be, (x) in
the case of the Initial Term Loans, the Closing Date and, (y) in the case of the
Incremental Term Loans, the applicable Incremental Facility Closing Date in
respect of such Class) and (iii) whether the Initial Term Loans or Incremental
Term Loans, as the case may be,

91
NY\6379601.11

--------------------------------------------------------------------------------



shall consist of ABR Loans and/or Eurodollar Loans and, if the Initial Term
Loans or Incremental Term Loans, as the case may be, are to include Eurodollar
Loans, the Interest Period to be initially applicable thereto; provided that the
Notice of Borrowing for the Borrowing of Initial Term Loans may be revocable and
conditioned upon the closing of the Sheridan Acquisition; provided further that
each Notice of Borrowing for a Borrowing of Term Loans other than the Initial
Term Loans shall be irrevocable. The Administrative Agent shall promptly give
each Lender written notice (or telephonic notice promptly confirmed in writing)
of each proposed Borrowing of Initial Term Loans or Incremental Term Loans, as
the case may be, of such Lender’s proportionate share thereof and of the other
matters covered by the related Notice of Borrowing.
(b)    Whenever the Borrower desires to Incur Revolving Credit Loans hereunder
(other than Mandatory Borrowings or borrowings to repay Unpaid Drawings under
Letters of Credit), it shall give the Administrative Agent at the Administrative
Agent’s Office, (i) prior to 1:00 p.m. (New York City time) at least three
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing of Revolving Credit Loans that are Eurodollar Loans
and (ii) prior to 1:00 p.m. (New York City time) at least one Business Day’s
prior written notice (or telephonic notice promptly confirmed in writing) of
each Borrowing of Revolving Credit Loans that are to be ABR Loans. Each such
Notice of Borrowing, except as otherwise expressly provided in Section 2.10,
shall be irrevocable and shall specify (i) the aggregate principal amount of the
Revolving Credit Loans to be made pursuant to such Borrowing, (ii) the date of
Borrowing (which shall be a Business Day) and (iii) whether the respective
Borrowing shall consist of ABR Loans or Eurodollar Loans and, if Eurodollar
Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Revolving Credit Loans, of such Lender’s proportionate share thereof and of the
other matters covered by the related Notice of Borrowing.
(c)    Whenever the Borrower desires to incur Swingline Loans hereunder, it
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing of Swingline Loans prior to
3:00 p.m. (New York City time) or such later time as agreed by the Swingline
Lender on the date of such Borrowing. Each such notice shall specify (i) the
aggregate principal amount of the Swingline Loans to be made pursuant to such
Borrowing and (ii) the date of Borrowing (which shall be a Business Day). The
Administrative Agent shall promptly give the Swingline Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Swingline Loans and of the other matters covered by the related Notice of
Borrowing.
(d)    Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d)(ii), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.

92
NY\6379601.11

--------------------------------------------------------------------------------



(e)    Borrowings of Revolving Credit Loans to reimburse Unpaid Drawings under
Letters of Credit shall be made upon the terms set forth in Section 3.3 or
Section 3.4(a).
(f)    If the Borrower fails to specify a Type of Loan in a Notice of Borrowing
then the applicable Term Loans or Revolving Credit Loans shall be made as
Eurodollar Loans with an Interest Period of one (1) month. If the Borrower
requests a Borrowing of Eurodollar Loans in any such Notice of Borrowing, but
fails to specify an Interest Period (or fails to give a timely notice requesting
a continuation of Eurodollar Loans), it will be deemed to have specified an
Interest Period of one (1) month.
(g)    Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of any such telephonic notice.
2.4    Disbursement of Funds.
(a)    No later than 3:00 p.m. (New York City time) on the date specified in
each Notice of Borrowing (including Mandatory Borrowings and Borrowings to
reimburse Unpaid Drawings under Letters of Credit), each Lender will make
available its pro rata portion, if any, of each Borrowing requested to be made
on such date in the manner provided below; provided that on the Closing Date
(or, with respect to any Incremental Facilities, on the relevant Incremental
Facilities Closing Date), such funds may be made available at such earlier time
as may be agreed among the relevant Lenders, the Borrower and the Administrative
Agent for the purpose of consummating the Transactions; provided, further, that
all Swingline Loans shall be made available to the Borrower in the full amount
thereof by the Swingline Lender no later than 3:30 p.m. (New York City time).
(b)    (i) Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing for its applicable Commitments in immediately
available funds to the Administrative Agent at the Administrative Agent’s Office
and the Administrative Agent will (except in the case of Mandatory Borrowings
and Borrowings to repay Unpaid Drawings under Letters of Credit) make available
to the Borrower by depositing to an account designated by the Borrower to the
Administrative Agent in writing, the aggregate of the amounts so made available
in Dollars. Unless the Administrative Agent shall have been notified by any
Lender prior to the

93
NY\6379601.11

--------------------------------------------------------------------------------



date of any such Borrowing that such Lender does not intend to make available to
the Administrative Agent its portion of the Borrowing or Borrowings to be made
on such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender and the Administrative Agent has made
available same to the Borrower, the Administrative Agent shall be entitled to
recover such corresponding amount from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent in Dollars. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (i) if paid by such Lender, the Federal Funds Effective
Rate or (ii) if paid by the Borrower, the then-applicable rate of interest,
calculated in accordance with Section 2.8, for the respective Loans. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing
(i)    The Swingline Lender shall make available all amounts it is to fund to
the Borrower under any Borrowing of Swingline Loans in immediately available
funds to the Borrower, by depositing to an account designated by the Borrower to
the Swingline Lender in writing, the aggregate of the amount so made available
in Dollars.
(c)    Nothing in this Section 2.4, including any payment by the Borrower, shall
be deemed to relieve any Lender from its obligation to fulfill its commitments
hereunder or to prejudice any rights that the Borrower may have against any
Lender as a result of any default by such Lender hereunder (it being understood,
however, that no Lender shall be responsible for the failure of any other Lender
to fulfill its commitments hereunder).
2.5    Repayment of Loans; Evidence of Debt.
(a)    The Borrower agrees to repay to the Administrative Agent, for the benefit
of the applicable Lenders, (i) on the Initial Term Loan Maturity Date, all then
outstanding Initial Term Loans, (ii) on the relevant Incremental Term Loan
Maturity Date for any Class of Incremental

94
NY\6379601.11

--------------------------------------------------------------------------------



Term Loans, any then outstanding Incremental Term Loans of such Class, (iii) on
the Revolving Credit Maturity Date, the then outstanding Revolving Credit Loans,
(iv) on the relevant maturity date for any Class of Extended Term Loans, all
then outstanding Extended Term Loans of such Class, (v) on the relevant maturity
date for any Class of Extended Revolving Credit Commitments, all then
outstanding Extended Revolving Credit Commitments of such Class and (vi) on the
Swingline Maturity Date, the then outstanding Swingline Loans.
(b)    The Borrower shall repay to the Administrative Agent, in Dollars for the
ratable benefit of the Initial Term Loan Lenders, on the last Business Day of
each March, June, September and December (each, an “Initial Term Loan Repayment
Date”), a principal amount of the Initial Term Loans equal to (i) 0.25% of the
aggregate principal amount of the Initial Term Loans made on the Closing Date
(with respect to each Initial Term Loan Repayment Date prior to the Initial Term
Loan Maturity Date, as such amount may be reduced by, and after giving effect
to, any voluntary and mandatory prepayments made in accordance with Section 5 or
as contemplated by Section 2.15) or (ii) the aggregate principal amount of
Initial Term Loans then outstanding (with respect to the Initial Term Loan
Maturity Date) (each amount, an “Initial Term Loan Repayment Amount”).
(c)    In the event any Incremental Term Loans are made, such Incremental Term
Loans shall mature and be repaid in amounts and on dates as agreed between the
Borrower and the relevant Lenders of such Incremental Term Loans in the
applicable Incremental Agreement, subject to the requirements set forth in
Section 2.14. In the event that any Extended Term Loans are established, such
Extended Term Loans shall, subject to the requirements of Section 2.15, mature
and be repaid by the Borrower in the amounts (each such amount, an “Extended
Term Loan Repayment Amount”) and on the dates (each an “Extended Repayment
Date”) set forth in the applicable Extension Agreement. In the event any
Extended Revolving Credit Commitments are established, such Extended Revolving
Credit Commitments shall, subject to the requirements of Section 2.15, be
terminated (and all Extended Revolving Credit Loans of the same Extension Series
repaid) on dates set forth in the applicable Extension Agreement.
(d)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.
(e)    The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 13.6(b)(v), and a subaccount for each Lender, in
which Register and subaccounts (taken together) shall be recorded (i) the amount
of each Loan made hereunder, whether such Loan is an Initial Term Loan, an
Incremental Term Loan (and the relevant Class thereof), a Revolving Credit Loan,
an Extended Term Loan (and the relevant Class thereof), an Extended Revolving
Credit Loan (and the relevant Class thereof) or a Swingline Loan, as applicable,
the Type of each Loan made and the Interest Period, if any, applicable thereto,
(ii) the

95
NY\6379601.11

--------------------------------------------------------------------------------



amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender or the Swingline Lender hereunder, (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof and (iv) any cancellation or retirement
of Loans contemplated by Section 13.6(i).
(f)    The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs (d) and (e) of this Section 2.5 shall, to the extent
permitted by Applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded and, in the case of
the Register, shall be conclusive absent manifest error; provided, however, that
the failure of any Lender or the Administrative Agent to maintain such account,
such Register or such subaccount, as applicable, or any error therein, shall not
in any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower in accordance with the terms of this
Agreement.
(g)    For the avoidance of doubt, all Loans shall be repaid, whether pursuant
to this Section 2.5 or otherwise, in Dollars.
2.6    Conversions and Continuations.
(a)    The Borrower shall have the option on any Business Day, subject to
Section 2.11, to convert all or a portion equal to at least the Minimum
Borrowing Amount of the outstanding principal amount of Term Loans, Revolving
Credit Loans or Extended Revolving Credit Loans of one Type into a Borrowing or
Borrowings of another Type and except as otherwise provided herein the Borrower
shall have the option on the last day of an Interest Period to continue the
outstanding principal amount of any Eurodollar Loans as Eurodollar Loans for an
additional Interest Period; provided that (i) no partial conversion of
Eurodollar Loans shall reduce the outstanding principal amount of Eurodollar
Loans made pursuant to a single Borrowing to less than the Minimum Borrowing
Amount, (ii) ABR Loans may not be converted into Eurodollar Loans if an Event of
Default is in existence on the date of the conversion and the Administrative
Agent has, or the Required Lenders have, determined in its or their sole
discretion not to permit such conversion (or, in the case of an Event of Default
under Section 11.1(a) or 11.1(e), without any such determination), (iii)
Eurodollar Loans may not be continued as Eurodollar Loans for an additional
Interest Period if an Event of Default is in existence on the date of the
proposed continuation and the Administrative Agent has, or the Required Lenders
have, determined in its or their sole discretion not to permit such continuation
(or, in the case of an Event of Default under Section 11.1(a) or 11.1(e),
without any such determination), and (iv) Borrowings resulting from conversions
pursuant to this Section 2.6 shall be limited in number as provided in

96
NY\6379601.11

--------------------------------------------------------------------------------



Section 2.2. Each such conversion or continuation shall be effected by the
Borrower giving the Administrative Agent at the Administrative Agent’s Office
prior to 1:00 p.m. (New York City time) at least (i) three Business Days’, in
the case of a continuation or, or conversion to, Eurodollar Loans or (ii) one
Business Day in the case of a conversion into ABR Loans), prior written notice
(or telephonic notice promptly confirmed in writing) (each a “Notice of
Conversion or Continuation”) specifying the Loans to be so converted or
continued, the Type of Loans to be converted or continued, the requested date of
the conversion or continuation, as the case may be (which shall be a Business
Day), the principal amount of Loans to be converted or continued, as the case
may be, and if such Loans are to be converted into or continued as Eurodollar
Loans, the Interest Period to be initially applicable thereto. If the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made or continued as the same Type of Loan, which if a
Eurodollar Loan, shall have a one-month Interest Period. Any such automatic
continuation shall be effective as of the last day of the Interest Period then
in effect with respect to the applicable Eurodollar Loans. If the Borrower
requests a conversion to, or continuation of Eurodollar Loans in any such Notice
of Conversion or Continuation, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one (1) month’s duration.
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a Eurodollar Loan. The Administrative Agent shall give each
applicable Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its Loans.
(b)    If any Event of Default is in existence at the time of any proposed
continuation of any Eurodollar Loans and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, Eurodollar Loans shall be automatically converted on the last
day of the current Interest Period into ABR Loans.
2.7    Pro Rata Borrowings. Each Borrowing of Initial Term Loans under this
Agreement shall be granted by the Lenders pro rata on the basis of their
then-applicable Initial Term Loan Commitments. Each Borrowing of Revolving
Credit Loans under this Agreement shall be granted by the Revolving Credit
Lenders pro rata on the basis of their then-applicable Revolving Credit
Commitment Percentages with respect to the applicable Class. Each Borrowing of
Incremental Term Loans under this Agreement shall be granted by the Lenders of
the relevant Class thereof pro rata on the basis of their then-applicable
Incremental Term Loan Commitments for the applicable Class. Each Borrowing of
Extended Revolving Credit Loans under this Agreement shall be granted by the
Lenders of the relevant Class thereof pro rata on the basis of their
then-applicable Extended Revolving Credit Commitments for the applicable Class.
It is understood that (a) no Lender shall be responsible for any default by any
other Lender in its obligation to make Loans hereunder and that each Lender,
severally and not jointly, shall be obligated to make the Loans provided to be
made by it hereunder, regardless of the failure of any other Lender to fulfill
its commitments hereunder, and (b) other than as expressly provided herein with
respect to a Defaulting Lender,

97
NY\6379601.11

--------------------------------------------------------------------------------



failure by a Lender to perform any of its obligations under any of the Credit
Documents shall not release any Person from performance of its obligations under
any Credit Document.
2.8    Interest.
(a)    The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
in effect from time to time plus the ABR in effect from time to time.
(b)    The unpaid principal amount of each Eurodollar Loan shall bear interest
from the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin in effect from time to time plus the relevant Eurodollar Rate
in effect from time to time.
(c)    If all or a portion of the principal amount of any Loan or any interest
payable thereon or any fees or other amounts due hereunder shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest (including post-petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws) at a
rate per annum that is (i) in the case of overdue principal, the rate that would
otherwise be applicable thereto plus 2% or (ii) in the case of overdue interest,
fees or other amounts due hereunder, to the extent permitted by Applicable Law,
the rate described in Section 2.8(a) plus 2% from and including the date of such
non-payment to but excluding the date on which such amount is paid in full. All
such interest shall be payable on demand.
(d)    Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof, and shall be
payable in Dollars and, except as otherwise provided below, shall be payable (i)
in respect of each ABR Loan, quarterly in arrears on the last Business Day of
each March, June, September and December, (ii) in respect of each Eurodollar
Loan, on the last day of each Interest Period applicable thereto and, in the
case of an Interest Period in excess of three months, on each date occurring at
three-month intervals after the first day of such Interest Period, and (iii) in
respect of each Loan (except, in the case of prepayments, any ABR Revolving
Credit Loan), on any prepayment (on the amount prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand; provided that a
Loan that is repaid on the same day on which it is made shall bear interest for
one day.
(e)    All computations of interest hereunder shall be made in accordance with
Section 5.5.
(f)    The Administrative Agent, upon determining the interest rate for any
Borrowing of Eurodollar Loans, shall promptly notify the Borrower and the
relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

98
NY\6379601.11

--------------------------------------------------------------------------------



(g)    Except as otherwise provided herein, whenever any payment hereunder or
under the other Credit Documents shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or commitment or letter of credit fee or commission, as the
case may be.
2.9    Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of Eurodollar Loans (in the case of the
initial Interest Period applicable thereto) on or prior to 1:00 p.m. (New York
City time) on the third Business Day prior to the expiration of an Interest
Period applicable to a Borrowing of Eurodollar Loans, the Borrower shall have
the right to elect, by giving the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing), the Interest Period applicable
to such Borrowing, which Interest Period shall be the period commencing on the
date of such Borrowing and ending on the numerically corresponding day (or, if
there is no numerically corresponding day, on the last Business Day) in the
calendar month that is one, two, three or six months thereafter (or if agreed to
by all relevant Lenders participating in the relevant Credit Facility, twelve
months thereafter or a period shorter than one month).
Notwithstanding anything to the contrary contained above:
(a)    the initial Interest Period for any Borrowing of Eurodollar Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the immediately
preceding Interest Period expires;
(b)    if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day;
(c)    if any Interest Period relating to a Borrowing of Eurodollar Loans begins
on the last Business Day of a calendar month or begins on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;
(d)    Interest shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period; and
(e)    the Borrower shall not be entitled to elect any Interest Period in
respect of any Eurodollar Loan if such Interest Period would extend beyond the
applicable Maturity Date of such Loan.
2.10    Increased Costs, Illegality, Etc.

99
NY\6379601.11

--------------------------------------------------------------------------------



(a)    In the event that (x) in the case of clause (i) below, the Administrative
Agent or (y) in the case of clauses (ii) and (iii) below, any Lender, shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):
(i)    on any date for determining the Eurodollar Rate for any Interest Period
that (x) deposits in the principal amounts of the Loans comprising any
Eurodollar Borrowing are not generally available in the relevant market or (y)
by reason of any changes arising on or after the Closing Date affecting the
interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate; or
(ii)    that, due to a Change in Law that shall (A) impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any reserve requirement taken into
account in determining the Statutory Reserves); (B) subject any Lender to any
tax (other than (1) taxes indemnified under Section 5.4, (2) taxes described in
clause (A), (B) or (C) of Section 5.4(a) or (3) taxes described in Section
5.4(f)) on its loans, loan principal, letters of credits, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (C) impose on any Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender, the cost to such Lender of making, converting into,
continuing or maintaining Eurodollar Loans or participating in Letters of Credit
(in each case hereunder) increases by an amount that such Lender reasonably
deems material or the amounts received or receivable by such Lender hereunder
with respect to the foregoing shall be reduced; or
(iii)    at any time after the Closing Date, that the making or continuance of
any Eurodollar Loan has become unlawful by compliance by such Lender in good
faith with any Applicable Law (or would conflict with any such Applicable Law
not having the force of law even though the failure to comply therewith would
not be unlawful), or has become impracticable as a result of a contingency
occurring after the Closing Date that materially and adversely affects the
interbank Eurodollar market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each of the other Lenders). Thereafter (x) in the case of
clause (i) above, Eurodollar Loans shall no longer be available until such time
as the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist (which notice the Administrative Agent agrees to give at such time when
such circumstances no longer exist), and any Notice of Borrowing or Notice of
Conversion or Continuation given by the Borrower with respect to Eurodollar
Loans that have not yet been Incurred shall be deemed rescinded by the Borrower,
(y)

100
NY\6379601.11

--------------------------------------------------------------------------------



in the case of clause (ii) above, the Borrower shall pay to such Lender,
promptly (but no later than ten Business Days) after receipt of written demand
therefor such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
reasonable discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts receivable hereunder
(it being agreed that a written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by such Lender shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto) and (z) in
the case of clause (iii) above, the Borrower shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by Applicable Law.
(b)    At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of
a Eurodollar Loan affected pursuant to Section 2.10(a)(iii) shall) either (x) if
the affected Eurodollar Loan is then being made pursuant to a Borrowing, cancel
said Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected
Eurodollar Loan is then outstanding, upon at least three Business Days’ notice
to the Administrative Agent, require the affected Lender to convert each such
Eurodollar Loan into an ABR Loan, if applicable; provided that if more than one
Lender is affected at any time, then all affected Lenders must be treated in the
same manner pursuant to this Section 2.10(b).
(c)    If any Change in Law regarding capital adequacy or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
Letter of Credit Issuer’s or their respective parent’s capital or assets as a
consequence of such Lender’s or Letter of Credit Issuer’s commitments or
obligations hereunder to a level below that which such Lender or Letter of
Credit Issuer or their respective parent could have achieved but for such Change
in Law (taking into consideration such Lender’s or Letter of Credit Issuer’s or
their respective parent’s policies with respect to capital adequacy and
liquidity), then from time to time, promptly (but no later than ten Business
Days) after written demand by such Lender or Letter of Credit Issuer (with a
copy to the Administrative Agent), the Borrower shall pay to such Lender or
Letter of Credit Issuer such additional amount or amounts as will compensate
such Lender or Letter of Credit Issuer or their respective parent for such
reduction, it being understood and agreed, however, that a Lender or Letter of
Credit Issuer shall not be entitled to such compensation as a result of such
Lender’s or Letter of Credit Issuer’s compliance with, or pursuant to any
request or directive to comply with, any such Applicable Law as in effect on the
Closing Date except as a result of a Change in Law. Each Lender or Letter of
Credit Issuer, upon determining in good faith that any additional amounts will
be payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to the Borrower (on its own behalf) which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish any of the Borrower’s

101
NY\6379601.11

--------------------------------------------------------------------------------



obligations to pay additional amounts pursuant to this Section 2.10(c) upon
receipt of such notice.
(d)    This Section 2.10 shall not apply to taxes to the extent duplicative of
Section 5.4.
(e)    The agreements in this Section 2.10 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
2.11    Compensation. If (a) any payment of principal of a Eurodollar Loan is
made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such Eurodollar Loan as a result of a payment or
conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of Eurodollar Loans is not made as a result of a
withdrawn Notice of Borrowing or failure to satisfy the conditions of Section 6
and Section 7, (c) any ABR Loan is not converted into a Eurodollar Loan as a
result of a withdrawn Notice of Conversion or Continuation, (d) any Eurodollar
Loan is not continued as a Eurodollar Loan as a result of a withdrawn Notice of
Conversion or Continuation or (e) any prepayment of principal of a Eurodollar
Loan is not made as a result of a withdrawn notice of prepayment pursuant to
Section 5.1 or 5.2, the Borrower shall, after receipt of a written request by
such Lender (which request shall set forth in reasonable detail the basis for
requesting such amount and, absent clearly demonstrable error, the amount
requested shall be final and conclusive and binding upon all parties hereto),
pay to the Administrative Agent for the account of such Lender promptly upon
demand any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to borrow, failure to convert, failure to continue, failure to
prepay, reduction or failure to reduce, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund or maintain such Eurodollar Loan. The agreements in this Section 2.11
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

102
NY\6379601.11

--------------------------------------------------------------------------------



2.12    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(c), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such Section. Nothing in this Section 2.12 shall affect or postpone any
of the obligations of the Borrower or the right of any Lender provided in
Section 2.10, 3.5 or 5.4.
2.13    Notice of Certain Costs. Notwithstanding anything in this Agreement to
the contrary, to the extent any notice required by Section 2.10, 2.11 or 3.5 is
given by any Lender more than 180 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11 or 3.5, as the case may be, for any such amounts
incurred or accruing prior to the giving of such notice to the Borrower;
provided that, if the circumstance giving rise to such claim is retroactive,
then such 180 day period referred to above shall be extended to include the
period of retroactive effect thereof.
2.14    Incremental Facilities.
(a)    The Borrower may at any time or from time to time after the Closing Date,
by written notice delivered to the Administrative Agent, request (i) one or more
additional Classes of term loans or additional term loans of the same Class as
any existing Class of term loans (the “Incremental Term Loans”), or (ii) one or
more increases in the amount of the Revolving Credit Commitments of any Class
(each such increase, an “Incremental Revolving Credit Commitment Increase” and,
together with the Incremental Term Loans, the “Incremental Facilities” and the
commitments in respect thereof are referred to as the “Incremental
Commitments”).
(b)    Each tranche of Incremental Term Loans and each Incremental Revolving
Credit Commitment Increase shall be in an aggregate principal amount that is not
less than $5,000,000 (provided that such amount may be less than $5,000,000 if
such amount represents all remaining availability under the limit set forth
below) (and in minimum increments of $1,000,000 in excess thereof), and the
aggregate amount of (X) the Incremental Term Loans and Incremental Revolving
Credit Commitment Increases (after giving Pro Forma Effect thereto and the use
of the proceeds thereof) Incurred pursuant to this Section 2.14(b), plus (Y) the
aggregate principal amount of Permitted Additional Debt Incurred under Section
10.1(w) shall not exceed, as of the date of Incurrence of such Indebtedness or
commitments, the sum of (A) the Incremental Base Amount plus (B) an aggregate
amount of Indebtedness, such that, after giving Pro Forma Effect to such
Incurrence (and after giving effect to any Specified Transaction to be
consummated in connection therewith and assuming that (i) all Incremental
Revolving Credit Commitment Increases then outstanding were fully drawn and
(ii) all Incremental Commitments and all

103
NY\6379601.11

--------------------------------------------------------------------------------



Permitted Additional Debt incurred under Section 10.1(w) constitute Consolidated
Secured Debt (whether or not such Indebtedness is in fact secured)), the
Borrower would not have a Consolidated Secured Debt to Consolidated EBITDA Ratio
as of the last day of the Test Period most recently ended on or prior to the
Incurrence of any such Incremental Facility, calculated on a Pro Forma Basis, as
if such Incurrence (and transactions) had occurred on the first day of such Test
Period, greater than 3.25:1.00 (the “Incremental Limit”).
(c)    (A) The Incremental Term Loans (i) shall rank equal in right of payment
and, if secured, equal or junior in right of security with the Initial Term
Loans (and shall be secured only by all or a portion of the Collateral securing
the Obligations), (ii) shall not mature earlier than the Initial Term Loan
Maturity Date, (iii) shall not have a shorter Weighted Average Life to Maturity
than the remaining Initial Term Loans, (iv) shall have the same optional and
mandatory prepayment terms as the Initial Term Loans, (v) shall have a maturity
date (subject to clause (ii)), an amortization schedule (subject to clause
(iii)), and interest rates (including through fixed interest rates), interest
margins, rate floors, upfront fees, funding discounts, original issue discounts
and prepayment premiums for the Incremental Term Loans as determined by the
Borrower and the lenders of the Incremental Term Loans; provided that, in the
event that the Effective Yield for any Incremental Term Loans is greater than
the Effective Yield for the Initial Term Loans by more than 0.50%, then the
Applicable Margins for the Initial Term Loans shall be increased to the extent
necessary so that the Effective Yield for the Initial Term Loans is equal to the
Effective Yield for the Incremental Term Loans minus 0.50%; and (vi) may
otherwise have terms and conditions different from those of the Initial Term
Loans; provided that (x) except with respect to matters contemplated by clauses
(ii), (iii), (iv) and (v) above, any differences shall be reasonably
satisfactory to the Administrative Agent (except for covenants and other
provisions applicable only to periods after the Latest Maturity Date), (y) the
terms and conditions applicable to the Incremental Term Loans shall not, taken
as a whole and as reasonably determined by the Borrower, be more favorable to
the Lenders and/or Additional Lenders providing such Incremental Term Loans than
the terms and conditions applicable to the Initial Term Loans and (z) the
documentation governing any Incremental Term Loans may include any Previously
Absent Financial Maintenance Covenant so long as the Administrative Agent shall
have been given prompt written notice thereof and this Agreement is amended to
include such Previously Absent Financial Maintenance Covenant for the benefit of
each Credit Facility.
(d)    The Incremental Revolving Credit Commitment Increase shall be treated the
same as the Revolving Credit Commitments (including with respect to maturity
date thereof) and shall be considered to be part of the Revolving Credit
Facility (it being understood that, if required to consummate an Incremental
Revolving Credit Commitment Increase, the interest rate margins, rate floors and
undrawn commitment fees on the Revolving Credit Commitments may be increased and
additional upfront or similar fees may be payable to the lenders providing the
Incremental Revolving Credit Commitment Increase (without any requirement to pay
such fees to any existing Revolving Credit Lenders)).

104
NY\6379601.11

--------------------------------------------------------------------------------



(a)    Each notice from the Borrower pursuant to this Section 2.14 shall be
given in writing and shall set forth the requested amount and proposed terms of
the relevant Incremental Term Loans, Incremental Revolving Credit Commitment
Increases and shall contain a confirmation that the lenders providing such
Incremental Term Loans or Incremental Revolving Commitments are existing Lenders
or would otherwise constitute Eligible Assignees. Incremental Term Loans may be
made, and Incremental Revolving Credit Commitment Increases may be provided,
subject to the prior written consent of the Borrower (not to be unreasonably
withheld), by any existing Lender (it being understood that no existing Lender
with an Initial Term Loan Commitment will have an obligation to make a portion
of any Incremental Term Loan and no existing Lender with a Revolving Credit
Commitment will have any obligation to provide a portion of any Incremental
Revolving Credit Commitment Increase) or by any other bank, financial
institution, other institutional lender or other investor that would constitute
an Eligible Assignee (any such other bank, financial institution or other
investor being called an “Additional Lender”); provided that the Administrative
Agent shall have consented (not to be unreasonably withheld) to such Lender’s or
Additional Lender’s making such Incremental Term Loans or providing such
Incremental Revolving Credit Commitment Increases if such consent would be
required under Section 13.6(b) for an assignment of Loans or Commitments, as
applicable, to such Lender or Additional Lender; provided further that, solely
with respect to any Incremental Revolving Credit Commitment Increases, the
Swingline Lender and each Letter of Credit Issuer shall have consented (not to
be unreasonably withheld) to such Additional Lender’s providing such Incremental
Revolving Credit Commitment Increases if such consent would be required under
Section 13.6(b) for an assignment of Loans or Commitments, as applicable, to
such Lender or Additional Lender.
(b)    Commitments in respect of Incremental Term Loans and Incremental
Revolving Credit Commitment Increases shall become Commitments (or in the case
of an Incremental Revolving Credit Commitment Increase to be provided by an
existing Lender with a Revolving Credit Commitment, an increase in such Lender’s
applicable Revolving Credit Commitment) under this Agreement pursuant to an
amendment (an “Incremental Agreement”) to this Agreement and, as appropriate,
the other Credit Documents, executed by the Borrower, each Lender agreeing to
provide such Commitment, if any, each Additional Lender, if any, and the
Administrative Agent. The Incremental Agreement may, subject to Section 2.14(c),
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section (including, in connection with an Incremental Revolving Credit
Commitment Increase, to reallocate Revolving Credit Exposure on a pro rata basis
among the relevant Revolving Credit Lenders). The Borrower may use the proceeds
of the Incremental Term Loans and Incremental Revolving Credit Commitment
Increases for any purpose not prohibited by this Agreement. The effectiveness of
any Incremental Agreement (an “Incremental Facility Closing Date”) and the
occurrence of any Credit Event pursuant to such Incremental Agreement shall be
subject to the satisfaction of the following conditions:

105
NY\6379601.11

--------------------------------------------------------------------------------



(i)        no Default or Event of Default shall exist on the Incremental
Facility Closing Date before or after giving effect to the making of such
Incremental Term Loans or the effectiveness of such Incremental Revolving Credit
Commitment Increase; provided that, with respect to any Incremental Term Loans
the purpose of which is to finance a Permitted Acquisition, compliance with this
clause (i) shall be tested at the time of the execution of the acquisition
agreement related to such Permitted Acquisition if the Lenders and/or Additional
Lenders providing such Incremental Term Loans so agree;
(ii)        each of the representations and warranties made by any Credit Party
contained herein and in the other Credit Documents shall be true and correct in
all material respects (without duplication of any materiality qualifiers set
forth therein) with the same effect as though such representations and
warranties has been made on and as of the Incremental Facility Closing Date
(except where such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (without duplication of any materiality
qualifiers set forth therein) as of such earlier date); provided that, with
respect to any Incremental Term Loans the purpose of which is to finance a
Permitted Acquisition, compliance with this clause (ii) may be waived by the
Lenders and/or Additional Lenders providing such Incremental Term Loans,
provided that the accuracy of the Specified Representations may not be waived
without the consent of the Required Lenders;
(iii)    the Borrower shall be in compliance, on a Pro Forma Basis, with the
Financial Performance Covenants (for the avoidance of doubt, without regard to
whether Commitments under the Revolving Credit Facility have been terminated
and/or Obligations thereunder are outstanding) as of the last day of the most
recently ended fiscal quarter for which financial statements are required to
have been delivered pursuant to Section 9.1(a) or 9.1(b) (after giving effect to
any Specified Transaction to be consummated in connection therewith and assuming
that all Incremental Revolving Credit Commitment Increases then outstanding were
fully drawn); and
(iv)    the Borrower shall deliver or cause to be delivered to the
Administrative Agent any customary legal opinion, modifications of Mortgages,
officer’s certificates or other documents (including, without limitation, a
resolution duly adopted by the Board of Directors of each applicable Credit
Party authorizing the Incremental Term Loans or Incremental Revolving Credit
Commitment Increase, as applicable) reasonably requested by the Administrative
Agent.
(c)    No Lender shall be obligated to provide any Incremental Term Loans or
Incremental Revolving Credit Commitment Increases unless it so agrees and the
Borrower shall not be obligated to offer any existing Lender the opportunity to
provide any Incremental Term Loans or Incremental Revolving Credit Commitment
Increases.
(d)    Upon each increase in the Revolving Credit Commitments pursuant to this
Section, each Lender with a Revolving Credit Commitment of such Class
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Incremental
Revolving Credit Commitment Increase (each, an

106
NY\6379601.11

--------------------------------------------------------------------------------



“Incremental Revolving Credit Commitment Increase Lender”) in respect of such
increase, and each such Incremental Revolving Credit Commitment Increase Lender
will automatically and without further act be deemed to have assumed, a portion
of such Lender’s participations hereunder in outstanding Letters of Credit and
Swingline Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(A) participations hereunder in Letters of Credit and (B) participations
hereunder in Swingline Loans held by each Lender with a Revolving Credit
Commitment of such Class (including each such Incremental Revolving Credit
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Credit Commitments of such Class of all Lenders represented by such Lender’s
Revolving Credit Commitment of such Class. If, on the date of such increase,
there are any Revolving Credit Loans of such Class outstanding, such Revolving
Credit Loans shall on or prior to the effectiveness of such Incremental
Revolving Credit Commitment Increase be prepaid from the proceeds of additional
Revolving Credit Loans made hereunder (reflecting such increase in Revolving
Credit Commitments of such Class), which prepayment shall be accompanied by
accrued interest on the Revolving Credit Loans of such Class being prepaid and
any costs incurred by any Lender in accordance with Section 2.11. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.
(e)    This Section 2.14 shall supersede any provisions in Section 2.7 or 13.1
to the contrary. For the avoidance of doubt, any provisions of this Section 2.14
may be amended with the consent of the Required Lenders, provided no such
amendment shall require any Lender to provide any Incremental Commitment without
such Lender’s consent.
2.15    Extensions of Term Loans, Revolving Credit Loans and Revolving Credit
Commitments.
(a)    (i) The Borrower may at any time and from time to time request that all
or a portion of each Term Loan of any Class (an “Existing Term Loan Class”) be
converted or exchanged to extend the scheduled final maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
such Term Loans (any such Term Loans which have been so extended, “Extended Term
Loans”) and to provide for other terms consistent with this Section 2.15. Prior
to entering into any Extension Agreement with respect to any Extended Term
Loans, the Borrower shall provide written notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Term Loan Class, with such request offered equally to all
such Lenders of such Existing Term Loan Class) (a “Term Loan Extension Request”)
setting forth the proposed terms of the Extended Term Loans to be established,
which terms shall be similar to the Term Loans of the Existing Term Loan Class
from which they are to be extended except that (w) the scheduled final maturity
date shall be extended and all or any of the scheduled amortization payments of
all or a portion of any principal amount of such Extended Term Loans may be
delayed to later dates than the scheduled amortization of principal of the Term
Loans of such Existing Term Loan Class (with any such

107
NY\6379601.11

--------------------------------------------------------------------------------



delay resulting in a corresponding adjustment to the scheduled amortization
payments reflected in Section 2.5 or in the Extension Agreement or the
Incremental Agreement, as the case may be, with respect to the Existing Term
Loan Class of Term Loans from which such Extended Term Loans were extended, in
each case as more particularly set forth in Section 2.15(c) below), (x)(A) the
interest rates (including through fixed interest rates), interest margins, rate
floors, upfront fees, funding discounts, original issue discounts and prepayment
premiums with respect to the Extended Term Loans may be different than those for
the Term Loans of such Existing Term Loan Class and/or (B) additional fees
and/or premiums may be payable to the Lenders providing such Extended Term Loans
in addition to any of the items contemplated by the preceding clause (A), in
each case, to the extent provided in the applicable Extension Agreement, (y)
subject to the provisions set forth in Sections 5.1 and 5.2, the Extended Term
Loans may have optional prepayment terms (including call protection and
prepayment terms and premiums) and mandatory prepayment terms as may be agreed
between the Borrower and the Lenders thereof and (z) the Extension Agreement may
provide for other covenants and terms that apply to any period after the Latest
Maturity Date. No Lender shall have any obligation to agree to have any of its
Term Loans of any Existing Term Loan Class converted into Extended Term Loans
pursuant to any Term Loan Extension Request. Any Extended Term Loans of any
Extension Series shall constitute a separate Class of Term Loans from the
Existing Term Loan Class of Term Loans from which they were extended.
(v)    The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments of any Class and/or the Extended
Revolving Credit Commitments of any Class (and, in each case, including any
previously extended Revolving Credit Commitments), existing at the time of such
request (each, an “Existing Revolving Credit Commitment” and any related
revolving credit loans under any such facility, “Existing Revolving Credit
Loans”; each Existing Revolving Credit Commitment and related Existing Revolving
Credit Loans together being referred to as an “Existing Revolving Credit Class”)
be converted or exchanged to extend the termination date thereof and the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of Existing Revolving Credit Loans related to
such Existing Revolving Credit Commitments (any such Existing Revolving Credit
Commitments which have been so extended, “Extended Revolving Credit Commitments”
and any related revolving credit loans, “Extended Revolving Credit Loans”) and
to provide for other terms consistent with this Section 2.15. Prior to entering
into any Extension Agreement with respect to any Extended Revolving Credit
Commitments, the Borrower shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Class of Existing Revolving Credit Commitments, with such request
offered equally to all Lenders of such Class) (a “Revolving Credit Extension
Request”) setting forth the proposed terms of the Extended Revolving Credit
Commitments to be established thereunder, which terms shall be similar to those
applicable to the Existing Revolving Credit Commitments from which they are to
be extended (the “Specified Existing Revolving Credit Commitment Class”) except
that (w) all or any of the final maturity dates of such Extended Revolving
Credit Commitments may be delayed

108
NY\6379601.11

--------------------------------------------------------------------------------



to later dates than the final maturity dates of the Existing Revolving Credit
Commitments of the Specified Existing Revolving Credit Commitment Class, (x)(A)
the interest rates, interest margins, rate floors, upfront fees, funding
discounts, original issue discounts and prepayment premiums with respect to the
Extended Revolving Credit Commitments may be different than those for the
Existing Revolving Credit Commitments of the Specified Existing Revolving Credit
Commitment Class and/or (B) additional fees and/or premiums may be payable to
the Lenders providing such Extended Revolving Credit Commitments in addition to
or in lieu of any of the items contemplated by the preceding clause (A) and
(y)(1) the undrawn revolving credit commitment fee rate with respect to the
Extended Revolving Credit Commitments may be different than those for the
Specified Existing Revolving Credit Commitment Class and (2) the Extension
Agreement may provide for other covenants and terms that apply to any period
after the Latest Maturity Date; provided that, notwithstanding anything to the
contrary in this Section 2.15, Section 5.2(e) or otherwise, (I) the borrowing
and repayment (other than in connection with a permanent repayment and
termination of commitments) of the Extended Revolving Credit Loans under any
Extended Revolving Credit Commitments shall be made on a pro rata basis with any
borrowings and repayments of the Existing Revolving Credit Loans of the
Specified Existing Revolving Credit Commitment Class (the mechanics for which
may be implemented through the applicable Extension Agreement and may include
technical changes related to the borrowing and repayment procedures of the
Specified Existing Revolving Credit Commitment Class), (II) assignments and
participations of Extended Revolving Credit Commitments and Extended Revolving
Credit Loans shall be governed by the assignment and participation provisions
set forth in Section 13.6 and (III) subject to the applicable limitations set
forth in Section 4.2 and Section 5.2(e)(ii), permanent repayments of Extended
Revolving Credit Loans (and corresponding permanent reduction in the related
Extended Revolving Credit Commitments) shall be permitted as may be agreed
between the Borrower and the Lenders thereof. No Lender shall have any
obligation to agree to have any of its Revolving Credit Loans or Revolving
Credit Commitments of any Existing Revolving Credit Class converted or exchanged
into Extended Revolving Credit Loans or Extended Revolving Credit Commitments
pursuant to any Extension Request. Any Extended Revolving Credit Commitments of
any Extension Series shall constitute a separate Class of revolving credit
commitments from Existing Revolving Credit Commitments of the Specified Existing
Revolving Credit Commitment Class and from any other Existing Revolving Credit
Commitments (together with any other Extended Revolving Credit Commitments so
established on such date).
(b)    The Borrower shall provide the applicable Extension Request to the
Administrative Agent at least five (5) Business Days (or such shorter period as
the Administrative Agent may determine in its reasonable discretion) prior to
the date on which Lenders under the Existing Class are requested to respond, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purpose of this Section 2.15. Any Lender (an “Extending Lender”) wishing to have
all or a portion of its Term Loans or Revolving Credit Commitments (or any
earlier Extended Revolving Credit Commitments) of an Existing Class subject to
such Extension

109
NY\6379601.11

--------------------------------------------------------------------------------



Request converted or exchanged into Extended Loans/Commitments shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Term Loans and/or Revolving
Credit Commitments (and/or any earlier Extended Revolving Credit Commitments)
which it has elected to convert or exchange into Extended Loans/Commitments
(subject to any minimum denomination requirements imposed by the Administrative
Agent). In the event that the aggregate amount of Term Loans and Revolving
Credit Commitments (and any earlier Extended Revolving Credit Commitments)
subject to Extension Elections exceeds the amount of Extended Loans/Commitments
requested pursuant to the Extension Request, Term Loans, Revolving Credit
Commitments or earlier Extended Revolving Credit Commitments, as applicable,
subject to Extension Elections shall be converted to or exchanged to Extended
Loans/Commitments on a pro rata basis (subject to such rounding requirements as
may be established by the Administrative Agent) based on the amount of Term
Loans, Revolving Credit Commitments and earlier Extended Revolving Credit
Commitments included in each such Extension Election or as may be otherwise
agreed to in the applicable Extension Agreement. Notwithstanding the conversion
of any Existing Revolving Credit Commitment into an Extended Revolving Credit
Commitment, unless expressly agreed by the holders of each affected Existing
Revolving Credit Commitment of the Specified Existing Revolving Credit
Commitment Class, such Extended Revolving Credit Commitment shall not be treated
more favorably than all Existing Revolving Credit Commitments of the Specified
Existing Revolving Credit Commitment Class for purposes of the obligations of a
Revolving Credit Lender in respect of Swingline Loans under Section 2.1(d) and
Letters of Credit under Section 3, except that the applicable Extension
Agreement may provide that the Swingline Maturity Date and/or the last day for
issuing Letters of Credit may be extended and the related obligations to make
Swingline Loans and issue Letters of Credit may be continued (pursuant to
mechanics to be specified in the applicable Extension Agreement) so long as the
applicable Swingline Lender and/or the applicable Letter of Credit Issuer have
consented to such extensions (it being understood that no consent of any other
Lender shall be required in connection with any such extension).
(c)    Extended Loans/Commitments shall be established pursuant to an amendment
(an “Extension Agreement”) to this Agreement (which, except to the extent
expressly contemplated by the penultimate sentence of this Section 2.15(c) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Loans/Commitments established thereby) executed by the Credit
Parties, the Administrative Agent and the Extending Lenders. In addition to any
terms and changes required or permitted by Section 2.15(a), each Extension
Agreement in respect of Extended Term Loans shall amend the scheduled
amortization payments pursuant to Section 2.5 or the applicable Incremental
Agreement or Extension Agreement with respect to the Existing Class of Term
Loans from which the Extended Term Loans were exchanged to reduce each scheduled
Repayment Amount for the Existing Class in the same proportion as the amount of
Term Loans of the Existing Class is to be reduced pursuant to such Extension
Agreement (it being understood that the amount of any Repayment Amount payable
with respect to any

110
NY\6379601.11

--------------------------------------------------------------------------------



individual Term Loan of such Existing Class that is not an Extended Term Loan
shall not be reduced as a result thereof). In connection with any Extension
Agreement, the Borrower shall deliver an opinion of counsel reasonably
acceptable to the Administrative Agent (i) as to the enforceability of such
Extension Agreement, this Agreement as amended thereby, and such of the other
Credit Documents (if any) as may be amended thereby (in the case of such other
Credit Documents as contemplated by the immediately preceding sentence) and
covering customary matters and (ii) to the effect that such Extension Agreement,
including the Extended Loans/Commitments provided for therein, does not breach
or result in a default under the provisions of Section 13.1 of this Agreement.
(d)    Notwithstanding anything to the contrary contained in this Agreement, (A)
on any date on which any Existing Term Loan Class or Class of Existing Revolving
Credit Commitments is converted or exchanged to extend the related scheduled
maturity date(s) in accordance with paragraph (a) above (an “Extension Date”),
(I) in the case of the existing Term Loans of each Extending Lender, the
aggregate principal amount of such existing Term Loans shall be deemed reduced
by an amount equal to the aggregate principal amount of Extended Term Loans so
converted or exchanged by such Lender on such date, and the Extended Term Loans
shall be established as a separate Class of Term Loans (together with any other
Extended Term Loans so established on such date), and (II) in the case of the
Existing Revolving Credit Commitments of each Extending Lender under any
Specified Existing Revolving Credit Commitment Class, the aggregate principal
amount of such Existing Revolving Credit Commitments shall be deemed reduced by
an amount equal to the aggregate principal amount of Extended Revolving Credit
Commitments so converted or exchanged by such Lender on such date (or by any
greater amount as may be agreed by the Borrower and such Lender), and such
Extended Revolving Credit Commitments shall be established as a separate Class
of revolving credit commitments from the Specified Existing Revolving Credit
Commitment Class and from any other Existing Revolving Credit Commitments
(together with any other Extended Revolving Credit Commitments so established on
such date) and (B) if, on any Extension Date, any Existing Revolving Credit
Loans of any Extending Lender are outstanding under the Specified Existing
Revolving Credit Commitment Class, such Existing Revolving Credit Loans (and any
related participations) shall be deemed to be converted or exchanged to Extended
Revolving Credit Loans (and related participations) of the applicable Class in
the same proportion as such Extending Lender’s Specified Existing Revolving
Credit Commitments to Extended Revolving Credit Commitments of such Class.
(e)    In the event that the Administrative Agent determines in its sole
discretion that the allocation of Extended Term Loans of a given Extension
Series or the Extended Revolving Credit Commitments of a given Extension Series,
in each case to a given Lender was incorrectly determined as a result of
manifest administrative error in the receipt and processing of an Extension
Election timely submitted by such Lender in accordance with the procedures set
forth in the applicable Extension Agreement, then the Administrative Agent, the
Borrower and such affected Lender may (and hereby are authorized to), in their
sole discretion and without the

111
NY\6379601.11

--------------------------------------------------------------------------------



consent of any other Lender, enter into an amendment to this Agreement and the
other Credit Documents (each, a “Corrective Extension Agreement”) within 15 days
following the effective date of such Extension Agreement, as the case may be,
which Corrective Extension Agreement shall (i) provide for the conversion or
exchange and extension of Term Loans under the Existing Term Loan Class or
Existing Revolving Credit Commitments (and related Revolving Credit Exposure),
as the case may be, in such amount as is required to cause such Lender to hold
Extended Term Loans or Extended Revolving Credit Commitments (and related
revolving credit exposure) of the applicable Extension Series into which such
other Term Loans or commitments were initially converted or exchanged, as the
case may be, in the amount such Lender would have held had such administrative
error not occurred and had such Lender received the minimum allocation of the
applicable Loans or Commitments to which it was entitled under the terms of such
Extension Agreement, in the absence of such error, (ii) be subject to the
satisfaction of such conditions as the Administrative Agent, the Borrower and
such Lender may agree (including conditions of the type required to be satisfied
for the effectiveness of an Extension Agreement described in Section 2.15(c)),
and (iii) effect such other amendments of the type (with appropriate reference
and nomenclature changes) described in the penultimate sentence of Section
2.15(c).
(f)    No conversion or exchange of Loans or Commitments pursuant to any
Extension Agreement in accordance with this Section 2.15 shall constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.
(g)    This Section 2.15 shall supersede any provisions in Section 2.4 or
Section 13.1 to the contrary. For the avoidance of doubt, any of the provisions
of this Section 2.15 may be amended with the consent of the Required Lenders;
provided that no such amendment shall require any Lender to provide any Extended
Loans/Commitments without such Lender’s consent.
2.16    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 4.1(a) and Section 4.1(f);
(b)    the Commitment of and the Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 13.1); provided that (i) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender and (ii) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender;

112
NY\6379601.11

--------------------------------------------------------------------------------



(c)    if any Swingline Exposure or Letter of Credit Exposure exists at the time
a Lender becomes a Defaulting Lender, then (i) all or any part of such Letter of
Credit Exposure of such Defaulting Lender and such Swingline Exposure of such
Defaulting Lender will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Revolving Credit Commitment Percentage; provided that (A) each
Non-Defaulting Lender’s Revolving Credit Exposure may not in any event exceed
the Revolving Credit Commitment of such Non-Defaulting Lender as in effect at
the time of such reallocation and (B) neither such reallocation nor any payment
by a Non-Defaulting Lender pursuant thereto will constitute a waiver or release
of any claim the Borrower, the Administrative Agent, the Letter of Credit
Issuer, the Swingline Lender or any other Lender may have against such
Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting Lender,
(ii) to the extent that all or any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit Exposure and Swingline Exposure cannot, or
can only partially, be so reallocated to Non-Defaulting Lenders, whether by
reason of the first proviso in Section 2.16(c)(i) above or otherwise, the
Borrower shall within two Business Days following notice by the Administrative
Agent (x) first, prepay such Swingline Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) and (y) second, Cash
Collateralize such Defaulting Lender’s Letter of Credit Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above), in accordance
with the procedures set forth in Section 3.8 for so long as such Letter of
Credit Exposure is outstanding, (iii) if the Borrower Cash Collateralizes any
portion of such Defaulting Lender’s Letter of Credit Exposure pursuant to the
requirements of this Section 2.16(c), the Borrower shall not be required to pay
any fees to such Defaulting Lender pursuant to Section 4.1(c) with respect to
such Defaulting Lender’s Letter of Credit Exposure during the period such
Defaulting Lender’s Letter of Credit Exposure is Cash Collateralized, (iv) if
the Letter of Credit Exposure of the Non-Defaulting Lenders is reallocated
pursuant to the requirements of this Section 2.16(c), then the fees payable to
the Lenders pursuant to Section 4.1(c) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Revolving Credit Commitment Percentages and the Borrower
shall not be required to pay any fees to the Defaulting Lender pursuant to
Section 4.1(c) with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period that such Defaulting Lender’s Letter of Credit
Exposure is reallocated, or (v) if any Defaulting Lender’s Letter of Credit
Exposure is neither Cash Collateralized nor reallocated pursuant to the
requirements of this Section 2.16(c), then, without prejudice to any rights or
remedies of the Letter of Credit Issuer or any Lender hereunder, all fees
payable under Section 4.1(c) with respect to such Defaulting Lender’s Letter of
Credit Exposure shall be payable to the Letter of Credit Issuer until such
Letter of Credit Exposure is Cash Collateralized and/or reallocated;
(d)    (i) the Letter of Credit Issuer will not be required to issue any new
Letter of Credit or amend any outstanding Letter of Credit to increase the face
amount thereof, alter the drawing terms thereunder or extend the expiry date
thereof, unless the Letter of Credit Issuer is reasonably satisfied that any
exposure that would result from the exposure to such Defaulting

113
NY\6379601.11

--------------------------------------------------------------------------------



Lender is eliminated or fully covered by the Revolving Credit Commitments of the
Non-Defaulting Lenders or by Cash Collateralization or a combination thereof in
accordance with the requirements of Section 2.16(c) above or otherwise in a
manner reasonably satisfactory to the Letter of Credit Issuer; and
(i)    the Swingline Lender will not be required to fund any Swingline Loans
unless the Swingline Lender is reasonably satisfied that any exposure that would
result from the exposure to such Defaulting Lender is eliminated or fully
covered by the Revolving Credit Commitments of the Non-Defaulting Lenders or a
combination thereof in accordance with the requirements of Section 2.16(c)
above;
(e)    If the Borrower, the Administrative Agent, and with respect to a
Defaulting Lender that is a Revolving Credit Lender, the Swingline Lender and
the Letter of Credit Issuer agree in writing in their discretion that a Lender
that is a Defaulting Lender should no longer be deemed to be a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon,
as of the effective date specified in such notice and subject to any conditions
set forth therein, such Lender will, to the extent applicable with respect to a
Defaulting Lender that is a Revolving Credit Lender, purchase at par that
portion of outstanding Revolving Credit Loans of the other Revolving Credit
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause such outstanding Revolving Credit Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held on a
pro rata basis by the Revolving Credit Lenders (including such Lender) in
accordance with their applicable percentages, whereupon such Lender will cease
to be a Defaulting Lender and will be a Non‑Defaulting Lender and any applicable
Cash Collateral shall be promptly returned to the Borrower and any Letter of
Credit Exposure and Swingline Exposure of such Lender reallocated pursuant to
the requirements of Section 2.16(c) shall be reallocated back to such Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; provided that, except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Non‑Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender; and
(f)    With respect to a Defaulting Lender that is a Revolving Credit Lender,
any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 11 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 13.8), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Revolving Credit Lender, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
each Letter of Credit Issuer and the Swingline Lender hereunder; third, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as

114
NY\6379601.11

--------------------------------------------------------------------------------



required by this Agreement, as determined by the Administrative Agent; fourth,
other than in the case of a Term Lender, if so determined by the Administrative
Agent and the Borrower, to be held in a non-interest bearing deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize, in accordance with Section 3.8, the Letter of Credit
Issuer’s potential future fronting exposure with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Agreement;
fifth, to the payment of any amounts owing to the Lenders, the Letter of Credit
Issuers or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, such Letter of Credit Issuer or
the Swingline Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; sixth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower or any of its Restricted Subsidiaries pursuant to any
Secured Hedging Agreement with such Defaulting Lender as certified by an
Authorized Officer of the Borrower to the Administrative Agent (with a copy to
the Defaulting Lender) prior to such date of payment; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that, if such payment is a payment of the principal
amount of any Loans or Unpaid Drawings, such payment shall be applied solely to
pay the relevant Loans of, and Unpaid Drawings owed to, the relevant
non-Defaulting Lenders on a pro rata basis prior to being applied in the manner
set forth in this Section 2.16(f). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to Section 3.8
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.
SECTION 3.    Letters of Credit.
3.1    Issuance of Letters of Credit.
(a)    Subject to and upon the terms and conditions herein set forth, at any
time and from time to time on and after the Closing Date and prior to the date
that is 30 days prior to the Revolving Credit Maturity Date, the Letter of
Credit Issuer agrees to issue (or cause its Affiliates or other financial
institution with which the Letter of Credit Issuer shall have entered into an
agreement regarding the issuance of letters of credit hereunder, to issue on its
behalf), upon the request of and for the account of the Borrower or any
Restricted Subsidiary, letters of credit (each, a “Letter of Credit”) in such
form as may be approved by the Letter of Credit Issuer in its reasonable
discretion; provided that the Borrower shall be a co-applicant, and be jointly
and severally liable, with respect to each Letter of Credit issued for the
account of a Restricted Subsidiary.

115
NY\6379601.11

--------------------------------------------------------------------------------



(b)    Notwithstanding the foregoing, (i) no Letter of Credit shall be issued
the Stated Amount of which, when added to the Letter of Credit Obligations at
such time, would exceed the Letter of Credit Sub-Commitment then in effect,
(ii) no Letter of Credit shall be issued the Stated Amount of which, when added
to the Letter of Credit Obligations and the Revolving Credit Loans and Swingline
Loans outstanding at such time, would exceed the Total Revolving Credit
Commitment then in effect, (iii) each Letter of Credit shall have an expiration
date occurring no later than the earlier of (x) in the case of a standby Letter
of Credit one year after the date of issuance (or renewal) thereof, unless
otherwise agreed upon by the Administrative Agent and the Letter of Credit
Issuer or as provided under Section 3.2(e), and (y) the Letter of Credit
Maturity Date, (iv) each Letter of Credit shall be denominated in Dollars,
(v) no Letter of Credit shall be issued if it would be illegal under any
Applicable Law for the beneficiary of the Letter of Credit to have a Letter of
Credit issued in its favor, and (vi) no Letter of Credit shall be issued after
the Letter of Credit Issuer has received a written notice from the Borrower or
the Administrative Agent stating that a Default or an Event of Default has
occurred and is continuing until such time as the Letter of Credit Issuer shall
have received a written notice of (x) rescission of such notice from the party
or parties originally delivering such notice or (y) the waiver of such Default
or Event of Default in accordance with the provisions of Section 13.1 or that
such Default or Event of Default is no longer continuing.
(c)    In connection with the establishment of any Extended Revolving Credit
Commitments and subject to the availability of unused Commitments with respect
to such newly established Class and the satisfaction of the Conditions set forth
in Section 7, the Borrower may, with the written consent of the applicable
Letter of Credit Issuer, designate any outstanding Letter of Credit to be a
Letter of Credit issued pursuant to such Class of Extended Revolving Credit
Commitments. Upon such designation such Letter of Credit shall no longer be
deemed to be issued and outstanding under such prior Class and shall instead be
deemed to be issued and outstanding under such newly established Class of
Extended Revolving Credit Commitments.
3.2    Letter of Credit Requests.
(a)    Whenever the Borrower desires that a Letter of Credit be issued (or
amended, renewed or extended), it shall give the Administrative Agent and the
Letter of Credit Issuer a Letter of Credit Request by no later than 1:00 p.m.
(New York City time) (i) at least three (or such lesser number as may be agreed
upon by the Administrative Agent and the Letter of Credit Issuer) Business Days
prior to the proposed date of issuance, amendment, renewal or extension for any
Letter of Credit for the account of the Borrower or any Subsidiary Guarantor
(provided that such Subsidiary Guarantor shall have also signed the applicable
Letter of Credit Request), (ii) at least five (or such lesser number as may be
agreed upon by the Administrative Agent and the Letter of Credit Issuer)
Business Days prior to the proposed date of issuance, amendment, renewal or
extension for any Letter of Credit for the account of any Restricted Subsidiary
that is a Domestic Subsidiary that is not a Guarantor and (iii) at least ten (or
such lesser number as may be agreed upon by the Administrative Agent and the
Letter of Credit Issuer) Business Days prior to the date of issuance, amendment,
renewal or extension for any Letter of Credit for the account

116
NY\6379601.11

--------------------------------------------------------------------------------



of any Restricted Subsidiary that is a Foreign Subsidiary that is not a Credit
Party. Each notice shall be executed by the Borrower and shall be in the form of
Exhibit E (each, a “Letter of Credit Request”).
(b)    In the case of a request for an initial issuance of a Letter of Credit,
such Letter of Credit Request shall specify: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the Stated
Amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder and (G) such
other matters as the Letter of Credit Issuer may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Request shall specify: (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the Letter of
Credit Issuer may reasonably require.
(c)    Promptly after receipt of any Letter of Credit Request, the Letter of
Credit Issuer will confirm with the Administrative Agent in writing that the
Administrative Agent has received a copy of such Letter of Credit Request from
the applicable Borrower and, if not, the Letter of Credit Issuer will provide
the Administrative Agent with a copy thereof. Unless the Letter of Credit Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Credit Party, at least two Business Days prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Sections 6 and 7 shall not then be
satisfied, then, subject to the terms and conditions hereof, the Letter of
Credit Issuer shall, on the requested date, issue a Letter of Credit for the
account of the applicable Borrower (or the applicable Restricted Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the terms hereof.
(d)    The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).
(e)    If the Borrower so requests in any applicable Letter of Credit Request,
the Letter of Credit Issuer may agree to issue a standby Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Letter of
Credit Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Letter of
Credit Issuer, the Borrower shall not be required to make a specific request to
the Letter of Credit Issuer for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the Letter of Credit Issuer to permit the extension of
such Letter

117
NY\6379601.11

--------------------------------------------------------------------------------



of Credit at any time to an expiry date not later than the Letter of Credit
Maturity Date; provided, however, that the Letter of Credit Issuer shall not
permit any such extension if (A) the Letter of Credit Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of Section 3.1(b) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is two Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Revolving Credit Lenders have elected not
to permit such extension or (2) from the Administrative Agent, the Required
Revolving Credit Lenders or the Borrower that one or more of the applicable
conditions specified in Section 7 are not then satisfied, and in each such case
directing the Letter of Credit Issuer not to permit such extension.
(f)    Promptly after its delivery of any Letter of Credit or any amendment,
renewal or extension to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the Letter of Credit Issuer will also
deliver to the Borrower a true and complete copy of such Letter of Credit or
amendment, renewal or extension. On the last Business Day of each March, June,
September and December, each Letter of Credit Issuer shall provide the
Administrative Agent a list of all Letters of Credit issued by it that are
outstanding at such time.
3.3    Letter of Credit Participations.
(a)    Immediately upon the issuance by the Letter of Credit Issuer of any
Letter of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each other Revolving Credit Lender (each such Revolving Credit
Lender, in its capacity under this Section 3.3(a), a “Letter of Credit
Participant”), and each such Letter of Credit Participant shall be deemed
irrevocably and unconditionally to have purchased and received from the Letter
of Credit Issuer, without recourse or warranty, an undivided interest and
participation (each, a “Letter of Credit Participation”), to the extent of such
Letter of Credit Participant’s Revolving Credit Commitment Percentage, in such
Letter of Credit, each substitute letter of credit, each drawing made thereunder
and the obligations of the Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto (although Letter of
Credit Fees will be paid directly to the Administrative Agent for the ratable
account of the Letter of Credit Participants as provided in Section 4.1(c) and
the Letter of Credit Participants shall have no right to receive any portion of
any fees paid to the Administrative Agent for the account of any Letter of
Credit Issuers in respect of each Letter of Credit issued hereunder.
(b)    In determining whether to pay under any Letter of Credit, the Letter of
Credit Issuer shall have no obligation relative to the Letter of Credit
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by the Letter of Credit Issuer under or in connection
with any Letter of Credit issued by it, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not create for the Letter of
Credit Issuer any resulting liability.

118
NY\6379601.11

--------------------------------------------------------------------------------



(c)    Whenever the Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
Letter of Credit Participants, the Letter of Credit Issuer shall pay to the
Administrative Agent and the Administrative Agent shall promptly pay to each
Letter of Credit Participant that has paid its Revolving Credit Commitment
Percentage of such reimbursement obligation, in Dollars and in immediately
available funds, an amount equal to such Letter of Credit Participant’s share
(based upon the proportionate aggregate amount originally funded or deposited by
such Letter of Credit Participant to the aggregate amount funded or deposited by
all Letter of Credit Participants) of the principal amount of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
Letter of Credit Participations.
(d)    The obligations of the Letter of Credit Participants to purchase Letter
of Credit Participations from the Letter of Credit Issuer and make payments to
the Administrative Agent for the account of the Letter of Credit Issuer with
respect to Letters of Credit shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including under any of the following
circumstances:
(i)    any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
(ii)    the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
beneficiary or transferee may be acting), the Administrative Agent, the Letter
of Credit Issuer, any Lender or other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated hereby or any
unrelated transactions (including any underlying transaction between the
Borrower and the beneficiary named in any such Letter of Credit);
(iii)    any draft, certificate or any other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
(v)    the occurrence of any Default or Event of Default;
provided, however, that no Letter of Credit Participant shall be obligated to
pay to the Administrative Agent for the account of the Letter of Credit Issuer
its Revolving Credit Commitment Percentage of any unreimbursed amount arising
from any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.

119
NY\6379601.11

--------------------------------------------------------------------------------



3.4    Agreement to Repay Letter of Credit Drawings.
(a)    The Borrower hereby agrees to reimburse the Letter of Credit Issuer in
Dollars with respect to any drawing under any Letter of Credit, by making
payment, whether with its own funds, with the proceeds of Revolving Credit Loans
or any other source, to the Administrative Agent for the account of the Letter
of Credit Issuer in immediately available funds, for any payment or disbursement
made by the Letter of Credit Issuer under any Letter of Credit issued by it
(each such amount so paid until reimbursed, an “Unpaid Drawing”) (i) within one
Business Day of the date of such payment or disbursement, if the Letter of
Credit Issuer provides notice to the Borrower of such payment or disbursement
prior to 11:00 a.m. (New York City time) on such next succeeding Business Day
after the date of such payment or disbursement or (ii) if such notice is
received after such time, on the next Business Day following the date of receipt
of such notice (such required date for reimbursement under clause (i) or (ii),
as applicable (the “Required Reimbursement Date”), with interest on the amount
so paid or disbursed by such Letter of Credit Issuer, from and including the
date of such payment or disbursement to but excluding the Required Reimbursement
Date, at the per annum rate for each day equal to the rate described in
Section 2.8(a); provided that, notwithstanding anything contained in this
Agreement to the contrary, with respect to any Letter of Credit, (i) unless the
Borrower shall have notified the Administrative Agent and the Letter of Credit
Issuer prior to 11:00 a.m. (New York City time) on the Required Reimbursement
Date that the Borrower intends to reimburse the Letter of Credit Issuer for the
amount of such drawing with funds other than the proceeds of Revolving Credit
Loans, the Borrower shall be deemed to have given a Notice of Borrowing
requesting that the Lenders with Revolving Credit Commitments make Revolving
Credit Loans (which shall be ABR Loans) on the Required Reimbursement Date in an
amount equal to the amount of such drawing, and (ii) the Administrative Agent
shall promptly notify each Letter of Credit Participant of such drawing and the
amount of its Revolving Credit Loan to be made in respect thereof, and each
Letter of Credit Participant shall be irrevocably obligated to make a Revolving
Credit Loan to the Borrower in the manner deemed to have been requested in the
amount of its Revolving Credit Commitment Percentage of the applicable Unpaid
Drawing by 12:00 noon (New York City time) on such Required Reimbursement Date
by making the amount of such Revolving Credit Loan available to the
Administrative Agent. Such Revolving Credit Loans made in respect of such Unpaid
Drawing on such Required Reimbursement Date shall be made without regard to the
Minimum Borrowing Amount and without regard to the satisfaction of the
conditions set forth in Section 7. The Administrative Agent shall use the
proceeds of such Revolving Credit Loans solely for the purpose of reimbursing
the Letter of Credit Issuer for the related Unpaid Drawing. If and to the extent
such Letter of Credit Participant shall not have so made its Revolving Credit
Commitment Percentage of the amount of such payment available to the
Administrative Agent for the account of the Letter of Credit Issuer, such Letter
of Credit Participant agrees to pay to the Administrative Agent for the account
of the Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent for the account of the Letter of Credit Issuer at a
rate per annum equal to the Overnight Rate from time to time then in effect,

120
NY\6379601.11

--------------------------------------------------------------------------------



plus any administrative, processing or similar fees customarily charged by the
Letter of Credit Issuer in connection with the foregoing. The failure of any
Letter of Credit Participant to make available to the Administrative Agent for
the account of the Letter of Credit Issuer its Revolving Credit Commitment
Percentage of any payment under any Letter of Credit shall not relieve any other
Letter of Credit Participant of its obligation hereunder to make available to
the Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any payment under such Letter of
Credit on the date required, as specified above, but no Letter of Credit
Participant shall be responsible for the failure of any other Letter of Credit
Participant to make available to the Administrative Agent such other Letter of
Credit Participant’s Revolving Credit Commitment Percentage of any such payment.
(b)    The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against the
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as a Letter of Credit Participant), including any defense based
upon the failure of any drawing under a Letter of Credit (each, a “Drawing”) to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such Drawing; provided that
the Borrower shall not be obligated to reimburse the Letter of Credit Issuer for
any wrongful payment made by the Letter of Credit Issuer under the Letter of
Credit issued by it as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Letter of Credit Issuer as
determined in the final, non-appealable judgment of a court of competent
jurisdiction.
3.5    Increased Costs. If a Change in Law shall either (a) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against letters of credit issued by the Letter of Credit
Issuer, or any Letter of Credit Participant’s Letter of Credit Participation
therein or (b) impose on the Letter of Credit Issuer or any Letter of Credit
Participant any other conditions affecting its obligations under this Agreement
in respect of Letters of Credit or Letter of Credit Participations therein or
any Letter of Credit or such Letter of Credit Participant’s Letter of Credit
Participation therein, and the result of any of the foregoing is to increase the
cost to the Letter of Credit Issuer or such Letter of Credit Participant of
issuing, maintaining or participating in any Letter of Credit, or to reduce the
amount of any sum received or receivable by the Letter of Credit Issuer or such
Letter of Credit Participant hereunder (other than any such increase or
reduction attributable to (i) taxes indemnified under Section 5.4, (ii) taxes
described in clause (A), (B) or (C) of Section 5.4(a) or (iii) taxes described
in Section 5.4(f) in respect of Letters of Credit or Letter of Credit
Participations therein, then, promptly after receipt of written demand to the
Borrower by the Letter of Credit Issuer or such Letter of Credit Participant, as
the case may be (a copy of which notice shall be sent by the Letter of Credit
Issuer or such Letter of Credit Participant to the Administrative Agent), the
Borrower shall pay to the Letter of Credit Issuer or such Letter of Credit
Participant such additional amount or amounts as will compensate

121
NY\6379601.11

--------------------------------------------------------------------------------



the Letter of Credit Issuer or such Letter of Credit Participant for such
increased cost or reduction, it being understood and agreed, however, that the
Letter of Credit Issuer or a Letter of Credit Participant shall not be entitled
to such compensation as a result of such Person’s compliance with, or pursuant
to any request or directive to comply with, any such Applicable Law that would
have existed in the event that a Change in Law had not occurred. A certificate
submitted to the Borrower by the Letter of Credit Issuer or a Letter of Credit
Participant, as the case may be (a copy of which certificate shall be sent by
the Letter of Credit Issuer or such Letter of Credit Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
determination of such additional amount or amounts necessary to compensate the
Letter of Credit Issuer or such Letter of Credit Participant as aforesaid shall
be conclusive and binding on the Borrower absent clearly demonstrable error.
3.6    New or Successor Letter of Credit Issuer.
(a)    Any Letter of Credit Issuer may resign as a Letter of Credit Issuer upon
30 days’ prior written notice to the Administrative Agent, the Revolving Credit
Lenders and the Borrower. Subject to the terms of the following sentence, the
Borrower may replace the Letter of Credit Issuer for any reason upon written
notice to the Administrative Agent and the Letter of Credit Issuer and the
Borrower may add Letter of Credit Issuers at any time upon notice to the
Administrative Agent and with the agreement of such new Letter of Credit Issuer.
If the Letter of Credit Issuer shall resign or be replaced, or if the Borrower
shall decide to add a new Letter of Credit Issuer under this Agreement, then the
Borrower may appoint a successor issuer of Letters of Credit or a new Letter of
Credit Issuer, as the case may be, with the consent of the Administrative Agent
(such consent not to be unreasonably withheld), whereupon such successor issuer
shall succeed to the rights, powers and duties of the replaced or resigning
Letter of Credit Issuer under this Agreement and the other Credit Documents, or
such new issuer of Letters of Credit shall be granted the rights, powers and
duties of a Letter of Credit Issuer hereunder, and the term “Letter of Credit
Issuer” shall mean such successor or such new issuer of Letters of Credit
effective upon such appointment. At the time such resignation or replacement
shall become effective, the Borrower shall pay to the resigning or replaced
Letter of Credit Issuer all accrued and unpaid fees pursuant to Sections 4.1(c)
and 4.1(d). The acceptance of any appointment as a Letter of Credit Issuer
hereunder, whether as a successor issuer or new issuer of Letters of Credit in
accordance with this Agreement, shall be evidenced by an agreement entered into
by such new or successor issuer of Letters of Credit, in a form satisfactory to
the Borrower and the Administrative Agent, and, from and after the effective
date of such agreement, such new or successor issuer of Letters of Credit shall
become a “Letter of Credit Issuer” hereunder. After the resignation or
replacement of a Letter of Credit Issuer hereunder, the resigning or replaced
Letter of Credit Issuer shall remain a party hereto and shall continue to have
all the rights and obligations of a Letter of Credit Issuer under this Agreement
and the other Credit Documents with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit or amend or renew Existing Letters of Credit. In
connection with any resignation or replacement pursuant to this clause (a) (but,
in case of any

122
NY\6379601.11

--------------------------------------------------------------------------------



such resignation, only to the extent that a successor issuer of Letters of
Credit shall have been appointed), either (i) the Borrower, the resigning or
replaced Letter of Credit Issuer and the successor issuer of Letters of Credit
shall arrange to have any outstanding Letters of Credit issued by the resigning
or replaced Letter of Credit Issuer replaced with Letters of Credit issued by
the successor issuer of Letters of Credit or (ii) the Borrower shall cause the
successor issuer of Letters of Credit, if such successor issuer is reasonably
satisfactory to the replaced or resigning Letter of Credit Issuer, to issue
“back-stop” Letters of Credit naming the resigning or replaced Letter of Credit
Issuer as beneficiary for each outstanding Letter of Credit issued by the
resigning or replaced Letter of Credit Issuer, which new Letters of Credit shall
have a face amount equal to the Letters of Credit being back-stopped, and the
sole requirement for drawing on such new Letters of Credit shall be a drawing on
the corresponding back-stopped Letters of Credit. After any resigning or
replaced Letter of Credit Issuer’s resignation or replacement as Letter of
Credit Issuer, the provisions of this Agreement relating to a Letter of Credit
Issuer shall inure to its benefit as to any actions taken or omitted to be taken
by it (A) while it was a Letter of Credit Issuer under this Agreement or (B) at
any time with respect to Letters of Credit issued by such Letter of Credit
Issuer.
(b)    To the extent that there are, at the time of any resignation or
replacement as set forth in clause (a) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of fees
or the reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.
3.7    Role of Letter of Credit Issuer. Each Revolving Credit Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the Letter
of Credit Issuer shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of the Letter of Credit Issuer, the Administrative Agent,
any of their respective Affiliates or any correspondent, participant or assignee
of the Letter of Credit Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Required Lenders or the Required Revolving Credit Lenders, as applicable,
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
Letter of Credit Issuer, the Administrative Agent, any of their respective
Affiliates or any correspondent, participant or assignee of the Letter of Credit
Issuer shall be liable or responsible

123
NY\6379601.11

--------------------------------------------------------------------------------



for any of the matters described in Section 3.3(d); provided that anything in
such Section to the contrary notwithstanding, the Borrower may have a claim
against the Letter of Credit Issuer, and the Letter of Credit Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower caused
by the Letter of Credit Issuer’s willful misconduct or gross negligence or the
Letter of Credit Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Letter of
Credit Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
3.8    Cash Collateral.
(a)    If, as of the Letter of Credit Maturity Date, there are any Letter of
Credit Obligations, the Borrower shall promptly (and in any event not later than
the following Business Day) Cash Collateralize the Letter of Credit Obligations
that for any reason remain outstanding. Section 2.16 and Section 5.2 set forth
certain additional circumstances under which Cash Collateral may be, or is
required to be, delivered hereunder.
(b)    If any Event of Default shall occur and be continuing, the Required
Revolving Credit Lenders may require that the Letter of Credit Obligations be
Cash Collateralized; provided that, upon the occurrence of an Event of Default
referred to in Section 11.1(e), the Borrower shall immediately Cash
Collateralize the Letters of Credit then outstanding and no notice or request by
or consent from the Required Lenders shall be required.
(c)    For purposes of this Agreement, “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
Letter of Credit Issuers collateral for the Letter of Credit Obligations cash or
deposit account balances (“Cash Collateral”) in an amount equal to 105% of the
amount of the Letter of Credit Obligations required to be Cash Collateralized
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Letter of Credit Issuer (which documents are hereby
consented to by the Revolving Credit Lenders). Derivatives of such terms have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the Letter of Credit Issuers and the Letter of Credit
Participants, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, interest bearing deposit accounts with the Administrative
Agent.
3.9    Existing Letters of Credit. Subject to the terms and conditions hereof,
each Existing Letter of Credit that is outstanding on the Closing Date, listed
on Schedule 1.1(b) shall, effective

124
NY\6379601.11

--------------------------------------------------------------------------------



as of the Closing Date and without any further action by the Borrower, be
continued as a Letter of Credit hereunder, from and after the Closing Date be
deemed a Letter of Credit for all purposes hereof and be subject to and governed
by the terms and conditions hereof.
3.10    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
3.11    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the Letter of Credit Issuer hereunder for any
and all drawings under such Letter of Credit. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Restricted
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Restricted
Subsidiaries.
3.12    Other.
(a)    The Letter of Credit Issuer shall be under no obligation to issue any
Letter of Credit if
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Letter of Credit Issuer
from issuing such Letter of Credit, or any requirement of law applicable to the
Letter of Credit Issuer or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the Letter
of Credit Issuer shall prohibit, or request that the Letter of Credit Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Letter of Credit Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the Letter of Credit Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Letter of Credit
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Letter of Credit Issuer in good faith deems material
to it;
(ii)    the issuance of such Letter of Credit would violate one or more
generally applicable policies of the Letter of Credit Issuer;
(iii)    except as otherwise agreed by the Administrative Agent and the Letter
of Credit Issuer, such Letter of Credit is in an initial Stated Amount less than
$100,000 or the Dollar Equivalent thereof, in the case of a commercial Letter of
Credit, or $10,000 or the Dollar Equivalent thereof, in the case of a standby
Letter of Credit;
(iv)    such Letter of Credit is denominated in a currency other than Dollars;
or
(v)    such Letter of Credit contains any provisions for automatic reinstatement
of the Stated Amount after any drawing thereunder.

125
NY\6379601.11

--------------------------------------------------------------------------------



(b)    The Letter of Credit Issuer shall be under no obligation to amend any
Letter of Credit if (A) the Letter of Credit Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.
(c)    The Letter of Credit Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith and the Letter of Credit Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Section 12
with respect to any acts taken or omissions suffered by the Letter of Credit
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Section 12 included the Letter
of Credit Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Letter of Credit Issuer.
3.13    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Letter of Credit Issuer and the Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the Letter of Credit Issuer shall not be
responsible to the Borrower for, and the Letter of Credit Issuer’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the Letter of Credit Issuer required or permitted under any Applicable Law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Applicable Law or any order of a
jurisdiction where the Letter of Credit Issuer or the beneficiary is located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.
SECTION 4.    Fees; Commitment Reductions and Terminations.
4.1    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Credit Lender (in each case pro rata according to the respective
Revolving Credit Commitments of all such Revolving Credit Lenders) a commitment
fee (the “Commitment Fee”) in Dollars that shall accrue daily from and including
the Closing Date to but excluding the Revolving Credit Termination Date. Each
Commitment Fee shall be payable (x) quarterly in arrears on the last Business
Day of each March, June, September and December (for the three-month period (or
portion thereof) ended on such day for which no payment has been received) and
(y) on the Revolving Credit Termination Date (for the period ended on such date
for which no payment has been received pursuant to clause (x) above), and shall
be computed for each day during such period at a rate per annum equal to the
Commitment Fee Rate in effect on such day

126
NY\6379601.11

--------------------------------------------------------------------------------



to be calculated based on the actual amount of the Available Revolving Credit
Commitment (assuming for this purpose that there is no reference to “Swingline
Loans” in clause (b)(i) of the definition of Available Revolving Credit
Commitment) in effect on such day.
(b)    Without duplication, the Borrower agrees to pay to each Letter of Credit
Issuer for its own account a fronting fee in Dollars (the “Fronting Fee”) with
respect to each Letter of Credit issued by it on the Borrower’s behalf, computed
at the rate for each day for the period from and including the date of issuance
of such Letter of Credit to but excluding the termination or expiration date of
such Letter of Credit equal to 0.125% per annum times the average daily Stated
Amount of such Letter of Credit (or such other rate as shall be mutually agreed
by the Borrower and the applicable Letter of Credit Issuer). The Fronting Fee
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, and on the Revolving Credit Termination
Date.
(i)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Credit Lender, pro rata according to the Letter of Credit
Exposure of such Lender, a fee in Dollars in respect of each Letter of Credit
(the “Letter of Credit Fee”), for the period from and including the date of
issuance of such Letter of Credit to but excluding the termination or expiration
date of such Letter of Credit, computed at the per annum rate for each day equal
to (x) the Applicable Margin for Eurodollar Loans then in effect for Revolving
Credit Loans times (y) the average daily Stated Amount of such Letter of Credit.
The Letter of Credit Fee shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December and on the
Revolving Credit Termination Date. If there is any change in the Applicable
Margin during any quarter, the daily maximum amount of each Letter of Credit
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.
(c)    The Borrower agrees to pay directly to each Letter of Credit Issuer for
its own account the customary and reasonable issuance, presentation, amendment
and other processing fees, and other standard and reasonable costs and charges,
of such Letter of Credit Issuer relating to letters of credit as from time to
time in effect.  Such customary fees and standard costs and charges are due and
payable within 10 Business Days after demand and are nonrefundable.
(d)    The Borrower agrees to pay to the Administrative Agent the administrative
agency fees in the amounts and on the dates as set forth in the Fee Letter.
4.2    Voluntary Reduction of Commitments.
(a)    Upon the prior written notice (or telephonic notice promptly confirmed in
writing) to the Administrative Agent at the Administrative Agent’s Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
the Borrower shall have the right, without premium or penalty, on any day,
permanently to terminate or reduce the Commitments of any Class, as determined
by the Borrower, in whole or in part; provided that (a) any such notice shall be
received by the Administrative Agent not later than 1:00 p.m., at least

127
NY\6379601.11

--------------------------------------------------------------------------------



three Business Days prior to the proposed date of termination or reduction, (b)
any such termination or reduction shall apply proportionately and permanently to
reduce the Commitments of each of the Lenders of such Class, except that,
notwithstanding the foregoing, (1) the Borrower may allocate any termination or
reduction of Commitments among Classes of Commitments at its direction
(including, for the avoidance of doubt, to the Commitments with respect to any
Class of Extended Revolving Credit Commitments without any termination or
reduction of the Commitments with respect to any Existing Revolving Credit
Commitments of the same Specified Existing Revolving Credit Commitment Class)
and (2) in connection with the establishment on any date of any Extended
Revolving Credit Commitments pursuant to Section 2.15, the Existing Revolving
Credit Commitments of any one or more Lenders providing any such Extended
Revolving Credit Commitments on such date shall be reduced in an amount equal to
the amount of Specified Existing Revolving Credit Commitments so extended on
such date (or, if agreed by the Borrower and the Lenders providing such Extended
Revolving Credit Commitments, by any greater amount so long as the Borrower
prepays the Existing Revolving Credit Loans of such Class owed to such Lenders
providing such Extended Revolving Credit Commitments to the extent necessary to
ensure that after giving effect to such repayment or reduction, the Existing
Revolving Credit Loans of such Class are held by the Lenders of such Class on a
pro rata basis in accordance with their Existing Revolving Credit Commitments of
such Class after giving effect to such reduction) (provided that (x) after
giving effect to any such reduction and to the repayment of any Loans made on
such date, the aggregate amount of the revolving credit exposure of any such
Lender does not exceed the Existing Revolving Credit Commitment thereof (such
revolving credit exposure and Revolving Credit Commitment being determined in
each case, for the avoidance of doubt, exclusive of such Lender’s Extended
Revolving Credit Commitment and any exposure in respect thereof) and (y) for the
avoidance of doubt, any such repayment of Loans contemplated by the preceding
clause shall be made in compliance with the requirements of Section 5.3(a) with
respect to the ratable allocation of payments hereunder, with such allocation
being determined after giving effect to any conversion or exchange pursuant to
Section 2.15 of Existing Revolving Credit Commitments and Existing Revolving
Credit Loans into Extended Revolving Credit Commitments and Extended Revolving
Credit Loans respectively, and prior to any reduction being made to the
Commitment of any other Lender), (c) any partial reduction pursuant to this
Section 4.2 shall be in an aggregate amount of at least $1,000,000 or any whole
multiple of $1,000,000 in excess thereof, (d) after giving effect to such
termination or reduction and to any prepayments of Loans or cancellation or Cash
Collateralization of Letters of Credit made on the date thereof in accordance
with this Agreement, the aggregate amount of the Lenders’ revolving credit
exposures for such Class shall not exceed the Total Revolving Credit Commitment
for such Class and (e) if, after giving effect to any reduction hereunder, the
Letter of Credit Commitment or the Swingline Commitment exceeds the sum of the
Total Revolving Credit Commitment, such Commitment shall be automatically
reduced by the amount of such excess.
(b)    Upon at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent and the Letter
of Credit Issuer

128
NY\6379601.11

--------------------------------------------------------------------------------



(which notice the Administrative Agent shall promptly transmit to each of the
applicable Revolving Credit Lenders), the Borrower shall have the right, on any
day, permanently to terminate or reduce the Letter of Credit Sub-Commitment in
whole or in part; provided that, after giving effect to such termination or
reduction, the Letter of Credit Obligations shall not exceed the Letter of
Credit Sub-Commitment.
(c)    The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than two (2) Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.16(f) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, any Letter of
Credit Issuer, the Swingline Lender or any Lender may have against such
Defaulting Lender.
4.3    Mandatory Termination of Commitments.
(a)    The Total Initial Term Loan Commitment shall terminate upon the
occurrence of the Closing Date.
(b)    The Total Revolving Credit Commitment shall terminate at 5:00 p.m. (New
York City time) on the Revolving Credit Maturity Date.
(c)    The Swingline Commitment shall terminate at 5:00 p.m. (New York City
time) on the Swingline Maturity Date.
(d)    The Incremental Term Loan Commitment for any Class shall, unless
otherwise provided in the documentation governing such Incremental Term Loan
Commitment, terminate at 5:00 p.m. (New York City time) on the Incremental
Facility Closing Date for such Class.
(e)    The Extended Loan/Commitment for any Extension Series shall terminate at
5:00 p.m. (New York City time) on the maturity date for such Class specified in
the Extension Agreement.
SECTION 5.    Payments.
5.1    Voluntary Prepayments.
(a)    The Borrower shall have the right to prepay Term Loans, Revolving Credit
Loans, Extended Revolving Credit Loans and Swingline Loans, without, except as
set forth in Section 5.1(b), premium or penalty, in whole or in part from time
to time on the following terms and conditions: (a) the Borrower shall give the
Administrative Agent at the Administrative Agent’s Office written notice (or
telephonic notice promptly confirmed in writing) of its intent to make such
prepayment, the amount of such prepayment and in the case of Eurodollar Loans,
the specific Borrowing(s) pursuant to which made, which notice shall be given by
the Borrower no

129
NY\6379601.11

--------------------------------------------------------------------------------



later than (i) in the case of Term Loans, Extended Revolving Credit Loans or
Revolving Credit Loans, 1:00 p.m. (New York City time) (x) one Business Day
prior to (in the case of ABR Loans) or (y) three Business Days prior to (in the
case of Eurodollar Loans), or (ii) in the case of Swingline Loans, 1:00 p.m.
(New York City time) on, the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the relevant Lenders or the
Swingline Lender, as the case may be; (b) each partial prepayment of any
Borrowing of Term Loans or Revolving Credit Loans shall be in a multiple of
$500,000 and in an aggregate principal amount of at least $1,000,000 and each
partial prepayment of Swingline Loans shall be in a multiple of $100,000 and in
an aggregate principal amount of at least $100,000; provided that no partial
prepayment of Eurodollar Loans made pursuant to a single Borrowing shall reduce
the outstanding Eurodollar Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount for Eurodollar Loans; and (c) any
prepayment of Eurodollar Loans pursuant to this Section 5.1 on any day other
than the last day of an Interest Period applicable thereto shall be subject to
compliance by the Borrower with the applicable provisions of Section 2.11. Each
such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid. Each prepayment in respect of any
Class of Term Loans pursuant to this Section 5.1 shall be applied to reduce the
Repayment Amounts in such order as the Borrower may determine and may be applied
to any Class of Term Loans as directed by the Borrower; provided that the
Borrower (i) may prepay Term Loans of an Existing Term Loan Class pursuant to
this Section 5.1 without any requirement to prepay Extended Term Loans that were
converted or exchanged from such Existing Term Loans Class and (ii) may not
prepay Extended Term Loans pursuant to this Section 5.1 unless the Term Loans of
the Existing Term Loan Class from which such Extended Term Loans were converted
are also prepaid ratably (or more than ratably) with such Extended Term Loans.
In the event that the Borrower does not specify the order in which to apply
prepayments to reduce Repayment Amounts or as between Classes of Term Loans, the
Borrower shall be deemed to have elected that such proceeds be applied to reduce
the Repayment Amounts in direct order of maturity and/or a pro-rata basis among
Term Loan Classes. All prepayments under this Section 5.1 shall also be subject
to the provisions of Sections 5.2(d) and 5.2(e). At the Borrower’s election in
connection with any prepayment pursuant to this Section 5.1, such prepayment
shall not be applied to any Loan of a Defaulting Lender.
(b)    Notwithstanding anything to the contrary contained in this Agreement, at
the time of the effectiveness of any Repricing Transaction that is consummated
prior to the date that is six months after the Closing Date, the Borrower agrees
to pay to the Administrative Agent, for the ratable account of each Lender with
outstanding Initial Term Loans, a fee in an amount equal to 1.0% of (x) in the
case of a Repricing Transaction of the type described in clause (a) of the
definition thereof, the aggregate principal amount of all Initial Term Loans
prepaid (or converted or exchanged) in connection with such Repricing
Transaction and (y) in the case of a Repricing Transaction described in clause
(b) of the definition thereof, the aggregate principal amount of all Initial
Term Loans outstanding on such date that are subject to an effective pricing
reduction pursuant to such Repricing Transaction. Such fees shall be due and
payable upon the date of the

130
NY\6379601.11

--------------------------------------------------------------------------------



effectiveness of such Repricing Transaction. For the avoidance of doubt, on and
after the date that is six months following the Closing Date, no fee shall be
payable pursuant to this Section 5.1(b).
5.2    Mandatory Prepayments.
(a)    Term Loan Prepayments.
(i)    On each occasion that a Prepayment Event occurs, the Borrower shall,
within one Business Day after the receipt of Net Cash Proceeds from a Debt
Incurrence Prepayment Event and within five Business Days after the receipt of
Net Cash Proceeds in connection with the occurrence of any other Prepayment
Event, offer to prepay (or, in the case of a Debt Incurrence Prepayment Event
arising from the Incurrence of Credit Agreement Refinancing Indebtedness related
to Term Loans outstanding at the time of such Incurrence (any of the foregoing,
a “Specified Debt Incurrence Prepayment Event”), prepay), in accordance with
Sections 5.2(c) and 5.2(d) below, a principal amount of Term Loans in an amount
equal to 100% of the Net Cash Proceeds from such Prepayment Event; provided,
that, in the case of Net Cash Proceeds from an Asset Sale Prepayment Event, a
Recovery Prepayment Event or a Permitted Sale Leaseback, the Borrower may use a
portion of such Net Cash Proceeds to prepay, redeem, defease or repurchase any
Permitted Equal Priority Refinancing Debt or any Permitted Additional Debt
secured by a Lien on the Collateral not ranking junior to the Liens on such
Collateral securing the Obligations (but without regard to the control of
remedies), in each case to the extent the documentation with respect to which
requires the issuer or borrower under such Indebtedness to prepay or make an
offer to prepay, redeem, repurchase or defease such Indebtedness with the
proceeds of such Prepayment Event, in each case in an amount not to exceed the
product of (x) the amount of such Net Cash Proceeds multiplied by (y) a
fraction, the numerator of which is the outstanding principal amount of the
Permitted Equal Priority Refinancing Debt and Permitted Additional Debt secured
by a Lien on the Collateral ranking not junior to the Liens on such Collateral
securing the Obligations (but without regard to control of remedies) and with
respect to which such a requirement to prepay or make an offer to prepay,
redeem, repurchase or defease exists and the denominator of which is the sum of
the outstanding principal amount of such Permitted Equal Priority Refinancing
Debt and Permitted Additional Debt and the outstanding principal amount of Term
Loans.
(ii)    Not later than the date that is ten Business Days following the date
Section 9.1 Financials are required to be delivered under Section 9.1(a)
(commencing with the Section 9.1 Financials to be delivered with respect to the
fiscal year ending December 31, 2015), the Borrower shall offer to prepay, in
accordance with Sections 5.2(c) and 5.2(d) below, an aggregate principal amount
of Term Loans equal to (x) 50% of Excess Cash Flow for such fiscal year minus
(y) at the Borrower’s option the aggregate principal amount of Term Loans
voluntarily prepaid pursuant to Section 5.1, the aggregate principal amount of
Revolving Credit Loans and Extended Revolving Credit Loans and other revolving
loans that are effective in reliance on Section 10.1(a) voluntarily prepaid
pursuant to Section 5.1 to the extent accompanied by a permanent reduction of
such Revolving Credit Commitments, Incremental Revolving Credit Commitment
Increases, Extended

131
NY\6379601.11

--------------------------------------------------------------------------------



Revolving Credit Commitments or other revolving commitments, as applicable, in
an equal amount pursuant to Section 4.2 (or equivalent provision governing such
revolving credit facility) and the aggregate amount of cash consideration paid
by any Purchasing Borrower Party to effect any assignment to it of Term Loans
pursuant to Section 13.6(g), but only to the extent that such Term Loans (A)
have been acquired pursuant to an offer made to all Lenders of the applicable
Class on a pro rata basis and (B) have been cancelled, but excluding the
aggregate principal amount of any such voluntary prepayments and any such
assignments made with the proceeds of Incurrences of long-term Indebtedness or
issuances of Capital Stock), in each case during such fiscal year or after
year-end and prior to the time such prepayment pursuant to this Section
5.2(a)(ii) is due; provided that, so long as no Default or Event of Default then
exists, (A) the percentage in this Section 5.2(a)(ii) shall be reduced to 25% if
the Borrower’s Consolidated Secured Debt to Consolidated EBITDA Ratio for the
fiscal year ended prior to such prepayment date is less than or equal to 2.25 to
1.00 but greater than 1.50 to 1.00 and (B) no payment of any Term Loans shall be
required under this Section 5.2(a)(ii) if the Consolidated Secured Debt to
Consolidated EBITDA Ratio for the fiscal year ended prior to such prepayment
date is less than or equal to 1.50 to 1.00. Any prepayment amounts credited
pursuant to subclause (y) above against such amount in subclause (x) above shall
be without duplication of any such credit in any prior or subsequent fiscal
year.
(b)    Repayment of Revolving Credit Loans. If, on any date, the aggregate
amount of the Revolving Credit Lenders’ Revolving Credit Exposures
(collectively, the “Aggregate Revolving Credit Outstanding”) for any reason
exceeds 100% of the Total Revolving Credit Commitment as then in effect, the
Borrower shall forthwith repay on such date the principal amount of Swingline
Loans and, after all Swingline Loans have been paid in full, Revolving Credit
Loans in an amount equal to such excess. If, after giving effect to the
prepayment of all outstanding Swingline Loans and Revolving Credit Loans, the
Aggregate Revolving Credit Outstanding exceeds the Total Revolving Credit
Commitment then in effect, the Borrower shall Cash Collateralize the Letter of
Credit Obligations to the extent of such excess. If, on any date, the aggregate
amount of the Lenders’ Revolving Credit Exposures in respect of any Class of
Revolving Credit Loans for any reason exceeds 100% of the Revolving Credit
Commitment of such Class then in effect, the Borrower shall forthwith repay on
such date Revolving Credit Loans of such Class in an amount equal to such
excess. If ,after giving effect to the prepayment of all outstanding Revolving
Credit Loans of such Class, the Revolving Credit Exposures of such Class exceeds
the Revolving Credit Commitment of such Class then in effect, the Borrower shall
Cash Collateralize the Letters of Credit Outstanding in relation to such Class
to the extent of such excess.
(c)    Application of Repayment Amounts.
(i)    Subject to clause (ii) of this Section 5.2(c) and the proviso to
Section 5.2(a)(i), (A) each prepayment of Term Loans required by
Sections 5.2(a)(i) and (ii) (other than in connection with a Debt Incurrence
Prepayment Event) shall be allocated to the Classes of Term Loans outstanding,
pro rata, based upon the applicable remaining Repayment Amounts due in respect
of each such Class of Term Loans (excluding any Class of Term Loans that has
agreed to

132
NY\6379601.11

--------------------------------------------------------------------------------



receive less than a pro rata share of any such prepayment), shall be applied pro
rata to Lenders within each Class, based upon the outstanding principal amounts
owing to each such Lender under each such Class of Term Loans and shall be
applied to reduce such scheduled Repayment Amounts within each such Class in
accordance with Section 5.2(d)(ii) and (B) each prepayment of Term Loans
required by Section 5.2(a)(i) in connection with a Debt Incurrence Prepayment
Event shall be allocated to any Class of Term Loans outstanding as directed by
the Borrower (subject to the requirement that the proceeds of any Specified Debt
Incurrence Prepayment Event shall in all cases be applied to prepay or repay the
applicable Refinanced Indebtedness), shall be applied pro rata to Lenders within
each such Class, based upon the outstanding principal amounts owing to each such
Lender under each such Class of Term Loans and shall be applied to reduce such
scheduled Repayment Amounts within each such Class in accordance with Section
5.2(d)(ii); provided that, with respect to the allocation of such prepayments
under clause (A) above only between an Existing Term Loan Class and Extended
Term Loans of the same Extension Series, the Borrower may allocate such
prepayments as the Borrower may specify, subject to the limitation that the
Borrower shall not allocate to Extended Term Loans of any Extension Series any
such mandatory prepayment under such clause (A) unless such prepayment is
accompanied by at least a pro rata prepayment, based upon the applicable
remaining Repayment Amounts due in respect thereof, of the Term Loans of the
Existing Term Loan Class, if any, from which such Extended Term Loans were
converted or exchanged (or such Term Loans of the Existing Term Loan Class have
otherwise been repaid in full).
(ii)    With respect to each such prepayment required by Section 5.2(a)(i) and
Section 5.2(a)(ii), (A) the Borrower will, not later than the date specified in
Section 5.2(a) for offering to make such prepayment, give the Administrative
Agent telephonic notice (promptly confirmed in writing) requesting that the
Administrative Agent provide notice of such prepayment to each Lender of Term
Loans and the Administrative Agent will promptly provide such notice to each
Lender of Term Loans, (B) other than if such prepayment arises due to a
Specified Debt Incurrence Prepayment Event, each Lender of Term Loans will have
the right to refuse any such prepayment by giving written notice of such refusal
to the Administrative Agent and the Borrower within five Business Days after
such Lender’s receipt of notice from the Administrative Agent of such prepayment
(and the Borrower shall not prepay any Term Loans until the date that is
specified in clause (D) below) (such refused amounts, the “First Refused
Proceeds”), (C) subject to the Lenders’ right to decline such offer as set forth
in clause (B), the First Refused Proceeds shall then be offered to prepay to the
Term Loans of the remaining non-refusing Lenders on a pro rata basis, (D) the
Borrower will make all such prepayments not so refused upon the fifteenth
Business Day after the Lender received first notice of repayment from the
Administrative Agent and (E) thereafter, to the extent any First Refused
Proceeds are not applied pursuant to the foregoing clauses (C) and (D) such
amounts may be retained by the Borrower (the “Retained Refused Proceeds”) (it
being understood that if no Term Loans are outstanding at the time the notice
referenced in clause (A) above is required to be delivered, such prepayment
shall be deemed Retained Refused Proceeds without any further action by the
Borrower for purposes of this Section 5.2(c)(ii)).

133
NY\6379601.11

--------------------------------------------------------------------------------



(d)    Application to Term Loans.
(i)    With respect to each prepayment of Term Loans elected by the Borrower
pursuant to Section 5.1 or pursuant to a Debt Incurrence Prepayment Event, such
prepayments shall be applied to reduce Repayment Amounts in such order as the
Borrower may specify (or, if not specified, in direct order of maturity) and the
Borrower may designate the Types of Loans that are to be prepaid and the
specific Borrowing(s) pursuant to which made; provided that the Borrower pays
any amounts, if any, required to be paid pursuant to Section 2.11 with respect
to prepayments of Eurodollar Loans made on any date other than the last day of
the applicable Interest Period. In the absence of a designation by the Borrower
as described in the preceding sentence, the Administrative Agent shall, subject
to the above, make such designation in a manner that minimizes the amount of
payments required to be made by the Borrower pursuant to Section 2.11.
(ii)    With respect to each prepayment of Term Loans by the Borrower required
pursuant to Section 5.2(a) (other than a Debt Incurrence Prepayment Event), such
prepayments shall be applied to reduce Repayment Amounts in direct order of
maturity and on a pro rata basis to the then outstanding Term Loans (other than
any Class of Term Loans that has agreed to receive less than a pro rata share of
any such mandatory prepayment) being prepaid irrespective of whether such
outstanding Term Loans are ABR Loans or Eurodollar Loans; provided that, if no
Lender exercises the right to waive a given mandatory prepayment of the Term
Loans pursuant to Section 5.2(c)(ii), then, with respect to such mandatory
prepayment, the amount of such mandatory prepayment shall be applied first to
Term Loans that are ABR Loans to the full extent thereof before application to
Term Loans that are Eurodollar Loans in a manner that minimizes the amount of
any payments required to be made by the Borrower pursuant to Section 2.11.
(e)    Application to Revolving Credit Loans; Mandatory Commitment Reduction.
(i)    With respect to each prepayment of Revolving Credit Loans and Extended
Revolving Credit Loans elected by the Borrower pursuant to Section 5.1 or
required by Section 5.2(b), the Borrower may designate (i) the Class and Types
of Loans that are to be prepaid and the specific Borrowing(s) pursuant to which
made and (ii) the Revolving Credit Loans or Extended Revolving Credit Loans to
be prepaid; provided that (x) Eurodollar Loans may be designated for prepayment
pursuant to this Section 5.2 only on the last day of an Interest Period
applicable thereto unless all Eurodollar Loans with Interest Periods ending on
such date of required prepayment and all ABR Loans have been paid in full;
(y) each prepayment of any Loans made pursuant to a Borrowing shall be applied
pro rata among such Loans of such Class (except that any prepayment made in
connection with a reduction of the Commitments of such Class pursuant to Section
4.2 shall be applied pro rata based on the amount of the reduction in the
Commitments of such Class of each applicable Lender); and (z) notwithstanding
the provisions of the preceding clause (y), at the option of the Borrower, no
prepayment made pursuant to Section 5.1 or Section 5.2(b) of Revolving Credit
Loans or Extended Revolving Credit Loans shall be applied to the Loans of any
Defaulting Lender. In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in a manner

134
NY\6379601.11

--------------------------------------------------------------------------------



that minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.11.
(ii)    With respect to each mandatory reduction and termination of Revolving
Credit Commitments (and any earlier Extended Revolving Credit Commitments)
required by clause (i)(y) or in connection with the Incurrence of any Credit
Agreement Refinancing Indebtedness Incurred to Refinance any Revolving Credit
Commitments and/or Extended Revolving Credit Commitments, the Borrower may
designate (A) the Classes of Commitments to be reduced and terminated and
(B) the corresponding Classes of Loans to be prepaid; provided that (x) any such
reduction and termination shall apply proportionately and permanently to reduce
the Commitments of each of the Lenders within any such Class and (y) after
giving effect to such termination or reduction and to any prepayments of Loans
or cancellation or cash collateralization of letters of credit made on the date
of each such reduction and termination in accordance with this Agreement, the
aggregate amount of such Lenders’ credit exposures shall not exceed the
remaining Commitments of such Lenders’ in respect of the Class reduced and
terminated. In connection with any such termination or reduction, to the extent
necessary, the participations hereunder in outstanding Letters of Credit and
Swingline Loans may be required to be reallocated and related loans outstanding
prepaid and then reborrowed, in each case in the manner contemplated by Section
2.14(f)(ii) (as modified to account for a termination or reduction, as opposed
to an increase, of such Commitment).
(f)    Eurodollar Interest Periods. In lieu of making any payment pursuant to
this Section 5.2 in respect of any Eurodollar Loan other than on the last day of
the Interest Period therefor, so long as no Default or Event of Default shall
have occurred and be continuing, the Borrower at its option may deposit with the
Administrative Agent an amount equal to the amount of the Eurodollar Loan to be
prepaid and such Eurodollar Loan shall be repaid on the last day of the Interest
Period therefor in the required amount. Such deposit shall be held by the
Administrative Agent in a corporate time deposit account established on terms
reasonably satisfactory to the Administrative Agent, earning interest at the
then-customary rate for accounts of such type. Such deposit shall constitute
cash collateral for the Obligations, provided that the Borrower may at any time
direct that such deposit be applied to make the applicable payment required
pursuant to this Section 5.2.
(g)    Minimum Amount. No prepayment shall be required pursuant to
Section 5.2(a)(i) (except to the extent such prepayment arises due to a Debt
Incurrence Prepayment Event) unless and until the amount at any time of Net Cash
Proceeds from Prepayment Events required to be offered at or prior to such time
pursuant to such Section and not yet offered at or prior to such time to prepay
Term Loans pursuant to such Section exceeds (i) $5,000,000 for any single
Prepayment Event or series of related Prepayment Events and (ii) $10,000,000 in
the aggregate for all such Prepayment Events in any fiscal year, at which time
the entirety of such amount will be applied as provided in Section 5.2(a)(i),
with the date of receipt of such Net Cash Proceeds being deemed for such purpose
to be the date such thresholds set forth in clauses (i) and (ii) of this clause
(g) are met.

135
NY\6379601.11

--------------------------------------------------------------------------------



(h)    Foreign Asset Sales. Notwithstanding any other provisions of this
Section 5.2, (i) to the extent that any of or all the Net Cash Proceeds of any
asset sale by a Restricted Foreign Subsidiary giving rise to an Asset Sale
Prepayment Event (a “Foreign Asset Sale”), the Net Cash Proceeds of any Recovery
Event from a Restricted Foreign Subsidiary (a “Foreign Recovery Event”) or
Excess Cash Flow, are prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in this Section 5.2 but may be retained by the
applicable Restricted Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Restricted Foreign Subsidiary
to promptly take all actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be immediately effected and such repatriated Net Cash Proceeds
or Excess Cash Flow will be promptly (and in any event not later than two
Business Days after such repatriation) applied (net of additional taxes payable
or reserved against as a result thereof) to the repayment of the Term Loans
(and, if applicable, such other Indebtedness as is contemplated by this Section
5.2) pursuant to this Section 5.2 and (ii) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Foreign Asset Sale, any Foreign Recovery Event or Excess Cash
Flow would have a material adverse tax cost consequence with respect to such Net
Cash Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so
affected may be retained by the applicable Restricted Foreign Subsidiary;
provided that, in the case of this clause (ii), (X) the Borrower shall use
commercially reasonable efforts to eliminate such material adverse tax
consequences and (Y) on or before the date on which any Net Cash Proceeds from
any Foreign Asset Sale or Foreign Recovery Event so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
Section 5.2(a) (or, in the case of Excess Cash Flow, a date on or before the
date that is three months after the date such Excess Cash Flow would have been
so required to be applied to prepayments pursuant to Section 5.2(a)(ii) unless
previously repatriated in which case such repatriated Excess Cash Flow shall
have been promptly applied to the repayment of the Term Loans pursuant to
Section 5.2(a)), (x) the Borrower applies an amount equal to such Net Cash
Proceeds or Excess Cash Flow to such reinvestments or prepayments as if such Net
Cash Proceeds or Excess Cash Flow had been received by the Borrower rather than
such Restricted Foreign Subsidiary, less the amount of additional taxes that
would have been payable or reserved against if such Net Cash Proceeds or Excess
Cash Flow had been repatriated (or, if less, the Net Cash Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary) or
(y) such Net Cash Proceeds or Excess Cash Flow are applied to the repayment of
Indebtedness of a Restricted Foreign Subsidiary.
5.3    Method and Place of Payment.
(a)    All payments under this Agreement shall be made by the Borrower, without
set-off, counterclaim or deduction of any kind. Except as otherwise specifically
provided in this

136
NY\6379601.11

--------------------------------------------------------------------------------



Agreement, all payments by the Borrower under this Agreement shall be made in
Dollars to the Administrative Agent for the ratable account of the Lenders
entitled thereto, the Letter of Credit Issuer or the Swingline Lender (except to
the extent payments are to be made directly to the Letter of Credit Issuer or
the Swingline Lender), as the case may be, not later than 2:00 p.m. (New York
City time) on the date when due and shall be made in immediately available funds
at the Administrative Agent’s Office it being understood that written or
facsimile notice by the Borrower to the Administrative Agent to make a payment
from the funds in the Borrower’s account at the Administrative Agent’s Office
shall constitute the making of such payment to the extent of such funds held in
such account. The Administrative Agent will thereafter cause to be distributed
on the same day (if payment was actually received by the Administrative Agent
prior to 2:00 p.m. (New York City time) on such day and, if not, on the next
Business Day in the Administrative Agent’s sole discretion) like funds relating
to the payment of principal or interest or Fees ratably to the Lenders entitled
thereto or to the Letter of Credit Issuer or the Swingline Lender, as
applicable.
(b)    For purposes of computing interest or fees, any payments under this
Agreement that are made later than 2:00 p.m. (New York City time) shall be
deemed to have been made on the next succeeding Business Day in the
Administrative Agent’s sole discretion (and the Administrative Agent may extend
such deadline in its discretion whether or not such payments are in process).
Except as otherwise provided in this Agreement, whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.
5.4    Net Payments.
(a)    Except as required by law, all payments made by or on behalf of any
Credit Party under this Agreement or any other Credit Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any current or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority (including any
interest, additions to tax and penalties) (collectively, “Taxes”) excluding in
the case of each Lender and each Agent and except as otherwise provided in
Section 5.4(f), (A) net income Taxes and franchise taxes (imposed in lieu of net
income Taxes) imposed on such Agent or such Lender as a result of a present or
former connection between such Agent or such Lender and the jurisdiction
imposing such Tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising from such Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, or engaged in any other transactions pursuant to, this
Agreement or any other Credit Document), (B) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction described in clause (A) and (C) any U.S. federal withholding Tax
pursuant to FATCA (collectively, “Excluded Taxes”). If any such Taxes that are
not Excluded Taxes are

137
NY\6379601.11

--------------------------------------------------------------------------------



imposed on or with respect to any payment by or on account of any obligation of
any Credit Party under this Agreement or any other Credit Documents
(“Non-Excluded Taxes”) are required to be withheld by a Withholding Agent from
any amounts payable under this Agreement or any other Credit Document, the
applicable Credit Party shall increase the amounts payable to the Administrative
Agent or such Lender to the extent necessary to yield to the Administrative
Agent or such Lender (after payment of all Non-Excluded Taxes including those
applicable to any amounts payable under this Section 5.4) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in such
Credit Document. Whenever any Non-Excluded Taxes are payable by any Credit
Party, as promptly as possible thereafter, the applicable Credit Party shall
send to the Administrative Agent for its own account or for the account of such
Lender, as the case may be, a certified copy of an original official receipt, if
available (or other evidence acceptable to such Lender, acting reasonably)
received by the applicable Credit Party showing payment thereof. The agreements
in this Section 5.4 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.
(b)    In addition, each Credit Party shall pay any present or future stamp,
documentary, filing, mortgage, recording, excise, property or intangible taxes,
charges or similar levies that arise from any payment made by such Credit Party
hereunder or under any other Credit Documents or from the execution,
enforcement, delivery or registration or recordation of, performance under,
perfection of a security interest under, or otherwise with respect to, this
Agreement or the other Credit Documents (hereinafter referred to as “Other
Taxes”).
(c)    
(i)    Subject to Section 5.4(f), the Credit Parties shall indemnify each Lender
and each Agent for and hold them harmless against the full amount of
Non-Excluded Taxes and Other Taxes, and for the full amount of Non-Excluded
Taxes and Other Taxes imposed or asserted (whether or not correctly or legally
asserted) by any jurisdiction on any additional amounts or indemnities payable
under this Section 5.4, imposed on or paid by such Lender or such Agent (as the
case may be) and any liability (including penalties, additions to tax, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 10 days from the date such Lender or such Agent (as the
case may be) makes written demand therefor.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Non-Excluded Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Non-Excluded Taxes and without limiting the
obligation of Credit Parties to do so), (y) the Administrative Agent against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 13.6(d)(ii) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Credit Parties, as applicable, against any
Excluded Taxes attributable to such Lender that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable

138
NY\6379601.11

--------------------------------------------------------------------------------



expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Credit Document against any amount due to the Administrative Agent
under this clause (ii).
(d)    Each Lender shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by any Applicable Law or
reasonably requested by the Borrower or the Administrative Agent (i) as will
permit such payments to be made without, or at a reduced rate of, withholding or
(ii) as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to withholding or information reporting
requirements. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation obsolete, expired or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and the Administrative Agent of its inability to do so.
Notwithstanding anything foregoing to the contrary, the completion, execution
and submission of such documentation (other than such documentation set forth in
Sections 5.4(d)(i), 5.4(e) and 5.4(g) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Without
limiting the foregoing to the extent permitted by law, each Lender that is not a
United States person within the meaning of Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall:
(i)    deliver to the Borrower and the Administrative Agent on or before the
date on which it becomes a party to this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent) two
originals of either (w) in the case of Non-U.S. Lender claiming exemption from
U.S. federal withholding Tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest,” United States Internal Revenue
Service Form W‑8BEN or W-8BEN-E, as applicable (together with a certificate
representing that such Non-U.S. Lender is not a bank for purposes of
Section 881(c) of the Code, is not a 10‑percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code) substantially in the form of Exhibit L (a “United
States Tax Compliance Certificate”)), (x) Internal Revenue Service Form W‑8BEN
or W-8BEN-E, in either case, claiming an exemption from U.S. federal withholding
Tax under an applicable income tax treaty, or Form W‑8ECI, (y) to the extent a
Non-U.S. Lender is not the Beneficial Owner (for example, where the Non-U.S.
Lender is a partnership or a participating Lender), Internal Revenue Service
Form W‑8IMY (or any successor forms) of the Non-U.S. Lender, accompanied by a
Form W‑8ECI, W‑8BEN, W-8BEN-E, United States Tax Compliance Certificate, Form
W‑9, Form W‑8IMY or any other required

139
NY\6379601.11

--------------------------------------------------------------------------------



information from each Beneficial Owner, as applicable (provided that, if one or
more Beneficial Owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Non-U.S. Lender on
behalf of such Beneficial Owner), or (z) two properly completed and duly signed
original copies of any other form prescribed by applicable U.S. federal income
Tax laws (including the Treasury Regulations) as a basis for claiming a complete
exemption from, or a reduction in, U.S. federal withholding Tax on any payments
to such Lender under the Credit Documents, in each case properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or
reduced rate of, U.S. federal withholding Tax on payments by the Borrower under
this Agreement; and
(ii)    deliver to the Borrower and the Administrative Agent two further
originals of any such form or certification (or any applicable successor form)
on or before the date that any such form or certification expires or becomes
obsolete or inaccurate and promptly after the occurrence of any event requiring
a change in the most recent form previously delivered by it to the Borrower,
unless in any such case any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it.
Each Lender shall promptly notify the Borrower and the Administrative Agent at
any time it determines that it is no longer in a position to provide any
previously delivered form or certification to the Borrower or the Administrative
Agent.
(e)    If a payment made to a Lender under this Agreement or any other Credit
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 5.4(e), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
(f)    No Credit Party shall be required to indemnify any Lender or Agent
pursuant to Section 5.4(c), or to pay any additional amounts to any Lender or
Agent pursuant to Section 5.4(a) in respect of (i) U.S. federal withholding
Taxes imposed under any law in effect on the date such Lender acquired its
interest in the applicable Loan, Commitment or Letter of Credit or changed its
lending office; provided, however, that this Section 5.4(f) shall not apply to
the extent that (x) the indemnity payments or additional amounts any Lender
would be entitled to receive (without regard to this clause (i)) do not exceed
the indemnity payment or additional

140
NY\6379601.11

--------------------------------------------------------------------------------



amounts that the person making the assignment or change in lending office would
have been entitled to receive immediately prior to such assignment or change in
lending office, or (y) such assignment had been requested by a Credit Party or
(ii) Taxes attributable to such Lender’s failure to comply with the provisions
of Section 5.4(d) or 5.4(g).
(g)    Each Lender that is organized in the United States of America or any
state thereof or the District of Columbia shall (A) on or prior to the date such
Lender becomes a Lender hereunder, (B) on or prior to the date on which any such
form or certification expires or becomes obsolete, (C) after the occurrence of
any event requiring a change in the most recent form or certification previously
delivered by it pursuant to this Section 5.4(g) and (D) from time to time if
reasonably requested by the Borrower or the Administrative Agent (or, in the
case of a participant, the relevant Lender), provide the Administrative Agent
and the Borrower (or, in the case of a participant, the relevant Lender) with
two duly completed and signed originals of United States Internal Revenue
Service Form W‑9 (certifying that such Lender is entitled to an exemption from
U.S. backup withholding tax) or any successor form.
(h)    If any Lender or the Administrative Agent determines in its sole
discretion, exercised in good faith, that it has received a refund of a
Non-Excluded Tax or Other Taxes for which a payment has been made by a Credit
Party pursuant to this Agreement, which refund in the good faith judgment of
such Lender or the Administrative Agent, as the case may be, is attributable to
such payment made by such Credit Party, then such Lender or the Administrative
Agent, as the case may be, shall reimburse the Credit Party for such amount
(together with any interest received thereon from any Governmental Authority) as
such Lender or the Administrative Agent, as the case may be, reasonably
determines to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position than it would have been in if the
payment had not been required; provided that the Credit Party, upon the request
of such Lender, agrees to repay the amount paid over to the Credit Party (with
interest and penalties) in the event such Lender or the Administrative Agent is
required to repay such refund to such Governmental Authority. Neither any Lender
nor the Administrative Agent shall be obliged to disclose any information
regarding its tax affairs or computations to any Credit Party in connection with
this paragraph (h) or any other provision of this Section 5.4; provided,
further, that nothing in this Section 5.4 shall obligate any Lender (or
Transferee) or the Administrative Agent to apply for any refund.
(i)    For purpose of this Section 5.4, the term “Lender” shall include any
Swingline Lender and Letter of Credit Issuer.
5.5    Computations of Interest and Fees. All computations of interest and of
fees shall be made by the Administrative Agent on the basis of a year of 360
days and, in the case of ABR Loans determined by reference to the Prime Rate,
365/366 days, in each case for the actual number of days (including the first
day but excluding the last) occurring in the period for which such interest and
fees are payable.

141
NY\6379601.11

--------------------------------------------------------------------------------



5.6    Limit on Rate of Interest.
(a)    No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of
this Agreement, the Borrower shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement in excess of the amount or
rate permitted under or consistent with any Applicable Law.
(b)    Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it otherwise would be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with Applicable Law.
(c)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate which would be prohibited by any Applicable Law, then
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by Applicable Law (in the case of
the Borrower), such adjustment to be effected, to the extent necessary, as
follows:
(i)    firstly, by reducing the amount or rate of interest required to be paid
by the Borrower to the affected Lender under Section 2.8; and
(ii)    thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid by the Borrower to the affected Lender.
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any Applicable Law, then the
Borrower shall be entitled, by notice in writing to the Administrative Agent, to
obtain reimbursement from such Lender in an amount equal to such excess, and
pending such reimbursement, such amount shall be deemed to be an amount payable
by such Lender to the Borrower.
SECTION 6.    Conditions Precedent to Initial Credit Event. The occurrence of
the initial Credit Event is subject to the satisfaction of the following
conditions precedent:
6.1    Credit Documents. The Administrative Agent’s receipt of the following,
each of which shall be originals or facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by an Authorized Officer of
the signing Credit Party:
(a)    this Agreement, executed and delivered by (i) an Authorized Officer of
the Borrower, (ii) each Agent, (iii) each Lender, (iv) the Swingline Lender and
(v) the Letter of Credit Issuer;

142
NY\6379601.11

--------------------------------------------------------------------------------



(b)    the Guarantee, executed and delivered by an Authorized Officer of each
Person that is a Guarantor as of the Closing Date;
(c)    the Security Agreement, executed and delivered by an Authorized Officer
of the Borrower, and each other grantor party thereto as of the Closing Date;
(d)    the Pledge Agreement (Non-TN Credit Parties) and the Pledge Agreement (TN
Credit Parties), each executed and delivered by an Authorized Officer of each
pledgor party thereto;
(e)    a Note executed by the Borrower in favor of each Lender that has
requested a Note at least two (2) Business Days in advance of the Closing Date
(provided, that if such Notes cannot be delivered on or prior to the Closing
Date notwithstanding the Borrower’s use of commercially reasonable efforts to
deliver the same, delivery thereof shall not be a condition to closing but such
Notes shall be delivered promptly thereafter);
(f)    such certificates of good standing (to the extent such concept exists)
from the applicable secretary of state of the state of organization of each
Credit Party.
6.2    Collateral.
(a)    All Capital Stock of each Restricted Subsidiary of the Borrower directly
owned by the Borrower or any Subsidiary Guarantor, in each case as of the
Closing Date, shall have been pledged pursuant to the applicable Pledge
Agreement (except that such Credit Parties shall not be required to pledge any
Excluded Capital Stock) and the Collateral Agent shall have received all
certificates, if any, representing such securities pledged under the applicable
Pledge Agreement, accompanied by instruments of transfer and undated stock
powers endorsed in blank.
(i) Except with respect to intercompany Indebtedness, all evidences of
Indebtedness for borrowed money in a principal amount in excess of $5,000,000
(individually) that is owing to the Borrower or any Subsidiary Guarantor shall
be evidenced by a promissory note and shall have been pledged pursuant to the
applicable Pledge Agreement, and the Collateral Agent shall have received all
such promissory notes, together with undated instruments of transfer with
respect thereto endorsed in blank.
(ii) All Indebtedness of the Borrower and each Restricted Subsidiary of the
Borrower on the Closing Date that is owing to any Credit Party shall be
evidenced by the Intercompany Note or a promissory note in form and substance
satisfactory to the Collateral Agent, which Intercompany Note or promissory
note, as applicable, shall be executed and delivered by the Borrower and each
Restricted Subsidiary of the Borrower on the Closing Date and shall have been
pledged pursuant to the applicable Pledge Agreement, and the Collateral Agent
shall have received such Intercompany Note or promissory note, as applicable,
together with undated instruments of transfer with respect thereto endorsed in
blank;

143
NY\6379601.11

--------------------------------------------------------------------------------



(b)    All documents and instruments, including UCC or other applicable personal
property security financing statements and Intellectual Property Security
Agreements (as defined in the Security Agreement), required by Applicable Law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
to create the Liens intended to be created by the Security Documents on the
Collateral owned by the Borrower and the Guarantors and perfect such Liens in
the United States to the extent required by, and with the priority required by,
the Security Documents shall have been filed, registered or recorded or
delivered to the Collateral Agent in appropriate form for filing, registration
or recording under the UCC, with the United States Patent and Trademark Office
or United States Copyright Office.
(c)    The Administrative Agent shall have received a completed Perfection
Certificate, dated as of the Closing Date and signed by an Authorized Officer of
the Borrower, together with all attachments contemplated thereby.
6.3    Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of (i) Bass, Berry & Sims PLC, special Tennessee and Delaware
counsel to the Borrower and its Subsidiaries, (ii) Akerman LLP, special Florida
counsel to the Borrower and its Subsidiaries, and (iii) Hodgson Russ LLP,
special New York counsel to the Borrower and its Subsidiaries, in each case in
form and substance reasonably satisfactory to the Administrative Agent.
6.4    Insurance Certificates. The Administrative Agent shall have received
reasonably satisfactory evidence that all general liability, casualty and/or
property insurance policies required to be maintained by the Borrower and the
Restricted Subsidiaries pursuant to Section 9.3(a) shall have been endorsed or
otherwise amended to include a “standard” or “New York” lender’s additional loss
payable or additional mortgagee endorsement (as applicable) and shall name the
Collateral Agent, on behalf of the Secured Parties, as additional insured on any
liability policy and the Collateral Agent, on behalf of the Secured Parties, as
additional loss payee and/or additional mortgagee on any casualty or property
policy, and certificates of insurance from the Credit Parties’ insurance brokers
as to such coverage.
6.5    Closing Certificates. The Administrative Agent shall have received a
certificate of each Person that is a Credit Party as of the Closing Date, dated
the Closing Date, substantially in the form of Exhibit F, with appropriate
insertions, executed by two Authorized Officers (only one of which may be the
Secretary or Assistant Secretary) of such Credit Party, and attaching the
documents referred to in Sections 6.6 and 6.7.
6.6    Corporate Proceedings. The Administrative Agent shall have received a
copy of the resolutions, in form and substance reasonably satisfactory to the
Administrative Agent, of the Board of Directors or other governing body, as
applicable, of each Person that is a Credit Party as of the Closing Date (or a
duly authorized committee thereof) authorizing (a) the execution, delivery and
performance of the Credit Documents (and any agreements relating thereto) to
which it is a party and (b) in the case of the Borrower, the extensions of
credit contemplated hereunder.

144
NY\6379601.11

--------------------------------------------------------------------------------



6.7    Corporate Documents. The Administrative Agent shall have received true
and complete copies of the Organizational Documents of each Person that is a
Credit Party as of the Closing Date.
6.8    Solvency Certificate. The Administrative Agent shall have received a
certificate from the chief financial officer of the Borrower substantially in
the form of Exhibit K.
6.9    Lien Searches. The Administrative Agent shall have received UCC lien
searches with respect to each Person that is a Credit Party as of the Closing
Date from such Person’s jurisdiction of formation and the result of such
searches shall be reasonably satisfactory to the Administrative Agent.
6.10    Debt Refinancing. Immediately following the initial Borrowing on the
Closing Date, the Debt Refinancing shall be consummated. Immediately following
the consummation of the Transactions, neither the Borrower nor any of its
Subsidiaries shall have any Indebtedness for borrowed money or preferred equity
other than (a) the Initial Term Loan Facility, (b) the Revolving Credit
Facility, (c) the Existing Notes, (d) the Senior Notes, (e) the Indebtedness of
the Sheridan Acquired Business permitted to be incurred or outstanding by the
Sheridan Acquisition Agreement and (f) other Indebtedness and preferred equity
permitted pursuant to Section 10.1(h) (including working capital facilities,
Capitalized Leases and Indebtedness incurred in the ordinary course of
business).
6.11    Patriot Act. The Administrative Agent and the Joint Lead Arrangers shall
have received all documentation and other information about the Borrower and the
Guarantors that shall have been reasonably requested by the Administrative Agent
or the Joint Lead Arrangers in writing at least 10 days prior to the Closing
Date and that the Administrative Agent and the Joint Lead Arrangers reasonably
determine is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act.
6.12    Fees and Expenses. All fees required to be paid on the Closing Date
pursuant to the Fee Letter and reasonable out-of-pocket expenses required to be
paid on the Closing Date pursuant to this Agreement or the Fee Letter, to the
extent invoiced at least three business days prior to the Closing Date, shall,
upon the initial borrowings under the Credit Facilities, have been, or will be
substantially simultaneously, paid.
6.13    Senior Notes Financing. The Borrower shall have received, prior to or
substantially simultaneously with the initial borrowing hereunder, no more than
$1,100,000,000 in aggregate gross cash proceeds from the issuance of the Senior
Notes.
6.14    Sheridan Acquisition. Substantially concurrently with the initial Credit
Event on the Closing Date, the Sheridan Acquisition shall have been consummated
substantially in accordance with the Sheridan Acquisition Agreement, without
giving effect to any alteration, amendment,

145
NY\6379601.11

--------------------------------------------------------------------------------



modification, supplement or express waiver or consent granted by the Borrower or
Merger Sub, if such alteration, amendment, modification, supplement or express
waiver or consent granted by the Borrower or Merger Sub is adverse to the
interests of the Lenders (in their capacities as such) in any material respect,
without the prior written consent of the Joint Lead Arrangers (such consent not
to be unreasonably withheld, delayed or conditioned) (it being understood and
agreed that (a) any alteration, amendment, modification, supplement or express
waiver or consent granted by the Borrower or Merger Sub under the Sheridan
Acquisition Agreement that results in a reduction in the amount described in
Section 3.1 of the Sheridan Acquisition Agreement (the “Purchase Price”) shall
not be deemed to be materially adverse to the interests of the Lenders; provided
that, any such reduction in Purchase Price shall be applied to reduce the
Initial Term Loan Facility and (b) any alteration, amendment, modification,
supplement or express waiver or consent granted by the Borrower or Merger Sub
under the Sheridan Acquisition Agreement that results in an increase in the
Purchase Price shall be deemed not to be materially adverse to the interests of
the Lenders; provided that any such increase shall be funded solely by the
issuance by the Borrower of common equity.
6.15    Representations and Warranties. The Specified Representations and the
Specified Acquisition Agreement Representations shall be true and correct in all
material respects as of the Closing Date (except in the case of any such
representation which expressly relates to a given date or time period, such
representation shall be true and correct in all material respects as of the
respective date or the respective period, as the case may be (it being
understood that with respect to any such representations already qualified by
materiality or material adverse effect, such representations shall be true and
correct in all respects as of the applicable date)).
6.16    No Sheridan Material Adverse Effect. Since December 31, 2013, there
shall not have been any event, change, occurrence or effect that has had,
individually or in the aggregate, a Sheridan Material Adverse Effect.
6.17    Financial Statements. The Administrative Agent and the Joint Lead
Arrangers shall have received the Historical Financial Statements (it being
acknowledged that the Administrative Agent and the Joint Lead Arrangers have
received (a) audited consolidated balance sheets of the Borrower and its
consolidated subsidiaries as at the end of, and related statements of income and
cash flows of the Borrower and its consolidated subsidiaries for, the three most
recently completed fiscal years ended December 31, 2013 and (b) unaudited
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows of the Borrower for the fiscal quarters ended March 31,
2014), and that the financial statements described in clauses (a) and (b) have
been prepared in all material respects in accordance with GAAP) and the
Projections.
Without limiting the generality of the provisions of the last paragraph of
Section 12.3, for purposes of determining compliance with the conditions
specified in this Section 6, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have

146
NY\6379601.11

--------------------------------------------------------------------------------



received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.
Notwithstanding anything to the contrary in this Section 6, it is understood and
agreed that, to the extent any Collateral (other than Collateral that may be
perfected by (A) the filing of a UCC financing statement, (B) taking delivery
and possession of stock certificates (other than with respect to any Immaterial
Subsidiary or any subsidiary not organized or incorporated in the United States
or any state thereof and with respect to the Sheridan Acquired Business, to the
extent such stock certificates of the Sheridan Acquired Business are not
received from Sheridan on or prior to the Closing Date) or (C) the filing of a
short form security agreement with the United States Patent and Trademark Office
or the United States Copyright Office) cannot be delivered or a security
interest therein cannot be provided or perfected on the Closing Date after the
Borrower’s use of commercially reasonable efforts to do so and without undue
burden and expense, the delivery of such Collateral or provision and/or
perfection of the security interest in such Collateral and the completion of the
items described in Section 6.4 shall not constitute a condition precedent to the
availability of the Facilities on the Closing Date but, instead, may be
accomplished pursuant to Section 9.14(f).
SECTION 7.    Conditions Precedent to All Credit Events.
7.1    No Default; Representations and Warranties. The agreement of each Lender
to make any Loan requested to be made by it on any date (excluding any Loans
made on the Closing Date, Mandatory Borrowings and Revolving Credit Loans made
pursuant to Section 2.1(d)(ii) or 3.4(a), which shall each be made without
regard to the satisfaction of the condition set forth in this Section 7 and
excluding Borrowings made pursuant to Section 2.14 (except to the extent set
forth in Section 2.14) and the obligation of the Letter of Credit Issuer to
issue, amend, extend or renew Letters of Credit on any date is subject to the
satisfaction of the conditions precedent that at the time of each such Credit
Event and also after giving effect thereto (a) no Default or Event of Default
shall have occurred and be continuing at the time of and after giving effect to
such Credit Event and (b) all representations and warranties made by any Credit
Party contained herein or in the other Credit Documents shall be true and
correct in all material respects (without duplication of any materiality
qualifiers set forth therein) with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (without duplication of any
materiality qualifiers set forth therein) as of such earlier date). The
acceptance of the benefits of each such Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that the
conditions contained in this Section 7.1 have been met as of such date.
7.2    Notice of Borrowing; Letter of Credit Request.
(a)    Prior to the making of each Term Loan, each Revolving Credit Loan (other
than any Revolving Credit Loan made pursuant to Section 2.1(d)(ii) or 3.4(a)),
each Extended

147
NY\6379601.11

--------------------------------------------------------------------------------



Revolving Credit Loan and each Swingline Loan, the Administrative Agent shall
have received a Notice of Borrowing (whether in writing or by telephone) meeting
the requirements of Section 2.3.
(b)    Prior to the issuance of each Letter of Credit, the Administrative Agent
and the Letter of Credit Issuer shall have received a Letter of Credit Request
meeting the requirements of Section 3.2(a).
SECTION 8.    Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement, make the Loans and issue, renew, amend,
extend or participate in Letters of Credit as provided for herein, the Borrower
makes the following representations and warranties to, and agreements with, the
Lenders and the Letter of Credit Issuer, all of which shall survive the
execution and delivery of this Agreement, the making of the Loans and the
issuance, renewal, amendment or extension of the Letters of Credit:
8.1    Corporate Status. The Borrower and each Restricted Subsidiary that is not
an Inactive Subsidiary (a) is a duly organized and validly existing corporation
or other entity in good standing under the laws of the jurisdiction of its
organization and has the corporate or other organizational power and authority
to own its property and assets and to transact the business in which it is
engaged and (b) has duly qualified and is authorized to do business and is in
good standing in all jurisdictions where it is required to be so qualified,
except where the failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect.
8.2    Corporate Power and Authority; Enforceability; Compliance with Laws. Each
Credit Party has the corporate or other organizational power and authority to
execute, deliver and carry out the terms and provisions of the Credit Documents
to which it is a party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Credit Documents to which it is a party. Each Credit Party has duly executed
and delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law). The Borrower
and each of the Restricted Subsidiaries (a) is in compliance with all Applicable
Laws and (b) has all requisite governmental licenses, authorizations, consents
and approvals to operate its business as currently conducted except, in each
case to the extent that failure to be in compliance therewith or to have all
such licenses, authorizations, consents and approvals could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
8.3    No Violation. The execution, delivery and performance by any Credit Party
of the Credit Documents to which it is a party and compliance with the terms and
provisions hereof and thereof will not (i) contravene any material applicable
provision of any Applicable Law of any Governmental Authority, (ii) result in
any breach of any of the terms, covenants, conditions or

148
NY\6379601.11

--------------------------------------------------------------------------------



provisions of, or constitute a default under, or give rise to any right to
accelerate or to require the prepayment, repurchase or redemption of any
obligation under, or result in the creation or imposition of (or the obligation
to create or impose) any Lien upon any of the property or assets of any of the
Borrower or any of the Restricted Subsidiaries (other than Liens created under
the Credit Documents) pursuant to, the terms of any indenture (including,
without limitation, the Senior Notes Indenture and the Existing Notes
Indenture), loan agreement, lease agreement, mortgage or deed of trust or any
other Contractual Obligation to which the Borrower or any of their Restricted
Subsidiaries is a party or by which they or any of their property or assets is
bound, except to the extent that any such conflict, breach, contravention,
default, creation or imposition could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (iii) violate any
provision of the Organizational Documents of the Borrower or any of their
Restricted Subsidiaries or (iv) result in a limitation on any licenses, permits
or other approvals applicable to the business operations or properties of any
Credit Party or affect the ability of any Credit Party to participate in any
Medical Reimbursement Programs, in either such case of this clause (iv), except
to the extent that any such limitation or effect could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
8.4    Litigation. There are no actions, suits, investigations or proceedings
(including Environmental Claims) pending or threatened in writing, in either
case with respect to the Borrower or any of the Restricted Subsidiaries that (a)
involve any of the Credit Documents or (b) could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
8.5    Margin Regulations. Neither the making of any Loan hereunder nor the use
of the proceeds thereof will violate the provisions of Regulation T, Regulation
U or Regulation X of the Board.
8.6    Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
in connection with (a) the execution, delivery and performance of any Credit
Document or (b) the legality, validity, binding effect or enforceability of any
Credit Document, except, in the case of either clause (a) or (b), (i) such
orders, consents, approvals, licenses, authorizations, validations, filings,
recordings, registrations or exemptions as have been obtained or made and are in
full force and effect; (ii) filings and recordings in respect of Liens created
pursuant to the Security Documents; and (iii) such orders, consents, approvals,
licenses, authorizations, validations, filings, recordings, registrations or
exemptions to the extent that failure to so receive could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.
8.7    Investment Company Act. None of the Credit Parties is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

149
NY\6379601.11

--------------------------------------------------------------------------------



8.8    True and Complete Disclosure.
(a)    None of the written information or written data (taken as a whole)
heretofore or contemporaneously furnished by the Borrower, any of their
respective Subsidiaries or any of their respective authorized representatives in
writing to any Agent or any Lender on or before the Closing Date (including all
such information contained in the Confidential Information Memorandum (and all
information incorporated by reference therein) and in the Credit Documents) for
purposes of or in connection with this Agreement or any transaction contemplated
herein contained any untrue statement of material fact or omitted to state any
material fact necessary to make such information and data (taken as a whole) not
materially misleading at such time (after giving effect to all supplements so
furnished prior to such time) in light of the circumstances under which such
information or data was furnished; it being understood and agreed that for
purposes of this Section 8.8(a), such factual information and data shall not
include projections (including the Projections, financial estimates, forecasts
and other forward-looking information), pro forma financial information or
information of a general economic or general industry nature. There are no facts
known (or that upon the reasonable exercise of diligence should be known) to the
Borrower (other than matters of a general economic nature) that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect and no material liabilities of the Borrower or any of its Subsidiaries,
in each case, that have not been disclosed herein or in such other documents,
certificates and statements furnished to Lenders for use in connection with the
Transactions.
(b)    The projections contained in the information and data referred to in
Section 8.8(a) (including, for the avoidance of doubt, the Projections) were
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable at the time made and at the time furnished; it being recognized by
the Agents and the Lenders that such projections are as to future events and are
not to be viewed as facts, the projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower and the Restricted Subsidiaries, that no assurance can be given that
any particular projections will be realized and that actual results during the
period or periods covered by any such projections may differ from the projected
results and such differences may be material.
(c)    The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein (including (i) the exact legal name of
each Credit Party and (ii) the jurisdiction of organization of each Credit
Party) is correct and complete in all material respects as of the Closing Date.
8.9    Financial Statements. The Historical Financial Statements present fairly
in all material respects the financial position and results of operations of the
Borrower and its consolidated, combined or condensed Subsidiaries at the
respective dates of such information and for the respective periods covered
thereby and have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes thereto and subject, in the case of
the unaudited financial

150
NY\6379601.11

--------------------------------------------------------------------------------



information, to changes resulting from audit, normal year-end audit adjustments
and to the absence of footnotes.
8.10    Tax Returns and Payments, Etc. (a) The Borrower and each of its
Subsidiaries have filed all tax returns required to be filed by them and have
paid all taxes and assessments payable by them that have become due, other than
those not yet delinquent or being diligently contested in good faith by
appropriate proceedings and for which adequate reserves have been established on
the applicable financial statements in accordance with GAAP and (b) each of the
Borrower and its Subsidiaries have paid, or have provided adequate reserves in
accordance with GAAP for the payment of, all income taxes applicable for all
prior fiscal years and for the current fiscal year to the Closing Date, except
in the case of either of clauses (a) or (b), to the extent that the failure to
be in compliance therewith could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
8.11    Compliance with ERISA.
(a)    Except as would not result in material liability, (i) each Plan is in
compliance with ERISA, the Code and any Applicable Law, (ii) each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed with respect thereto or is subject to an IRS opinion
upon which the Borrower is entitled to rely and (iii) to the knowledge of the
Borrower, any of the Restricted Subsidiaries or any ERISA Affiliate, nothing has
occurred which would prevent, or cause the loss of, such qualification. There
are no pending or, to the best knowledge of the Borrower, any of the Restricted
Subsidiaries or any ERISA Affiliate, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan that could
reasonably be expected to have a Material Adverse Effect.
(b)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Current Liability; and (iii) none of the
Borrower, any of the Restricted Subsidiaries or any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan, except, with respect to each of the foregoing clauses of
this Section 8.11(b), as could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.
8.12    Subsidiaries. On the Closing Date, the Borrower does not have any
Subsidiaries other than the Subsidiaries listed on Schedule 8.12. Schedule 8.12
sets forth, as of the Closing Date, the name and the jurisdiction of
organization of each Subsidiary and, as to each Subsidiary, the percentage of
each class of Capital Stock owned by any Credit Party and the designation of
such Subsidiary as a Guarantor, a Restricted Subsidiary, an Unrestricted
Subsidiary, an Immaterial Subsidiary, an Inactive Subsidiary, a Controlled
Physician Affiliate or an Operating Entity. The

151
NY\6379601.11

--------------------------------------------------------------------------------



Borrower does not own or hold, directly or indirectly, any Capital Stock of any
Person other than such Subsidiaries and Investments permitted by Section 10.5.
8.13    Intellectual Property. Each of the Borrower and each of the Restricted
Subsidiaries owns, has good and marketable title to, or has a valid license or
otherwise has the right to use, all Intellectual Property, that is necessary
for, or otherwise used or held for use in, the operation of their respective
businesses as currently conducted, free and clear of all Liens (other than Liens
permitted by Section 10.2), except where the failure to own, have any such
title, license or rights could not reasonably be expected to have a Material
Adverse Effect. Except as could not reasonably be expected to have a Material
Adverse Effect, (i) the operation of the businesses conducted by each of the
Borrower and the Restricted Subsidiaries, and the Intellectual Property now
employed by any of the Credit Parties does not infringe upon, misappropriate,
dilute, or otherwise violate any Intellectual Property rights owned by any other
Person, and (ii) no claim or litigation regarding the foregoing is pending or,
to the Borrower’s knowledge, threatened, in either case against the Borrower or
any of the Restricted Subsidiaries.
8.14    Environmental Laws. Except as disclosed in Schedule 8.14:
(a)    Except as could not reasonably be expected to have a Material Adverse
Effect, (i) the Borrower and each of the Restricted Subsidiaries and all owned,
operated or leased Real Property are and have been in compliance with all
Environmental Laws (including having obtained and complied with all permits
required under Environmental Laws for their current operations); (ii) to the
knowledge of the Borrower, there are no facts, circumstances or conditions
arising out of or relating to the operations of the Borrower or any of the
Restricted Subsidiaries or any currently or formerly owned, operated or leased
Real Property that would reasonably be expected to result in the Borrower or any
of the Restricted Subsidiaries becoming subject to any Environmental Claim or
incurring liability under any Environmental Law; and (iii) none of the Borrower
or any of the Restricted Subsidiaries has become subject to any pending or, to
the knowledge of the Borrower, threatened Environmental Claim or any other
liability under any Environmental Law.
(b)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) none of the Borrower or any of the Restricted Subsidiaries has
treated, stored, transported or disposed of Hazardous Materials at or from any
currently or formerly owned, operated or leased Real Property or at any other
property owned by any third party, (ii) there has been no Release or threatened
Release of Hazardous Materials at, on or under any currently, or to the
knowledge of the Borrower any formerly, owned, operated or leased property; and
(iii) the Borrower and Restricted Subsidiaries have not disposed of any
Hazardous Materials at any off-site location that is listed or proposed for
listing on the National Priorities List promulgated to pursuant to the
Comprehensive Environmental Response, Compensation, and Liability Act.

152
NY\6379601.11

--------------------------------------------------------------------------------



8.15    Properties, Assets and Rights.
(a)    As of the Closing Date and as of the date of each Credit Event
thereafter, each of the Borrower and each of the Restricted Subsidiaries has
good and marketable title to, valid leasehold interest in, or easements,
licenses or other limited property interests in, all properties (other than
Intellectual Property) that are necessary for the operation of their respective
businesses as currently conducted, except where the failure to have such good
title or interest in such property could not reasonably be expected to have a
Material Adverse Effect. None of such properties and assets is subject to any
Lien, except for Liens permitted under Section 10.2 and minor defects in title
that do not materially interfere with any Credit Party’s and their Subsidiaries’
ability to conduct its business or to utilize such property for its intended
purposes.
(b)    Set forth on Schedule 8.15 hereto is a complete and accurate list of all
Real Property owned in fee by the Credit Parties on the Closing Date, showing as
of the Closing Date the street address, county or other relevant jurisdiction,
state and record owner thereof.
(c)    All permits required to have been issued or appropriate to enable all
Real Property of the Credit Parties to be lawfully occupied and used for all of
the purposes for which they are currently occupied and used have been lawfully
issued and are in full force and effect, other than those permits the failure of
which to be issued or to so enable lawful occupation and use could not
reasonably be expected to have a Material Adverse Effect.
8.16    Solvency. The Credit Parties and their Subsidiaries on a consolidated
basis are Solvent (including, after giving effect to the Transactions on the
Closing Date).
8.17    Material Adverse Change. Since December 31, 2013, there have been no
events or developments that have had or could reasonably be expected to have a
Material Adverse Effect.
8.18    [Reserved].
8.19    Insurance. The properties of the Borrower and the Restricted
Subsidiaries are insured in the manner contemplated by Section 9.3.
8.20    Use of Proceeds. The proceeds of the Initial Term Loans and the Initial
Revolving Borrowing shall be used on the Closing Date, together with cash on
hand at the Borrower and its Subsidiaries and the proceeds of the Senior Notes,
(i) to pay for the Debt Refinancing, (ii) to pay consideration for the Sheridan
Acquisition and (iii) to pay the Transaction Expenses. Revolving Credit Loans
available under the Revolving Credit Facility, together with the proceeds of the
Swingline Loans and the Letters of Credit, will be used for working capital
requirements and other general corporate purposes of the Borrower or its
Subsidiaries, including the financing of acquisitions, other investments and
dividends and other distributions on account of the Capital Stock of the
Borrower, in each case permitted hereunder.

153
NY\6379601.11

--------------------------------------------------------------------------------



8.21    Anti-Terrorism Law.
(a)    (i) No Credit Party is in violation of any Applicable Law relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “PATRIOT ACT”), (ii) the Borrower is in compliance with
the requirements of all OFAC Sanctions Programs and Anti-Money Laundering Laws
applicable to it and (iii) each Subsidiary of the Borrower is in compliance with
the requirements of all OFAC Sanctions Programs and Anti-Money Laundering Laws
applicable to such Subsidiary.
(b)    The Borrower has provided to the Administrative Agent and the Lenders all
information regarding the Borrower and its Affiliates and Subsidiaries
reasonably requested by the Administrative Agent and the Lenders to comply with
all applicable OFAC Sanctions Programs and Anti-Money Laundering Laws.
(c)    None of the Borrower nor any of their controlled Affiliates or
Subsidiaries (and, to the knowledge of the Credit Parties and their Authorized
Officers, no director, officer, employee, agent or representative thereof) is
named on the current OFAC SDN List.
(d)    No Credit Party or any of its Restricted Subsidiaries, and, to the
knowledge of the Credit Parties and their Authorized Officers, no officer,
director, employee or agent of any Credit Party or any of its Restricted
Subsidiaries, has used any of the proceeds of the Loans (i) for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) to make any direct or (to their knowledge) indirect
unlawful payment to any government official or employee from corporate funds,
(iii) to violate any provision of the U.S. Foreign Corrupt Practices Act of 1977
or similar law of a jurisdiction in which the Borrower or any of its Restricted
Subsidiaries conduct their business and to which they are lawfully subject or
any OFAC Sanctions Program or (iv) to make any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment.
8.22    Labor Matters. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any of the Borrower or its Restricted
Subsidiaries pending or, to the knowledge of the Borrower, overtly threatened in
writing and (b) each of the Borrower or its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other Applicable Laws dealing
with wage and hour matters.
8.23    Subordination of Junior Financing. The Obligations are “Designated
Senior Debt” (if applicable), “Senior Debt,” “Senior Indebtedness,” “Guarantor
Senior Debt” or “Senior Secured Financing” (or any comparable term) under, and
as defined in, any indenture or document governing any Junior Debt.

154
NY\6379601.11

--------------------------------------------------------------------------------



8.24    No Default. As of the date of any Credit Event (other than any Credit
Event occurring on the Closing Date), no Default or Event of Default has
occurred and is continuing.
8.25    Inactive Subsidiaries. None of the Inactive Subsidiaries holds any
assets (other than immaterial assets or contingent claims being sought by the
Borrower on account of such Subsidiaries), has any earnings or conducts any
business activities other than actions required to maintain its existence.
8.26    Acquisition Documents.
(a)    Delivery. The Borrower has delivered to Administrative Agent complete and
correct copies of the Sheridan Acquisition Agreement and each other material
Sheridan Acquisition Document and of all exhibits and schedules thereto as of
the date hereof.
(b)    Conditions Precedent. On the Closing Date, (i) all of the conditions to
effecting or consummating the Sheridan Acquisition set forth in the Sheridan
Acquisition Documents have been duly satisfied or, with the consent of
Administrative Agent, waived, and (ii) subject to the foregoing, the Sheridan
Acquisition has been consummated in accordance with the Sheridan Acquisition
Documents and all applicable laws.
8.27    Security Documents. The provisions of each of the Security Documents
(whether executed and delivered prior to or on the Closing Date or thereafter)
are and will be effective to create in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, a valid and enforceable security
interest in and Lien upon all right, title and interest of each Credit Party
that is a party thereto in and to the Collateral purported to be pledged,
charged, mortgaged or assigned by it thereunder and described therein, and upon
(i) the initial Borrowing on the Closing Date, (ii) the filing of appropriately
completed Uniform Commercial Code financing statements and continuations thereof
in the jurisdictions specified therein, (iii) with respect to United States
copyright registrations, United States patents and pending patent applications,
and United States federal trademark registrations and trademark applications, in
each case, the recordation of an appropriately completed Intellectual Property
Security Agreement in the U.S. Patent and Trademark Office or U.S. Copyright
Office, as applicable, (iv) the filing, recording, notification or registration
of the applicable Security Documents (including, without limitation, mortgages,
deeds of trust and assignments) in or with the appropriate local registries in
the applicable jurisdictions and the giving of notice of an assignment to the
debtor, (v) the possession by the Collateral Agent of any certificates
evidencing the certificated securities pledged thereby, duly endorsed or
accompanied by duly executed stock powers (where applicable), and (vi) the
execution and delivery of the account control agreements (where applicable),
such security interest and Lien shall constitute a fully perfected and first
priority security interest in and Lien upon such right, title and interest of
the applicable Credit Parties, in and to such Collateral, to the extent that
such security interest and Lien can be perfected by such filings, actions,
giving of notice and possession, subject only to Permitted Prior Liens.
SECTION 9.    Affirmative Covenants. The Borrower hereby covenants and agrees
that on the Closing Date and thereafter, until the Total Commitment and all
Letters of Credit have terminated

155
NY\6379601.11

--------------------------------------------------------------------------------



(unless such Letters of Credit have been Cash Collateralized on the terms and
conditions set forth in Section 3.8) and the Loans and Unpaid Drawings, together
with interest, fees and all other Obligations incurred hereunder (other than
Hedging Obligations under Secured Hedging Agreements, Cash Management
Obligations under Secured Cash Management Agreements and contingent
indemnification obligations and other contingent obligations), are paid in full:
9.1    Information Covenants. The Borrower will furnish to the Administrative
Agent for prompt further distribution to each Lender:
(a)    Annual Financial Statements. As soon as available and in any event on or
before the date that is 90 days after the end of each fiscal year, the
consolidated, combined or condensed balance sheet of the Borrower and its
consolidated, combined or condensed Subsidiaries and, if different, the Borrower
and its Restricted Subsidiaries, in each case as at the end of such fiscal year,
and the related consolidated, combined or condensed statement of operations and
cash flows for such fiscal year, setting forth comparative consolidated,
combined or condensed figures for the preceding fiscal year (or, in lieu of such
audited financial statements of the Borrower and the Restricted Subsidiaries, a
detailed reconciliation, reflecting such financial information for the Borrower
and the Restricted Subsidiaries, on the one hand, and the Borrower and its
consolidated, combined or condensed Subsidiaries, on the other hand), all in
reasonable detail and prepared in accordance with GAAP and, except with respect
to such reconciliation, certified by independent registered public accountants
of recognized national standing whose opinion shall not be qualified as to the
scope of audit or as to the status of the Borrower and its consolidated
Subsidiaries as a going concern or like qualification (other than any such
qualification or explanatory paragraph that is expressly solely with respect to,
or expressly resulting solely from, an upcoming maturity date under the
Facilities occurring within one year from the time such report is delivered),
together in any event with a certificate of such accounting firm stating that in
the course of its regular audit of the business of the Borrower and its
consolidated Subsidiaries, which audit was conducted in accordance with
generally accepted auditing standards, such accounting firm has obtained no
knowledge of any Event of Default relating to the Financial Performance
Covenants that has occurred and is continuing or, if in the opinion of such
accounting firm such an Event of Default has occurred and is continuing, a
statement as to the nature thereof (together with, in all cases, customary
management discussion and analysis). Notwithstanding the foregoing, the
obligations in this Section 9.1(a) may be satisfied with respect to financial
information of the Borrower and its consolidated, combined or condensed
Subsidiaries by furnishing the Borrower’s Form 10-K filed with the SEC; provided
that, to the extent such information is in lieu of information required to be
provided under the first sentence of this Section 9.1(a), such materials are
accompanied by an opinion of an independent registered public accounting firm of
recognized national standing, which opinion shall not be qualified as to the
scope of audit or as to the status of the Borrower and its consolidated,
combined or condensed Subsidiaries as a going concern or like qualification
(other than any such qualification or explanatory paragraph that is expressly
solely with respect to, or

156
NY\6379601.11

--------------------------------------------------------------------------------



expressly resulting solely from, an upcoming maturity date under the Facilities
occurring within one year from the time such report is delivered).
(b)    Quarterly Financial Statements. As soon as available and in any event on
or before the date that is 45 days after the end of each of the first three
quarterly accounting periods in each fiscal year of the Borrower, the
consolidated, combined or condensed balance sheet of the Borrower and its
consolidated, combined or condensed Subsidiaries and, if different, the Borrower
and the Restricted Subsidiaries, in each case as at the end of such quarterly
period and the related consolidated, combined or condensed statement of
operations for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly period, and the
related consolidated, combined or condensed statement of cash flows for the
elapsed portion of the fiscal year ended with the last day of such quarterly
period, and setting forth comparative consolidated, combined or condensed
figures for the related periods in the prior fiscal year or, in the case of such
consolidated, combined or condensed balance sheet, for the last day of the prior
fiscal year (or in lieu of such financial statements of the Borrower and the
Restricted Subsidiaries, a detailed reconciliation, reflecting such financial
information for the Borrower and the Restricted Subsidiaries, on the one hand,
and the Borrower and its consolidated, combined of condensed Subsidiaries on the
other hand), all in reasonable detail and all of which shall be certified by an
Authorized Officer of the Borrower as fairly presenting in all material respects
the financial condition, results of operations, stockholders’ equity and cash
flows of the Borrower and its consolidated, combined or condensed Subsidiaries
(and, if applicable, the Borrower and the Restricted Subsidiaries) in accordance
with GAAP, subject to changes resulting from audit and normal year-end audit
adjustments and to the absence of footnotes (together with, in all cases,
customary management discussion and analysis). Notwithstanding the foregoing,
the obligations in this Section 9.1(b) may be satisfied with respect to
financial information of the Borrower and its consolidated, combined or
condensed Subsidiaries by furnishing the Borrower’s Form 10-Q filed with the
SEC.
(c)    Budget. At the time of delivery by the Borrower of the financial
statements required under Section 9.1(a), beginning with the 2015 fiscal year, a
detailed quarterly budget of the Borrower and its Restricted Subsidiaries in
reasonable detail for that fiscal year as customarily prepared by management of
the Borrower for its internal use consistent in scope with the financial
statements provided pursuant to Section 9.1(a) (but including, in any event, a
projected consolidated, combined or condensed balance sheet of the Borrower and
its Restricted Subsidiaries as of the end of the following fiscal year, and the
related consolidated, combined or condensed statements of projected cash flow
and projected income for such following fiscal year) and setting forth the
principal assumptions upon which such budget is based.
(d)    Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.1(a) and 9.1(b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether the Borrower was in compliance with
the provisions of the

157
NY\6379601.11

--------------------------------------------------------------------------------



Financial Performance Covenants as at the end of such fiscal year or period, as
the case may be, beginning with the fiscal quarter ending December 31, 2014,
(ii) a specification of any change in the identity of the Guarantors, Restricted
Subsidiaries, the Unrestricted Subsidiaries, the Immaterial Subsidiaries, the
Inactive Subsidiaries and the Foreign Subsidiaries as at the end of such fiscal
year or period, as the case may be, from the Guarantors, Restricted
Subsidiaries, the Unrestricted Subsidiaries, Immaterial Subsidiaries, the
Inactive Subsidiaries and the Foreign Subsidiaries, respectively, provided to
the Lenders on the Closing Date or the most recent fiscal year or period, as the
case may be, (iii) the then Applicable Margins and (iv) the amount of any Pro
Forma Adjustment not previously set forth in a Pro Forma Adjustment Certificate
or any change in the amount of a Pro Forma Adjustment set forth in any Pro Forma
Adjustment Certificate previously provided and, in either case in reasonable
detail, the calculations and basis therefor. At the time of the delivery of the
financial statements provided for in Section 9.1(a) beginning with the fiscal
year ended December 31, 2015, a certificate of an Authorized Officer of the
Borrower setting forth (i) in reasonable detail the calculation of Excess Cash
Flow, the Available Amount and the Available Equity Amount as at the end of the
fiscal year to which such financial statements relate and (ii) the information
required pursuant to Section II.A.1. of the Perfection Certificate or confirming
that there has been no change in such information since the Closing Date or the
date of the most recent certificate delivered pursuant to this Section 9.1(d),
as the case may be.
(e)    Notice of Certain Events. Promptly after an Authorized Officer of the
Borrower or any of its Restricted Subsidiaries obtains knowledge thereof, notice
of the occurrence of (i) any event that constitutes a Default or an Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto, and
(ii) any litigation or governmental proceeding pending against the Borrower or
any of its Restricted Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect.
(f)    Environmental Matters. Promptly after obtaining knowledge of any one or
more of the following environmental matters, unless such environmental matters
would not, individually or when aggregated with all other such matters, be
reasonably expected to result in a material Environmental Claim, notice of:
(i)    any pending or threatened Environmental Claim against the Borrower or any
of the Restricted Subsidiaries or any Real Property;
(ii)    any condition or occurrence on any property that (x) results in
noncompliance by the Borrower or any of the Restricted Subsidiaries with any
applicable Environmental Law or (y) could reasonably be anticipated to form the
basis of an Environmental Claim against the Borrower or any of the Restricted
Subsidiaries or any Real Property;

158
NY\6379601.11

--------------------------------------------------------------------------------



(iii)    any condition or occurrence on any Real Property that could reasonably
be anticipated to cause such Real Property to be subject to any restrictions on
the ownership, occupancy, use or transferability of such Real Property under any
Environmental Law; and
(iv)    the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Property.
All such notices delivered pursuant to this Section 9.1(f) shall describe in
reasonable detail the nature of the claim, investigation, condition, occurrence
or removal, remedial action and the response thereto.
(g)    Other Information. (i) Promptly upon filing thereof, (x) copies of any
filings (including on Form 10‑K, 10‑Q or 8‑K) or registration statements with,
and reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by the Borrower or any of the Restricted Subsidiaries (other than
amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Administrative
Agent for further delivery to the Lenders), exhibits to any registration
statement and, if applicable, any registration statements on Form S-8 and other
than any filing filed confidentiality with the SEC or any analogous Governmental
Authority in any relevant jurisdiction) and (y) copies of all financial
statements, proxy statements, notices and reports that the Borrower or any of
the Restricted Subsidiaries shall send to the holders of any publicly issued
debt of the Borrower and/or any of the Restricted Subsidiaries in their capacity
as such holders (in each case to the extent not theretofore delivered to the
Administrative Agent for further delivery to the Lenders pursuant to this
Agreement) and (ii) with reasonable promptness, but subject to the limitations
set forth in the last sentence of Section 9.2 and Section 13.16, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender may reasonably request in writing from time to
time.
(h)    Pro Forma Adjustment Certificate. Not later than any date on which
financial statements are delivered with respect to any period in which a Pro
Forma Adjustment is made, a certificate of an Authorized Officer of the Borrower
setting forth the amount of such Pro Forma Adjustment and, in reasonable detail,
the calculations and basis therefor.
(i)    Sheridan Acquisition Documents. Promptly upon execution thereof, copies
of any material amendment, restatement, supplement or other modification to or
waiver of the Sheridan Acquisition Agreement entered into after the Closing
Date.
Documents required to be delivered pursuant to Sections 9.1(a), 9.1(b) and
9.1(g)(i) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 13.2 or (ii) on which such documents
are transmitted by electronic mail to the Administrative Agent; provided that:
(A) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a

159
NY\6379601.11

--------------------------------------------------------------------------------



written request to cease delivering paper copies is given by the Administrative
Agent and (B) the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificates required by Section 9.1(d) to the Administrative Agent. Each Lender
shall be solely responsible for timely accessing posted documents or requesting
delivery of paper copies of such documents from the Administrative Agent and
maintaining its copies of such documents.
9.2    Books, Records and Inspections. The Borrower will, and will cause each of
the Restricted Subsidiaries to, maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Restricted Subsidiary, as the case may be. The Borrower will,
and will cause each of the Restricted Subsidiaries to, permit representatives
and independent contractors of the Administrative Agent and the Required Lenders
to visit and inspect any of its properties (to the extent it is within such
Person’s control to permit such inspection), to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the reasonable expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower (and subject,
in the case of any such meetings or advice from such independent accountants, to
such accountants’ customary policies and procedures); provided that, excluding
any such visits and inspections during the continuation of an Event of Default,
only the Administrative Agent on behalf of the Lenders may exercise rights of
the Administrative Agent and the Required Lenders under this Section 9.2 and the
Administrative Agent shall not exercise such rights more often than once during
any calendar year absent the existence of an Event of Default at the Borrower’s
expense; and provided, further, that when an Event of Default exists, the
Administrative Agent or the Required Lenders (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Required Lenders
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants. Notwithstanding anything to the
contrary in Section 9.1 or this Section 9.2, none of the Borrower or any
Restricted Subsidiary will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Applicable Law or any binding agreement or (iii)
that is subject to attorney-client or similar privilege or constitutes attorney
work product.

160
NY\6379601.11

--------------------------------------------------------------------------------



9.3    Maintenance of Insurance.
(a)    The Borrower will, and will cause each of the Restricted Subsidiaries to,
at all times maintain in full force and effect, with insurance companies that
the Borrower believes (in the good faith judgment of the management of the
Borrower) are financially sound and responsible at the time the relevant
coverage is placed or renewed, insurance in at least such amounts (after giving
effect to any self-insurance which the Borrower believes (in the good faith
judgment of management of the Borrower) is reasonable and prudent in light of
the size and nature of its business) and against at least such risks (and with
such risk retentions) as are usually insured against in the same general area by
companies engaged in businesses similar to those engaged by the Borrower and the
Restricted Subsidiaries; and will furnish to the Administrative Agent for
further delivery to the Lenders, upon written request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
carried. The Collateral Agent, for the benefit of the Secured Parties, shall be
the additional insured on any such liability insurance and the Collateral Agent,
for the benefit of the Secured Parties, shall be the additional loss payee or
additional mortgagee under any such casualty or property insurance, except in
each case as the Administrative Agent and the Borrower may otherwise agree and
the Administrative Agent shall communicate in writing to the Collateral Agent.
The Borrower shall use commercially reasonable efforts to cause all such
insurance (i) to provide that the relevant insurer shall endeavor to provide the
Administrative Agent with at least 30 days prior notice of the cancellation of
the relevant policy of insurance and (ii) if reasonably requested by the
Administrative Agent, include a breach of warranty clause.
(b)    If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the Flood Insurance Laws, then the Borrower shall, or
shall cause the applicable Credit Parties to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer (determined at the
time such insurance is obtained or renewed), flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Collateral Agent evidence of such compliance in form reasonably acceptable to
the Administrative Agent.
9.4    Payment of Taxes. The Borrower will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which such payments
become overdue, and all lawful material claims in respect of taxes imposed,
assessed or levied that, if unpaid, could reasonably be expected to become a
material Lien upon any properties of the Borrower or any of its Subsidiaries,
except to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect; provided that none of the Borrower or
any of its Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim that is being diligently contested in good faith and by
proper proceedings if it has maintained adequate reserves with respect thereto
in accordance with GAAP.

161
NY\6379601.11

--------------------------------------------------------------------------------



9.5    Consolidated Corporate Franchises. The Borrower will do, and will cause
each of the Restricted Subsidiaries to do, or cause to be done, all things
necessary to preserve and keep in full force and effect its existence, corporate
rights, privileges and authority, except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect; provided,
however, that the Borrower and the Restricted Subsidiaries may consummate any
transaction permitted under Section 10.3, 10.4 or 10.5.
9.6    Compliance with Statutes and Material Agreements. The Borrower will, and
will cause each Restricted Subsidiary to (and, in the case of the following
clause (a)(iv), the Borrower will use commercially reasonable efforts to cause
all Contract Providers to), (a) comply with all Applicable Laws, rules,
regulations and orders applicable to it or its property, including, without
limitation, (i) Applicable Laws administered by OFAC and the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations promulgated
thereunder, (ii) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (ii) the PATRIOT Act, (iii) Environmental Laws
and (iv) Titles XVIII and XIX of the Social Security Act, Medicare Regulations,
Medicaid Regulations, HIPAA and all other Applicable Laws pertaining to the
submission of claims and/or requests and receipt of payment from any
Governmental Authorities and the licensing of professional and other health care
providers and the maintenance of all licenses, permits certifications and
approvals required by all applicable Governmental Authorities (including all
professional licenses, Medicaid Certifications and Medicare Certifications), (b)
maintain in effect all governmental approvals or authorizations required to
conduct its business and (c) comply with all material Contractual Obligations,
except in the case of each of clauses (a), (b) and (c), where the failure to do
so could not reasonably be expected to result in a Material Adverse Effect. The
Borrower has in place and shall maintain a compliance program for its Restricted
Subsidiaries that is reasonably designed to provide effective internal controls
that promote adherence to, prevent and detect material violations of, any
Medicaid Regulations and Medicare Regulations applicable to the Subsidiaries,
which compliance program includes the implementation of internal audits and
monitoring on a regular basis to monitor compliance therewith and with such
regulations, except to the extent the failure to have in place or maintain such
compliance program could not reasonably be expected to have a Material Adverse
Effect.
9.7    ERISA. As soon as reasonably practicable after the Borrower or any of the
Restricted Subsidiaries or any ERISA Affiliate knows or has reason to know of
the occurrence of any ERISA Event that, individually or in the aggregate
(including in the aggregate such events previously disclosed or exempt from
disclosure hereunder, to the extent the liability therefor remains outstanding),
would be reasonably likely to have a Material Adverse Effect, the Borrower will
deliver to the Administrative Agent a certificate of an Authorized Officer or
any other senior officer of the Borrower setting forth details as to such
occurrence and the action, if any, that the Borrower, such Restricted Subsidiary
or such ERISA Affiliate is required or proposes to take, together with any
notices (required, proposed or otherwise) given to or filed with or by the
Borrower, such

162
NY\6379601.11

--------------------------------------------------------------------------------



Restricted Subsidiary, such ERISA Affiliate, the PBGC, or a Multiemployer Plan
administrator (provided that if such notice is given by the Multiemployer Plan
administrator, it is given to any of the Borrower or any of the Restricted
Subsidiaries or any ERISA Affiliates thereof). Such certificate and notice shall
be provided as soon as reasonably practicable after the Borrower, any Restricted
Subsidiary or any ERISA Affiliate knows or has reason to know of the occurrence
of any such event.
9.8    Good Repair. The Borrower will, and will cause each of the Restricted
Subsidiaries to, ensure that its properties and equipment used or useful in its
business in whomsoever’s possession they may be to the extent that it is within
the control of such party to cause same, are kept in good repair, working order
and condition, normal wear and tear excepted, and that from time to time there
are made in such properties and equipment all needful and proper repairs,
renewals, replacements, extensions, additions, betterments and improvements
thereto, to the extent and in the manner customary for companies in the industry
in which the Borrower and the Restricted Subsidiaries conduct business and
consistent with third party leases, except in each case to the extent the
failure to do so could not be reasonably expected to have a Material Adverse
Effect.
9.9    Equal Security for Obligations. The Borrower will, and will cause each of
the other TN Credit Parties to, if it or any other TN Credit Party shall create
or assume any Lien upon any of its property or assets, whether now owned or
hereafter acquired, other than Liens permitted pursuant to Section 10.2(a) and
Permitted Liens, make or cause to be made effective provision whereby the
Obligations will be secured by such Lien equally and ratably with any and all
other Indebtedness thereby secured so long as any such other Indebtedness shall
be so secured; provided that the creation and maintenance of such equal and
ratable Lien shall not in any way limit or modify the right of the
Administrative Agent to enforce the provisions of Section 10.2.
9.10    Additional Guarantors and Grantors. Subject to any applicable
limitations set forth in the Guarantee, the Security Agreement, any Pledge
Agreement or any other Security Document, as applicable, the Borrower will cause
(i) any direct or indirect Domestic Subsidiary of the Borrower (other than any
Excluded Subsidiary) formed or otherwise purchased or acquired after the Closing
Date (including pursuant to a Permitted Acquisition) and (ii) any Subsidiary of
the Borrower that ceases to be an Excluded Subsidiary, to promptly execute (A) a
supplement to the Guarantee substantially in the form of Annex B thereto in
order to become a Guarantor under the Guarantee, (B) if such Subsidiary is a
Non-TN Credit Party, a supplement to the Security Agreement and the Pledge
Agreement (Non-TN Credit Parties) substantially in the form of Exhibit 1 or
Annex A, as applicable, to the respective agreement in order to become a grantor
under the Security Agreement and a pledgor under the Pledge Agreement (Non-TN
Credit Parties), (C) if such Subsidiary is a TN Credit Party, a supplement to
the Pledge Agreement (TN Credit Parties) substantially in the form of Annex A
thereto in order to become a pledgor under each such agreement, (D) a joinder to
the Intercompany Note in form and substance reasonably acceptable to the Agents,
and (E) a joinder agreement or such comparable documentation to each other
applicable Security Document, substantially in the form annexed thereto, and to
take all actions required thereunder to perfect the Liens created thereunder.
9.11    Pledges of Additional Stock and Evidence of Indebtedness.

163
NY\6379601.11

--------------------------------------------------------------------------------



(a)    Subject to any applicable limitations set forth in the Security
Documents, as applicable, the Borrower will pledge, and, if applicable, will
cause each other Subsidiary Guarantor (or Person required to become a Subsidiary
Guarantor pursuant to Section 9.10) to pledge, to the Collateral Agent for the
benefit of the Secured Parties, (i) all the Capital Stock (other than any
Excluded Capital Stock) of each Subsidiary owned by the Borrower or any
Subsidiary Guarantor (or Person required to become a Subsidiary Guarantor
pursuant to Section 9.10), in each case, formed or otherwise purchased or
acquired after the Closing Date, pursuant to (x) if the pledgor is a Non-TN
Credit Party, a supplement to the Pledge Agreement (Non-TN Credit Parties)
substantially in the form of Annex A thereto or (y) if the pledgor is a TN
Credit Party, a supplement to the Pledge Agreement (TN Credit Parties)
substantially in the form of Annex A thereto; provided that, with respect to any
Capital Stock in any Subsidiary formed or otherwise purchased or acquired after
the Closing Date that is organized as a limited liability company or limited
partnership and that is pledged by any TN Credit Party, the pledgor shall ensure
that such Capital Stock satisfies the requirements set forth in Section 6(a)(i)
of the Pledge Agreement (TN Credit Parties) and (ii) except with respect to
intercompany Indebtedness, all evidences of Indebtedness for borrowed money in a
principal amount in excess of $5,000,000 (individually) that are owing to the
Borrower or any Subsidiary Guarantor (or Person required to become a Subsidiary
Guarantor pursuant to Section 9.10) that is a Non-TN Credit Party (which shall
be evidenced by a promissory note), in each case pursuant to a supplement to the
Pledge Agreement (Non-TN Credit Parties) substantially in the form of Annex A
thereto.
(b)    The Borrower agrees that all Indebtedness of the Borrower and each of its
Restricted Subsidiaries that is owing to any Credit Party (or Person required to
become a Subsidiary Guarantor pursuant to Section 9.10) shall be evidenced by
(i) the Intercompany Note or (ii) if reasonably requested by the Borrower and
agreed to by the Collateral Agent, in its reasonable discretion, a promissory
note in form and substance satisfactory to the Collateral Agent, which
Intercompany Note or promissory note, as applicable, shall be required to be
pledged by the Credit Parties to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to, as applicable, the Pledge Agreement (Non-TN Credit
Parties) or the Pledge Agreement (TN Credit Parties).
9.12    Use of Proceeds. The proceeds of the Initial Term Loans, together with
the proceeds of the Senior Notes will be used (i) to pay for the Debt
Refinancing, (ii) to pay consideration for the Sheridan Acquisition and (iii) to
pay the Transaction Expenses. Revolving Credit Loans available under the
Revolving Credit Facility on the Closing Date will be used solely for the
purposes described in Section 2.1(b). Revolving Credit Loans available under the
Revolving Credit Facility after the Closing Date will be used for working
capital requirements and other general corporate purposes of the Borrower or its
Subsidiaries, including the financing of acquisitions and other investments and
dividends and other distributions on account of the Capital Stock of the
Borrower, in each case to the extent permitted hereunder. The proceeds of any
Incremental Term Loan Facility, the proceeds of any Revolving Credit Loans made
pursuant to any Incremental Revolving Credit Commitment Increase and the
proceeds of any Extended Revolving Credit Loans made pursuant to any Extended

164
NY\6379601.11

--------------------------------------------------------------------------------



Revolving Credit Commitments may be used for working capital requirements and
other general corporate purposes of the Borrower and its Subsidiaries including
the financing of acquisitions, other investments and dividends and other
distributions on account of the Capital Stock of the Borrower permitted
hereunder. The Borrower and its Subsidiaries will use the Letters of Credit
issued under the Revolving Credit Facility (including the Letters of Credit
deemed issued on the Closing Date pursuant to Section 3.9) for working capital
requirements and other general corporate purposes of the Borrower and its
Subsidiaries, including the financing of acquisitions, other investments and
dividends and other distributions on account of the Capital Stock of the
Borrower, in each case to the extent permitted hereunder.
9.13    Changes in Locations, Name, etc. The Borrower will, and will cause each
Subsidiary Guarantor to, furnish to the Administrative Agent three (3) Business
Days’ prior written notice (or such shorter period as the Administrative Agent
may agree) of any change (i) in its legal name, (ii) in its jurisdiction of
incorporation or organization, (iii) in its identity or type of organization or
corporate structure or (iv) in its Federal Taxpayer Identification Number or
organizational identification number. The Borrower agrees promptly to provide
the Administrative Agent with certified Organizational Documents reflecting any
of the changes described in the first sentence of this paragraph.
9.14    Further Assurances.
(a)    Subject to the limitations set forth in the Security Documents, the
Borrower will, and will cause each other Subsidiary Guarantor to, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
that may be required under any Applicable Law, or that the Administrative Agent,
the Collateral Agent or the Required Lenders may reasonably request, in order to
grant, preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the Security Documents, all at
the expense of the Borrower and its Restricted Subsidiaries.
(b)    Subject to any applicable limitations set forth in the Security
Documents, in any Mortgage and in Sections 9.10 and 9.11, if any assets
(including any owned Real Property or improvements thereto (but not any leased
Real Property) or any interest therein with a Fair Market Value (determined at
the time of acquisition of such assets) in excess of $5,000,000 (individually))
are acquired by the Borrower or any Subsidiary Guarantor after the Closing Date
(other than assets constituting Excluded Property or assets constituting
Collateral under the Security Agreement that become subject to the Lien of the
Security Agreement upon acquisition thereof, the Borrower will notify the
Collateral Agent (who shall thereafter notify the Lenders) thereof and will
promptly, and in any event within 90 days of such acquisition, cause such assets
to be subjected to a Lien securing the applicable Obligations and will take, and
cause the Subsidiary Guarantors to take, such actions as shall be necessary or
reasonably requested by the Collateral Agent to grant and perfect such Liens
consistent with the applicable requirements of

165
NY\6379601.11

--------------------------------------------------------------------------------



the Security Documents, including actions described in Section 9.14(a) and, if
applicable, Section 9.14(c), all at the expense of the Credit Parties.
(c)    Any Mortgage delivered to the Collateral Agent in accordance with Section
9.14(b) shall be accompanied by (x) (i) a completed “Life-of-Loan” Federal
Emergency Management Agency standard flood hazard determination with respect to
each Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each
Credit Party relating thereto) and, if applicable, evidence of flood insurance
that complies with flood laws and in form and substance reasonably satisfactory
to the Administrative Agent; (ii) a policy or policies of title insurance or a
marked unconditional commitment or binder thereof issued by a nationally
recognized title insurance company insuring the Lien of such Mortgage as a valid
Lien (with the priority described therein) on the Mortgaged Property described
therein, free of any other Liens except as expressly permitted by Section 10.2,
in such amounts and together with such endorsements and reinsurance as the
Administrative Agent or the Collateral Agent may reasonably request and which
are available at commercially reasonable rates in the jurisdiction where the
applicable Mortgaged Property is located; and (iii) unless the Collateral Agent
shall have otherwise agreed, either (A) a survey for which all necessary fees
(where applicable) have been paid (1) prepared by a surveyor reasonably
acceptable to the Collateral Agent, (2) dated or re-certificated not earlier
than three months prior to the date of such delivery, (3) certified to the
Administrative Agent, the Collateral Agent and the title insurance company
issuing the title insurance policy for such Mortgaged Property pursuant to
clause (ii), which certification shall be reasonably acceptable to the
Collateral Agent and (4) complying with current “Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys,” jointly established and adopted
by American Land Title Association, the American Congress on Surveying and
Mapping and the National Society of Professional Surveyors (except for such
deviations as are acceptable to the Collateral Agent) or (B) coverage under the
title insurance policy or policies referred to in clause (ii) above that does
not contain a general exception for survey matters and which contains
survey-related endorsements reasonably acceptable to the Collateral Agent, (y)
if requested by the Collateral Agent, a local opinion of counsel to the Borrower
(or in the event a Subsidiary of the Borrower is the mortgagor, to such
Subsidiary) with respect to the enforceability, perfection, due authorization,
execution and delivery of the applicable Mortgages and any related fixture
filings, and (z) such other documents as the Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to the
Collateral Agent.
(d)    Notwithstanding anything herein to the contrary, if the Collateral Agent
and the Borrower reasonably determine in writing that the cost of creating or
perfecting any Lien on any property is excessive in relation to the benefits
afforded to the Lenders thereby, then such property may be excluded from the
Collateral for all purposes of the Credit Documents.
(e)    Notwithstanding anything herein to the contrary, the Borrower shall not
be required to take any actions outside the United States to (i) create any
security interest in assets

166
NY\6379601.11

--------------------------------------------------------------------------------



titled or located outside the United States or (ii) perfect or make enforceable
any security interests in any Collateral.
(f)    The Borrower shall, and shall cause the Guarantors and the other
Restricted Subsidiaries to, complete each action set forth on Schedule 9.14(f)
within the timeframe set forth therein for such action (or within such longer
timeframe as the Administrative Agent may permit in its sole discretion) (it
being understood and agreed that all representations, warranties and covenants
of the Credit Documents with respect to the completion of such action are
qualified by the non-completion of such action until such time as such action is
completed or required to be completed in accordance with this Section 9.14(f)).
9.15    Designation of Subsidiaries. The Board of Directors of the Borrower may
at any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that (a)
immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing, (b) immediately after giving effect to
such designation, the Borrower and the Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the Financial Performance Covenants (for
the avoidance of doubt, without regard to whether Commitments under the
Revolving Credit Facility have been terminated and/or Obligations thereunder are
outstanding) as such ratio is recomputed on the last day of the Test Period most
recently ended on or prior to such date of designation, calculated as if such
designation occurred as of the first day of such Test Period, (c) no Restricted
Subsidiary may be designated as an Unrestricted Subsidiary if it was previously
designated as an Unrestricted Subsidiary and then redesignated as a Restricted
Subsidiary and (d) no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purposes of the Existing
Notes Indenture, the Senior Notes Indenture or any Permitted Refinancing
Indebtedness in respect thereof or any other material Indebtedness of the
Borrower or any of its Restricted Subsidiaries. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by the Borrower therein at the date of designation in an amount
equal to the Fair Market Value of the Borrower’s investment therein and shall be
subject to Section 10.5. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the Incurrence at the time of designation
of any Investment, Indebtedness or Liens of such Subsidiary existing at such
time and shall be subject to Section 10.1, 10.2 and 10.5.
9.16    Maintenance of Ratings. The Borrower will use commercially reasonable
efforts to cause the public credit rating for the Credit Facilities issued by
S&P and the public credit rating for the Credit Facilities issued by Moody’s,
and the Borrower’s public corporate credit rating issued by S&P and public
corporate family credit rating issued by Moody’s to each be maintained (but not
to obtain or maintain a specific rating).
SECTION 10.    Negative Covenants. The Borrower hereby covenants and agrees that
on the Closing Date and thereafter, until the Total Commitment and all Letters
of Credit have terminated (unless such Letters of Credit have been Cash
Collateralized on terms and conditions set forth in Section 3.8) and the Loans
and Unpaid Drawings, together with interest, fees and all other payment

167
NY\6379601.11

--------------------------------------------------------------------------------



Obligations (other than Hedging Obligations under Secured Hedging Agreements,
Cash Management Obligations under Secured Cash Management Agreements or
contingent indemnification or other contingent obligations), are paid in full:
10.1    Limitation on Indebtedness. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, directly or indirectly, Incur,
contingently or otherwise, any Indebtedness, except:
(a)(i) Indebtedness arising under the Credit Documents, including pursuant to
Sections 2.14 and 2.15, and (ii) any Credit Agreement Refinancing Indebtedness
Incurred to Refinance (in whole or in part) such Indebtedness;
(b)(i) Indebtedness in respect of the Existing Notes in an aggregate principal
amount not to exceed $250,000,000 and Indebtedness in respect of the Senior
Notes in an aggregate principal amount, not to exceed $1,100,000,000 and (ii)
any Permitted Refinancing Indebtedness Incurred to Refinance (in whole or in
part) such Indebtedness; provided that, notwithstanding any other provision
herein to the contrary, no Person other than a Credit Party shall at any time be
an obligor in respect of any such Indebtedness;
(c)(i) Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letter of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business (including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims) and (ii))
Indebtedness supported by Letters of Credit or other letters of credit under
similar facilities in an amount not to exceed the Stated Amount of such Letters
of Credit or stated amount of such other letters of credit under such similar
facilities;
(d)Except as otherwise provided in clauses (a), (b), (h) and (w), Guarantee
Obligations Incurred by (i) any Restricted Subsidiary in respect of Indebtedness
of the Borrower

168
NY\6379601.11

--------------------------------------------------------------------------------



or any other Restricted Subsidiary that is permitted to be Incurred under this
Agreement and (ii) the Borrower in respect of Indebtedness of any Restricted
Subsidiary that is permitted to be Incurred under this Agreement; provided that,
if the applicable Indebtedness is subordinated to the Obligations, any such
Guarantee Obligations shall be subordinated to the Obligations;
(e)Guarantee Obligations Incurred in the ordinary course of business in respect
of obligations to suppliers, customers, franchisees, lessors, licensees,
sublicensees or distribution partners;
(f)(i) Indebtedness (including Capitalized Lease Obligations and other
Indebtedness arising under Capitalized Leases) the proceeds of which are used to
finance the acquisition, construction, repair, restoration, replacement,
expansion or improvement of fixed or capital assets or otherwise Incurred in
respect of Capital Expenditures; provided that (A) such Indebtedness is Incurred
concurrently with or within 270 days after the applicable acquisition,
construction, repair, restoration, replacement, expansion or improvement or the
making of the applicable Capital Expenditure and (B) such Indebtedness is not
Incurred to acquire Capital Stock of any Person and (ii) any Permitted
Refinancing Indebtedness Incurred to Refinance such Indebtedness; provided that
at the time of Incurrence thereof and after giving Pro Forma Effect thereto and
the use of the proceeds thereof, the aggregate principal amount of Indebtedness
outstanding under this Section 10.1(f) shall not exceed the greater of (x)
$75,000,000 and (y) 1.50% of Consolidated Total Assets (measured as of the date
such Indebtedness is Incurred based upon the Section 9.1 Financials most
recently delivered on or prior to such date of Incurrence);
(g)[reserved];
(h)Closing Date Indebtedness and any Permitted Refinancing Indebtedness Incurred
to Refinance (in whole or in part) such Indebtedness;
(i)Indebtedness in respect of Hedging Agreements Incurred in the ordinary course
of business and, at the time entered into, not for speculative purposes;
(j)[reserved];
(k)(i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger with such Person or any of its Subsidiaries)
or Indebtedness attaching to assets that are acquired by the Borrower or any
Restricted Subsidiary, in each case after the Closing Date as the result of a
Permitted Acquisition or similar Investment permitted under Section 10.5;
provided that
(A)    before and after giving effect thereto, no Default or Event of Default
has occurred and is continuing;
(B)    after giving effect to the Incurrence of any such Indebtedness, to such
acquisition, any Specified Transaction to be consummated in connection therewith
and to any related Pro Forma Adjustment, the Borrower and the Restricted
Subsidiaries shall be in compliance on a

169
NY\6379601.11

--------------------------------------------------------------------------------



Pro Forma Basis with a Consolidated Total Debt to Consolidated EBITDA Ratio, as
such ratio is calculated as of the last day of the Test Period most recently
ended on or prior to the date of such Incurrence, as if such Incurrence,
acquisition, Specified Transaction and Pro Forma Adjustment had occurred on the
first day of such Test Period, of either (x) not more than 5.50:1.00; or (y) not
more than the Consolidated Total Debt to Consolidated EBITDA Ratio of the
Borrower and the Restricted Subsidiaries immediately prior to giving effect to
all such Incurrences and such other transactions;
(C)    such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof;
(D)    such Indebtedness is not guaranteed in any respect by the Borrower or any
Restricted Subsidiary (other than any such Person that so becomes a Restricted
Subsidiary or is the survivor of a merger with such Person or any of its
Subsidiaries) except to the extent permitted under Section 10.5;
(E)    (x) the Capital Stock of such Person is pledged to the Collateral Agent
to the extent required under Section 9.11 and (y) such Person executes a
supplement to each of the Guarantee, the Security Agreement and the applicable
Pledge Agreement (or alternative guarantee and security arrangements in relation
to the Obligations) and a joinder to the Intercompany Note, in each case to the
extent required under Section 9.10, 9.11 or 9.14(b), as applicable;
(F)    at the time any such Indebtedness is Incurred, the aggregate principal
amount of all Indebtedness assumed by non-Guarantor Restricted Subsidiaries
pursuant to and outstanding under, this Section 10.1(k), when aggregated with
the aggregate principal amount of all other Indebtedness Incurred by
non-Guarantor Restricted Subsidiaries and then outstanding pursuant to Sections
10.1(l) and 10.1(z) and after giving Pro Forma Effect to such Incurrence, shall
not exceed the greater of (x) $100,000,000 and (y) 2.00% of Consolidated Total
Assets (measured as of the date such Indebtedness is Incurred based upon the
Section 9.1 Financials most recently delivered on or prior to such date of
Incurrence); and
(ii)    any Permitted Refinancing Indebtedness Incurred to Refinance (in whole
or in part) such Indebtedness;
(l)(i) Indebtedness of the Borrower or any Restricted Subsidiary Incurred to
finance a Permitted Acquisition or similar Investments permitted under Section
10.5; provided that
(A)    before and after giving effect thereto, no Default or Event of Default
has occurred and is continuing;
(B)    after giving effect to the Incurrence of any such Indebtedness, to such
acquisition, any Specified Transaction to be consummated in connection therewith
and to any related Pro Forma Adjustment, the Borrower and Restricted
Subsidiaries shall be in compliance on a Pro

170
NY\6379601.11

--------------------------------------------------------------------------------



Forma Basis with a Consolidated Total Debt to Consolidated EBITDA Ratio, as such
ratio is calculated as of the last day of the Test Period most recently ended on
or prior to the date of such Incurrence, as if such Incurrence, acquisition,
Specified Transaction and Pro Forma Adjustment had occurred on the first day of
such Test Period, of either (x) not more than 5.50:1.00; or (y) not more than
the Consolidated Total Debt to Consolidated EBITDA Ratio of the Borrower and the
Restricted Subsidiaries immediately prior to giving effect to all such
Incurrences and such other transactions;
(C)    the terms of such Indebtedness do not provide for any scheduled repayment
(including at maturity), mandatory repayment, redemption, repurchase, defeasance
or sinking fund obligation prior to the date that is 91 days after the Latest
Maturity Date, other than customary prepayments, repurchases or redemptions or
offers to prepay, repurchase or redeem upon a change of control, asset sale
event or on account of the accumulation of excess cash flow or casualty or
condemnation event and customary acceleration rights upon an event of default;
(D)    if such Indebtedness is Incurred by a Restricted Subsidiary that is not a
Subsidiary Guarantor, such Indebtedness shall not be guaranteed in any respect
by the Borrower or any other Subsidiary Guarantor except to the extent permitted
under Section 10.5;
(E)    (x) the Borrower or such other relevant Credit Party pledges the Capital
Stock of any Person acquired in such Permitted Acquisition or similar
Investments permitted under Section 10.5 (the “acquired Person”) to the
Collateral Agent to the extent required under Section 9.11 and (y) such acquired
Person executes a supplement to the Guarantee, the Security Agreement and the
applicable Pledge Agreement and a joinder to the Intercompany Note (or
alternative guarantee and security arrangements in relation to the Obligations),
in each case, to the extent required under Section 9.10, 9.11 or 9.14(b), as
applicable;
(F)    the terms of such Indebtedness shall be consistent with the requirements
set forth in the definition of “Permitted Additional Debt”; provided that a
certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the Incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees); and
(G)    at the time any such Indebtedness is Incurred, the aggregate principal
amount of all Indebtedness Incurred by non-Guarantor Restricted Subsidiaries
pursuant to and outstanding under this Section 10.1(l), when aggregated with the
aggregate principal amount of all other Indebtedness Incurred by non-Guarantor
Restricted Subsidiaries and then outstanding pursuant to Sections 10.1(k) and
10.1(z) and after giving Pro Forma Effect thereto and the use of

171
NY\6379601.11

--------------------------------------------------------------------------------



the proceeds thereof, shall not exceed the greater of (x) $100,000,000 and (y)
2.00% of Consolidated Total Assets (measured as of the date such Indebtedness is
Incurred based upon the Section 9.1 Financials most recently delivered on or
prior to such date of Incurrence); and
(ii)    any Permitted Refinancing Indebtedness Incurred to Refinance (in whole
or in part) such Indebtedness;
(m)(i) unsecured Indebtedness in respect of obligations of the Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are Incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money and (ii) unsecured Indebtedness in
respect of intercompany obligations of the Borrower or any Restricted Subsidiary
in respect of accounts payable Incurred in connection with goods sold or
services rendered in the ordinary course of business and not in connection with
the borrowing of money;
(n)Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (including earn-outs), in each case entered into in
connection with Permitted Acquisitions, other Investments and the Disposition of
any business, assets or Capital Stock permitted hereunder, other than Guarantee
Obligations Incurred by any Person acquiring all or any portion of such
business, assets or Capital Stock for the purpose of financing such acquisition;
(o)[reserved];
(p)Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds, performance and completion guarantees and similar obligations Incurred in
the ordinary course of business and not in connection with the borrowing of
money;
(q)Indebtedness of the Borrower or any Restricted Subsidiary consisting of (i)
obligations to pay insurance premiums or (ii) take or pay obligations contained
in supply agreements, in each case arising in the ordinary course of business
and not in connection with the borrowing of money;
(r)(i) Indebtedness representing deferred compensation to employees,
consultants, Contract Providers or independent contractors of the Borrower and
the Restricted Subsidiaries Incurred in the ordinary course of business; and
(ii) Indebtedness consisting of obligations of the Borrower or the Restricted
Subsidiaries under deferred compensation to their employees, consultants or
independent contractors or other similar arrangements Incurred by such Persons
in connection with any Permitted Acquisitions or any other Investment expressly
permitted under Section 10.5;
(s)unsecured Indebtedness consisting of promissory notes issued by any Credit
Party to current or former officers, managers, consultants, directors and
employees (or their respective

172
NY\6379601.11

--------------------------------------------------------------------------------



spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) to finance the retirement, acquisition, repurchase, purchase or
redemption of Capital Stock of the Borrower, to the extent permitted by
Section 10.6;
(t)Cash Management Obligations, Cash Management Services and other Indebtedness
in respect of netting services, automatic clearing house arrangements,
employees’ credit or purchase cards, overdraft protections and similar
arrangements in each case Incurred in the ordinary course of business;
(u)[reserved];
(v)(i) Indebtedness Incurred in connection with any Permitted Sale Leaseback and
(ii) any Permitted Refinancing Indebtedness Incurred to Refinance such
Indebtedness;
(w)Indebtedness in respect of (i) Permitted Additional Debt; provided that, at
the time of Incurrence thereof and after giving Pro Forma Effect thereto and the
other transactions being consummated in connection therewith and the use of the
proceeds thereof, assuming that all commitments thereunder were fully drawn, the
aggregate principal amount of (X) all such Indebtedness Incurred under this
clause (w) plus (Y) any Incremental Term Loans and any Incremental Revolving
Credit Commitment Increases that, in each case, have been Incurred or provided
pursuant to Section 2.14(b)(A) shall not exceed the sum of (A) the Incremental
Base Amount plus (B) an aggregate amount of Indebtedness, such that, after
giving Pro Forma Effect to such Incurrence (and after giving effect to any
Specified Transaction to be consummated in connection therewith and assuming
that (i) all Incremental Revolving Credit Commitment Increases then outstanding
were fully drawn and (ii) all Incremental Commitments and all Permitted
Additional Debt incurred under this Section 10.1(w) constitute Consolidated
Secured Debt (whether or not such Indebtedness is in fact secured)), the
Borrower would be in compliance with a Consolidated Secured Debt to Consolidated
EBITDA Ratio, calculated as of the last day of the Test Period most recently
ended on or prior to the Incurrence of any such Permitted Additional Debt,
calculated on a Pro Forma Basis, as if such Incurrence (and any related
transactions) had occurred on the first day of such Test Period, that is no
greater than 3.25:1.00; provided that no Event of Default under either Section
11.1(a) or 11.1(e) shall have occurred and be continuing at the time of the
Incurrence or other obtaining of any such Indebtedness or after giving effect
thereto and (ii) any Permitted Refinancing Indebtedness Incurred to Refinance
such Indebtedness; provided that, without limitation of the requirements set
forth in the definition of “Permitted Refinancing Indebtedness”, such Permitted
Refinancing Indebtedness shall be of the type described in clause (i) or clause
(ii) of the definition of “Permitted Additional Debt”;
(x)[reserved];
(y)[reserved];

173
NY\6379601.11

--------------------------------------------------------------------------------



(z)Indebtedness of the Borrower and the Restricted Subsidiaries; provided that,
at the time of the Incurrence thereof and after giving Pro Forma Effect thereto
and the use of the proceeds thereof, the aggregate principal amount of
Indebtedness outstanding under this Section 10.1(z) shall not exceed the greater
of (x) $150,000,000 and (y) 3.00% of Consolidated Total Assets (measured as of
the date such Indebtedness is Incurred based upon the Section 9.1 Financials
most recently delivered on or prior to such date of Incurrence); provided,
further, that, at the time any such Indebtedness is Incurred, the aggregate
principal amount of all Indebtedness Incurred by non-Guarantor Restricted
Subsidiaries pursuant to and outstanding under this Section 10.1(z), when
aggregated with the aggregate principal amount of all other Indebtedness
Incurred by non-Guarantor Restricted Subsidiaries and then outstanding pursuant
to Sections 10.1(k) and 10.1(l) and after giving Pro Forma Effect thereto and
the use of the proceeds thereof, shall not exceed the greater of (x)
$100,000,000 and (y) 2.00% of Consolidated Total Assets (measured as of the date
such Indebtedness is Incurred based upon the Section 9.1 Financials most
recently delivered on or prior to such date of Incurrence);
(aa)    [reserved];
(bb)    Indebtedness of (i) the Borrower or any Subsidiary Guarantor owing to
the Borrower or any Restricted Subsidiary; provided that any such Indebtedness
owing by a Credit Party to a Subsidiary that is not a Subsidiary Guarantor shall
(x) be evidenced by the Intercompany Note or (y) otherwise be outstanding on the
Closing Date so long as such Indebtedness is evidenced by the Intercompany Note
or otherwise subject to subordination terms substantially identical to the
subordination terms set forth in Exhibit M within 60 days of the Closing Date or
such later date as the Administrative Agent shall reasonably agree, in each
case, to the extent permitted by Applicable Law and not giving rise to material
adverse tax consequences, (ii) any Restricted Subsidiary that is not a
Subsidiary Guarantor owing to any other Restricted Subsidiary that is not a
Subsidiary Guarantor and (iii) to the extent permitted by Section 10.5, any
Restricted Subsidiary that is not a Subsidiary Guarantor owing to the Borrower
or any Subsidiary Guarantor; and
(cc)    all customary premiums (if any), interest (including post-petition and
capitalized interest), fees, expenses, charges and additional or contingent
interest on obligations described in each of the clauses of this Section 10.1.
10.2    Limitation on Liens. The Borrower will not and will not permit any of
the Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
suffer to exist any Lien upon any property or assets of any kind (real or
personal, tangible or intangible) of the Borrower or any Restricted Subsidiary,
whether now owned or hereafter acquired, except:
(a)Liens created pursuant to (i) the Credit Documents to secure the Obligations
(including Liens permitted pursuant to Section 3.8) or permitted in respect of
any Mortgaged Property by the terms of the applicable Mortgage, (ii) the
Permitted Additional Debt Documents securing Permitted Additional Debt
Obligations permitted to be Incurred under Section 10.1(w)

174
NY\6379601.11

--------------------------------------------------------------------------------



(provided that such Liens do not extend to any assets that are not Collateral)
and (iii) the documentation governing any Credit Agreement Refinancing
Indebtedness (provided that such Liens do not extend to any assets that are not
Collateral); provided that, (A) in the case of Liens described in subclause
(iii) above securing Credit Agreement Refinancing Indebtedness that constitutes
First Lien Obligations, the applicable parties to such Credit Agreement
Refinancing Indebtedness (or a representative thereof on behalf of such holders)
shall have entered into with the Administrative Agent and/or the Collateral
Agent a Customary Intercreditor Agreement which agreement shall provide that the
Liens on the Collateral securing such Permitted Additional Debt Obligations or
Credit Agreement Refinancing Indebtedness shall have the same priority ranking
as the Liens on the Collateral securing the Obligations (but without regard to
control of remedies) and (B) in the case of Liens described in subclause (ii) or
(iii) above securing Permitted Additional Debt Obligations or Credit Agreement
Refinancing Indebtedness that do not constitute First Lien Obligations, the
applicable Permitted Additional Debt Secured Parties or parties to such Credit
Agreement Refinancing Indebtedness (or a representative thereof on behalf of
such holders) shall have entered into a Customary Intercreditor Agreement with
the Administrative Agent and/or the Collateral Agent which agreement shall
provide that the Liens on the Collateral securing such Permitted Additional Debt
Obligations or Credit Agreement Refinancing Indebtedness, as applicable, shall
rank junior in priority to the Liens on the Collateral securing the Obligations
and any other First Lien Obligations. Without any further consent of the
Lenders, the Administrative Agent and the Collateral Agent shall be authorized
to negotiate, execute and deliver on behalf of the Secured Parties any Customary
Intercreditor Agreement or any amendment (or amendment and restatement) to the
Security Documents or a Customary Intercreditor Agreement to the extent
necessary to effect the provisions contemplated by this Section 10.2(a);
(b)Permitted Liens;
(c)Liens securing Indebtedness permitted pursuant to Section 10.1(f); provided
that (i) such Liens attach concurrently with or within 270 days after the
acquisition, lease, repair, replacement, restoration, construction, expansion or
improvement (as applicable) of the property subject to such Liens or the making
of the applicable Capital Expenditures, (ii) other than the property financed by
such Indebtedness, such Liens do not at any time encumber any property, except
for replacements thereof and accessions and additions to such property and the
proceeds and the products thereof and customary security deposits and (iii) with
respect to Capitalized Leases, such Liens do not at any time extend to, or cover
any assets (except for accessions and additions to such assets, replacements and
products thereof and customary security deposits), other than the assets subject
to such Capitalized Leases; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender;
(d)Liens on property and assets existing on the Closing Date and listed on
Schedule 10.2; provided that (i) such Lien does not extend to any other property
or asset of the Borrower or any Restricted Subsidiary, other than (A) after
acquired property that is affixed or incorporated

175
NY\6379601.11

--------------------------------------------------------------------------------



into the property covered by such Lien or financed by Indebtedness permitted by
Section 10.1 and (B) the proceeds and products thereof and (ii) such Lien shall
secure only those obligations that such Liens secured on the Closing Date and
any Permitted Refinancing Indebtedness Incurred to Refinance such Indebtedness
permitted by Section 10.1;
(e)the modification, replacement, extension or renewal of any Lien permitted by
clauses (c), (d), (f), (g), (q), (u) or (v) of this Section 10.2 upon or in the
same assets theretofore subject to such Lien other than (i) after-acquired
property that is affixed or incorporated into the property covered by such Lien,
(ii) in the case of Liens permitted by clauses (f), (g), (u) or (v),
after-acquired property subject to a Lien securing Indebtedness permitted under
Section 10.1, the terms of which Indebtedness require or include a pledge of
after-acquired property (it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (iii) the proceeds and products thereof;
(f)Liens existing on the assets of any Person that becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 9.15), or existing on assets acquired, pursuant to a Permitted
Acquisition or any other similar Investment permitted under Section 10.5 to the
extent the Liens on such assets secure Indebtedness permitted by Section
10.1(k); provided that such Liens attach at all times only to the same assets
that such Liens attached to (other than (i) after-acquired property that is
affixed or incorporated into the property covered by such Lien, (ii)
after-acquired property subject to a Lien securing Indebtedness permitted under
Section 10.1(k), the terms of which Indebtedness require or include a pledge of
after-acquired property (it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (iii) the proceeds and products thereof),
and secure only, the same Indebtedness or obligations (or any Permitted
Refinancing Indebtedness Incurred to Refinance such Indebtedness permitted by
Section 10.1) that such Liens secured, immediately prior to such Permitted
Acquisition or such other Investment, as applicable;
(g)Liens securing Indebtedness Incurred pursuant to Section 10.1(l) in
connection with such Permitted Acquisition or other similar Investment permitted
by Section 10.5; provided that (x) if such Liens are on Collateral (other than
cash and Permitted Investments), the holders of the obligations secured thereby
(or a representative or trustee on their behalf) shall have entered into a
Customary Intercreditor Agreement providing that the Liens on the Collateral
securing such obligations shall rank junior to the Liens on the Collateral
securing the Obligations and (y) after giving Pro Forma Effect to the incurrence
of such Liens, the Borrower shall be in compliance with a Consolidated Secured
Debt to Consolidated EBITDA Ratio, calculated as of the last date of the Test
Period most recently ended on or prior to the incurrence of such Liens,
calculated on a Pro Forma Basis as if such incurrence (and any related
transaction) had occurred on the first day of such Test Period, that is no
greater than 3.25:1.00. Without any further consent of the Lenders, the
Administrative Agent and the Collateral Agent shall be authorized to negotiate,
execute and deliver on behalf of the Secured Parties any Customary Intercreditor

176
NY\6379601.11

--------------------------------------------------------------------------------



Agreement or any amendment (or amendment and restatement) to the Security
Documents or a Customary Intercreditor Agreement to the extent necessary to
effect the provisions contemplated by this Section 10.2(g);
(h)Liens arising out of the license, sublicense or cross-license of Intellectual
Property in the ordinary course of business which do not materially interfere
with the business of the Borrower or any of its Restricted Subsidiaries;
(i)Liens securing Indebtedness or other obligations of the Borrower or a
Restricted Subsidiary in favor of the Borrower or any Subsidiary Guarantor and
Liens securing Indebtedness or other obligations of any Restricted Subsidiary
that is not a Subsidiary Guarantor in favor of any Restricted Subsidiary that is
not a Subsidiary Guarantor;
(j)Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right to set off) and which are within the general parameters customary in
the banking industry;
(k)(m)    Liens (i) on cash advances in favor of the seller of any property to
be acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to sell, transfer, lease or otherwise Dispose of any property in a
transaction permitted under Section 10.4, in each case, solely to the extent
such Investment or sale, Disposition, transfer or lease, as the case may be,
would have been permitted on the date of the creation of such Lien;
(l)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;
(m)Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments permitted under Section 10.5;
(n)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the Incurrence of Indebtedness, (ii) relating to pooled deposit, automatic
clearing house or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations Incurred in the ordinary
course of business of the Borrower and the Restricted Subsidiaries or (iii)
relating to purchase orders and other agreements entered into with customers of
the Borrower or any Restricted Subsidiary in the ordinary course of business;
(o)Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

177
NY\6379601.11

--------------------------------------------------------------------------------



(p)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
(q)Liens in respect of Permitted Sale Leasebacks;
(r)the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(s)agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business;
(t)Liens on Capital Stock in joint ventures securing obligations of such joint
ventures;
(u)Liens with respect to property or assets of any Restricted Foreign Subsidiary
securing Indebtedness of a Restricted Foreign Subsidiary permitted under Section
10.1(z);
(v)Liens not otherwise permitted by this Section 10.2; provided that, at the
time of the incurrence thereof and after giving Pro Forma Effect thereto and the
use of proceeds thereof, the aggregate outstanding amount of Indebtedness and
other obligations secured thereby does not exceed the greater of (x) $50,000,000
and (y) 1.00% of Consolidated Total Assets (measured as of the date such Lien is
created, incurred, assumed or suffered to exist based upon the Section 9.1
Financials most recently delivered on or prior to such date of creation,
incurrence, assumption or existence); provided that, if such Liens are on
Collateral (other than cash and Permitted Investments), the holders of the
Indebtedness or other obligations secured thereby (or a representative or
trustee on their behalf) shall have entered into a Customary Intercreditor
Agreement providing that the Liens on the Collateral securing such Indebtedness
or other obligations shall rank junior to the Liens on the Collateral securing
the Obligations. Without any further consent of the Lenders, the Administrative
Agent and the Collateral Agent shall be authorized to negotiate, execute and
deliver on behalf of the Secured Parties any Customary Intercreditor Agreement
or any amendment (or amendment and restatement) to the Security Documents or a
Customary Intercreditor Agreement to the extent necessary to effect the
provisions contemplated by this Section 10.2(v);
(w)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts maintained in the ordinary course of business and, at the time of
incurrence thereof, not for speculative purposes; and
(x)Liens on cash and Permitted Investments used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder.

178
NY\6379601.11

--------------------------------------------------------------------------------



10.3    Limitation on Fundamental Changes. Except as expressly permitted by
Section 10.4 or 10.5, the Borrower will not and will not permit any of the
Restricted Subsidiaries to, consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
business units, assets or other properties, except that:
(a)    any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into the Borrower; provided that (i) the
Borrower shall be the continuing or surviving Person, (ii) no Default or Event
of Default has occurred and is continuing on the date of such merger,
amalgamation or consolidation or would result from the consummation of such
merger, amalgamation or consolidation and (iii) if such merger, amalgamation or
consolidation involves the Borrower and a Person that, prior to the consummation
of such merger, amalgamation or consolidation, is not a Restricted Subsidiary of
the Borrower (A) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate stating that such merger, amalgamation or consolidation
and any supplements to the Credit Documents preserve the enforceability of the
Guarantee and the perfection and priority of the Liens under the Security
Documents, (B) if reasonably requested by the Administrative Agent, the Borrower
shall be required to deliver to the Administrative Agent an opinion of counsel
to the effect that such merger, amalgamation or consolidation does not breach or
result in a default under this Agreement or any other Credit Document and (C)
such merger, amalgamation or consolidation shall comply with all the conditions
set forth in the definition of the term “Permitted Acquisition” or is otherwise
permitted under Section 10.5;
(b)    any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into any one or more Restricted Subsidiaries
of the Borrower or any Restricted Subsidiary may Dispose of all or substantially
all of its business units, assets and other properties; provided that, (i) in
the case of any merger, amalgamation or Disposition involving one or more
Restricted Subsidiaries, (A) a Restricted Subsidiary shall be the continuing or
surviving Person or the transferee of such assets or (B) the Borrower shall
cause the Person formed by or surviving any such merger, amalgamation or
consolidation or the transferee of such assets and properties (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation, consolidation or Disposition involving one or more
Subsidiary Guarantors, a Subsidiary Guarantor shall be the continuing or
surviving Person or the Person formed by or surviving any such merger,
amalgamation or consolidation or the transferee of such assets and properties
(if other than a Subsidiary Guarantor) shall execute a supplement to the
Guarantee, the Security Agreement, the applicable Pledge Agreement and any
applicable Mortgage, and a joinder to the Intercompany Note, each in form and
substance reasonably satisfactory to the Collateral Agent in order for the
surviving Person to become a Subsidiary Guarantor and pledgor, mortgagor and
grantor of Collateral for the benefit of the Secured Parties and to acknowledge
and agree to the terms of the Intercompany Note, (iii) no Default or Event of
Default has occurred and is continuing on the date of such merger, amalgamation,
consolidation or Disposition or would result from the consummation of such
merger, amalgamation,

179
NY\6379601.11

--------------------------------------------------------------------------------



consolidation or Disposition and (iv) if such merger, amalgamation,
consolidation or Disposition involves a Restricted Subsidiary and a Person that,
prior to the consummation of such merger, amalgamation, consolidation or
Disposition, is not a Restricted Subsidiary, (A) the Borrower shall have
delivered to the Administrative Agent a certificate of an Authorized Officer
stating that such merger, amalgamation, consolidation or Disposition and such
supplements to any Credit Document preserve the enforceability of the Guarantee
and the perfection and priority of the Liens under the Security Documents and
(B) such merger, amalgamation, consolidation or Disposition shall comply with
all the conditions set forth in the definition of the term “Permitted
Acquisition” or is otherwise permitted under Section 10.5;
(c)    any Restricted Subsidiary that is not a Subsidiary Guarantor may (i)
merge, amalgamate or consolidate with or into any other Restricted Subsidiary
and (ii) Dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower, a Guarantor or any other Restricted Subsidiary of
the Borrower;
(d)    any Subsidiary Guarantor may (i) merge, amalgamate or consolidate with or
into any other Subsidiary Guarantor, (ii) merge, amalgamate or consolidate with
or into any other Restricted Subsidiary that is not a Subsidiary Guarantor;
provided that, if such Subsidiary Guarantor is not the surviving entity, such
merger, amalgamation or consolidation shall be deemed to be an “Investment” and
subject to the limitations set forth in Section 10.5 and (iii) Dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
any other Subsidiary Guarantor;
(e)    any Restricted Subsidiary may liquidate or dissolve if (x) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (y) to the extent such Restricted Subsidiary is a Subsidiary Guarantor, any
assets or business not otherwise Disposed of or transferred in accordance with
Section 10.4 or 10.5, or, in the case of any such business, discontinued, shall
be transferred to, or otherwise owned or conducted by, the Borrower or another
Subsidiary Guarantor after giving effect to such liquidation or dissolution; and
(f)    the Borrower and the Restricted Subsidiaries may consummate a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 10.4 (other than 10.4(i)).
10.4    Limitation on Sale of Assets. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, directly or indirectly, (i) convey, sell,
lease, assign, transfer, license or otherwise dispose of any of its property,
business or assets (including receivables), whether now owned or hereafter
acquired (other than any such sale, transfer, assignment or other disposition
resulting from a Recovery Event), or (ii) sell to any Person any Capital Stock
owned by it of any of their respective Subsidiaries’ Capital Stock (each of the
foregoing, a “Disposition”) except that:
(a)    the Borrower and the Restricted Subsidiaries may sell, lease, assign,
transfer, license, abandon, allow the expiration or lapse of, or otherwise
Dispose of, the following in the

180
NY\6379601.11

--------------------------------------------------------------------------------



ordinary course of business: (i) obsolete, worn-out, used or surplus assets to
the extent such assets are no longer used, useful or necessary for the operation
of the Borrower’s and its Subsidiaries’ business or otherwise not of material
value (including allowing any registrations or any applications for registration
of immaterial Intellectual Property rights to lapse or be abandoned); (ii)
inventory, securities and goods held for sale or other immaterial assets and
(iii) cash and Permitted Investments;
(b)    the Borrower and the Restricted Subsidiaries may (i) enter into licenses,
sublicenses or cross-licenses of Intellectual Property in the ordinary course of
business that do not materially interfere with the business of the Borrower or
any of its Restricted Subsidiaries, or (ii) lease, sublease, license or
sublicense any real or personal property, other than any Intellectual Property,
in the ordinary course of business;
(c)    the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise Dispose of other assets (other than accounts receivable except in
connection with a Disposition of assets to which such accounts receivable
relate) for Fair Market Value; provided that (i) with respect to any Disposition
pursuant to this Section 10.4(c) for a purchase price in excess of $20,000,000,
the Borrower or a Restricted Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Permitted Investments; provided that, for
purposes of determining what constitutes cash under this clause (i), (A) any
liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing shall be deemed to be cash or Permitted
Investments, (B) any securities received by the Borrower or such Restricted
Subsidiary from such transferee that are converted by the Borrower or such
Restricted Subsidiary into cash or Permitted Investments (to the extent of the
cash or Permitted Investments received) within 180 days following the closing of
the applicable Disposition shall be deemed to be cash or Permitted Investments
and (C) any Designated Non-Cash Consideration received by the Borrower or such
Restricted Subsidiary in respect of the applicable Disposition having an
aggregate Fair Market Value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (C) that is outstanding at the
time such Designated Non-Cash Consideration is received, not in excess of the
greater of (x) $40,000,000 and (y) 1.00% of Consolidated Total Assets (measured
as of the date such assets are Disposed based upon the Section 9.1 Financials
most recently delivered on or prior to such date of Disposition) at the time of
the receipt of such Designated Non-Cash Consideration, with the Fair Market
Value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value, shall be
deemed to be cash or Permitted Investments, (ii) any non-cash proceeds received
in the form of Indebtedness or Capital Stock are pledged to the Collateral Agent
to the extent required under Section 9.11, (iii) before and after giving effect
to any such Disposition, no Event of Default shall have

181
NY\6379601.11

--------------------------------------------------------------------------------



occurred and be continuing (other than with respect to a Disposition made
pursuant to a legally binding commitment entered into at a time when no Event of
Default existed or would have resulted from such Disposition) and (iv) to the
extent applicable, the Net Cash Proceeds thereof are promptly offered to prepay
the Term Loans to the extent required by Section 5.2(a)(i);
(d)    the Borrower and the Restricted Subsidiaries may (i) sell or discount
without recourse accounts receivable arising in the ordinary course of business
in connection with the compromise or collection thereof and (ii) sell or
transfer accounts receivable so long as the Net Cash Proceeds of any sale or
transfer pursuant to this clause (ii) are offered to prepay the Term Loans
pursuant to Section 5.2(a)(i);
(e)    the Borrower and the Restricted Subsidiaries may Dispose of property or
assets to the Borrower or to a Restricted Subsidiary; provided that, if the
transferor of such property is a Subsidiary Guarantor or the Borrower (i) the
transferee thereof must either be the Borrower or a Subsidiary Guarantor or (ii)
to the extent such transaction constitutes an Investment, such transaction is
permitted under Section 10.5;
(f)    the Borrower and the Restricted Subsidiaries may Dispose of property
(including like-kind exchanges) to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
(g)    the Borrower and its Restricted Subsidiaries may enter into Sale
Leasebacks, so long as (i) after giving effect to any such transaction, no Event
of Default shall have occurred and be continuing, (ii) the Borrower shall be in
compliance, on a Pro Forma Basis after giving effect to such transaction, with
the Financial Performance Covenants (for the avoidance of doubt, without regard
to whether Commitments under the Revolving Credit Facility have been terminated
and/or Obligations thereunder are outstanding), as such ratios are recomputed as
of the last day of the Test Period most recently ended on or prior to the date
of consummation of such Sale Leaseback, and (iii) the Net Cash Proceeds thereof
to the Borrower and its Restricted Subsidiaries are promptly offered to prepay
the Term Loans to the extent required by Section 5.2(a)(i);
(h)    the Borrower and the Restricted Subsidiaries may sell, transfer and
otherwise Dispose of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(i)    the Borrower and the Restricted Subsidiaries may effect any transaction
expressly permitted by Section 10.3, 10.5 or 10.6 and may create, Incur, assume
and suffer to exist Liens permitted by Section 10.2;
(j)    the Borrower and the Restricted Subsidiaries may effect transfers of
property subject to Recovery Events upon receipt of the net cash proceeds of
such Recovery Event;

182
NY\6379601.11

--------------------------------------------------------------------------------



(k)    the Borrower and the Restricted Subsidiaries may effect any Dispositions
contemplated on the Closing Date and listed on Schedule 10.4;
(l)    the Borrower and the Restricted Subsidiaries may effect the unwinding of
any Hedging Agreement;
(m)    the Borrower and the Restricted Subsidiaries may effect the Disposition
of the Capital Stock in, Indebtedness of, or other securities issued by, an
Unrestricted Subsidiary;
(n)    the Borrower and the Restricted Subsidiaries may sell any shares owned by
them of any of their respective Subsidiaries’ Capital Stock to the Borrower or
any Subsidiary Guarantor; provided that no Non-TN Credit Party may sell any
Capital Stock of any of its Subsidiaries that is organized as a limited
liability company or a limited partnership to any TN Credit Party; and
(o)    the Borrower and the Restricted Subsidiaries may effect Dispositions of
any asset between or among the Borrower and/or its Restricted Subsidiaries as a
substantially concurrent interim Disposition in connection with a Disposition
otherwise permitted pursuant to clauses (a) through (n) above.
10.5    Limitation on Investments. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, make any advance, loan, extensions of
credit or capital contribution to, or purchase any stock, bonds, notes,
debentures or other securities of, or purchase any assets of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:
(a)    extensions of trade credit, asset purchases (including purchases of
inventory, Intellectual Property, supplies and materials), the lease or sublease
of any asset and the licensing or sublicensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other Persons, in each
case in the ordinary course of business;
(b)    Investments in assets constituting Permitted Investments at the time such
Investments are made;
(c)    loans and advances to officers, directors, employees, Contract Providers
and consultants of the Borrower or any of its Restricted Subsidiaries (i) to
finance the purchase of Capital Stock of the Borrower; provided that the amount
of such loans and advances used to acquire such Capital Stock shall be
contributed to the Borrower in cash as common equity, (ii) for reasonable and
customary business related travel expenses, entertainment expenses, moving
expenses and similar expenses, in each case incurred in the ordinary course of
business, and (iii) for additional purposes not contemplated by subclause (i) or
(ii) above; provided that after giving effect to the making of any such loan or
advance, the aggregate principal amount of all loans and advances outstanding at
any time under this Section 10.5(c)(iii) shall not exceed $15,000,000;
(d)    Investments (i) existing on the Closing Date and listed on Schedule 10.5,
(ii) existing on the Closing Date of the Borrower or any Restricted Subsidiary
in the Borrower or any

183
NY\6379601.11

--------------------------------------------------------------------------------



other Restricted Subsidiary and (iii) in the case of each of clauses (i) and
(ii), any modification, replacement, renewal, extension or reinvestment thereof,
so long as the aggregate amount of all Investments pursuant to this
Section 10.5(d) is not increased at any time above the amount of such
Investments existing on the Closing Date, except pursuant to the terms of such
Investment existing as of the Closing Date or as otherwise permitted by this
Section 10.5;
(e)    Investments in Hedging Agreements permitted by Section 10.1(i);
(f)    Investments received in connection with the bankruptcy or reorganization
of suppliers or customers and in settlement of delinquent obligations of, and
other disputes with, customers or suppliers arising in the ordinary course of
business or upon the foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;
(g)    Investments to the extent that the payment for such Investments is made
solely with the Capital Stock (other than Disqualified Capital Stock) of the
Borrower;
(h)    Investments constituting non-cash proceeds of sales, transfers and other
Dispositions of assets to the extent permitted by Sections 10.3 and 10.4;
(i)    Investments (i) in the Borrower or any Subsidiary Guarantor, (ii) by any
Restricted Subsidiary that is not a Subsidiary Guarantor in the Borrower or any
other Restricted Subsidiary, (iii) by the Borrower or any Subsidiary Guarantor
in any Operating Entity that is a Subsidiary of the Borrower and (iv) by the
Borrower or any Subsidiary Guarantor in any Restricted Subsidiary that is not a
Subsidiary Guarantor (A) in connection with reorganizations and related
activities related to tax planning; provided that, after giving effect to any
such reorganization and related activities, the value of the Collateral, taken
as a whole, is not materially impaired and (B) in addition to Investments made
pursuant to the foregoing clause (A), Investments (valued at the Fair Market
Value of such Investments at the time such Investment is made) in an aggregate
amount, measured at the time such Investment is made and after giving effect to
such Investment, that, when aggregated with Investments (valued at the Fair
Market Value of such Investments at the time such Investment is made) in any
Restricted Subsidiary that is not a Subsidiary Guarantor then outstanding
pursuant to Section 10.5(q), would not exceed the sum of (1) the greater of
$100,000,000 and 2.00% of Consolidated Total Assets (measured as of the date
such Investment is made based upon the Section 9.1 Financials most recently
delivered on or prior to such date), (2) the Available Equity Amount at such
time, (3) the Available Amount at such time and (4) to the extent not otherwise
included in the determination of the Available Equity Amount or the Available
Amount, an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash or Permitted
Investments by the Borrower or any Subsidiary Guarantor in respect of any such
Investment (which amount shall not exceed the amount of such Investment valued
at the Fair Market Value of such Investment at the time such Investment was
made) (it being understood that to the extent any Investment made pursuant to
this Section 10.5(i) was made by using the Available Equity

184
NY\6379601.11

--------------------------------------------------------------------------------



Amount, then the amounts referred to in this clause (iv)(B)(4) shall, to the
extent of the original usage of the Available Equity Amount, be deemed to
reconstitute such amounts;
(j)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(k)    [reserved];
(l)    Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices and loans;
(m)    advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants, Contract Providers or independent contractors, in each case in the
ordinary course of business;
(n)    Guarantees by the Borrower or any Restricted Subsidiary of leases or
subleases (other than Capitalized Leases) of the Borrower or any of its
Subsidiaries, in each case entered into in the ordinary course of business;
(o)    Investments made to acquire, purchase, repurchase, redeem or retire
Capital Stock of the Borrower owned by any employee stock ownership plan or key
employee stock ownership plan of the Borrower;
(p)    [reserved];
(q)    Investments constituting Permitted Acquisitions; provided that the
aggregate amount of Permitted Acquisition Consideration relating to all such
Permitted Acquisitions made or provided by the Borrower or any Subsidiary
Guarantor to acquire any Restricted Subsidiary that does not become a Subsidiary
Guarantor or an Operating Entity or merge, consolidate or amalgamate into the
Borrower, a Subsidiary Guarantor or an Operating Entity or any assets that shall
not, immediately after giving effect to such Permitted Acquisition, be owned by
the Borrower, a Subsidiary Guarantor or an Operating Entity shall not exceed an
aggregate amount, measured at the time such Investment is made and after giving
effect to such Investment, when aggregated with Investments (valued at the Fair
Market Value of such Investments at the time such Investment is made) in any
Restricted Subsidiary that is not a Subsidiary Guarantor then outstanding
pursuant to Section 10.5(i), equal to the sum of (i) the greater of
(x) $100,000,000 and (y) 2.00% of Consolidated Total Assets (measured as of the
date such Investment is made based upon the Section 9.1 Financials most recently
delivered on or prior to such date), (ii) the Available Equity Amount at such
time, (iii) the Available Amount at such time and (iv) to the extent not
otherwise included in the determination of the Available Amount or the Available
Equity Amount, an amount equal to any repayments, interest, returns, profits,
distributions,

185
NY\6379601.11

--------------------------------------------------------------------------------



income and similar amounts actually received in cash or Permitted Investments by
the Borrower or any Subsidiary Guarantor in respect of any such Investment
(which amount shall not exceed the amount of such Investment valued at the Fair
Market Value of such Investment at the time such Investment was made) (it being
understood that to the extent any Investment made pursuant to this
Section 10.5(q) was made by using the Available Equity Amount, then the amounts
referred to in this clause (iv) shall, to the extent of the original usage of
the Available Equity Amount, be deemed to reconstitute such amounts);
(r)    any additional Investments (including Investments in Minority
Investments, Investments in Unrestricted Subsidiaries, Investments in joint
ventures or similar entities that do not constitute Restricted Subsidiaries,
Investments constituting Permitted Acquisitions and Investments in Restricted
Subsidiaries that are not, and do not become, Subsidiary Guarantors), as valued
at the Fair Market Value of such Investment at the time each such Investment is
made; provided that the aggregate amount of such Investment (as so valued) shall
not cause the aggregate amount of all such Investments made pursuant to this
Section 10.5(r) measured (as so valued) at the time such Investment is made, to
exceed, after giving effect to such Investment, the sum of (i) the greater of
(x) $100,000,000 and (y) 2.00% of Consolidated Total Assets (measured as of the
date such Investment is made based upon the Section 9.1 Financials most recently
delivered on or prior to such date), (ii) the Available Equity Amount at such
time and (iii) the Available Amount at such time and (iv) to the extent not
otherwise included in the determination of the Available Amount or the Available
Equity Amount, an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash or Permitted
Investments by the Borrower or any Subsidiary Guarantor in respect of any such
Investment (which amount shall not exceed the amount of such Investment valued
at the Fair Market Value of such Investment at the time such Investment was
made) (it being understood that to the extent any Investment made pursuant to
this Section 10.5(r) was made by using the Available Equity Amount, then the
amounts referred to in this clause (r) shall, to the extent of the original
usage of the Available Equity Amount, be deemed to reconstitute such amounts);
provided, further, that intercompany current liabilities (including with respect
to self-insurance arrangements) incurred in the ordinary course of business and
consistent with past practices, in connection with the cash management
operations of the Borrower and the Restricted Subsidiaries shall not be included
in calculating the limitation in this Section 10.5(r) at any time;
(s)    Investments arising as a result of Permitted Sale Leasebacks;
(t)    Investments held by any Person acquired by the Borrower or a Restricted
Subsidiary after the Closing Date pursuant to a Permitted Acquisition or of any
Person merged into the Borrower or merged, amalgamated or consolidated with a
Restricted Subsidiary in accordance with Section 10.3 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, consolidation or amalgamation and were
in existence on the date of such acquisition, merger, consolidation or
amalgamation;

186
NY\6379601.11

--------------------------------------------------------------------------------



(u)    Investments in Unrestricted Subsidiaries for the purpose of consummating
transactions permitted under Section 10.4(g);
(v)    Investments consisting of Indebtedness, fundamental changes,
Dispositions, Dividends and debt payments permitted under Sections 10.1 (other
than Section 10.1(bb), 10.3 (but only any lettered paragraphs thereof), 10.4
(other than 10.4(e) or 10.4(i) (as such Section 10.4(i) relates to Section
10.5)), 10.6 (but only any lettered paragraphs thereof, other than 10.6(c)(i)),
and 10.7;
(w)    the forgiveness or conversion to Qualified Capital Stock of any
Indebtedness owed by the Borrower or any Restricted Subsidiary and permitted by
Section 10.1;
(x)    Restricted Subsidiaries of the Borrower may be established or created if
the Borrower and such Restricted Subsidiary comply with the requirements of
Section 9.14, if applicable; provided that, in each case, to the extent such new
Restricted Subsidiary is created solely for the purpose of consummating a
transaction pursuant to an acquisition permitted by this Section 10.5, and such
new Restricted Subsidiary at no time holds any assets or liabilities other than
any merger consideration contributed to it contemporaneously with the closing of
such transactions, such new Restricted Subsidiary shall not be required to take
the actions set forth in Section 9.14 until the respective acquisition is
consummated (at which time the surviving entity of the respective transaction
shall be required to so comply in accordance with the provisions thereof);
(y)    [reserved];
(z)    Investments by Credit Parties in any Restricted Subsidiary that is not a
Credit Party so long as such Investment is part of a series of simultaneous
Investments by the Borrower and the Restricted Subsidiaries in other Restricted
Subsidiaries that result in all of the proceeds of such intercompany Investment
being invested in one or more Credit Parties;
(aa)    Investments in the Existing Insurance Subsidiary if, at the time of the
making of such Investments, the Board of Directors of the Borrower designates
the Existing Insurance Subsidiary as an Unrestricted Subsidiary to the extent
that the assets of the Existing Insurance Subsidiary at the time of such
designation as an Unrestricted Subsidiary do not exceed the greater of (x)
$20,000,000 and (y) 0.50% of Consolidated Total Assets;
(bb)    Investments consisting of advances or loans to healthcare providers in
the ordinary course of business;
(cc)    any Investment made by an Insurance Subsidiary that is a legal
investment for an insurance company under the laws of the jurisdiction in which
such Insurance Subsidiary is formed and made in the ordinary course of business
or consistent with past practice and rated in one of the four highest rating
categories by either S&P or Moody’s (or, if at any time neither

187
NY\6379601.11

--------------------------------------------------------------------------------



S&P nor Moody’s shall be rating such obligations, then from another nationally
recognized rating service);
(dd)    Investments in Hospital Joint Ventures to the extent such Investments,
when taken together with all other Investments made pursuant to this clause (dd)
and outstanding on the date such Investment was made (measured on the date such
Investments are made and without giving effect to subsequent changes in value)
in an amount not to exceed at any one time outstanding 1.0x Consolidated EBITDA
of the Borrower and its Restricted Subsidiaries based upon the Section 9.1
Financials most recently delivered on or prior to such date; and
(ee)    with respect to the Rabbi Trust, Investments permitted under the Rabbi
Trust and consistent with past practice.
10.6    Limitation on Dividends. The Borrower will not pay any dividends (other
than dividends payable solely in the Qualified Capital Stock of the Borrower) or
return any capital to its equity holders or make any other distribution, payment
or delivery of property or cash to its equity holders as such, or redeem,
retire, purchase or otherwise acquire, directly or indirectly, for
consideration, any shares of any class of its Capital Stock now or hereafter
outstanding (or any options or warrants or stock appreciation or similar rights
issued with respect to any of its Capital Stock), or set aside any funds for any
of the foregoing purposes, or permit the Borrower or any of the Restricted
Subsidiaries to purchase or otherwise acquire for consideration (other than in
connection with an Investment permitted by Section 10.5) any shares of any class
of the Capital Stock of the Borrower, now or hereafter outstanding (or any
options or warrants or stock appreciation or similar rights issued with respect
to any of the Capital Stock of the Borrower) (all of the foregoing “Dividends”);
provided that:
(a)(i) the Borrower may redeem in whole or in part any of its Capital Stock for
another class of Capital Stock or rights to acquire its Capital Stock or with
proceeds from substantially concurrent equity contributions or issuances of new
shares of its Capital Stock; provided that any terms and provisions material to
the interests of the Lenders, when taken as a whole, contained in such other
class of Capital Stock are at least as advantageous to the Lenders as those
contained in the Capital Stock redeemed thereby and (ii) the Borrower, and any
Restricted Subsidiary may pay Dividends payable solely in the Capital Stock
(other than Disqualified Capital Stock not otherwise permitted by Section 10.1)
of such Person;
(b)so long as no Event of Default has occurred and is continuing or would result
therefrom, the Borrower may redeem, acquire, retire or repurchase shares of its
Capital Stock (or any options or warrants or stock appreciation or similar
rights issued with respect to any of such Capital Stock) held by current or
former officers, managers, consultants, directors and employees (or their
respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) of the Borrower and the Restricted
Subsidiaries, upon the death, disability, retirement or termination of
employment of any such Person or otherwise in accordance with any stock option
or stock appreciation or similar rights plan, any management, director and/or

188
NY\6379601.11

--------------------------------------------------------------------------------



employee stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement; provided that, except with respect to non-discretionary repurchases,
acquisitions, retirements or redemptions pursuant to the terms of any stock
option or stock appreciation rights plan, any management, director and/or
employee stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreement or equity holders’
agreement, the aggregate amount of all cash paid in respect of all such shares
of Capital Stock (or any options or warrants or stock appreciation or similar
rights issued with respect to any of such Capital Stock) so redeemed, acquired,
retired or repurchased in any calendar year does not exceed the sum of (i)
$20,000,000 plus (ii) all Net Cash Proceeds obtained by the Borrower during such
calendar year from the sale of such Capital Stock to other present or former
officers, consultants, employees and directors in connection with any plan or
agreement referred to above in this Section 10.6(b) plus (iii) all net cash
proceeds obtained from any key-man life insurance policies received by the
Borrower during such calendar year; notwithstanding the foregoing, 100% of the
unused amount of payments in respect of this Section 10.6(b) (before giving
effect to any carry forward) may be carried forward to succeeding fiscal years
and utilized to make payments pursuant to this Section 10.6(b);
(c)(i) to the extent constituting Dividends, the Borrower and any Restricted
Subsidiary may make Investments permitted by Section 10.5; and (ii) each
Restricted Subsidiary may make Dividends to the Borrower and to Restricted
Subsidiaries (and, in the case of a Dividend by a non-wholly owned Restricted
Subsidiary, to the Borrower and any Restricted Subsidiary and to each other
owner of Capital Stock of such Restricted Subsidiary based on their relative
ownership interests);
(d)to the extent constituting Dividends, the Borrower and any Restricted
Subsidiary may enter into and consummate transactions expressly permitted by any
provision of Section 10.3;
(e)the Borrower may redeem, acquire, retire or repurchase Capital Stock of the
Borrower upon exercise of stock options or warrants to the extent such Capital
Stock represents all or a portion of the exercise price of such options or
warrants;
(f)in addition to the foregoing Dividends (i) so long as (x) no Event of Default
shall have occurred and be continuing or would result therefrom and (y) the
Borrower would be in compliance, on a Pro Forma Basis, with a Consolidated Total
Debt to Consolidated EBITDA Ratio, calculated as of the last day of the Test
Period most recently ended on or prior to the date of payment of such Dividend,
of no greater than 5.50:1.00, the Borrower may make additional Dividends in an
aggregate amount not to exceed an amount equal to the Available Amount at the
time such Dividend is paid, (ii) the Borrower may make additional Dividends in
an aggregate amount not to exceed an amount equal to the Available Equity Amount
at the time such Dividend is paid and (iii) the Borrower may make additional
Dividends in an aggregate amount not to

189
NY\6379601.11

--------------------------------------------------------------------------------



exceed $50,000,000 so long as no Event of Default shall have occurred and be
continuing or would result therefrom;
(g)the Borrower may, on or prior to July 1, 2017, make payments in respect of
the Existing Mandatory Convertible Preferred in accordance with the terms
thereof as in effect on the Closing Date;
(h)the Borrower may (i) pay cash in lieu of fractional shares in connection with
any Dividend, split or combination thereof or any Permitted Acquisition (or
similar Investment) and (ii) honor any conversion request by a holder of
convertible Indebtedness and make cash payments in lieu of fractional shares in
connection with any such conversion and may make payments on convertible
Indebtedness in accordance with its terms;
(i)the Borrower may pay Dividends in an amount equal to withholding or similar
taxes payable or expected to be payable by any present or former employee,
director, manager or consultant (or its Affiliates, or any of their respective
estates or immediate family members) and any repurchases, redemptions,
acquisitions or retirements of Capital Stock in consideration of such payments
including deemed repurchases in connection with the exercise of stock options;
provided in each case that payments made under this Section 10.6(i) shall not
exceed $10,000,000 in the aggregate;
(j)the Borrower may make payments described in Sections 10.11(c), (h), (i), (j)
and (q)(subject to the conditions set out therein);
(k)[reserved];
(l)[reserved];
(m)the payment of Dividends and distributions within sixty (60) days after the
date of declaration thereof, if at the date of declaration of such payment, such
payment would have complied with the other provisions of this Section 10.6;
(n)[reserved];
(o)[reserved];
(p)[reserved]; and
(q)payments made to holders of options or other equity interests of the Borrower
in connection with, or as a result of, any distribution being made to
shareholders or other equity holders of the Borrower (to the extent such
distribution is otherwise permitted hereunder), which payments are being made to
compensate such holders as though they were shareholders or other equityholders
at the time of, and entitled to share in, such distribution (it being understood
that no such payment may be made to such holder pursuant to this clause to the
extent such payment

190
NY\6379601.11

--------------------------------------------------------------------------------



would not have been permitted to be made to such holder if it were a shareholder
pursuant to any other paragraph of this Section 10.6).
10.7    Limitations on Debt Payments and Amendments.
(a)    The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, prepay, repurchase, redeem or otherwise defease any
Indebtedness incurred pursuant to Section 10.1(b) or any Junior Debt prior to
its stated maturity (it being understood that payments of regularly scheduled
interest shall be permitted); provided, however, the Borrower or any Restricted
Subsidiary may prepay, repurchase, redeem or defease any such Indebtedness (i)
with the proceeds of any Permitted Refinancing Indebtedness in respect of such
Indebtedness and (ii) (A) so long as (x) no Default or Event of Default has
occurred and is continuing or would result therefrom and (y) the Borrower would
be in compliance, on a Pro Forma Basis, with a Consolidated Total Debt to
Consolidated EBITDA Ratio, calculated as of the last day of the Test Period most
recently ended on or prior to the date of any such payment, of no greater than
5.50:1.00 after giving effect thereto, with an aggregate amount not to exceed
the Available Amount at the time of such prepayment, redemption, repurchase or
defeasance, (B) in an aggregate amount not to exceed the Available Equity Amount
at the time of such prepayment, redemption, repurchase or defeasance and (C) in
an aggregate amount not to exceed $40,000,000 and (iii) with any Retained
Refused Proceeds in accordance with Section 5.2(c)(ii)(D).
(b)    Notwithstanding the foregoing and for the avoidance of doubt, nothing in
this Section 10.7 shall prohibit (i) the repayment or prepayment of intercompany
subordinated Indebtedness owed among the Borrower and/or the Restricted
Subsidiaries, in either case unless an Event of Default has occurred and is
continuing and the Borrower has received a notice from the Collateral Agent
instructing it not to make or permit the Borrower and/or the Restricted
Subsidiaries to make any such repayment or prepayment or (ii) substantially
concurrent transfers of credit positions in connection with intercompany debt
restructurings so long as such Indebtedness is permitted by Section 10.1 after
giving effect to such transfer.
(c)    The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, waive, amend or modify its Organizational Documents, the
Existing Notes Indenture, the Senior Notes Indenture, any Subordinated
Indebtedness Documentation or any documentation in respect of any other material
Indebtedness of the Borrower or any of its Restricted Subsidiaries (or, in each
case, any documentation governing any Permitted Refinancing Indebtedness in
respect thereof) to the extent that any such waiver, amendment or modification,
taken as a whole, would be materially adverse to the Lenders.

191
NY\6379601.11

--------------------------------------------------------------------------------



10.8    Negative Pledge Clauses/Limitations on Certain Restrictions. The
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
enter into or permit to exist any Contractual Obligation (other than this
Agreement, any other Credit Document, any Permitted Additional Debt Documents
related to any secured Permitted Additional Debt, any document governing any
secured Credit Agreement Refinancing Indebtedness, the Existing Notes Indenture
or the Senior Notes Indenture or any documentation governing any Permitted
Refinancing Indebtedness Incurred to Refinance any such Indebtedness) that (a)
limits the ability of the Borrower or any Restricted Subsidiary to (a) create,
incur, assume or suffer to exist Liens on property of such Person for the
benefit of the Secured Parties with respect to the Obligations or under the
Credit Documents, (b) pay dividends or make any other distribution on any
Restricted Subsidiary’s Capital Stock or other equity interests owned by the
Borrower or any other Restricted Subsidiary, (c) pay any Indebtedness owed to
the Borrower or any Restricted Subsidiary, (d) make loans or advances to the
Borrower or any Restricted Subsidiary, (d) transfer any of its property to the
Borrower or any Restricted Subsidiary, or (e) guarantee the Obligations as
required by this Agreement and the other Credit Documents; provided that the
foregoing shall not apply to Contractual Obligations that:
(i)(x) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 10.8) are listed on Schedule 10.8 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness or other obligations, are set forth in any agreement
evidencing any Permitted Refinancing Indebtedness Incurred to Refinance such
Indebtedness or obligation so long as such Permitted Refinancing Indebtedness
does not expand the scope of such Contractual Obligation,
(ii)are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower,
(iii)represent Indebtedness of a Restricted Subsidiary of the Borrower that is
not a Guarantor to the extent such Indebtedness is permitted by Section 10.1,
(iv)arise pursuant to agreements entered into with respect to any sale,
transfer, lease or other Disposition permitted by Section 10.4 and applicable
solely to assets under such sale, transfer, lease or other Disposition,
(v)are customary provisions in Organizational Documents and other similar
agreements applicable to Operating Entities, Hospital Joint Ventures and other
joint ventures permitted by Section 10.5 and applicable solely to such joint
venture and entered into in the ordinary course of business,
(vi)are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 10.1(f), but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness,

192
NY\6379601.11

--------------------------------------------------------------------------------



(vii)are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto,
(viii)[reserved],
(ix)are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary,
(x)are customary provisions restricting assignment of any agreement entered into
in the ordinary course of business,
(xi)are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,
(xii)are imposed by Applicable Law, and
(xiii)are customary net worth provisions contained in real property leases
entered into by Subsidiaries of the Borrower, so long as the Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of the Borrower and its Subsidiaries to meet
their ongoing obligation.
10.9    Inactive Subsidiaries. No Inactive Subsidiary will conduct, transact or
otherwise engage in any business or operations other than (i) the ownership
and/or acquisition of the Capital Stock (other than Disqualified Capital Stock)
of the Subsidiaries owned by such Inactive Subsidiary on the Closing Date, (ii)
the maintenance of its legal existence, including the ability to incur fees,
costs and expenses relating to such maintenance, (iii) incurring fees, costs and
expenses relating to overhead and general operating and paying taxes, and (iv)
activities incidental to the businesses or activities described in clauses (i)
to (iii) of this Section 10.9.
10.10    Financial Performance Covenants.
(a)Consolidated Total Debt to Consolidated EBITDA Ratio. Solely with respect to
the Revolving Credit Facility, beginning with the Test Period ending December
31, 2014, the Borrower will not permit the Consolidated Total Debt to
Consolidated EBITDA Ratio as of the last day of any Test Period ended on each
date set forth below to be greater than the ratio set forth below opposite such
date:
Test Period Ended
Ratio
December 31, 2014
6.75:1.00
March 31, 2015
6.25:1.00
June 30, 2015
6.25:1.00
September 30, 2015
6.25:1.00
December 31, 2015
6.25:1.00
March 31, 2016
5.50:1.00
June 30, 2016
5.50:1.00
September 30, 2016
5.50:1.00
December 31, 2016
5.50:1.00
March 31, 2017
5.00:1.00
June 30, 2017
5.00:1.00
September 30, 2017
5.00:1.00
December 31, 2017
5.00:1.00
March 31, 2018
4.50:1.00
June 30, 2018
4.50:1.00
September 30, 2018
4.50:1.00
December 31, 2018
4.50:1.00
March 31, 2019
4.50:1.00
June 30, 2019
4.50:1.00
September 30, 2019
4.50:1.00
December 31, 2019 and thereafter
4.50:1.00




193
NY\6379601.11

--------------------------------------------------------------------------------



(b)Consolidated EBITDA to Consolidated Interest Expense Ratio. Solely with
respect to the Revolving Credit Facility, beginning with the Test Period ending
December 31, 2014, the Borrower will not permit the Consolidated EBITDA to
Consolidated Interest Expense Ratio as of the last day of any Test Period ended
on each date set forth below to be less than the ratio set forth below opposite
such date:
Test Period Ended
Ratio
December 31, 2014
2.50:1.00
March 31, 2015
3.00:1.00
June 30, 2015
3.00:1.00
September 30, 2015
3.00:1.00
December 31, 2015
3.00:1.00
March 31, 2016
3.25:1.00
June 30, 2016
3.25:1.00
September 30, 2016
3.25:1.00
December 31, 2016
3.25:1.00
March 31, 2017
3.50:1.00
June 30, 2017
3.50:1.00
September 30, 2017
3.50:1.00
December 31, 2017
3.50:1.00
March 31, 2018
4.00:1.00
June 30, 2018
4.00:1.00
September 30, 2018
4.00:1.00
December 31, 2018
4.00:1.00
March 31, 2019
4.00:1.00
June 30, 2019
4.00:1.00
September 30, 2019
4.00:1.00
December 31, 2019 and thereafter
4.00:1.00

10.11    Transactions with Affiliates. The Borrower shall not, and shall not
permit any of the Restricted Subsidiaries to, enter into any transaction with or
for the benefit of any Affiliate of the Borrower except:
(a)    such transactions that are made on terms substantially as favorable to
the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person that is not an Affiliate,
(b)    if such transaction is among only Credit Parties and Restricted
Subsidiaries, including any Person that becomes a Restricted Subsidiary as a
result of such transaction to the extent such transaction is not otherwise
prohibited hereunder,
(c)    the payment of Transaction Expenses and the consummation of the
Transactions,

194
NY\6379601.11

--------------------------------------------------------------------------------



(d)    the issuance of Capital Stock of the Borrower to the management of the
Borrower or any of its Subsidiaries pursuant to arrangements described in clause
(m) below,
(e)    [reserved],
(f)    equity issuances, repurchases, retirements, redemptions or other
acquisitions or retirements of Capital Stock by the Borrower permitted under
Section 10.6,
(g)    loans, guarantees and other transactions by the Borrower and the
Restricted Subsidiaries to the extent permitted under Section 10,
(h)    employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Borrower and the Restricted Subsidiaries
and their respective directors, officers, employees (including management and
employee benefit plans or agreements, subscription agreements or similar
agreements pertaining to the repurchase of Capital Stock pursuant to put/call
rights or similar rights with current or former employees, officers or directors
and stock option or incentive plans and other compensation arrangements) in the
ordinary course of business or as otherwise approved by the Board of Directors
of the Borrower,
(i)    the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of, the Borrower and the Restricted Subsidiaries in the ordinary
course of business to the extent attributable to the ownership or operation of
the Borrower and the Restricted Subsidiaries,
(j)    transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 10.11 or any amendment thereto to the extent such
an amendment is not adverse, taken as a whole, to the Lenders in any material
respect,
(k)    Dividends permitted under Section 10.6,
(l)    [reserved],
(m)    any issuance of Capital Stock, or other payments, awards or grants in
cash, securities, Capital Stock or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans approved by the
Board of Directors of the Borrower,
(n)    [reserved],
(o)    transactions with wholly owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with prudent business practice followed by
companies in the industry of the Borrower and its Subsidiaries, and

195
NY\6379601.11

--------------------------------------------------------------------------------



(p)    transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with prudent business practice followed by companies in the
industry of the Borrower and its Subsidiaries.
10.12    Nature of Business. The Borrower shall not, and shall not permit any of
the Restricted Subsidiaries to, engage in any business other than the business
conducted by the Borrower and its Restricted Subsidiaries as of the Closing Date
and business activities reasonably related or ancillary thereto or that are
reasonable extensions thereof.
10.13    Accounting Changes/Fiscal Year. The Borrower shall not, and shall not
permit any of the Restricted Subsidiaries to, (a) change the ending date of its
fiscal year or (b) make or permit any material change in its accounting policies
or reporting practices, except as may be required by GAAP.
SECTION 11.    Events of Default/Application of Proceeds.
11.1    Events of Default. Upon the occurrence of any of the following specified
events (each an “Event of Default”):
(a)    Payments. The Borrower shall (i) default in the payment when due of any
principal of the Loans or (ii) default, and such default shall continue for
three or more Business Days, in the payment when due of any interest on the
Loans or any fees or of any other amounts owing hereunder or under any other
Credit Document (other than any amount referred to in clause 11.1(a)); or
(b)    Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate, statement, report or other document delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect (or if such representation, warranty or statement is already qualified
by materiality, in any respect) on the date as of which made or deemed made; or
(c)    Covenants. Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in
Section 9.1(e)(i), Section 9.5 (with respect to the existence of the Borrower
only), Section 9.12 or Section 10; provided that any Event of Default under
Section 10.10 (a “Financial Performance Covenant Event of Default”) shall not
constitute an Event of Default with respect to any Loans or Commitments
hereunder, other than the Revolving Credit Loans and the Revolving Credit
Commitments, until the date on which the Revolving Credit Loans (if any) have
been accelerated, and the Revolving Credit Commitments have been terminated, in
each case, by the Required Revolving Credit

196
NY\6379601.11

--------------------------------------------------------------------------------



Lenders, or (ii) default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in Section 11.1(a), Section
11.1(b) and clause (i) of this Section 11.1(c)) contained in this Agreement or
any other Credit Document and such default shall continue unremedied for a
period of at least 30 days after the earlier to occur of (x) receipt of written
notice by the Borrower from the Administrative Agent or the Required Lenders or
(y) the date on which an Authorized Officer of the Borrower becomes aware of
such default; or
(d)    Default Under Other Agreements. (i) The Borrower or any of the Restricted
Subsidiaries shall (x) fail to make any required payment with respect to any
Indebtedness (other than any Indebtedness described in Section 11.1(a)) in
excess of $60,000,000, beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created or (y) fail to
observe or perform any agreement or condition relating to any such Indebtedness
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist (other than, (x) with
respect to Indebtedness consisting of any Hedging Agreements, termination events
or equivalent events pursuant to the terms of such Hedging Agreements and (y)
secured Indebtedness that becomes due solely as a result of the sale, transfer
or other Disposition (including as a result of Recovery Event) of the property
or assets securing such Indebtedness), the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due prior to its stated maturity or
required to be prepaid, defeased or redeemed; provided that such failure remains
unremedied or has not been waived by the holders of such Indebtedness or (ii)
without limiting the provisions of clause (a) above, any such Indebtedness shall
be declared to be due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment or as a mandatory prepayment or
redemption prior to the stated maturity thereof; provided that this clause (ii)
shall not apply to (A) Indebtedness outstanding under any Hedging Agreements
that becomes due pursuant to a termination event or equivalent event under the
terms of such Hedging Agreements and (B) secured Indebtedness that becomes due
as a result of a Disposition or a Recovery Event with respect to the property or
assets securing such Indebtedness; or
(e)    Bankruptcy, Etc. The Borrower or any Restricted Subsidiary (other than
any Immaterial Subsidiary) shall commence a voluntary case, proceeding or action
concerning itself under the Bankruptcy Code; or an involuntary case, proceeding
or action is commenced against the Borrower or any Restricted Subsidiary (other
than any Immaterial Subsidiary) Bankruptcy Code and the petition is not
dismissed within 60 days after commencement of the case, proceeding or action
or, in connection with any such voluntary proceeding or action, the Borrower or
any Restricted Subsidiary (other than any Immaterial Subsidiary) commences any
other proceeding or action under any other Debtor Relief Law of any jurisdiction
whether now or hereafter in effect relating to the Borrower or any Restricted
Subsidiary (other than any Immaterial Subsidiary); or a custodian (as defined in
the Bankruptcy Code), receiver, receiver manager, trustee or similar person is
appointed for, or takes charge of, all or substantially all of

197
NY\6379601.11

--------------------------------------------------------------------------------



the property of the Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary); or there is commenced against the Borrower or any
Restricted Subsidiary (other than any Immaterial Subsidiary) under any other
Debtor Relief Law any such proceeding or action that remains undismissed for a
period of 60 days; or any order of relief or other order approving any such case
or proceeding or action is entered; or the Borrower or any Restricted Subsidiary
(other than any Immaterial Subsidiary) suffers any appointment of any custodian,
receiver, receiver manager, trustee or the like for it or any substantial part
of its property to continue undischarged or unstayed for a period of 60 days; or
the Borrower or any Restricted Subsidiary (other than any Immaterial Subsidiary)
makes a general assignment for the benefit of creditors; or the Borrower or any
Restricted Subsidiary (other than any Unrestricted Guarantor or Immaterial
Subsidiary) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due; or
(f)    ERISA. (a) An ERISA Event occurs which has resulted or could reasonably
be expected to result in the imposition of a lien, the granting of a security
interest, or liability that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect, or (b) the Borrower, any of
the Restricted Subsidiaries or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its Withdrawal Liability; or
(g)    Guarantee. The Guarantee or any material provision thereof shall cease to
be in full force or effect or any Guarantor thereunder or any Credit Party shall
deny or disaffirm in writing any Guarantor’s obligations under the Guarantee; or
(h)    Security Document. Any Security Document or any material provision
thereof shall cease to be in full force or effect (other than pursuant to the
terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent, the Collateral Agent or any Lender), or any grantor,
pledgor or mortgagor thereunder or any Credit Party shall deny or disaffirm in
writing any grantor’s, pledgor’s or mortgagor’s obligations under such Security
Document; or
(i)    Judgments. One or more judgments or decrees shall be entered against the
Borrower or any of the Restricted Subsidiaries for the payment of money in an
aggregate amount in excess of $60,000,000 for all such judgments and decrees for
the Borrower and the Restricted Subsidiaries (to the extent not paid or fully
covered by insurance provided by a carrier not disputing coverage) and any such
judgments or decrees shall not have been satisfied, vacated, discharged, stayed
or bonded pending appeal within 60 days from the entry thereof; or
(j)    Change of Control. A Change of Control shall occur;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take either
or both of the following actions: (i) terminate the Commitments, and thereupon
the Commitments shall terminate immediately and (ii) declare the principal of
and any accrued interest and fees in respect of all Loans and all Obligations
owing

198
NY\6379601.11

--------------------------------------------------------------------------------



hereunder and under the other Credit Documents to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower without
prejudice to the rights of the Administrative Agent or any Lender to enforce its
claims against the Borrower, except as otherwise specifically provided for in
this Agreement (provided that if an Event of Default specified in Section
11.1(e) with respect to the Borrower shall occur, no written notice by the
Administrative Agent shall be required and the Commitments shall automatically
terminate and all amounts in respect of all Loans and all Obligations shall be
automatically become forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower).
Notwithstanding the foregoing, during any period during which solely a Financial
Performance Covenant Event of Default has occurred and is continuing, the
Administrative Agent may with the consent of, and shall at the request of, the
Required Revolving Credit Lenders take any of the foregoing actions described in
the immediately preceding paragraph solely as they relate to the Revolving
Credit Lenders (versus the Lenders), the Revolving Credit Commitments (versus
the Commitments), the Revolving Credit Loans and the Swingline Loans (versus the
Loans), and the Letters of Credit.
11.2    Application of Proceeds. After the exercise of any rights or remedies
provided for in Section 11.1 (or after the Loans and all Obligations have
automatically become immediately due and payable as set forth in the proviso of
the penultimate unnumbered paragraph of Section 11.1), any amounts received by
the Administrative Agent or the Collateral Agent on account of the Obligations
shall be applied as follows:
(i)FIRST, to the payment of all reasonable and documented out-of-pocket costs
and expenses incurred by the Administrative Agent or the Collateral Agent in
connection with any sale, collection or realization of the Collateral or
otherwise in connection with this Agreement, the other Credit Documents or any
of the Obligations, including all court costs and the reasonable and documented
fees and expenses of its agents and legal counsel, the repayment of all advances
made by the Administrative Agent or the Collateral Agent under any Security
Document or any other Credit Document on behalf of any Credit Party and any
other reasonable and documented out-of-pocket costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Credit Document;
(ii)SECOND, to the Secured Parties, an amount equal to the sum of (x) all
Obligations constituting accrued and unpaid interest and fees owing to them and
(y) all Cash Management and Hedging Obligations constituting unpaid fees,
premiums, and scheduled periodic payments then due and owing to them, in each
case, on the date of any such distribution, and, if such moneys shall be
insufficient to pay such amounts in full, then ratably (without priority of any
one over any other) to such Secured Parties in proportion to the unpaid amounts
thereof;

199
NY\6379601.11

--------------------------------------------------------------------------------



(iii)THIRD, to the Secured Parties, an amount equal to all Obligations (other
than those described in clause SECOND above) owing to them on the date of any
such distribution, and, if such moneys shall be insufficient to pay such amounts
in full, then ratably (without priority of any one over any other) to such
Secured Parties in proportion to the unpaid amounts thereof; and
(iv)FOURTH, any surplus then remaining shall be paid to the Borrower or to
whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.
Notwithstanding the foregoing, after the payments pursuant to clause FIRST
above, if a Customary Intercreditor Agreement (including a Pari Passu
Intercreditor Agreement) has been entered into among the holders of Obligations
that provides for the application of proceeds received by the Administrative
Agent or the Collateral Agent in respect of any sale of, collection from or
other realization upon all or any part of the Collateral, then such proceeds
shall be applied pursuant to the terms of such Customary Intercreditor Agreement
(including a Pari Passu Intercreditor Agreement) and in making the determination
and allocations required in any Customary Intercreditor Agreement the Collateral
Agent may conclusively rely upon information supplied by the applicable
authorized representatives thereunder as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to such Obligations and
neither the Administrative Agent nor the Collateral Agent shall have any
liability to any of the Secured Parties for actions taken in reliance on such
information.
SECTION 12.    The Administrative Agent and the Collateral Agent.
12.1    Appointment. Each Lender hereby irrevocably designates and appoints Citi
as Administrative Agent as the agent of such Lender under this Agreement and the
other Credit Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Credit Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Administrative Agent. Each Joint Lead Arranger, in
its capacity as such, shall not have any liability, obligations, duties or
responsibilities under this Agreement but shall be entitled to all benefits of
this Section 12. The Syndication Agent and Documentation Agents, in their
respective capacities as such, shall not have any liability, obligations, duties
or responsibilities under this Agreement but

200
NY\6379601.11

--------------------------------------------------------------------------------



shall be entitled to all benefits of this Section 12. Each Lender hereby
appoints Citi (together with any successor Collateral Agent pursuant to
Section 12.11) as the Collateral Agent hereunder and authorizes the Collateral
Agent to (i) take such action on its behalf and to exercise all rights, powers
and remedies and perform the duties as are expressly delegated to the Collateral
Agent under such Credit Documents and (iii) exercise such powers as are
reasonably incidental thereto. For purposes of the exculpatory,
liability-limiting and other similar provisions of this Section 12, references
to the “Administrative Agent” shall be deemed to include the Collateral Agent in
its capacity as such.
12.2    Limited Duties. Under the Credit Documents, the Administrative Agent (i)
is acting solely on behalf of the Lenders (except to the limited extent provided
in Section 2.5(e)), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent,” the terms
“agent,” “administrative agent” and “collateral agent” and similar terms in any
Credit Document to refer to the Administrative Agent, which terms are used for
title purposes only, (ii) is not assuming any obligation under any Credit
Document other than as expressly set forth therein or any role as agent,
fiduciary or trustee of or for any Lender or any other Secured Party and (iii)
shall have no implied functions, responsibilities, duties, obligations or other
liabilities under any Credit Document, and each Lender hereby waives and agrees
not to assert any claim against the Administrative Agent based on the roles,
duties and legal relationships expressly disclaimed in clauses (i) through (iii)
above.
12.3    Binding Effect. Each Lender agrees that (i) any action taken by the
Administrative Agent or the Required Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) or the Required Revolving Credit Lenders in
accordance with the provisions of the Credit Documents, (ii) any action taken by
the Administrative Agent in reliance upon the instructions of Required Lenders
(or, where so required, such greater proportion) or the Required Revolving
Credit Lenders and (iii) the exercise by the Administrative Agent or the
Required Lenders (or, where so required, such greater proportion) or the
Required Revolving Credit Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Secured Parties.
12.4    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Credit Documents by or through agents
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
12.5    Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Credit Document,
including, for the avoidance of doubt, any action taken by it in good faith in
connection with the entry into, or any amendment of, any Customary Intercreditor
Agreement contemplated by the terms hereof (except for its or such Person’s own
gross negligence or willful misconduct) or (b) responsible in any manner to any
of the Lenders for any recitals, statements,

201
NY\6379601.11

--------------------------------------------------------------------------------



representations or warranties made by the Borrower, any Guarantor, any other
Credit Party or any officer thereof contained in this Agreement or any other
Credit Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Credit Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Credit Document or for any failure of the Borrower,
any Guarantor or any other Credit Party to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other
Credit Document, or to inspect the properties, books or records of the Borrower.
12.6    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex,
electronic mail message or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Credit Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Credit
Documents in accordance with a request of the Required Lenders (and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans, except to the extent that a
greater proportion of Lenders is required pursuant to Section 13.1).
12.7    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a written notice, the
Administrative Agent shall give notice thereof to the Lenders and the Collateral
Agent. The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders (except to the extent that this Agreement requires that

202
NY\6379601.11

--------------------------------------------------------------------------------



such action be taken only with the approval of the Required Lenders or each of
the Lenders, as applicable).
12.8    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Borrower,
any Guarantor or any other Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower, any
Guarantor and any other Credit Party and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Credit Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower, any Guarantor and any other Credit Party.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower, any Guarantor or any other Credit Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.
12.9    Indemnification. The Lenders agree to indemnify the Administrative Agent
in its capacity as such (to the extent required to be reimbursed by the Borrower
and not so reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective portions of the Total
Credit Exposure in effect on the date on which indemnification is sought (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with their respective portions of the Total Credit Exposure in effect
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (including
at any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Credit Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages,

203
NY\6379601.11

--------------------------------------------------------------------------------



penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined in a final non-appealable judgment of a court of competent
jurisdiction. The agreements in this Section 12.9 shall survive the payment of
the Loans and all other amounts payable hereunder.
12.10    Citi in Its Individual Capacity. Citi and its Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with the
Borrower, any Guarantor and any other Credit Party as though Citi were not the
Administrative Agent hereunder and under the other Credit Documents. With
respect to the Loans made by it, Citi shall have the same rights and powers
under this Agreement and the other Credit Documents as any Lender and may
exercise the same as though it were not the Administrative Agent, and the terms
“Lender” and “Lenders” shall include Citi in its individual capacity.
12.11    Successor Agent. The Administrative Agent and/or the Collateral Agent
may resign as Administrative Agent and/or Collateral Agent, as the case may be,
upon 20 days’ prior written notice to the Lenders, the Letter of Credit Issuer,
the other Agents and the Borrower. If the Administrative Agent and/or Collateral
Agent becomes a Defaulting Lender, then such Administrative Agent or Collateral
Agent, as the case may be, may be removed as the Administrative Agent or
Collateral Agent, as the case may be, at the reasonable request of the Borrower
and the Required Lenders. If the Administrative Agent and/or Collateral Agent
shall resign or be removed as Administrative Agent and/or the Collateral Agent
under this Agreement and the other Credit Documents, then (a) the Required
Lenders shall appoint from among the Lenders a successor for the Lenders within
20 days, or (b) in the case of a resignation, the Administrative Agent and/or
Collateral Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent and/or the Collateral Agent, as applicable, selected from
among the Lenders. In either case, the successor shall be approved by the
Borrower (which approval shall not be unreasonably withheld and shall not be
required if an Event of Default shall have occurred and be continuing),
whereupon such successor shall succeed to the rights, powers and duties of the
Administrative Agent and/or the Collateral Agent, and the term “Administrative
Agent,” and/or “Collateral Agent” shall mean such successor effective upon such
appointment and approval, and the former Administrative Agent’s and/or
Collateral Agent’s rights, powers and duties as Administrative Agent and/or
Collateral Agent shall be terminated without any other or further act or deed on
the part of such former Administrative Agent and/or Collateral Agent or any of
the parties to this Agreement or any Lenders or other holders of the Loans. If
no successor has accepted appointment as the Administrative Agent and/or the
Collateral Agent by the date which is twenty (20) days following the retiring
Administrative Agent’s and/or Collateral Agent’s notice of resignation, as the
case may be, (x) the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor as provided for above and (y) the retiring
Collateral Agent’s resignation shall nevertheless thereupon become effective at
such time as a successor Collateral Agent shall have been appointed, and such
successor Collateral Agent shall have accepted such appointment, in accordance
with the terms of this Section 12.11 and upon the execution and filing or
recording

204
NY\6379601.11

--------------------------------------------------------------------------------



of such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may reasonably request, in
order to continue the perfection of the Liens granted or purported to be granted
by the Security Documents. After any retiring or removed Administrative Agent’s
and/or the Collateral Agent’s resignation or removal as Administrative Agent
and/or Collateral Agent, the provisions of this Section 12 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent and/or Collateral Agent under this Agreement and the other
Credit Documents.
Any resignation by Citi as Administrative Agent pursuant to this Section shall
also constitute its resignation or replacement as Letter of Credit Issuer and
Swingline Lender. If Citi resigns as a Letter of Credit Issuer, it shall retain
all the rights, powers, privileges and duties of the Letter of Credit Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation or replacement as Letter of Credit Issuer and all Letter
of Credit Obligations with respect thereto, including the right to require the
Lenders to make Revolving Credit Loans or fund risk participations in Unpaid
Drawings pursuant to Sections 3.3 and 3.4. If Citi resigns as Swingline Lender,
it shall retain all the rights of the Swingline Lender provided for hereunder
with respect to Swingline Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Revolving Credit Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.1(d)(ii). Upon the appointment by the Borrower of a
successor Letter of Credit Issuer or Swingline Lender hereunder (which successor
shall in all cases be a Lender other than a Defaulting Lender), (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Letter of Credit Issuer or Swingline
Lender, as applicable, (b) the retiring Letter of Credit Issuer and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents, and (c) the successor Letter of
Credit Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Citi to effectively assume the obligations of Citi
with respect to such Letters of Credit.
12.12    Withholding Tax. To the extent the Administrative Agent reasonably
believes that it is required by any Applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. Without limiting or expanding the obligations of the Credit
Parties under Section 5.4, if the Internal Revenue Service or any authority of
the United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses. The agreements in

205
NY\6379601.11

--------------------------------------------------------------------------------



this Section 12.12 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder. The Administrative
Agent shall be entitled to set off any amounts owing to it under Section 12.12
against any amounts otherwise payable to the applicable Lender.
12.13    Duties as Collateral Agent and as Paying Agent. Without limiting the
generality of Section 12.1 above, the Collateral Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders, each Hedge Bank
and each Cash Management Bank), and is hereby authorized, to (i) act as the
disbursing and collecting agent for the Secured Parties with respect to all
payments and collections arising in connection with the Credit Documents
(including in any proceeding described in Section 11.1(e) or any other
bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Credit Document to any Secured Party is hereby
authorized to make such payment to the Collateral Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 11.1(e) or any other bankruptcy, insolvency or similar proceeding
(but not to vote, consent or otherwise act on behalf of such Secured Party),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Credit
Documents, (vi) except as may be otherwise specified in any Credit Document,
exercise all remedies given to the Collateral Agent and the other Secured
Parties with respect to the Collateral, whether under the Credit Documents,
applicable requirements of law or otherwise and (vii) execute any amendment,
consent or waiver under the Security Documents on behalf of the Secured Parties,
to the extent consented to in accordance with Section 13.1 and the terms
thereof; provided, however, that the Collateral Agent hereby appoints,
authorizes and directs each Lender to act as collateral sub-agent for the
Collateral Agent and the other Secured Parties for purposes of the perfection of
all Liens with respect to the Collateral, including any deposit account
maintained by a Credit Party with, and cash and Permitted Investments held by
such Secured Party and may further authorize and direct the Secured Parties to
take further actions as collateral sub-agents for purposes of enforcing such
Liens or otherwise to transfer the Collateral subject thereto to the Collateral
Agent, and each Secured Party hereby agrees to take such further actions to the
extent, and only to the extent, so authorized and directed.
12.14    Authorization to Release Liens and Guarantees. The Administrative Agent
and the Collateral Agent are hereby irrevocably authorized by each of the
Lenders to effect any release or subordination of Liens or the Guarantees
contemplated by Section 13.17 without further action or consent by the Lenders.
12.15    Intercreditor Agreements. The Collateral Agent is hereby authorized to
enter into any Customary Intercreditor Agreement to the extent contemplated by
the terms hereof, and the parties hereto acknowledge that such Customary
Intercreditor Agreement is binding upon them. Each Lender (a) hereby agrees that
it will be bound by and will take no actions contrary to the

206
NY\6379601.11

--------------------------------------------------------------------------------



provisions of the Customary Intercreditor Agreement and (b) hereby authorizes
and instructs the Collateral Agent to enter into the Customary Intercreditor
Agreement and to subject the Liens on the Collateral securing the Obligations to
the provisions thereof. In addition, each Lender hereby authorizes the
Collateral Agent to enter into (i) any amendments to any Customary Intercreditor
Agreement, and (ii) any other intercreditor arrangements, in the case of clauses
(i), and (ii) to the extent required to give effect to the establishment of
intercreditor rights and privileges as contemplated and required by Section 10.2
of this Agreement.
12.16    Secured Cash Management Agreements and Secured Hedge Agreements. By
accepting the benefits of the Guarantee and the Collateral, each Hedge Bank and
Cash Management Bank shall be deemed to have appointed the Collateral Agent as
its agent and agreed to be bound by the Credit Documents as a Secured Party,
subject to the limitations set forth in this Section 12.16. Except as otherwise
expressly set forth herein or in any Guarantee or any Security Document, no Cash
Management Bank or Hedge Bank that obtains the benefits of any Guarantee or any
Collateral by virtue of the provisions hereof or of any Guarantee or any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Credit Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly

207
NY\6379601.11

--------------------------------------------------------------------------------



provided in the Credit Documents. Notwithstanding any other provision of this
Section 12 to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedging Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.
SECTION 13.    Miscellaneous.
13.1    Amendments and Waivers. Except as expressly set forth in this Agreement,
neither this Agreement nor any other Credit Document (other than the Fee
Letter), nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 13.1. The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent and/or the Collateral Agent shall, from time to time, (a)
enter into with the relevant Credit Party or Credit Parties written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit Documents
or changing in any manner the rights of the Lenders or the Credit Parties
hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Lenders, the Administrative Agent and/or the Collateral Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Credit Documents or any Default or Event of Default and
its consequences; provided, however, that no such waiver, amendment, supplement
or modification shall directly:
(i)reduce or forgive the principal of any Loan (it being understood that a
waiver of any condition precedent or waiver of any Default, Event of Default or
mandatory prepayment shall not constitute a reduction or forgiveness of
principal) or extend any scheduled amortization payments or the final scheduled
maturity date of any Loan (other than as a result of waiving the conditions
precedent set forth in Sections 6 and 7 or other than as a result of a waiver or
amendment of any Default, Event of Default or mandatory prepayment of Term Loans
(which shall not constitute an extension, forgiveness or postponement of any
maturity date)), (provided that any Lender, upon the request of the Borrower,
may extend the maturity date of any Term Loans owing to it in accordance with
the provisions set forth in Section 2.15 without the consent of any other
Lender, including the Required Lenders) or reduce the stated interest rate
applicable to its Loans (it being understood that any change (x) to the
definition of “Consolidated Secured Debt to Consolidated EBITDA Ratio” or (y) in
the component definitions thereof shall not constitute a reduction in the rate
and provided that only the consent of the Required Lenders shall be necessary to
waive any obligation of the Borrower to pay interest at the “default rate” or
amend Section 2.8(c) or to waive any requirement of Section 2.14(c), or reduce
or forgive any portion, or extend the date for the

208
NY\6379601.11

--------------------------------------------------------------------------------



payment, of any interest or fee payable hereunder (other than as a result of
waiving the applicability of any post-default increase in interest rates and
other than as a result of a waiver or amendment of any Default, Event of Default
or mandatory prepayment of Term Loans (which shall not constitute an extension,
forgiveness or postponement of any date for payment of principal, interest or
fees)) or extend the final expiration date of any Lender’s Commitment (provided
that any Lender, upon the request of the Borrower, may extend the final
expiration date of its Commitments in accordance with the provisions set forth
in Section 2.15 without the consent of any other Lender, including the Required
Lenders) or extend the final expiration date of any Letter of Credit beyond the
date specified in Section 3.1(a) or increase the aggregate amount of any
Commitment (other than with respect to any Incremental Facility to which such
Lender has agreed) of any Lender (other than as a result of waiving the
conditions precedent set forth in Sections 6 and 7 or other than as a result of
a waiver or amendment of any Default, Event of Default or mandatory prepayment
of Term Loans (which shall not constitute an extension or increase of any
commitment)) or decrease or forgive any Repayment Amount, or extend any
scheduled Initial Term Loan Repayment Date or any date scheduled for the
repayment of any installment of Incremental Term Loans, in each case without the
written consent of each Lender directly affected thereby, or
(ii)amend, modify or waive any provision of Section 5.2(c) or Section 11.2
without the written consent of each Lender directly affected thereby; or
(iii)amend or modify the definition of the term “Required Revolving Credit
Lenders” without the written consent of all Revolving Credit Lenders, or
(iv)amend, modify or waive any provision of this Section 13.1 or Section 13.8(a)
or amend or modify the definition of the term “Required Lenders” or consent to
the assignment or transfer by the Borrower of its rights and obligations under
any Credit Document to which it is a party (except as permitted pursuant to
Section 10.3), in each case without the written consent of each Lender, or
(v)amend, modify or waive any provision of Section 12 without the written
consent of the then-current Administrative Agent and/or the Collateral Agent, as
applicable, or
(vi)amend, modify or waive any provision of Section 2.16 (to the extent
applicable to it) or Section 3 without the written consent of the Letter of
Credit Issuer, or
(vii)amend, modify or waive any provisions hereof relating to Swingline Loans
without the written consent of the Swingline Lender, or
(viii)change any Commitment to a Commitment of a different Class without the
prior written consent of each Lender directly and adversely affected thereby, or
(ix)release all or substantially all of the Guarantors under the Guarantee
(except as expressly permitted by the Guarantee), or release all or
substantially all of the Collateral under

209
NY\6379601.11

--------------------------------------------------------------------------------



the Security Documents (except as expressly permitted by the Security
Documents), in each case without the prior written consent of each Lender, or
(x)amend Section 2.9 so as to permit Interest Period intervals greater than six
months if not agreed to by all applicable Lenders, in each case without the
written consent of each applicable Lender; or
(xi)waive the conditions precedent set forth in Section 7 without the consent of
the Required Revolving Credit Lenders;
provided, further, that (A) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into by the Borrower and the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time and (B) any provision of this Agreement
or any other Credit Document may be amended by an agreement in writing entered
into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency (including, without limitation, amendments,
supplements or waivers to any of the Security Documents, guarantees,
intercreditor agreements or related documents executed by any Credit Party or
any other Subsidiary in connection with this Agreement if such amendment,
supplement or waiver is delivered in order to cause such Security Documents,
guarantees, intercreditor agreements or related documents to be consistent with
this Agreement and the other Credit Documents) so long as, in each case, the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment;
provided that the consent of the Lenders or the Required Lenders, as the case
may be, shall not be required to make any such changes necessary to be made in
connection with any borrowing of Incremental Term Loans to effect the provisions
of Section 2.14, the provision of any Incremental Revolving Credit Commitment
Increase or otherwise to effect the provisions of Section 2.14, 2.15 or 10.2(a)
and (C) the Borrower and the Administrative Agent may, without the input or
consent of the other Lenders, (i) effect changes to Exhibit N as may be
necessary or appropriate in the opinion of the Collateral Agent, (ii) effect
changes to this Agreement that are necessary and appropriate to provide for the
mechanics contemplated by the offering process set forth in Section 13.6(g)(B)
herein.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Term
Loans and the Revolving Credit Loans and the accrued interest and fees in
respect

210
NY\6379601.11

--------------------------------------------------------------------------------



thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such new Class.
Notwithstanding the foregoing, only the consent of the Required Revolving Credit
Lenders shall be required to (and only the Required Revolving Credit Lenders
shall have the ability to) waive, amend, supplement or modify the covenants set
forth in Section 10.10 (including any defined terms as they relate thereto).
Notwithstanding the foregoing, the Administrative Agent and the Collateral Agent
may, without the consent of any Lender, enter into any amendment to the Security
Documents or a Customary Intercreditor Agreement contemplated by Section
10.2(a), 10.2(g), 10.2(v) or 10.2(y).
To the extent notice has been provided to the Administrative Agent pursuant to
the definition of Credit Agreement Refinancing Indebtedness, Permitted
Additional Debt or Permitted Refinancing Indebtedness or pursuant to Sections
2.14(c) or 10.1(l)(i)(F) with respect to the inclusion of any Previously Absent
Financial Maintenance Covenant, this Agreement shall be automatically and
without further action on the part of any Person hereunder and notwithstanding
anything to the contrary in this Section 13.1 deemed modified to include such
Previously Absent Financial Maintenance Covenant on the date of the Incurrence
of the applicable Indebtedness to the extent required by the terms of such
definition or section.
13.2    Notices; Electronic Communications. Notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
fax, as follows:
(a)    if to the Borrower or any other Credit Party, to it at:
c/o AmSurg Corp.
20 Burton Hills Boulevard, Suite 500
Nashville, Tennessee 37215
(615) 665-1283 (telephone)
(615) 234-1426 (fax)
Attention: Claire M. Gulmi
(b)    if to the Administrative Agent, to:
Citibank, N.A.
1615 Brett Road, Ops III
New Castle, DE 19720
302-894-6010 (Phone)
646-274-5080 (Fax)
Global.Loans.Support@Citi.com
(c)    if to a Lender or Letter of Credit Issuer, to it at its address (or fax
number) set forth on Schedule 13.2 (or otherwise provided in writing to the
Administrative Agent) or in the

211
NY\6379601.11

--------------------------------------------------------------------------------



Assignment and Acceptance, Incremental Agreement or documents relating to any
Refinancing pursuant to which such Lender shall have become a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 13.2 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 13.2.
As agreed to among the Borrower, the Administrative Agent and the applicable
Lenders from time to time, notices and other communications may also be
delivered by e-mail to the email address of a representative of the applicable
Person provided from time to time by such Person.
The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Credit Documents or to the Lenders under
Section 9, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Notice of Borrowing or a notice
pursuant to Section 2.6, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor, (iii)
provides notice of any Default or Event of Default under this Agreement or any
other Credit Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format reasonably acceptable to the Administrative Agent to an electronic mail
address as directed by the Administrative Agent. In addition, the Borrower
agrees, and agrees to cause its Subsidiaries, to continue to provide the
Communications to the Administrative Agent or the Lenders, as the case may be,
in the manner specified in the Credit Documents but only to the extent requested
by the Administrative Agent.
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or any of their respective securities) (each, a “Public
Lender”). The Borrower hereby agrees that (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or any of its
securities for purposes of United States federal and state securities laws
(provided,

212
NY\6379601.11

--------------------------------------------------------------------------------



however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 13.16); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Investor”; and (z) the Administrative Agent shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not marked as
“Public Investor.” Notwithstanding the foregoing, the following Borrower
Materials shall be marked “PUBLIC” unless the Borrower notifies the
Administrative Agent promptly that any such document contains material
non-public information: (1) the Credit Documents and (2) notification of changes
in the terms of the Credit Facilities.
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and Applicable Law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or any of their respective securities for purposes of United States
Federal or state securities laws.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER OR ANY OTHER PERSON
FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each

213
NY\6379601.11

--------------------------------------------------------------------------------



Lender agrees that receipt of notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Credit Documents. Each Lender agrees to notify the Administrative Agent
in writing (including by electronic communication) from time to time of such
Lender’s e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.
Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.
The Administrative Agent and the Lenders shall be entitled to rely and act upon
any notices purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
13.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
13.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
13.5    Payment of Expenses; Indemnification.
(a)    The Borrower agrees (i) to pay or reimburse each of the Agents and the
Joint Lead Arrangers for all their reasonable and documented and invoiced
out-of-pocket costs and expenses

214
NY\6379601.11

--------------------------------------------------------------------------------



(without duplication) associated with the syndication of the Credit Facilities
and incurred in connection with the development, preparation, execution and
delivery of, and any amendment, supplement, modification to, waiver and/or
enforcement this Agreement and the other Credit Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees, disbursements and other charges of Latham & Watkins LLP and
one counsel in each relevant local jurisdiction retained with the consent of the
Borrower, (ii) to pay or reimburse the Collateral Agent and the Administrative
Agent for all their reasonable and documented and invoiced out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Credit Documents and any such other
documents, including the reasonable fees, disbursements and other charges of one
firm or counsel to the Administrative Agent and the Collateral Agent and, to the
extent required, one firm of local counsel in each relevant local jurisdiction
or otherwise retained with the Borrower’s consent (such consent not to be
unreasonably withheld, conditioned or delayed (which may include a single
special counsel acting in multiple jurisdictions), and (iii) to pay, indemnify
and hold harmless each Lender, the Administrative Agent, the Collateral Agent,
each Letter of Credit Issuer and their respective Related Parties (without
duplication) (the “Indemnified Parties”) from and against any and all losses,
claims, damages, liabilities or penalties of any kind or nature whatsoever (and
the reasonable and documented or invoiced out-of-pocket fees, expenses,
disbursements and other charges of one firm of counsel for all Indemnified
Parties, taken as a whole (and, in the case of an actual or perceived conflict
of interest where the Indemnified Party affected by such conflict notifies the
Borrower of any existence of such conflict and in connection with the
investigating or defending any of the foregoing (including the reasonable fees)
has retained its own counsel, of another firm of counsel for such affected
Indemnified Party), and to the extent required, one firm of local counsel in
each relevant jurisdiction (which may include a single special counsel acting in
multiple jurisdictions)) of any such Indemnified Party arising out of or
relating to any action, claim, litigation, investigation or other proceeding
(including any inquiry or investigation of the foregoing) (regardless of whether
such Indemnified Party is a party thereto or whether such action, claim,
litigation or proceeding was brought by the Borrower, its equity holders,
affiliates or creditors or any other third person), arising out of, or with
respect to the Transactions or to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Credit Documents and
any such other documents or the use of the proceeds of the Loans or Letters of
Credit, including any of the foregoing relating to the violation of,
noncompliance with or liability under, any Environmental Law or any actual or
alleged presence of or Release of Hazardous Materials applicable to or otherwise
relating to the Borrower, any of its Subsidiaries or any of the Real Property
(all the foregoing in this clause (iii), collectively, the “indemnified
liabilities”); provided that the Borrower shall have no obligation hereunder to
any Indemnified Party with respect to indemnified liabilities to the extent
arising from (i) the gross negligence or willful misconduct of such Indemnified
Party as determined in a final and non-appealable judgment of a court of
competent jurisdiction, (ii) a material breach in bad faith of the obligations
of such Indemnified Party under the terms of this Agreement or another Credit

215
NY\6379601.11

--------------------------------------------------------------------------------



Document by such Indemnified Party as determined in a final and non-appealable
judgment of a court of competent jurisdiction, or (iii) any proceeding between
and among Indemnified Parties (other than proceedings involving claims against
any Agent, any Letter of Credit Issuer, the Swingline Lender or any Joint Lead
Arranger in its respective capacity as such) that does not involve an act or
omission by the Borrower or its Restricted Subsidiaries; provided that the
Administrative Agent, the Collateral Agent, the Letter of Credit Issuers, the
Swingline Lender, to the extent acting in their capacity as such, shall remain
indemnified in respect of such proceeding, to the extent that none of the
exceptions set forth in clause (i), (ii) or (iii) of the immediately preceding
proviso applies to such person at such time. All amounts payable under this
Section 13.5(a) shall be paid within 10 Business Days after receipt by the
Borrower of an invoice relating thereto setting forth such expense in reasonable
detail. The agreements in this Section 13.5 shall survive repayment of the Loans
and all other amounts payable hereunder.
(b)    No Credit Party or Indemnified Party shall have any liability for any
punitive, indirect or consequential damages resulting from this Agreement or any
other Credit Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date); provided that the
foregoing shall not limit the Borrower’s indemnification obligations to the
Indemnified Parties pursuant to Section 13.5(a) in respect of damages incurred
or paid by an Indemnified Party to a third party. No Indemnified Party shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby, except to the extent that such damages have resulted from the
willful misconduct, bad faith or gross negligence of any Indemnified Party or
any of its Related Parties as determined by a final and non-appealable judgment
of a court of competent jurisdiction.
13.6    Successors and Assigns; Participations and Assignments.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Letter of Credit Issuer that issues any Letter of Credit),
Participants (to the extent provided in Section 13.6(d)) and, to the extent
expressly contemplated hereby, the Indemnified Parties) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

216
NY\6379601.11

--------------------------------------------------------------------------------



(b)    (i) Subject to the conditions set forth in paragraph 13.6(b)(ii), any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
(x) for an assignment of any Term Loan to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of Revolving Credit Commitments or Revolving
Credit Loans to a Revolving Credit Lender, an Affiliate of a Revolving Credit
Lender or an Approved Fund (unless increased costs would result therefrom), (y)
any assignment made in connection with the primary syndication of the
Commitments and Loans by the Joint Lead Arrangers or (z) if an Event of Default
has occurred and is continuing; provided, further, that the Borrower shall be
deemed to have consented to any such assignment of a Term Loan unless it shall
object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof; provided, further, that it
shall be understood that, without limitation, the Borrower shall have the right
to withhold its consent to any assignment if, in order for such assignment to
comply with Applicable Law, the Borrower would be required to obtain the consent
of, or make any filing or registration with, any Governmental Authority, and
(B)    the Administrative Agent and, in the case of Revolving Credit Commitments
or Revolving Credit Loans, the Swingline Lender and each Letter of Credit
Issuer; provided that no consent of the Administrative Agent shall be required
for an assignment of any Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund or to any Purchasing Borrower Party.
Notwithstanding the foregoing or anything to the contrary set forth herein, any
assignment of any Loans to a Purchasing Borrower Party shall also be subject to
the requirements of Section 13.6(g).
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of (i) an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or (ii) an assignment of the entire remaining amount
of the assigning Lender’s Commitments or Loans, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than, in the case of
Revolving Credit Commitments or Revolving Credit Loans, $5,000,000 or, in the
case of Initial Term Loan Commitments, Incremental Term Loan Commitments or Term
Loans, $1,000,000, unless each of the Borrower and the Administrative Agent
otherwise consents; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing; and provided,
further, that contemporaneous assignments to a single assignee made by
affiliated Lenders or related Approved Funds or by a single assignor to related
Approved Funds shall be aggregated for purposes of meeting the minimum
assignment amount requirements stated above;

217
NY\6379601.11

--------------------------------------------------------------------------------



(B)    subject to the terms of Section 13.7(c), the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance together with a processing fee
of $3,500 (it being understood that such recordation fee shall not apply to any
assignment by any of the Joint Lead Arrangers or any of their respective
Affiliates hereunder in connection with the primary syndication of the Initial
Term Loan Facility); provided that (x) in the case of contemporaneous
assignments by any Lender to one or more Approved Funds, only a single
processing and recordation fee shall be payable for such assignment and (y) the
Administrative Agent may, in its sole discretion, elect to waive or reduce such
processing and recordation fee in the case of any assignment, including
assignments effected pursuant to the provisions of Section 13.7; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax form required by Section 5.4 and an administrative
questionnaire in a form approved by the Administrative Agent in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Credit
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and Applicable Laws, including Federal and state
securities laws.
(E)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this clause (E)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate tranches of Loans (if any) on a non-pro rata basis.
Notwithstanding the foregoing or anything to the contrary set forth herein (i)
any assignment of any Loans or Commitments to a Purchasing Borrower Party shall
also be subject to the requirements set forth in Section 13.6(g) and (ii) no
natural person may be an Eligible Assignee with respect to any Loans or
Commitments.
For the purpose of this Section 13.6(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is primarily
engaged or advises funds or other investment vehicles that are engaged in
making, purchasing, holding or investing in commercial loans, bonds and similar
extensions of credit or securities in the ordinary course of business and that
is administered, advised or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to Section
13.6(b)(vi), from and after the effective date specified in each Assignment and
Acceptance, the assignee

218
NY\6379601.11

--------------------------------------------------------------------------------



thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits and subject to the requirements of Sections 2.10,
2.11, 5.4 and 13.5); provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any other party hereto against
such Defaulting Lender arising from such Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 13.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 13.6(d).
(iv)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (A) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Initial Term Loan Commitment, Incremental Term Loan Commitment and Revolving
Credit Commitment, and the outstanding balances of its Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Acceptance, (B) except as set forth in
(A) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Credit Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Credit Document or any other
instrument or document furnished pursuant hereto; (C) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (D) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 8.9 or delivered pursuant to Section 9.1 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (E) such assignee will
independently and without reliance upon the Administrative Agent, the Collateral
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (F) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Credit Documents as are delegated to the
Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and (G)
such assignee agrees

219
NY\6379601.11

--------------------------------------------------------------------------------



that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.
(v)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans (and interest thereon) and any payment made by the Letter of
Credit Issuer under any Letter of Credit owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). Further, the Register shall
contain the name and address of the Administrative Agent and the lending office
through which each such Person acts under this Agreement. The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent, the Collateral Agent, the Letter of Credit Issuer and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register, as in effect at the close
of business on the preceding Business Day, shall be available for inspection by
(x) the Borrower, the Letter of Credit Issuer and the Collateral Agent and
(y) any Lender (solely with respect to its own outstanding Loans and
Commitments), at any reasonable time and from time to time upon reasonable prior
notice.
(vi)    Upon its receipt of and, if required, consent to, a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed administrative questionnaire and any tax form required by
Section 5.4 (unless the assignee shall already be a Lender hereunder) and any
written consent to such assignment required by Section 13.6(b)(i), the
Administrative Agent shall promptly accept such Assignment and Acceptance and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless and until it has been recorded
in the Register as provided in this paragraph.
(c)    Notwithstanding any provision to the contrary, any Lender may assign to
one or more wholly owned special purpose funding vehicles (each, an “SPV”) all
or any portion of its funded Loans (without the corresponding Commitment),
without the consent of any Person or the payment of a fee, by execution of a
written assignment agreement in a form agreed to by such assigning Lender and
such SPV, and may grant any such SPV the option, in such SPV’s sole discretion,
to provide the Borrower all or any part of any Loans that such assigning Lender
would otherwise be obligated to make pursuant to this Agreement. Such SPVs shall
have all the rights which a Lender making or holding such Loans would have under
this Agreement, but no obligations. Any such assigning Lender shall remain
liable for all its original obligations under this Agreement, including its
Commitment (although the unused portion thereof shall be reduced by the
principal amount of any Loans held by an SPV). Notwithstanding such assignment,
the Administrative Agent and the Borrower may deliver notices to such assigning
Lender (as agent for the SPV) and not separately to the SPV unless the
Administrative Agent and the Borrower are requested in writing by the SPV to
deliver such notices separately to it. Notwithstanding anything herein to the
contrary, (i) neither the grant to the SPV nor the exercise by any SPV of such
option will increase the costs or expenses or otherwise change the obligations
of the

220
NY\6379601.11

--------------------------------------------------------------------------------



Borrower under this Agreement and the other Credit Documents, except, in the
case of Sections 2.10, 2.11, 3.5 or 5.4, where (A) the increase or change
results from a change in any Applicable Law after the SPV becomes an SPV and the
assigning Lender notifies the Borrower in writing of such increase or change no
later than ninety (90) days after such change in Applicable Law becomes
effective or (B) the grant was made with the Borrower’s prior written consent,
(ii) the assigning Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Credit Document
and the receipt of any notices provided by the Administrative Agent and the
Borrower (as agent for the SPV) remain the Lender of record hereunder and (iii)
no SPV shall be liable for any indemnity or similar payment obligation under
this Agreement (all liability for which shall remain with the assigning Lender).
The Borrower shall, at the request of any such assigning Lender, execute and
deliver to such Person as such assigning Lender may designate, a Note,
substantially in the form of Exhibit G-1 or G-2, in the amount of such assigning
Lender’s original Note to evidence the Loans of such assigning Lender and
related SPV.
(d)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Collateral Agent, the Letter of Credit Issuer or the
Swingline Lender, sell participations to one or more banks or other entities
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Collateral Agent, the Letter
of Credit Issuer and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 13.1 that
affects such Participant. Subject to paragraph (d)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits (and
subject to the requirements, it being understood that any requirement for a
Participant to deliver any forms under Section 5.4 will be satisfied if such
forms are delivered to the participating Lender rather than the Borrower or
Administrative Agent) of Sections 2.10, 2.11, 5.4 and 13.5 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 13.6(b). To the extent permitted by Applicable Law, each Participant
also shall be entitled to the benefits of Section 13.8(b) as though it were a
Lender; provided such Participant agrees to be subject to Section 13.8(a) as
though it were a Lender.
(ii) A Participant shall not be entitled to receive any greater payment under
Sections 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless (A) the entitlement to a greater

221
NY\6379601.11

--------------------------------------------------------------------------------



payment resulted from a change in any Applicable Law after the Participant
became a Participant and the participating Lender notifies the Borrower in
writing of such entitlement to a greater payment no later than ninety (90) days
after such change in Applicable Law becomes effective or (B) the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. Each Lender having sold a participation in any of its Obligations,
acting as a non-fiduciary agent of the Borrower solely for this purpose, shall
establish and maintain at its address a record of ownership, in which such
Lender shall register by book entry (A) the name and address of each such
participant (and each change thereto, whether by assignment or otherwise) and
(B) the rights, interest or obligation of each such participant in any
Obligation, in any Commitment and in any right to receive any interest or
principal payment hereunder (such register, a “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of its
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Obligation or
Commitment) to any Person except to the extent that such disclosure is necessary
to establish that such Obligation or Commitment is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive, absent manifest error, and the
parties shall treat the Person listed in the Participant Register as the
Participant for all purposes of this Agreement, notwithstanding notice to the
contrary.
(e)    Any Lender may, without the consent of the Borrower, the Collateral Agent
or the Administrative Agent, at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central banking authority, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. In order to facilitate such pledge
or assignment, the Borrower hereby agrees that, upon request of any Lender at
any time and from time to time after the Borrower has made its initial Borrowing
hereunder, the Borrower shall provide to such Lender, at the Borrower’s own
expense, a Note evidencing the Loans owing to such Lender.
(f)    Subject to Section 13.16, the Borrower authorizes each Lender to disclose
to any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or which has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.
(g)    Notwithstanding anything else to the contrary contained in this
Agreement, any Lender may assign all or a portion of its Term Loans to any
Purchasing Borrower Party in accordance with Section 13.6(b) (which assignment
will not, except for purposes of making the

222
NY\6379601.11

--------------------------------------------------------------------------------



calculations set forth in Section 5.2(a)(ii), constitute a prepayment of Loans
for any purposes of this Agreement and the other Credit Documents); provided
that:
(A)    no Default or Event of Default has occurred or is continuing or would
result therefrom;
(B)    such Purchasing Borrower Party shall offer to all Lenders within any
Class of Term Loans (but not, for the avoidance of doubt, to every Class) to buy
the Term Loans within such Class on a pro rata basis based on the then
outstanding principal amount of all Term Loans of such Class, pursuant to
procedures to be reasonably agreed between the Administrative Agent and the
Borrower;
(C)    the assigning Lender and Purchasing Borrower Party purchasing such
Lender’s Term Loans, as applicable, shall execute and deliver to the
Administrative Agent an assignment agreement substantially in the form of
Exhibit I or such other form as shall be reasonably acceptable to the Borrower
and the Administrative Agent in lieu of an Assignment and Acceptance;
(D)    for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Credit Commitments, Revolving Credit Loans, Extended Revolving Credit
Commitments or Extended Revolving Credit Loans to any Purchasing Borrower Party;
(E)    any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder (it being understood that any gains or losses by any Purchasing
Borrower Party upon purchase or acquisition and cancellation of such Term Loans
shall not be taken into account in the calculation of Excess Cash Flow,
Consolidated Net Income and Consolidated EBITDA);
(F)    no Purchasing Borrower Party may use the proceeds from Revolving Credit
Loans or Swingline Loans (or any other revolving credit facility that is
effective in reliance on Section 10.1(a) or Section 10.1(w)) to purchase any
Term Loans;
(G)    any purchases or assignments of Loans by a Purchasing Borrower Party made
through “dutch auctions” shall (i) be conducted pursuant to procedures to be
established by the Administrative Agent that are consistent with this Section
13.6(g) and are otherwise reasonably acceptable to the Borrower and (ii) require
that such Person clearly identify itself as a Purchasing Borrower Party, as the
case may be, in any assignment and acceptance agreement executed in connection
with such purchases or assignments;
(H)    the Purchasing Borrower Party shall make a representation to the
Administrative Agent and the assigning Lender that it is not in possession of
any information regarding the Borrower, its Subsidiaries or their respective
Affiliates, or their assets, the Borrower’s ability to perform its Obligations
or any other matter that may be material to a decision by any

223
NY\6379601.11

--------------------------------------------------------------------------------



Lender to assign its Loans that has not previously been disclosed to the
Administrative Agent and the non-Public Lenders; and
(I)    the Borrower shall be in compliance, on a Pro Forma Basis, with the
Financial Performance Covenants (for the avoidance of doubt, without regard to
whether Commitments under the Revolving Credit Facility have been terminated
and/or Obligations thereunder are outstanding) as of the last day of the most
recently ended fiscal quarter for which financial statements are required to
have been delivered pursuant to Section 9.1(a) or 9.1(b).
(h)    Upon any contribution of Term Loans to the Borrower or any Restricted
Subsidiary and upon any purchase of Term Loans by a Purchasing Borrower Party,
(A) the aggregate principal amount (calculated on the face amount thereof) of
such Term Loans shall automatically be cancelled and retired or extinguished by
the Borrower on the date of such contribution or purchase (and, if requested by
the Administrative Agent, with respect to a contribution of Term Loans, any
applicable contributing Lender shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, or such other form as may be reasonably
requested by the Administrative Agent, in respect thereof pursuant to which the
respective Lender assigns its interest in such Loans to the Borrower for
immediate cancellation) and (B) the Administrative Agent shall record such
cancellation or retirement in the Register.
13.7    Replacements of Lenders Under Certain Circumstances.
(a)    The Borrower, at its sole expense, shall be permitted to replace any
Lender (or any Participant) that (i) requests reimbursement for amounts owing
pursuant to Section 2.10, 2.11, 3.5 or 5.4 that is materially more than the
amounts, if any, requested by the other Lenders, (ii) is affected in the manner
described in Section 2.10(a)(iii) and as a result thereof any of the actions
described in such Section is required to be taken or (iii) becomes a Defaulting
Lender, with a replacement bank, financial institution or other investor that is
an Eligible Assignee; provided that (A) such replacement does not conflict with
any Applicable Law, (B) no Event of Default shall have occurred and be
continuing at the time of such replacement, (C) the Borrower shall repay (or
such replacement bank, financial institution or other institutional lender or
investor shall purchase, at par) all Loans and pay all other amounts (other than
any disputed amounts) owing to such replaced Lender hereunder (including, for
the avoidance of doubt, pursuant to Section 2.10, 2.11, 3.5 or 5.4, as the case
may be) and under the other Credit Documents prior to the date of replacement of
such Lender, (D) such replacement bank, financial institution or other
institutional lender or investor (if not already a Lender) and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (E) the replaced Lender shall be replaced in accordance
with the provisions of Section 13.6 and (F) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender or that the replaced
Lender shall have against the Borrower and the other parties for indemnity,
contribution, payment of disputed and other unpaid amounts and otherwise.

224
NY\6379601.11

--------------------------------------------------------------------------------



(b)    If any Lender (such Lender a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination, which
pursuant to the terms of Section 13.1 requires the consent of all of the Lenders
affected and with respect to which the Required Lenders shall have granted their
consent, then provided no Event of Default has occurred and is continuing, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent), at its own cost and expense, to replace such Non-Consenting Lender by
requiring such Non-Consenting Lender to assign its Loans and Commitments to one
or more Eligible Assignees reasonably acceptable to the Administrative Agent;
provided that (i) all Obligations of the Borrower under this Agreement owing to
such Non-Consenting Lender being replaced shall be paid in full (including any
applicable premium under Section 5.1(b)) to such Non-Consenting Lender
concurrently with such assignment, (ii) the replacement Lender shall purchase
the foregoing by paying to such Non-Consenting Lender a price equal to the
principal amount thereof plus accrued and unpaid interest thereon, (iii) the
replacement Lender shall consent to the proposed amendment, waiver, discharge or
termination and (iv) all Lenders required to have consented to such proposed
amendment, waiver, discharge or termination (other than Non-Consenting Lenders
which are simultaneously replaced) shall have consented thereto. In connection
with any such assignment, the Borrower, the Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 13.6(a).
(c)    Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section 13.7 may be effected
pursuant to an Assignment and Acceptance executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.
13.8    Adjustments; Set-off.
(a)    Except as otherwise set forth herein, if any Lender (a “Benefited
Lender”) shall at any time receive any payment of all or part of the Loans of
any Class and/or the participations in letter of credit obligations or swingline
loans held by it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 11.1(e), or otherwise), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of such other Lender’s Loans of such Class or participations
in letter of credit obligations or swingline loans, as applicable, such
Benefited Lender shall (i) notify the Administrative Agent of such fact, and
(ii) purchase for cash at face value from the other Lenders a participating
interest in such portion of each such other Lender’s Loans of such Class or
participations in letter of credit obligations or swingline loans, as
applicable, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably in accordance with the aggregate principal of their respective
Loans of the applicable Class or participations in letter of credit obligations
or swingline loans, as applicable; provided that, (A) if all or any portion of
such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such

225
NY\6379601.11

--------------------------------------------------------------------------------



recovery, but without interest and (B) the provisions of this paragraph shall
not be construed to apply to (x) any payment made by the Borrower or any other
Credit Party pursuant to and in accordance with the express terms of this
Agreement and the other Credit Documents, (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans, Commitments or participations in a Letter of Credit Obligations or
Swingline Loans to any assignee or participant or (z) any disproportionate
payment obtained by a Lender of any Class as a result of the extension by
Lenders of the maturity date or expiration date of some but not all Loans or
Commitments of that Class or any increase in the Applicable Margin (or other
pricing term, including any fee, discount or premium) in respect of Loans or
Commitments of Lenders that have consented to any such extension to the extent
such transaction is permitted hereunder. Each Credit Party consents to the
foregoing and agrees, to the extent it may effectively do so under Applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Credit Party rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Credit Party in the amount of such participation.
(b)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by law, each
Lender, the Swingline Lender and the Letter of Credit Issuer shall have the
right, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by Applicable Law, upon any
amount becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to setoff and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower, as the case may be; provided, that in the event that any Defaulting
Lender shall exercise any such right of set-off, (x) all amounts so set off
shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Swingline
Lender, the Letter of Credit Issuer and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of set-off. Each Lender, the Swingline Lender and the
Letter of Credit Issuer agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Person;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. Notwithstanding anything in this Section 13.8(b)
to the contrary, no Lender nor the Swingline Lender or the Letter of Credit
Issuer will exercise, or attempt to exercise, any right of set‑off, banker’s
lien or the like against any deposit account or property of the Borrower or any
other credit party held or maintained by such Lender, the Swingline Lender or
the Letter of Credit Issuer, as applicable, in each case to the extent the
deposits or other proceeds of such exercise, or

226
NY\6379601.11

--------------------------------------------------------------------------------



attempt to exercise, any right of set‑off, banker’s lien or the like are, or are
intended to be or are otherwise are held out to be applied to the Obligations
hereunder or otherwise secured by the Collateral, without the prior written
consent of the Administrative Agent or Collateral Agent.
13.9    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission (i.e., a “pdf” or “tif”)), and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.
13.10    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
13.11    Integration. This Agreement and the other Credit Documents represent
the agreement of the Borrower, the Administrative Agent, the Collateral Agent
and the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Collateral Agent,
the Administrative Agent or any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.
13.12    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
13.13    Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

227
NY\6379601.11

--------------------------------------------------------------------------------



(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York
located in the County of New York, the courts of the United States of America
for the Southern District of New York and appellate courts from any thereof;
(b)    consents that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable party at
its respective address set forth in Section 13.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages.
13.14    Acknowledgments. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents;
(b)    neither the Administrative Agent, the Collateral Agent, each Joint Lead
Arranger nor any Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Credit Documents, and the relationship between Administrative Agent, the
Collateral Agent and Lenders, on one hand, and the Borrower, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
13.15    WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE LETTER OF CREDIT ISSUER AND THE LENDERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

228
NY\6379601.11

--------------------------------------------------------------------------------



13.16    Confidentiality. Each Agent, the Letter of Credit Issuer and each
Lender shall hold all non‑public information furnished by or on behalf of the
Borrower and its Subsidiaries in connection with such Lender’s evaluation of
whether to become a Lender hereunder or obtained by such Lender, such Agent or
the Letter of Credit Issuer pursuant to the requirements of this Agreement or
any other Credit Document (“Confidential Information”) confidential in
accordance with its customary procedure for handling confidential information of
this nature and, in the case of a Lender that is a bank, in accordance with safe
and sound banking practices and in any event may make disclosure (a) as required
or requested by any Governmental Authority or representative thereof or
regulatory authority having jurisdiction over it (including any self-regulatory
authority or representative thereof) or pursuant to legal process, (b) to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; provided that, in the
case of each of clauses (i) and (ii), the relevant Person is advised of and
agrees to be bound by the provisions of this Section 13.16 or other provisions
at least as restrictive as this Section 13.16, (c) to such Lender’s or such
Agent’s or the Letter of Credit Issuer’s trustees, attorneys, professional
advisors or independent auditors or Related Parties, in each case who need to
know such information in connection with the administration of the Credit
Documents and are informed of the confidential nature of such information, (d)
with the consent of the Borrower or (e) to the extent such Confidential
Information (i) becomes publicly available other than as a result of a breach of
this Section 13.16 or (ii) becomes available to any Agent, any Lender, the
Letter of Credit Issuer or any of their respective Affiliates on a
non-confidential basis from a source that is not, to the knowledge of such
Agent, Lender or Letter of Credit Issuer, subject to these confidentiality
provisions; provided that to the extent practicable and permitted by Applicable
Law or court order, each Lender, each Agent and the Letter of Credit Issuer
shall notify the Borrower of any request by any Governmental Authority or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender, such Agent or the Letter
of Credit Issuer by such Governmental Authority) for disclosure of any such
non-public information prior to disclosure of such information; and provided,
further, that in no event shall any Lender, any Agent or the Letter of Credit
Issuer be obligated or required to return any materials furnished by the
Borrower or any Subsidiary of the Borrower. Each Lender, each Agent and the
Letter of Credit Issuer agrees that it will not provide to prospective
Transferees, pledgees referred to in Section 13.6(e) or to prospective direct or
indirect contractual counterparties under Hedging Agreements to be entered into
in connection with Loans made hereunder any of the Confidential Information
unless such Person is advised of and agrees to be bound by provisions
substantially the same as or no less restrictive than this Section 13.16. The
confidentiality provisions contained herein shall not prohibit disclosures to
any trustee, administrator, collateral manager, servicer, backup servicer,
lender, rating agency or secured party of any SPV in connection with the
evaluation, administration, servicing of, or the reporting on, the assets or
securitization activities of such SPV; provided that any such Person is advised
of and agrees to be bound by the provisions of this Section 13.16.

229
NY\6379601.11

--------------------------------------------------------------------------------



13.17    Release of Collateral and Guarantee Obligations; Subordination of
Liens.
(a)    The Lenders hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Credit Parties on any Collateral shall be automatically
released (i) in full, as set forth in clause (b) below, (ii) upon the sale,
transfer or other Disposition of such Collateral (including as part of or in
connection with any other sale, transfer or other disposition permitted
hereunder) to any Person other than another Credit Party, to the extent such
sale, transfer or other disposition is made in compliance with the terms of this
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Credit Party upon its reasonable request
without further inquiry), (iii) to the extent such Collateral is comprised of
property leased to a Credit Party by a Person that is not a Credit Party, upon
termination or expiration of such lease, (iv) if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders (or such
other percentage of the Lenders whose consent may be required in accordance with
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the Guarantee (in accordance with the second succeeding sentence and
Section 25 of the Guarantee), (vi) as required by the Collateral Agent to effect
any sale, transfer or other disposition of Collateral in connection with any
exercise of remedies of the Collateral Agent pursuant to the Security Documents
and (vii) to the extent such Collateral otherwise becomes Excluded Capital Stock
or Excluded Property. Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those being released)
upon (or obligations (other than those being released) of the Credit Parties in
respect of) all interests retained by the Credit Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Credit Documents. Additionally, the Lenders hereby irrevocably agree that any
Subsidiary Guarantor shall be released from its obligations under the Guarantee
upon consummation of any transaction permitted hereunder resulting in such
Subsidiary Guarantor ceasing to constitute a Restricted Subsidiary, or otherwise
becoming an Excluded Subsidiary. The Lenders hereby authorize the Administrative
Agent and the Collateral Agent, as applicable, to execute and deliver any
instruments, documents, and agreements necessary or desirable to evidence and
confirm the release of any Guarantor or Collateral pursuant to the foregoing
provisions of this paragraph, all without the further consent or joinder of any
Lender. Any representation, warranty or covenant contained in any Credit
Document relating to any such Collateral or Guarantor shall no longer be deemed
to be repeated.
(b)    Notwithstanding anything to the contrary contained herein or any other
Credit Document, when all Obligations (other than (i) Hedging Obligations in
respect of any Secured Hedging Agreements, (ii) Cash Management Obligations in
respect of any Secured Cash Management Agreements and (iii) any contingent
obligations or contingent indemnification obligations not then due) have been
paid in full, all Commitments have terminated or expired and no Letter of Credit
shall be outstanding that is not Cash Collateralized or back-stopped, upon
request of the Borrower, the Administrative Agent and/or Collateral Agent, as
applicable, shall

230
NY\6379601.11

--------------------------------------------------------------------------------



(without notice to, or vote or consent of, any Secured Party) take such actions
as shall be required to release its security interest in all Collateral, and to
release all obligations under any Credit Document, whether or not on the date of
such release there may be any (i) Hedging Obligations in respect of any Secured
Hedging Agreements, (ii) Cash Management Obligations in respect of any Secured
Cash Management Agreements and (iii) any contingent obligations or contingent
indemnification obligations not then due. Any such release of Obligations shall
be deemed subject to the provision that such Obligations shall be reinstated if
after such release any portion of any payment in respect of the Obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.
(c)    Notwithstanding anything to the contrary contained herein or in any other
Credit Document, upon request of the Borrower in connection with any Liens
permitted by the Credit Documents, the Administrative Agent and/or Collateral
Agent, as applicable, may (but, for the avoidance of doubt, shall not be
required to) (without notice to, or vote or consent of, any Secured Party) take
such actions as shall be required to subordinate the Lien on any Collateral to
any Lien permitted under Sections 10.2(c), (e) (solely as it relates to clauses
(c), (f) and (q) of Section 10.2), (f), (k), (l), (m), (o), (p), (q), (r), (s),
(t), (w), (x) and clauses (b), (d), (e), (f), (g) and (i) of the definition of
“Permitted Liens”.
(d)    Notwithstanding the foregoing or anything in the Credit Documents to the
contrary, at the direction of the Required Lenders, the Administrative Agent
may, in exercising remedies, take any and all necessary and appropriate action
to effectuate a credit bid of all Loans (or any lesser amount thereof) for the
Borrower’s assets in a bankruptcy, foreclosure or other similar proceeding,
forbear from exercising remedies upon an Event of Default, or in a bankruptcy
proceeding, enter into a settlement agreement on behalf of all Lenders.
13.18    USA PATRIOT ACT. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the PATRIOT ACT, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the PATRIOT ACT.
13.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of a
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Credit Documents shall, notwithstanding
any judgment in a currency (the “Judgment

231
NY\6379601.11

--------------------------------------------------------------------------------



Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from such Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).
13.20    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.
[SIGNATURE PAGES FOLLOW]





232
NY\6379601.11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
AMSURG CORP.




By: /s/ Claire M. Gulmi    
Name: Claire M. Gulmi
Title:    Executive Vice President and
Chief Financial Officer    



[AmSurg Corp. Credit Agreement]



--------------------------------------------------------------------------------





CITIBANK, N.A.,
as Administrative Agent, Collateral Agent, a Letter of Credit Issuer, Swingline
Lender and a Lender




By: /s/ Stuart Dickson    
Name:    Stuart Dickson    
Title:    Vice President



[AmSurg Corp. Credit Agreement]



--------------------------------------------------------------------------------





SUNTRUST BANK,
as a Revolving Lender




By: /s/ C. David Yates    
Name:    C. David Yates
Title:    Managing Director



[AmSurg Corp. Credit Agreement]



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Revolving Lender




By: /s/ Suzanne B. Smith    
Name: Suzanne B. Smith
Title:    SVP



[AmSurg Corp. Credit Agreement]



--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A.,
as a Revolving Lender




By: /s/ Monique Gasque    
Name:    Monique Gasque
Title:    Vice President



[AmSurg Corp. Credit Agreement]



--------------------------------------------------------------------------------





JEFFERIES FINANCE LLC,
as a Revolving Lender




By: /s/ Brian Buoye    
Name:    Brian Buoye
Title:    Managing Director



[AmSurg Corp. Credit Agreement]



--------------------------------------------------------------------------------





FIFTH THIRD BANK,
as a Revolving Lender




By: /s/ Vera B. McEvoy    
Name:    Vera B. McEvoy
Title:    AVP



[AmSurg Corp. Credit Agreement]



--------------------------------------------------------------------------------





FIRST TENNESSEE BANK, NATIONAL ASSOCIATION,
as a Revolving Lender




By: /s/ Cathy Wind    
Name: Cathy Wind
Title:    Senior Vice President



[AmSurg Corp. Credit Agreement]



--------------------------------------------------------------------------------





MUFG UNION BANK, N.A.,
as a Revolving Lender




By: /s/ Sarah Willett    
Name:    Sarah Willet
Title:    Director



[AmSurg Corp. Credit Agreement]



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as a Revolving Lender




By: /s/ Gregory T. Martin    
Name:    Gregory T. Martin
Title:    Vice President



[AmSurg Corp. Credit Agreement]



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as a Revolving Lender




By: /s/ Mark Utlaut    
Name:    Mark Utlaut
Title:    Senior Vice President



[AmSurg Corp. Credit Agreement]



--------------------------------------------------------------------------------





KEY BANK NATIONAL ASSOCIATION,
as a Revolving Lender




By: /s/ Thomas A. Crandell    
Name:    Thomas A. Crandell
Title:    Senior Vice President



[AmSurg Corp. Credit Agreement]



--------------------------------------------------------------------------------





COMPASS BANK,
as a Revolving Lender




By: /s/ Mark Taylor    
Name:    Mark Taylor
Title:    SVP



[AmSurg Corp. Credit Agreement]



--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
as a Revolving Lender




By: /s/ Mark Walton    
Name:    Mark Walton
Title:    Authorized Signatory



[AmSurg Corp. Credit Agreement]



--------------------------------------------------------------------------------





BARCLAYS BANK PLC,
as a Revolving Lender




By: /s/ Irina Dimova    
Name:    Irina Dimova
Title:    Vice President



[AmSurg Corp. Credit Agreement]



--------------------------------------------------------------------------------





DEUSTCHE BANK AG NEW YORK BRANCH,
as a Revolving Lender




By: /s/ Michael Winters    
Name:    Michael Winters
Title:    Vice President




By: /s/ Kirk L. Tashjian    
Name:    Kirk L. Tashjian
Title:    Vice President





[AmSurg Corp. Credit Agreement]



--------------------------------------------------------------------------------





AVENUE BANK,
as a Revolving Lender




By: /s/ Carol S. Titus    
Name: Carol S. Titus
Title:    Senior Vice Presdent



[AmSurg Corp. Credit Agreement]



--------------------------------------------------------------------------------





BMO HARRIS FINANCING, INC.,
as a Revolving Lender




By: /s/ Eric Oppenheimer    
Name:    Eric Oppenheimer
Title:    Director



[AmSurg Corp. Credit Agreement]



--------------------------------------------------------------------------------





CAPSTAR BANK,
as a Revolving Lender




By: /s/ Timothy B. Fouts    
Name:    Timothy B. Fouts
Title:    Senior Vice President



[AmSurg Corp. Credit Agreement]



--------------------------------------------------------------------------------





RAYMOND JAMES BANK, N.A.,
as a Revolving Lender




By: /s/ Alexander L. Rody    
Name:    Alexander L. Rody
Title:    Senior Vice President







[AmSurg Corp. Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)
TO THE CREDIT AGREEMENT



Commitments of Lenders


 
Lender
Revolving Credit
Commitment
Initial Term Loan
Commitment
1.    
Citibank, N.A.


$40,650,000.00




$870,000,000.00


2.    
SunTrust Bank


$35,000,000.00


None
3.    
Bank of America, N.A.


$24,000,000.00


None
4.    
Jefferies Finance LLC


$24,000,000.00


None
5.    
Wells Fargo Bank, N.A.


$24,000,000.00


None
6.    
Fifth Third Bank


$17,000,000.00


None
7.    
First Tennessee Bank, National Association


$16,500,000.00


None
8.    
MUFG Union Bank, N.A.


$12,500,000.00


None
9.    
JPMorgan Chase Bank, N.A.


$12,500,000.00


None
10.    
U.S. Bank National Association


$12,500,000.00


None
11.    
Key Bank National Association


$12,500,000.00


None
12.    
Compass Bank


$10,000,000.00


None
13.    
Goldman Sachs Bank USA


$10,000,000.00


None
14.    
Barclays Bank PLC


$10,000,000.00


None
15.    
Deustche Bank AG New York Branch


$10,000,000.00


None
16.    
Avenue Bank


$8,000,000.00


None
17.    
BMO Harris Financing, Inc.


$7,500,000.00


None
18.    
CapStar Bank


$7,000,000.00


None
19.    
Raymond James Bank, N.A.


$6,250,000.00


None
 
Total


$300,000,000.00




$870,000,000.00








--------------------------------------------------------------------------------

SCHEDULE 1.1(b)
TO THE CREDIT AGREEMENT

Existing Letters of Credit


Issuer
Letter of Credit #
On Behalf of:
Beneficiary
Face Amount
Expiry Date
SunTrust Bank
F848998
The Main Line PA Endoscopy ASC, LP
Bala Plaza Property, Inc.
$25,656.00
12/15/2015
SunTrust Bank
F856325
Hudson Crossing Surgery Center, LLC
Fort Lee EP LLC
$600,000.00
11/30/2014



 


 



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)
TO THE CREDIT AGREEMENT

Mortgaged Property


None.



--------------------------------------------------------------------------------

SCHEDULE 1.1(d)
TO THE CREDIT AGREEMENT

Inactive Subsidiaries


1.
AmSurg Glendale, Inc.

2.
AmSurg Lorain, Inc.

3.
AmSurg Miami, Inc.

4.
AmSurg New Port Richey FL, Inc.

5.
AmSurg EC Centennial, Inc.

6.
AmSurg Naples, Inc.

7.
Ardmore NSC, LLC

8.
Illinois NSC, Inc.

9.
NSC Healthcare, Inc.

10.
NSC RBO West, LLC

11.
Sheridan Holdings Group, Inc.

12.
All Women's Healthcare of Southern Florida, Inc.

13.
All Women's Healthcare of South Broward, Inc.2 

14.
Anesthesia Associates of Pinellas County Division, LLC

15.
Brandon Anesthesia Associates Division, LLC

16.
Clearwater Pain Management Associates Division, LLC

17.
Gulfcoast Anesthesia Partners Division, LLC

18.
Inspire Health Solutions, Inc.3 

19.
Interventional Rehabilitation of Texas, P.A. 3 

20.
Interventional Rehabilitation of Washington, PC3 

21.
Liberty Anesthesia, P.C. n/k/a LA-NJ, Inc. 2 

22.
Michael Cavenee, M.D., P.A. 2 

23.
Patriot Anesthesia Associates, P.C. 2 

24.
Perinatal Center of Florida, Inc.

25.
Pinecrest Anesthesia Associates, Inc. 2 

26.
Princeton Anesthesia Services, P.C. n/k/a PA Services, Inc. 2 

27.
Sheridan Anesthesia Services of Georgia, LLC3 

28.
Sheridan Anesthesia Services of New Jersey, P.C. n/k/a SAS-NJ, Inc. 2 

29.
Sheridan Anesthesia Services of New York, P.C. 2 

30.
Sheridan Anesthesia Services of North Carolina, P.A. 3 

31.
Sheridan Anesthesia Services of South Carolina, P.A. 3 

32.
Select Anesthesia and Pain Management Group, P.A. n/k/a SAPM, Inc. 2 

33.
Sheridan Auerbach Children's Healthcare Services of Nevada, P.C. 2 

34.
Sheridan Children's Healthcare Services of Georgia, LLC

35.
Sheridan Children’s Healthcare Services of Missouri, Inc.

36.
Sheridan Children's Healthcare Services of Pennsylvania, P.C.

 

1
Will be dissolved on the Closing Date or immediately thereafter.

2
These entities are no longer operational and will be dissolved in due course
after applicable statute of limitations has expired

3
These entities were never operational and will be dissolved shortly after the
Closing Date




--------------------------------------------------------------------------------

SCHEDULE 1.1(d)
TO THE CREDIT AGREEMENT

37.
Sheridan Drozdow Healthcare of Nevada, P.C.

38.
Sheridan Emergency Physician Services of Massachusetts, P.C. 3 

39.
Sheridan Emergency Physician Services of Virginia, Inc. 2 

40.
Sheridan Healthcare of Colorado, P.C. 2 

41.
Sheridan Healthcare of Pennsylvania, P.C. 2 

42.
Sheridan Medical Healthcorp, P.C.

43.
Sheridan Physician Services of New York, P.C.

44.
Sheridan Radiology Services of Virginia, Inc. 2 

45.
South Florida Division of GFA, LLC

46.
Surgery Specialists of Broward, Inc. 2 

47.
Unicom Anesthesia Associates Division, LLC






--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT



Schedule of Subsidiaries
Entity Name
Jurisdiction
Guarantor (Yes/No)


Material/ Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affiliate
(Yes/No)
Stock/Unit Holder
Ownership Percent
I. Active AmSurg Subsidiaries
 
 
 
 
 
 
 
 
AmSurg KEC, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Endoscopy Center of Knoxville, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg KEC, Inc.
51%
AmSurg EC Topeka, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Endoscopy Center of Topeka, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg EC Topeka, Inc.
51%
AmSurg EC St. Thomas, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Endoscopy Center of St. Thomas, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg EC St. Thomas, Inc.
60%
AmSurg EC Beaumont, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Endoscopy Center of Southeast Texas, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg EC Beaumont, Inc.
51%
AmSurg EC Santa Fe, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Endoscopy Center of Santa Fe, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg EC Santa Fe, Inc.
51%
AmSurg EC Washington, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Endoscopy Center of Washington D.C., L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg EC Washington, Inc.
51%
AmSurg Torrance, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
Endoscopy Center of the South Bay, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Torrance, Inc.
51%
AmSurg South Bay Anesthesia, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Torrance, Inc.
51%
AmSurg Abilene, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Abilene ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Abilene, Inc.
60%
AmSurg Maryville, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Maryville ASC , L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Maryville, Inc.
53%


Schedule 8.12 – page 1



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor (Yes/No)


Material/ Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affiliate
(Yes/No)
Stock/Unit Holder
Ownership Percent
AmSurg Melbourne, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Melbourne ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Melbourne, Inc.
51%
AmSurg Hillmont, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Hillmont ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Hillmont, Inc.
51%
AmSurg Northwest Florida, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Northwest Florida ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Northwest Florida, Inc.
51%
AmSurg Palmetto, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Palmetto ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Palmetto, Inc.
51%
AmSurg Ocala, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Ocala Endoscopy ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Ocala, Inc.
51%
AmSurg Crystal River, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Crystal River Endoscopy ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Crystal River, Inc.
51%
AmSurg Abilene Eye, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Abilene Eye ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Abilene Eye, Inc.
51%
AmSurg El Paso, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The El Paso ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg El Paso, Inc.
51%
AmSurg La Jolla, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The La Jolla Endoscopy Center, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg La Jolla, Inc.
51%
AmSurg Burbank, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Burbank Ophthalmology ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Burbank, Inc.
51%
AmSurg Inglewood, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%


Schedule 8.12 – page 2



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor (Yes/No)


Material/ Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affiliate
(Yes/No)
Stock/Unit Holder
Ownership Percent
Los Angeles/Inglewood Endoscopy ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Inglewood, Inc.
51%
AmSurg Suncoast, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Suncoast Endoscopy ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Suncoast, Inc.
51%
AmSurg San Antonio TX, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The San Antonio TX Endoscopy ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg San Antonio TX, Inc.
51%
AmSurg Temecula CA, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Temecula CA Endoscopy ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Temecula CA, Inc.
51%
AmSurg Escondido CA, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Escondido CA Endoscopy ASC, LP
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Escondido CA, Inc.
51%
AmSurg San Luis Obispo CA, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The San Luis Obispo CA Endoscopy ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg San Luis Obispo CA, Inc.
51%
AmSurg Arcadia CA, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Arcadia CA Endoscopy ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Arcadia CA, Inc.
51%
AmSurg Main Line PA, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Main Line PA Endoscopy ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Main Line PA, Inc.
51%
AmSurg Oakland CA, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Oakland CA Endoscopy ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Oakland CA, Inc.
51%
AmSurg Lancaster PA, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Lancaster PA Endoscopy ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Lancaster PA, Inc.
51%


Schedule 8.12 – page 3



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor (Yes/No)


Material/ Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affiliate
(Yes/No)
Stock/Unit Holder
Ownership Percent
AmSurg Pottsville PA, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Pottsville PA Endoscopy ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Pottsville PA, Inc.
51%
AmSurg Glendora CA, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
Glendora CA Endoscopy ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Glendora CA, Inc.
51%
AmSurg Kissimmee FL, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Kissimmee FL Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Kissimmee FL, Inc.
51%
AmSurg Altamonte Springs FL, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
The Altamonte Springs FL Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Altamonte Springs FL, Inc.
51%
AmSurg Fresno CA, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
Fresno CA Multi ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Fresno CA, Inc.
53.70%
AmSurg Colton CA, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
Colton CA Multi ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Colton CA, Inc.
51%
AmSurg Fresno Endoscopy, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
Fresno CA Endoscopy ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Fresno Endoscopy, Inc.
51%
AmSurg Temecula II Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100%
Temecula CA United Surgery, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Temecula II Inc.
51%
AmSurg Holdings, Inc.
Delaware
Yes
Material
Restricted
No
No
AmSurg Corp.
100%
AmSurg Anesthesia Management Services, LLC
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.
100%
AmSurg Scranton PA, Inc.
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.
100%


Schedule 8.12 – page 4



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor (Yes/No)


Material/ Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affiliate
(Yes/No)
Stock/Unit Holder
Ownership Percent
The Arcadia CA Endoscopy ASC, L.P.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Scranton PA, Inc.
51%
Long Beach NSC, LLC
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.
100%
Long Beach Surgery Center, L.P.
California
No
Immaterial
Restricted
Yes
No
Long Beach NSC, LLC
51.77%
Torrance NSC, LLC
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.
100%
Davis NSC, LLC
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.
100%
Davis Surgery Center, L.P.
California
No
Immaterial
Restricted
Yes
No
Davis NSC, LLC
66%
Fullerton NSC, LLC
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.
100%
Fullerton Surgical Center, L.P.
California
No
Immaterial
Restricted
Yes
No
Fullerton NSC, LLC
64.33%
San Antonio NSC, LLC
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.
100%
San Antonio ASC, LP
Texas
No
Immaterial
Restricted
Yes
No
San Antonio NSC, LLC
53.12%
Austin NSC, LLC
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.
100%
Austin NSC, LP
Texas
Yes
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.


Austin NSC, LLC
99%




1%
Premier Ambulatory Surgery of Austin, LLP
Texas
No
Immaterial
Restricted
Yes
No
Austin NSC, LLC
56.06%
Twin Falls NSC, LLC
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.
100%
Southern Idaho Ambulatory Surgery Center, LLC
Idaho
No
Immaterial
Restricted
Yes
No
Twin Falls NSC, LLC
54.78%
Kenwood NSC, LLC
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.
100%
Kenwood ASC, LLC
Ohio
No
Immaterial
Restricted
Yes
No
Kenwood NSC, LLC
75.94%


Schedule 8.12 – page 5



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor (Yes/No)


Material/ Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affiliate
(Yes/No)
Stock/Unit Holder
Ownership Percent
Towson NSC, LLC
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.
100%
Towson Surgical Center, LLC
Maryland
No
Immaterial
Restricted
Yes
No
Towson NSC, LLC
66.18%
Wilton NSC, LLC
Connecticut
Yes
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.
100%
Stamford/NSC Management, LLC
Connecticut
No
Immaterial
Restricted
Yes
No
Wilton NSC, LLC
52.14%
NSC West Palm, LLC
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.
100%
West Palm Outpatient Surgery & Laser Center, LTD
Florida
No
Immaterial
Restricted
Yes
No
NSC West Palm, LLC
52.66%
Tampa Bay NSC, LLC
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.
100%
Tampa Bay Specialty Surgery Center, LLC
Florida
No
Immaterial
Restricted
Yes
No
Tampa Bay NSC, LLC
61.75
Coral Springs NSC, LLC
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.
100%
Coral Springs Ambulatory Surgery Center, LLC
Florida
No
Immaterial
Restricted
Yes
No
Coral Springs NSC, LLC
63.44%
Weston NSC, LLC
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.
100%
Weston Outpatient Surgical Center, Ltd.
Florida
No
Immaterial
Restricted
Yes
No
Weston NSC, LLC
59.19%
NSC RBO East, LLC
Tennessee
Yes
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.
100%
The Knoxville Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Montgomery Eye Surgery Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
EyeCare Consultants Surgery Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Milwaukee ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Columbia ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%


Schedule 8.12 – page 6



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor (Yes/No)


Material/ Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affiliate
(Yes/No)
Stock/Unit Holder
Ownership Percent
The Wichita Orthopaedic ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Willoughby ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Westglen Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Chevy Chase ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Oklahoma City ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Cincinnati ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Fayetteville ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Independence ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
AmSurg Northern Kentucky GI, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
AmSurg Louisville GI, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
AmSurg Kentucky Ophthalmology, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Phoenix Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Toledo Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Sun City Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Cape Coral/Ft. Myers Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Baltimore Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
60%
The Boca Raton Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Minneapolis Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Florham Park Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%


Schedule 8.12 – page 7



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor (Yes/No)


Material/ Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affiliate
(Yes/No)
Stock/Unit Holder
Ownership Percent
Northside Gastroenterology Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Chattanooga Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Mount Dora Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
54%
The Oakhurst Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Waldorf Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Sarasota Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Middletown Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Dover Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Surgery Center of Middle Tennessee, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Kingston Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Las Vegas East Ophthalmology ASC, LLC
Nevada
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Blue Ridge/Clemson Orthopaedic ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Hutchinson Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Metairie Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Bel Air Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Bloomfield Eye Surgery Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Mercer County Surgery Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Newark Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Southfield Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%


Schedule 8.12 – page 8



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor (Yes/No)


Material/ Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affiliate
(Yes/No)
Stock/Unit Holder
Ownership Percent
The Alexandria Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Columbia ASC Northwest, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
St. George Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Paducah Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Greenville ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Columbia TN Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Rogers AR Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Tulsa OK Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Peoria AZ Multi ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Kingsport TN Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Lewes DE Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Winter Haven/Sebring FL Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Voorhees NJ Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Rockledge FL Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Tampa FL Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Pueblo CO Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Western Washington Endoscopy Centers, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Lakeland FL Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%


Schedule 8.12 – page 9



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor (Yes/No)


Material/ Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affiliate
(Yes/No)
Stock/Unit Holder
Ownership Percent
The Northern NV Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Edina MN Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The West Palm Beach FL Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Gainesville FL Orthopaedic ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Raleigh NC Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Hanover NJ Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Lake Bluff IL Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Sun City AZ Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Overland Park KS Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Casper WY Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Rockville MD Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Blue Water ASC, LLC
Michigan
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Greenspring Station Endoscopy ASC, LLC
Maryland
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Maryland Endoscopy Center Limited Liability Company
Maryland
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Scranton PA GP, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Orlando FL Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The St. Louis MO Orthopaedic ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Yuma AZ Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The West Orange NJ Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%


Schedule 8.12 – page 10



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor (Yes/No)


Material/ Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affiliate
(Yes/No)
Stock/Unit Holder
Ownership Percent
The Greensboro NC Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Tulsa OK Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The St. Cloud MN Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Salem OR Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The El Dorado AR Multi-Specialty ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Nashville TN Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Laurel MD Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Torrance CA Multi-Specialty ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Shenandoah TX Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The New Orleans LA Uptown/West Bank Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Metairie LA Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Rockville, ESC-North MD Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Silver Spring MD Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Ocean Endosurgery Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The South Bend IN Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Mesquite TX Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Conroe TX Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Glendale AZ Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%


Schedule 8.12 – page 11



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor (Yes/No)


Material/ Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affiliate
(Yes/No)
Stock/Unit Holder
Ownership Percent
Poway CA Multi-Specialty ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
54.4%
The San Diego CA Multi-Specialty ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
54.1%
The Baton Rouge LA Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Pikesville MD Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Glen Burnie MD Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
West Bridgewater MA Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
The Orlando/Mills FL Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Miami Kendall FL Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
St. Clair Shores MI Ophthalmology ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Marin Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Blaine MN Multi-Specialty ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
55%
Casa Colina Surgery Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Digestive Health Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Digestive Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Phoenix Orthopaedic Ambulatory Center, L.L.C.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Gastroenterology Associates Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Phoenix Endoscopy, L.L.C.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Central Texas Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Eye Surgery Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%


Schedule 8.12 – page 12



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor (Yes/No)


Material/ Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affiliate
(Yes/No)
Stock/Unit Holder
Ownership Percent
Carroll County Digestive Disease Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Triangle Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Elms Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
TEC North, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Hermitage TN Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Central Park Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
55%
North Richland Hills Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
57%
Old Town Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
57%
Park Ventura Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
57%
Redbird Square Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
57%
North Valley Orthopedic Surgery Center, L.L.C.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
55%
Boston Out-Patient Surgical Suites, L.L.C.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
58.25%
Waco Gastroenterology Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Bethesda Outpatient Surgery Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
55.4%
Hillmoor Eye Surgery Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
55%
Surgery Center of Volusia, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Arizona Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
55%
COA ASC of Franklin County, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
North Valley Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%


Schedule 8.12 – page 13



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor (Yes/No)


Material/ Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affiliate
(Yes/No)
Stock/Unit Holder
Ownership Percent
MDSINE, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
52.48%
Pioneer Valley Surgicenter, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
63%
East Valley Endoscopy, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
May Street Surgi Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Eagle Eye Surgery and Laser Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Doctors Park Surgery Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Eastern Massachusetts Surgery Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
65.87%
Sierra Pacific Surgery Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
52.77%
Northeast Surgical Care of Newington, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
53.50%
AmSurg Tampa Bay Anesthesia, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Middlesex Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
65%
Mid Atlantic Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Glen Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
32nd Street Surgery Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
57%
WB Surgery Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
59.36%
Red River Surgery Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
57%
Eastern Connecticut Endoscopy Center, LLC
Connecticut
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Boston Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
60%
Connecticut Eye Surgery Center South, LLC
Connecticut
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%


Schedule 8.12 – page 14



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor (Yes/No)


Material/ Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affiliate
(Yes/No)
Stock/Unit Holder
Ownership Percent
Hudson Crossing Surgery Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
54.32%
Short Hills Surgery Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
54%
Surgery Center of Allentown, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
62.5%
Cascade Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Diagnostic Endoscopy Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
62%
Oak Lawn IL Endoscopy ASC, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Physicians’ Eye Surgery Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
56%
Center for Ambulatory Surgery, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
55%
St. Charles-AmSurg ASC Partners, LLC
Delaware
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
AmSurg Rockledge FL Anesthesia, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Eye Surgery Center of Wichita, LLC.
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%
Bend Surgery Center, LLC
Tennessee
No
Immaterial
Restricted
Yes
No
AmSurg Holdings, Inc.
51%






Schedule 8.12 – page 15



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor
(Yes/No)
Material/ Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affilate
(Yes/No)
Stock/Unit Holder
Ownership Percent
II. Inactive AmSurg Entities


 
 
 
 
 
 
 
 
AmSurg Glendale, Inc.
Tennessee
No
Immaterial
Restricted
No
No
AmSurg Corp.
100%
AmSurg Lorain, Inc.
Tennessee
No
Immaterial
Restricted
No
No
AmSurg Corp.
100%
AmSurg Miami, Inc.
Tennessee
No
Immaterial
Restricted
No
No
AmSurg Corp.
100%
AmSurg New Port Richey FL, Inc.
Tennessee
No
Immaterial
Restricted
No
No
AmSurg Corp.
100%
AmSurg EC Centennial, Inc.
Tennessee
No
Immaterial
Restricted
No
No
AmSurg Corp.
100%
AmSurg Naples, Inc.
Tennessee
No
Immaterial
Restricted
No
No
AmSurg Corp.
100%
Ardmore NSC, LLC
Tennessee
No
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.
100%
NSC RBO West, LLC
Tennessee
No
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.
100%
Illinois NSC, Inc.
Tennessee
No
Immaterial
Restricted
No
No
Illinois NSC, Inc.
100%
NSC Healthcare, Inc.
Tennessee
No
Immaterial
Restricted
No
No
AmSurg Holdings, Inc.
100%







Entity Name
Jurisdiction
Guarantor
Material/
Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affilate
Stock/Unit Holder
Ownership Percent
III. Active Sheridan Entities - Subsidiaries
 
 
 
 
 
 
 
 
Sunbeam Primary Holdings, Inc.
Delaware
Yes
Immaterial
Restricted
No
No
AmSurg Corp.
100% at Closing
Sunbeam Intermediate Holdings, Inc.
Delaware
Yes
Immaterial
Restricted
No
No
Sunbeam Primary Holdings, Inc.
100%
Sheridan Holdings, Inc.
Delaware
Yes
Material
Restricted
No
No
Sunbeam Intermediate Holdings, Inc.
100%
All Women's Healthcare Holdings, Inc.
Delaware
Yes
Immaterial
Restricted
No
No
Sheridan Holdings, Inc.
100%


Schedule 8.12 – page 16



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor
Material/
Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affilate
Stock/Unit Holder
Ownership Percent
All Women's Healthcare, Inc.
Florida
Yes
Immaterial
Restricted
No
No
All Women's Healthcare Holdings, Inc.
100%
All Women's Healthcare of Dade, Inc.
Florida
Yes
Immaterial
Restricted
No
No
All Women's Healthcare Holdings, Inc.
100%
All Women's Healthcare of Sawgrass, Inc.
Florida
Yes
Immaterial
Restricted
No
No
All Women's Healthcare Holdings, Inc.
100%
All Women's Healthcare of West Broward, Inc.
Florida
Yes
Immaterial
Restricted
No
No
All Women's Healthcare Holdings, Inc.
100%
All Women's Healthcare Services, Inc.
Florida
Yes
Immaterial
Restricted
No
No
All Women's Healthcare Holdings, Inc.
100%
Anesthesiologists of Greater Orlando, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Anesthesiology Associates of Tallahassee, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Bethesda Anesthesia Associates, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Boca Anesthesia Service, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Discovery Clinical Research, Inc.
Florida
Yes
Immaterial
Restricted
No
No
All Women's Healthcare Holdings, Inc.
100%
Drs. Ellis, Rojas, Ross & Debs, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Flamingo Anesthesia Associates, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
FM Healthcare Services, Inc.
Florida
Yes
Immaterial
Restricted
No
No
FMO Healthcare
Holdings, Inc.
100%
FMO Healthcare Holdings, Inc.
Delaware
Yes
Immaterial
Restricted
No
No
Sheridan Holdings, Inc.
100%


Schedule 8.12 – page 17



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor
Material/
Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affilate
Stock/Unit Holder
Ownership Percent
FO Investments, Inc.
Florida
Yes
Immaterial
Restricted
No
No
FMO Healthcare
 Holdings, Inc.
100%
FO Investments II, Inc.
Florida
Yes
Immaterial
Restricted
No
No
FMO Healthcare
Holdings, Inc.
100%
Global Surgical Partners, Inc.
Florida
Yes
Immaterial
Restricted
No
No
FM Healthcare
 Services, Inc.
100%
Greater Florida Anesthesiologists, LLC
Florida
Yes
Material
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Gynecologic Oncology Associates, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcare, Inc.
100%
Jacksonville Beaches Anesthesia
Associates, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Jupiter Anesthesia Associates, L.L.C.
Florida
Yes
Immaterial
Restricted
No
No
Sunbeam Asset LLC
100%
Jupiter Healthcare, LLC
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
New Generations Babee Bag, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
North Florida Perinatal Associates, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Parity Healthcare, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcare, Inc.
100%
Partners in Medical Billing, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Holdings, Inc.
100%
Physician Office Partners, Inc.
Kansas
Yes
Immaterial
Restricted
No
No
Partners in Medical Billing, Inc.
100%
Sheridan Anesthesia Services of Alabama, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%


Schedule 8.12 – page 18



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor
Material/
Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affilate
Stock/Unit Holder
Ownership Percent
Sheridan Anesthesia Services of Louisiana, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Sheridan Anesthesia Services of Oklahoma, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Sheridan Anesthesia Services of Virginia, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcare of
Virginia, Inc.
100%
Sheridan Children's Healthcare Services, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcare, Inc.
100%
Sheridan Children's Healthcare Services of Louisiana, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Children's Healthcare Services, Inc.
100%
Sheridan Children's Healthcare Services of New Mexico, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Children's Healthcare Services, Inc.
100%
Sheridan Children's Healthcare Services of Virginia, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Children's Healthcare Services, Inc.
100%
Sheridan Clinical Research, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Sheridan Emergency Physician Services, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Sheridan Emergency Physician Services of Missouri, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Emergency Physician Services, Inc.
100%
Sheridan Emergency Physician Services of North Missouri, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Emergency Physician Services, Inc.
100%
Sheridan Emergency Physician Services of South Florida, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Emergency Physician Services, Inc.
100%


Schedule 8.12 – page 19



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor
Material/
Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affilate
Stock/Unit Holder
Ownership Percent
Sheridan Healthcare, Inc.
Delaware
Yes
Immaterial
Restricted
No
No
Sheridan Holdings, Inc.
100%
Sheridan Healthcare of Louisiana, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Sheridan Healthcare of Missouri, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Sheridan Healthcare of Vermont, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Sheridan Healthcare of Virginia, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcare, Inc.
100%
Sheridan Healthcare of West Virginia, Inc.
West Virginia
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Sheridan Healthcorp, Inc.
Florida
Yes
Material
Restricted
No
No
Sheridan Healthcare, Inc.
100%
Sheridan Healthcorp of California, Inc.
California
Yes
Material
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Sheridan Healthy Hearing Services, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Children's Healthcare Services, Inc.
100%
Sheridan InvestCo, LLC
Delaware
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.


Sheridan Emergency Physician Services, Inc.


Florida United Radiology, L.C.
100%


Schedule 8.12 – page 20



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor
Material/
Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affilate
Stock/Unit Holder
Ownership Percent
Sheridan Radiology Services, Inc.
Delaware
No
Immaterial
Restricted
No
No
Sheridan Holdings, Inc.
100%
Southeast Perinatal Associates, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Sunbeam Asset LLC
Delaware
Yes
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Tennessee Valley Neonatology, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Children's Healthcare Services, Inc.
100%
Tiva Healthcare, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Healthcare, Inc.
100%
IV. Active Sheridan Professional Entities
 
 
 
 
 
 
 
 
Anesthesia and Pain Management Services of California, Inc.
California
Yes
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Anesthesiology of Jupiter, P.A.
Florida
Yes
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Comprehensive Pain Medicine, Inc.
Florida
Yes
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Comprehensive Teleradiology Solutions, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Acquisition Associates, P.A.
100%
Coral Anesthesia Associates, Inc.
Florida
Yes
Immaterial
Restricted
No
Yes
Andrew Greenfield, MD
100%
Florida United Radiology, L.C.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Acquisition Associates, P.A.
100%
ICS Radiology, Inc.
Florida
Yes
Immaterial
Restricted
No
Yes
Maria Rodriguez
100%
Interventional Rehabilitation of South Florida, Inc.
Florida
Yes
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%


Schedule 8.12 – page 21



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor
Material/
Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affilate
Stock/Unit Holder
Ownership Percent
Jupiter Imaging Associates, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Acquisition Associates, P.A.
100%
Medical Anesthesia Consultants Medical Group, Inc.
California
Yes
Material
Restricted
No
No
Anesthesia and Pain Management Services of California, Inc.
100%
New Jersey Healthcare Specialists, P.C.
New Jersey
Yes
Material
Restricted
No
Yes
Gilbert Drozdow
100%
North Texas Perinatal Associates, P.A.
Texas
Yes
Immaterial
Restricted
No
Yes
Kenneth Trimmer
100%
Pain Physicians of Central Florida, P.A.
Florida
Yes
Immaterial
Restricted
No
Yes
Andrew Greenfield, MD
100%
Sheridan Acquisition Associates, P.A.
Florida
Yes
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Sheridan Acquisition Associates II, P.A.
Florida
Yes
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Sheridan Anesthesia Services of Maryland, P.C.
Maryland
Yes
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Sheridan Anesthesia Services of Minnesota, P.C.
Minnesota
Yes
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Sheridan Children’s Healthcare Services of Colorado, P.C.
Colorado
Yes
Immaterial
Restricted
No
Yes
Richard Auerbach
100%
Sheridan Children’s Healthcare Services of New Jersey, P.C.
New Jersey
Yes
Immaterial
Restricted
No
Yes
Barry Chandler
100%
Sheridan Children’s Healthcare Services of North Carolina, P.A.
North Carolina
Yes
Immaterial
Restricted
No
Yes
Barry Chandler
100%
Sheridan Children’s Healthcare Services of South Carolina, P.A.
South Carolina
Yes
Immaterial
Restricted
No
Yes
Richard Auerbach
100%
Sheridan Children’s Healthcare Services of Tennessee, P.C.
Tennessee
Yes
Immaterial
Restricted
No
Yes
Barry Chandler
100%


Schedule 8.12 – page 22



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor
Material/
Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affilate
Stock/Unit Holder
Ownership Percent
Sheridan Critical Care Services, P.A.
Florida
Yes
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Sheridan Emergency Physician Services of Georgia, LLC
Georgia
Yes
Immaterial
Restricted
No
Yes
Paul Anthony Andrulonis
100%
Sheridan Emergency Physician Services of South Carolina, P.A.
South Carolina
Yes
Immaterial
Restricted
No
Yes
Paul Anthony Andrulonis
100%
Sheridan Emergency Physician Services of South Dade, Inc.
Florida
Yes
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Sheridan Healthcare of Arkansas, P.A.
Arkansas
Yes
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Sheridan Healthcare of
Connecticut, P.C.
Connecticut
Yes
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Sheridan Healthcare of
Massachusetts, P.C.
Massachusetts
Yes
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Sheridan Healthcare of
North Texas, P.A.
Texas
Yes
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Sheridan Healthcare of Texas, P.A. d/b/a Sheridan Children’s Healthcare Services
of Texas, P.A.


Texas
Yes
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Sheridan Radiology Services of Central Florida, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Acquisition Associates, P.A.
100%
Sheridan Radiology Services of Kentucky, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Acquisition Associates, P.A.
100%
Sheridan Radiology Services of Pinellas, Inc. d/b/a Pinellas Radiology
Associates
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Acquisition Associates, P.A.
100%


Schedule 8.12 – page 23



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor
Material/
Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affilate
Stock/Unit Holder
Ownership Percent
Sheridan Radiology Services of South Florida, Inc.
Florida
Yes
Immaterial
Restricted
No
No
Sheridan Acquisition Associates, P.A.
100%
Tri-County Pain Management, P.A.
New Jersey
Yes
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
V. Active Non-Guarantor Sheridan Entities
 
 
 
 
 
 
 
 
HCA-Sheridan Holdings, LLC
Delaware
No
Immaterial
Restricted
No
No
Sheridan Investco, LLC
51%
Jupiter Medical Specialists, LLC
Florida
No
Immaterial
Restricted
No
No
Jupiter Healthcare, LLC
60%
Manatee Surgical Center, LLC
Florida
No
Immaterial
Restricted
Yes
No
FO Investments II, Inc.
51%
Marblehead Surety & Reinsurance Company, Ltd.
Cayman
No
Immaterial
Restricted
No
No
Sheridan Healthcare, Inc.
100%
Sheridan Leadership Academy, Inc.
Florida
No
Immaterial
Restricted
No
No
Sheridan Holdings, Inc.
100%
South Palm Ambulatory Surgery Center, LLC
Florida
No
Immaterial
Restricted
No
No
FO Investments, Inc.
51%
Sheridan Healthcare of Washington, P.C.
Washington
No
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%























 

4 This entity cannot be a guarantor pursuant to state law.

Schedule 8.12 – page 24



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT



Entity Name
Jurisdiction
Guarantor
Material/
Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affilate
Stock/Unit Holder
Ownership Percent
VI. Inactive Sheridan Entities
 
 
 
 
 
 
 
 
All Women's Healthcare of Southern Florida, Inc.
Florida
No
Immaterial
Restricted
No
No
All Women's Healthcare Holdings, Inc.
100%
All Women's Healthcare of South Broward, Inc.
Florida
No
Immaterial
Restricted
No
No
All Women's Healthcare Holdings, Inc.
100%
Pinecrest Anesthesia Associates, Inc.
Florida
No
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Sheridan Emergency Physician Services of Virginia, Inc.
Florida
No
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Sheridan Radiology Services of Virginia, Inc.
Florida
No
Immaterial
Restricted
No
No
Sheridan Healthcare of Virginia, Inc.
100%
Surgery Specialists of Broward, Inc.
Florida
No
Immaterial
Restricted
No
No
All Women's Healthcare Holdings, Inc.
100%
Perinatal Center of Florida, Inc.
Florida
No
Immaterial
Restricted
No
No
Sheridan Healthcorp, Inc.
100%
Anesthesia Associates of Pinellas County Division, LLC
Florida
No
Immaterial
Restricted
No
No
Greater Florida Anesthesiologists, LLC
100%
Brandon Anesthesia Associates Division, LLC
Florida
No
Immaterial
Restricted
No
No
Greater Florida Anesthesiologists, LLC
100%
Clearwater Pain Management Associates Division, LLC
Florida
No
Immaterial
Restricted
No
No
Greater Florida Anesthesiologists, LLC
100%
Gulfcoast Anesthesia Partners Division, LLC
Florida
No
Immaterial
Restricted
No
No
Greater Florida Anesthesiologists, LLC
100%
South Florida Division of GFA, LLC
Florida
No
Immaterial
Restricted
No
No
Greater Florida Anesthesiologists, LLC
100%
Unicom Anesthesia Associates Division, LLC
Florida
No
Immaterial
Restricted
No
No
Greater Florida Anesthesiologists, LLC
100%


Schedule 8.12 – page 25



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor
Material/
Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affilate
Stock/Unit Holder
Ownership Percent
Inspire Health Solutions, Inc.
Florida
No
Immaterial
Restricted
No
No
N/A
N/A
Sheridan Anesthesia Services of Georgia, LLC
Georgia
No
Immaterial
Restricted
No
No
N/A
N/A
Sheridan Anesthesia Services of North Carolina, P.A.
North Carolina
No
Immaterial
Restricted
No
No
N/A
N/A
Sheridan Anesthesia Services of South Carolina, P.A.
South Carolina
No
Immaterial
Restricted
No
No
N/A
N/A
Sheridan Children's Healthcare Services of Missouri, Inc.
Florida
No
Immaterial
Restricted
No
No
N/A
N/A
Sheridan Children's Healthcare Services of Missouri, Inc.
Massachusetts
No
Immaterial
Restricted
No
No
N/A
N/A
Sheridan Emergency Physician Services of Massachusetts, P.C.
Florida
No
Immaterial
Restricted
No
No
N/A
N/A
Interventional Rehabilitation of Texas, P.A.
Texas
No
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Interventional Rehabilitation of Washington, PC
Washington
No
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Liberty Anesthesia, P.C.
New Jersey
No
Immaterial
Restricted
No
Yes
New Jersey Healthcare Specialists, PC
100%
Michael Cavenee, M.D., P.A.
Texas
No
Immaterial
Restricted
No
Yes
Michael Cavenee
100%
Patriot Anesthesia Associates, P.C.
Massachusetts
No
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Princeton Anesthesia Services, P.C.
New Jersey
No
Immaterial
Restricted
No
Yes
New Jersey Healthcare Specialists, PC
100%
Sheridan Anesthesia Services of New Jersey, P.C.
New Jersey
No
Immaterial
Restricted
No
Yes
New Jersey Healthcare Specialists, PC
100%


Schedule 8.12 – page 26



--------------------------------------------------------------------------------

SCHEDULE 8.12
TO THE CREDIT AGREEMENT

Entity Name
Jurisdiction
Guarantor
Material/
Immaterial Subsidiary
Restricted/
Unrestricted Subsidiary
Operating Entity (Yes/No)
Controlled Physician Affilate
Stock/Unit Holder
Ownership Percent
Sheridan Anesthesia Services of New York, P.C.
New York
No
Immaterial
Restricted
No
No
N/A
N/A
Select Anesthesia and Pain Management Group, P.A.
New Jersey
No
Immaterial
Restricted
No
Yes
New Jersey Healthcare Specialists, PC
100%
Sheridan Auerbach Children’s Healthcare Services of Nevada, P.C.
Nevada
No
Immaterial
Restricted
No
Yes
Richard Auerbach
100%
Sheridan Children’s Healthcare Services of Georgia, LLC
Georgia
No
Immaterial
Restricted
No
Yes
Barry Chandler
100%
Sheridan Children’s Healthcare Services of Pennsylvania, P.C.
Pennsylvania
No
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Sheridan Drozdow Healthcare of Nevada, P.C.
Nevada
No
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Sheridan Healthcare of Colorado, P.C.
Colorado
No
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Sheridan Healthcare of Pennsylvania, P.C.
Pennsylvania
No
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Sheridan Medical Healthcorp, P.C.
New York
No
Immaterial
Restricted
No
Yes
Gilbert Drozdow
100%
Sheridan Physician Services of New York, P.C.
New York
No
Immaterial
Restricted
No
No
N/A
N/A






Schedule 8.12 – page 27



--------------------------------------------------------------------------------

SCHEDULE 8.14
TO THE CREDIT AGREEMENT



Environmental Matters


None.















--------------------------------------------------------------------------------

SCHEDULE 8.15
TO THE CREDIT AGREEMENT



Owned Real Property


None.



--------------------------------------------------------------------------------

SCHEDULE 9.14(f)
TO THE CREDIT AGREEMENT



Post-Closing Items


1.    To the extent not delivered to the Collateral Agent on the Closing Date,
within 3 Business Days after the Closing Date, deliver to the Collateral Agent
the following certificates, in each case, together with a duly executed transfer
power (in form and substance reasonably satisfactory to the Collateral Agent)
relating to each such certificate:


a.Stock certificate for 100 shares of common stock issued by Sunbeam Primary
Holdings, Inc., a Delaware corporation, to AmSurg Corp.


b.     Certificates numbered 2 and 3 issued by Sheridan InvestCo, LLC to
Sheridan
Emergency Physician Services, Inc. and Florida United Radiology, L.C.,
respectively


2.    To the extent not delivered to the Administrative Agent on the Closing
Date, within 5 Business Days after the Closing Date, deliver to the
Administrative Agent the actual endorsements and/or amendments described in
Section 6.4 of the Credit Agreement


3.    To the extent not delivered to the Collateral Agent on the Closing Date,
within 5 Business Days after the Closing Date, deliver to the Collateral Agent
original executed signatures of the Restricted Subsidiaries to the Intercompany
Note and to the endorsement to the Intercompany Note





--------------------------------------------------------------------------------

SCHEDULE 10.1
TO THE CREDIT AGREEMENT



Indebtedness


•
Indebtedness with respect to continuing letter of credit obligations which are
being cash collateralized pursuant to the Cash Collateral Security Agreement set
forth on Schedule 10.2



•
Indebtedness for equipment leases evidenced by the Master Loan Agreement dated
as of November 1, 2010, by and between AmSurg Corp. and U.S. Bancorp Equipment
Finance, Inc., as amended and supplemented by schedules thereto to date.
Indebtedness described in the Operating Entity Indebtedness section of this
Schedule 10.1 as financed with USBancorp are advances made by AmSurg Corp.
pursuant to this facility to the Operating Entities described below.



•
Anesthesiology Associates of Tallahassee, Inc. - Deferred obligations payable to
the following physicians upon retirement, death or disability:  Wilmoth H.
Baker, III, Daniel P. Conrad, Brence A. Sell and Jitendra G. Padilia



As of June 30, 2014                            Approximately        $435,200.00


•
Operating Entity Indebtedness:



 
Center
Financed with
6/30/2014
Capital leases
 
 
2225
Waco Gastroenterology Endoscopy Center, LLC
Konica Minolta
$124
2095
The Dover Ophthalmology ASC, LLC
Konica Minolta
131
2173
The Oakland CA Endoscopy ASC, L.P.
Konica Minolta
381
2185
The Mesquite TX Endoscopy ASC, LLC
Konica Minolta
581
2131
The San Antonio TX Endoscopy ASC, L.P.
Konica Minolta
753
2229
COA ASC of Franklin County, LLC
Konica Minolta
848
2157
The Yuma AZ Endoscopy ASC, LLC
Konica Minolta
1,020
2220
Central Park Endoscopy Center, LLC
Konica Minolta
1,157
2189
The Glendale AZ Endoscopy ASC, LLC
Konica Minolta
1,201
2266
Eastern Connecticut Endoscopy Center, LLC
Highland Capital
2,584
2253
Eastern Massachusetts Surgery Center, LLC
ConMed
2,598
2116
The Tulsa OK Ophthalmology ASC, LLC
Karl Storz
2,727
2238
Coral Springs Ambulatory Surgery Center, LLC
Avaya/ABCTelecom
2,986
2217
North Valley Orthopedic Surgery Center, L.L.C.
De Lage Landen
5,801
2217
North Valley Orthopedic Surgery Center, L.L.C.
Konica Minolta
7,318
2222
North Richland Hills Endoscopy Center, LLC
Konica Minolta
7,759
2130
St. George Endoscopy Center, LLC
De Lage Landen
7,890
2200
Casa Colina Surgery Center, LLC
Stryker
8,055
2245
Premier Ambulatory Surgery of Austin, LLP
NEC
10,411
2058
AmSurg Louisville GI, LLC
Konica Minolta
10,539
2267
Short Hills Surgery Center, LLC
ProHealth Carl Zeiss
12,482


Schedule 10.1 – page 1

--------------------------------------------------------------------------------

SCHEDULE 10.1
TO THE CREDIT AGREEMENT

2015
The Westglen Endoscopy Center, LLC
Olympus
12,736
2263
Red River Surgery Center, LLC
Stryker
13,922
 
 
De Lage Landen - ProHealth
 
2267
Short Hills Surgery Center, LLC
Encon
14,879
2046
The Independence ASC, LLC
Olympus
20,333
2268
Hudson Crossing Surgery Center, LLC
TCF-PDS
21,847
2241
Kenwood ASC, LLC
Stryker Finance
22,887
2268
Hudson Crossing Surgery Center, LLC
Stryker Finance
23,548
2236
Doctors Park Surgery Center, LLC
Coastal Leasing
23,817
2260
Fresno CA Multi ASC, L.P.
Arthrex
25,146
2267
Short Hills Surgery Center, LLC
ProHealth
29,134
2138
Gainesville FL Orthopaedic ASC, LLC
Cisco
32,582
2260
Fresno CA Multi ASC, L.P.
Key Equipment
36,205
2276
Physicians’ Eye Surgery Center, LLC
Alcon
40,444
2132
The Temecula CA Endoscopy ASC, L.P.
De Lage Landen
41,582
2268
Hudson Crossing Surgery Center, LLC
ProHealth
44,184
2151
Western Washington Endoscopy Centers, LLC
Olympus
44,454
2199
Marin Endoscopy Center, LLC
Olympus
54,371
2268
Hudson Crossing Surgery Center, LLC
TCF-Medtronic
58,079
2072
The Sarasota Endoscopy ASC, LLC
Olympus
61,626
2226
Hillmoor Eye Surgery Center, LLC
Alcon
73,624
2195
The Glen Burnie MD Endoscopy ASC, LLC
Olympus
78,992
2267
Short Hills Surgery Center, LLC
ProHealth Carl Zeiss
93,392
2194
The Pikesville MD Endoscopy ASC, LLC
Olympus
107,329
2055
The Boca Raton Ophthalmology ASC, LLC
Alcon
123,694
2249
West Palm Outpatient Surgery & Laser Center, LTD
GSG Equipment
135,879
2280
Bend Surgery Center, LLC
Mindray
210,374
2121
The Lewes DE Endoscopy ASC, LLC
Olympus
210,890
2234
May Street Surgi Center, LLC
Everbank Commercial Finance
232,070
2276
Physicians’ Eye Surgery Center, LLC
First Citizens
327,603
2257
Mid Atlantic Endoscopy Center, LLC
Olympus
335,272
2183
The Kissimmee FL Endoscopy ASC, LLC
Olympus
427,845
 
 
 
 
Building lease:
 
 
 
 
 
 
2228
Arizona Endoscopy Center, LLC
Building Lease
1,521,086
 
 
 
 
2217
North Valley Orthopedic Surgery Center, L.L.C.
Building Lease
6,571,830
 
 
 
 
Tennant Allowance:
 
 
2221
Park Ventura Endoscopy Center, LLC
Tenant Allowance Debt 4th
120,573
 
 
 
 
Other Debt:
 
 
2267
Short Hills Surgery Center, LLC
HCC
725
2267
Short Hills Surgery Center, LLC
HCC
1,519
2267
Short Hills Surgery Center, LLC
HCC
1,725
2267
Short Hills Surgery Center, LLC
HCC
1,743
2267
Short Hills Surgery Center, LLC
HCC
2,701
2267
Short Hills Surgery Center, LLC
HCC
2,821


Schedule 10.1 – page 2

--------------------------------------------------------------------------------

SCHEDULE 10.1
TO THE CREDIT AGREEMENT

2267
Short Hills Surgery Center, LLC
HCC
3,230
2267
Short Hills Surgery Center, LLC
HCC
6,031
2268
Hudson Crossing Surgery Center, LLC
ProHealth
6,101
2268
Hudson Crossing Surgery Center, LLC
ProHealth
7,409
2267
Short Hills Surgery Center, LLC
HCC
7,865
2270
Cascade Endoscopy Center, LLC
Markowitz, Park, Tran, Brendler
18,493
2268
Hudson Crossing Surgery Center, LLC
TCF - GE
18,944
2268
Hudson Crossing Surgery Center, LLC
ProHealth
19,929
2267
Short Hills Surgery Center, LLC
Choice
27,676
2268
Hudson Crossing Surgery Center, LLC
ProHealth
30,101
2151
Western Washington Endoscopy Centers, LLC
Olympus
33,864
2266
Eastern Connecticut Endoscopy Center, LLC
Dime Bank
47,783
2269
Surgery Center of Allentown, LLC
Boorse
61,673
2268
Hudson Crossing Surgery Center, LLC
ProHealth
96,233
2268
Hudson Crossing Surgery Center, LLC
GE Loan
107,826
2269
Surgery Center of Allentown, LLC
Meade
119,147
2093
The Surgery Center of Middle Tennessee, LLC
First Farmers & Merchants Bank
129,218
2018
The Knoxville Ophthalmology ASC, LLC
SunTrust
129,943
2033
The Ocala Endoscopy ASC, L.P.
SunTrust
133,118
2253
Eastern Massachusetts Surgery Center, LLC
TD Bank
318,225
2142
Blue Water ASC, LLC
Talmer/Chase
345,399
2035
The Wichita Orthopaedic ASC, LLC
InTrust Bank
641,885
2263
Red River Surgery Center, LLC
Bancorp South
795,109
2260
Fresno CA Multi ASC, L.P.
Premier Valley Bank
840,137
 
 
 
 
2276
Physicians’ Eye Surgery Center, LLC
First Citizens
1,281,480
 
 
 
 
2211
Digestive Endoscopy Center, LLC
JP Morgan-Construct
1,535,076
 
 
 
 
US Bank debt:
 
 
2177
The Rockville, ESC-North MD Endoscopy ASC, LLC
USBancorp
1,641
2155
Maryland Endoscopy Center Limited Liability Company
USBancorp
1,716
2132
The Temecula CA Endoscopy ASC, L.P.
USBancorp
1,742
2006
The Endoscopy Center of Santa Fe, L.P.
USBancorp
2,847
2084
The Metairie Ophthalmology ASC, LLC
USBancorp
2,888
2144
The Escondido CA Endoscopy ASC, LP
USBancorp
2,973
2041
The Cincinnati ASC, LLC
USBancorp
3,636
2113
The Paducah Ophthalmology ASC, LLC
USBancorp
5,243
2122
The Rogers AR Ophthalmology ASC, LLC
USBancorp
5,726
2051
The Sun City Ophthalmology ASC, LLC
USBancorp
5,841
2230
North Valley Endoscopy Center, LLC
USBancorp
6,487
2062
Northside Gastroenterology Endoscopy Center, LLC
USBancorp
6,774
2072
The Sarasota Endoscopy ASC, LLC
USBancorp
9,630
2031
The Palmetto ASC, L.P.
USBancorp
9,853
2037
The Willoughby ASC, LLC
USBancorp
10,042
2152
The Orlando FL Endoscopy ASC, LLC
USBancorp
10,265
2164
The El Dorado AR Multi-Specialty ASC, LLC
USBancorp
10,384
2160
The West Orange NJ Endoscopy ASC, LLC
USBancorp
11,732
2095
The Dover Ophthalmology ASC, LLC
USBancorp
12,171


Schedule 10.1 – page 3

--------------------------------------------------------------------------------

SCHEDULE 10.1
TO THE CREDIT AGREEMENT

2079
Glendale Ophthalmology ASC, L.P.
USBancorp
12,385
2080
The Blue Ridge/Clemson Orthopaedic ASC, LLC
USBancorp
12,811
2152
The Orlando FL Endoscopy ASC, LLC
USBancorp
13,358
2194
The Pikesville MD Endoscopy ASC, LLC
USBancorp
13,409
2195
The Glen Burnie MD Endoscopy ASC, LLC
USBancorp
13,896
2081
The Las Vegas East Ophthalmology ASC, LLC
USBancorp
14,873
2184
Glendora CA Endoscopy ASC, L.P.
USBancorp
16,558
2169
The Arcadia CA Endoscopy ASC, L.P.
USBancorp
17,087
2258
Sunrise Ambulatory Surgical Center, LLC
USBancorp
17,109
2013
The Abilene ASC, L.P.
USBancorp
17,490
2088
The Middletown Endoscopy ASC, LLC
USBancorp
17,532
2142
Blue Water ASC, LLC
USBancorp
17,843
2148
The Lake Bluff IL Endoscopy ASC, LLC
USBancorp
17,972
2100
Bloomfield Eye Surgery Center, LLC
USBancorp
18,065
2134
The Pueblo CO Ophthalmology ASC, LLC
USBancorp
18,136
2152
The Orlando FL Endoscopy ASC, LLC
USBancorp
18,209
2248
Southern Idaho Ambulatory Surgery Center, LLC
USBancorp
18,225
2176
The Silver Spring MD Endoscopy ASC, LLC
USBancorp
18,741
2253
Eastern Massachusetts Surgery Center, LLC
USBancorp
18,833
2110
The Southfield Endoscopy ASC, LLC
USBancorp
19,010
2232
Pioneer Valley Surgicenter, LLC
USBancorp
19,039
2084
The Metairie Ophthalmology ASC, LLC
USBancorp
19,053
2167
The Torrance CA Multi-Specialty ASC, LLC
USBancorp
19,122
2196
St. Clair Shores MI Ophthalmology ASC, LLC
USBancorp
19,352
2134
The Pueblo CO Ophthalmology ASC, LLC
USBancorp
19,464
2232
Pioneer Valley Surgicenter, LLC
USBancorp
19,750
2060
The Florham Park Endoscopy ASC, LLC
USBancorp
19,862
2132
The Temecula CA Endoscopy ASC, L.P.
USBancorp
20,147
2229
COA ASC of Franklin County, LLC
USBancorp
20,260
2172
The Main Line PA Endoscopy ASC, L.P.
USBancorp
20,540
2231
MDSine, LLC
USBancorp
21,011
2172
The Main Line PA Endoscopy ASC, L.P.
USBancorp
21,063
2130
St. George Endoscopy Center, LLC
USBancorp
21,213
2203
Gastroenterology Associates Endoscopy Center, LLC
USBancorp
21,273
2132
The Temecula CA Endoscopy ASC, L.P.
USBancorp
21,288
2095
The Dover Ophthalmology ASC, LLC
USBancorp
21,362
2172
The Main Line PA Endoscopy ASC, L.P.
USBancorp
21,909
2202
Digestive Health Center, LLC
USBancorp
22,050
2110
The Southfield Endoscopy ASC, LLC
USBancorp
22,541
2253
Eastern Massachusetts Surgery Center, LLC
USBancorp
23,106
2214
West Bridgewater MA Endoscopy ASC, LLC
USBancorp
23,557
2144
The Escondido CA Endoscopy ASC, LP
USBancorp
24,346
2216
Hermitage TN Endoscopy ASC, LLC
USBancorp
25,208
2142
Blue Water ASC, LLC
USBancorp
25,647
2163
The Laurel MD Endoscopy ASC, LLC
USBancorp
25,720
2110
The Southfield Endoscopy ASC, LLC
USBancorp
25,746
2253
Eastern Massachusetts Surgery Center, LLC
USBancorp
25,999
2243
Tampa Bay Specialty Surgery Center, LLC
USBancorp
26,378
2093
The Surgery Center of Middle Tennessee, LLC
USBancorp
26,787


Schedule 10.1 – page 4

--------------------------------------------------------------------------------

SCHEDULE 10.1
TO THE CREDIT AGREEMENT

2035
The Wichita Orthopaedic ASC, LLC
USBancorp
26,798
2088
The Middletown Endoscopy ASC, LLC
USBancorp
27,404
2177
The Rockville, ESC-North MD Endoscopy ASC, LLC
USBancorp
28,105
2142
Blue Water ASC, LLC
USBancorp
28,258
2051
The Sun City Ophthalmology ASC, LLC
USBancorp
28,293
2094
The Bel Air Endoscopy ASC, LLC
USBancorp
28,822
2081
The Las Vegas East Ophthalmology ASC, LLC
USBancorp
29,444
2216
Hermitage TN Endoscopy ASC, LLC
USBancorp
30,107
2072
The Sarasota Endoscopy ASC, LLC
USBancorp
30,873
2201
Blaine MN Multi-Specialty ASC, LLC
USBancorp
31,253
2172
The Main Line PA Endoscopy ASC, L.P.
USBancorp
31,274
2121
The Lewes DE Endoscopy ASC, LLC
USBancorp
31,308
2047
The Phoenix Ophthalmology ASC, LLC
USBancorp
31,535
2149
The San Luis Obispo CA Endoscopy ASC, L.P.
USBancorp
31,793
2035
The Wichita Orthopaedic ASC, LLC
USBancorp
33,319
2224
Bethesda Outpatient Surgery Center, LLC
USBancorp
33,345
2035
The Wichita Orthopaedic ASC, LLC
USBancorp
33,348
2250
Weston Outpatient Surgical Center, Ltd.
USBancorp
33,609
2223
Boston Out-Patient Surgical Suites, L.L.C.
USBancorp
35,593
2011
Endoscopy Center of the South Bay, L.P.
USBancorp
35,797
2009
The Endoscopy Center of Washington D.C., L.P.
USBancorp
36,136
2086
The Kingston Ophthalmology ASC, LLC
USBancorp
36,409
2172
The Main Line PA Endoscopy ASC, L.P.
USBancorp
36,528
2120
The Kingsport TN Ophthalmology ASC, LLC
USBancorp
36,880
2149
The San Luis Obispo CA Endoscopy ASC, L.P.
USBancorp
36,907
2240
Fullerton Surgical Center, L.P.
USBancorp
37,278
2161
The St. Cloud MN Ophthalmology ASC, LLC
USBancorp
39,255
2231
MDSine, LLC
USBancorp
39,295
2011
Endoscopy Center of the South Bay, L.P.
USBancorp
39,626
2082
The Hutchinson Ophthalmology ASC, LLC
USBancorp
39,711
2105
The Newark Endoscopy ASC, LLC
USBancorp
40,063
2093
The Surgery Center of Middle Tennessee, LLC
USBancorp
44,096
2205
Eye Surgery Center, LLC
USBancorp
44,358
2249
West Palm Outpatient Surgery & Laser Center, LTD
USBancorp
44,451
2142
Blue Water ASC, LLC
USBancorp
44,543
2267
Short Hills Surgery Center, LLC
USBancorp
44,631
2130
St. George Endoscopy Center, LLC
USBancorp
45,529
2191
The San Diego CA Multi-Specialty ASC, LLC
USBancorp
45,775
2229
COA ASC of Franklin County, LLC
USBancorp
46,916
2107
The Alexandria Ophthalmology ASC, LLC
USBancorp
47,362
2223
Boston Out-Patient Surgical Suites, L.L.C.
USBancorp
48,373
2184
Glendora CA Endoscopy ASC, L.P.
USBancorp
49,370
2065
The Oakhurst Endoscopy ASC, LLC
USBancorp
50,141
2038
The Chevy Chase ASC, LLC
USBancorp
50,350
2051
The Sun City Ophthalmology ASC, LLC
USBancorp
51,039
2197
The Orlando/Mills FL Endoscopy ASC, LLC
USBancorp
52,927
2172
The Main Line PA Endoscopy ASC, L.P.
USBancorp
53,539
2163
The Laurel MD Endoscopy ASC, LLC
USBancorp
54,068
2047
The Phoenix Ophthalmology ASC, LLC
USBancorp
54,345


Schedule 10.1 – page 5

--------------------------------------------------------------------------------

SCHEDULE 10.1
TO THE CREDIT AGREEMENT

2104
Mercer County Surgery Center, LLC
USBancorp
54,819
2009
The Endoscopy Center of Washington D.C., L.P.
USBancorp
55,057
2172
The Main Line PA Endoscopy ASC, L.P.
USBancorp
55,990
2066
AmSurg Northern Kentucky GI, LLC
USBancorp
56,983
2132
The Temecula CA Endoscopy ASC, L.P.
USBancorp
57,113
2131
The San Antonio TX Endoscopy ASC, L.P.
USBancorp
57,965
2137
The Edina MN Ophthalmology ASC, LLC
USBancorp
58,950
2235
Eagle Eye Surgery and Laser Center, LLC
USBancorp
59,123
2001
The Endoscopy Center of Knoxville, L.P.
USBancorp
60,419
2006
The Endoscopy Center of Santa Fe, L.P.
USBancorp
61,406
2065
The Oakhurst Endoscopy ASC, LLC
USBancorp
61,888
2161
The St. Cloud MN Ophthalmology ASC, LLC
USBancorp
62,653
2268
Hudson Crossing Surgery Center, LLC
USBancorp
63,260
2248
Southern Idaho Ambulatory Surgery Center, LLC
USBancorp
63,832
2187
The Altamonte Springs FL Endoscopy ASC, LLC
USBancorp
63,868
2227
Surgery Center of Volusia, LLC
USBancorp
64,134
2047
The Phoenix Ophthalmology ASC, LLC
USBancorp
64,212
2094
The Bel Air Endoscopy ASC, LLC
USBancorp
64,351
2221
Park Ventura Endoscopy Center, LLC
USBancorp
64,741
2104
Mercer County Surgery Center, LLC
USBancorp
65,395
2150
Greenspring Station Endoscopy ASC, LLC
USBancorp
69,359
2113
The Paducah Ophthalmology ASC, LLC
USBancorp
70,060
2150
Greenspring Station Endoscopy ASC, LLC
USBancorp
73,579
2226
Hillmoor Eye Surgery Center, LLC
USBancorp
93,889
2138
Gainesville FL Orthopaedic ASC, LLC
USBancorp
97,363
2172
The Main Line PA Endoscopy ASC, L.P.
USBancorp
101,940
2268
Hudson Crossing Surgery Center, LLC
USBancorp
106,034
2263
Red River Surgery Center, LLC
USBancorp
117,391
2158
The St. Louis MO Orthopaedic ASC, LLC
USBancorp
118,876
2191
The San Diego CA Multi-Specialty ASC, LLC
USBancorp
124,020
2044
The Abilene Eye ASC, L.P.
USBancorp
125,229
2112
The Greenville ASC, LLC
USBancorp
131,595
2250
Weston Outpatient Surgical Center, Ltd.
USBancorp
151,264
2200
Casa Colina Surgery Center, LLC
USBancorp
155,241
2206
Phoenix Orthopaedic Ambulatory Center, L.L.C.
USBancorp
168,822
2268
Hudson Crossing Surgery Center, LLC
USBancorp
169,453
2193
The Baton Rouge LA Endoscopy ASC, LLC
USBancorp
217,425
2213
TEC North, LLC
USBancorp
261,320
2159
The Salem OR Ophthalmology ASC, LLC
USBancorp
275,403
2084
The Metairie Ophthalmology ASC, LLC
USBancorp
285,220
2267
Short Hills Surgery Center, LLC
USBancorp
292,946
2086
The Kingston Ophthalmology ASC, LLC
USBancorp
314,903
2113
The Paducah Ophthalmology ASC, LLC
USBancorp
318,322
2244
San Antonio ASC, LP
USBancorp
324,703
2069
The Burbank Ophthalmology ASC, L.P.
USBancorp
326,581
2055
The Boca Raton Ophthalmology ASC, LLC
USBancorp
338,731
2123
The Winter Haven/Sebring FL Ophthalmology ASC, LLC
USBancorp
408,864
2196
St. Clair Shores MI Ophthalmology ASC, LLC
USBancorp
425,030
2233
East Valley Endoscopy, LLC
USBancorp
440,249


Schedule 10.1 – page 6

--------------------------------------------------------------------------------

SCHEDULE 10.1
TO THE CREDIT AGREEMENT

2186
The Conroe TX Endoscopy ASC, LLC
USBancorp
473,097
2177
The Rockville, ESC-North MD Endoscopy ASC, LLC
USBancorp
588,473
2005
The Endoscopy Center of Southeast Texas, L.P.
USBancorp
594,579
 
 
 
 
2129
The Tampa FL Endoscopy ASC, LLC
USBancorp
1,180,419
 
 
 
 
 
 
 
 
 
 
Total
$31,215,349






Schedule 10.1 – page 7

--------------------------------------------------------------------------------

SCHEDULE 10.2
TO THE CREDIT AGREEMENT



Liens


Debtor
Secured Party
Jurisdiction
File Date
File Number
SYNTHETIC LEASES:
AmSurg Corp.
U.S. Bancorp Equipment Finance, Inc. (as partially assigned to Commerce Bank)
Tennessee Secretary of State
06/07/2011
111-028815
AmSurg Corp.
Kingsbridge Holdings, LLC
Tennessee Secretary of State
10/04/2013
420-535029
North Florida Perinatal Associates, Inc.
(Ultrasound equipment;
Lease No. 9746429001)
GE Healthcare Systems
c/o General Electric Capital Corporation
Florida Secretary of State
3/26/14
201401000175
North Texas Perinatal Associates, P.A.
(Ultrasound equipment;
Lease Nos. 18134, 18137, 18141, 18143 and 18144)
Acuson Ultrasound
c/o Siemens Medical Solutions


Texas Secretary of State
9/30/09
09-0027478017
09-0027478128
09-0027478673
09-0027478784
09-0027478895
North Texas Perinatal Associates, P.A.
(Ultrasound equipment;
Lease No. 8493925-001)
GE Healthcare Systems
c/o General Electric Capital Corporation


Texas Secretary of State
2/23/11;
Amended 3/10/11
12/27/11
12/28/11
11-0005497027


11-0037581521
11-0037620363
North Texas Perinatal Associates, P.A.
(Ultrasound equipment;
Lease No. 8788994-001)
GE Healthcare Systems
c/o General Electric Capital Corporation
Texas Secretary of State
7/1/13
13-0020935235
North Texas Perinatal Associates, P.A.
(Ultrasound equipment;
Lease No. 8712931-001)
GE Healthcare Systems
c/o General Electric Capital Corporation
Texas Secretary of State
12/20/13
13-0039617656
Physician Office Partners
(Photocopiers)
Sumner Group, Inc.
Kansas Secretary of State
5/13/13
100368953
Physician Office Partners
(Photocopiers)
Sumner Group, Inc.
Kansas Secretary of State
6/5/13
100456071
Sheridan Healthcorp, Inc.
(Sharp photocopiers;
Lease No. 7616380-002)
Sharp Business Systems c/o General Electric Capital Corp.
Florida Secretary of State
6/3/10
201002624175
Sheridan Healthcorp, Inc.
(Mail Room equipment;
Lease No. 004166103006)
Pitney Bowes, Inc.
c/o Pitney Bowes Global Financial
Florida Secretary of State
7/23/10
201002916249
Southeast Perinatal Associates, Inc. f/k/a Jaime J. Rodriguez, M.D., Inc.
(Ultrasound equipment;
Lease No. 8789692)
GE Healthcare Systems
c/o General Electric Capital Corporation
Florida Secretary of State


7/8/13


201,309,385,252
FIXTURE FILINGS & REAL PROPERTY FILINGS:
None
 
 
 
 
OTHER:
None










--------------------------------------------------------------------------------

SCHEDULE 10.2
TO THE CREDIT AGREEMENT

•
To the extent secured, Liens securing Indebtedness of the Operating Entities
listed in Schedule 10.1.



•
Cash Collateral Security Agreement dated July 16, 2014, by and between Sheridan
Holdings, Inc. and Credit Suisse, Cayman Islands Branch which collateralizes
continuing letter of credit obligations.

            
 







--------------------------------------------------------------------------------

SCHEDULE 10.4
TO THE CREDIT AGREEMENT



Dispositions


None.







--------------------------------------------------------------------------------

SCHEDULE 10.5
TO THE CREDIT AGREEMENT



Investments


•
Schedule 8.12 above is incorporated by reference herein.



•
The following Restricted Subsidiaries have ownership interests in the following
limited liability companies or limited partnerships, as the case may be:



Owner
Issuer
Percentage Ownership
AmSurg Holdings, Inc.
Torrance Memorial Surgical Center, LLC
49%
Baycare Surgery Centers, LLC
49%
CHIC/AmSurg Surgery Centers, LLC
49%
San Antonio NSC, LLC
SSPC Building, LP
1%
Austin NSC, LP
Austin Endoscopy Center I, LP
20%
Austin Endoscopy Center II, LP
20%
CHIC/AMSURG Surgery Centers, LLC
Canon City CO Multi-Specialty ASC, LLC
51%
Torrance Memorial Surgical Center, LLC
Torrance Surgery Center LP
51%
Baycare Surgery Centers, LLC
Trinity Surgery Center, LLC
56%
The Chattanooga Endoscopy ASC, LLC
AmSurg Chattanooga Anesthesia, LLC
51%
North Valley Endoscopy Center, LLC
AmSurg North Valley Anesthesia, LLC
51%
St. George Endoscopy Center, LLC
AmSurg St. George Anesthesia, LLC
51%
The Willoughby ASC, LLC
AmSurg Willoughby Anesthesia, LLC
100%
Carroll County Digestive Disease Center, LLC
AmSurg Westminster Anesthesia, LLC
100%
The Lewes DE Endoscopy ASC, LLC
AmSurg Lewes Anesthesia, LLC
100%
The Orlando FL Endoscopy ASC, LLC
AmSurg Citrus Anesthesia, LLC
100%
Surgery Center of Volusia, LLC
AmSurg Port Orange Anesthesia, LLC
100%




































Schedule 10.5 – page 1

--------------------------------------------------------------------------------

SCHEDULE 10.5
TO THE CREDIT AGREEMENT

Employee Advances; principal amount outstanding as of June 30, 2014:


•
Promissory Note in the Principal Amount of $100,000 dated 1/1/2010 given by
Felix Ramirez, MD to be forgiven by Interventional Rehabilitation of South
Florida, Inc. as Payee, over 60 months of continued employment

$9,999.99
•
Promissory Note in the Principal Amount of $150,000.00 dated 7/1/2010 given by
Bao-Tran Doan, MD, to be forgiven by Jupiter Imaging Associates, Inc. as Payee
by Assignment, over 60 months of continued employment

$30,000.00
•
Promissory Note in the Principal Amount of $100,000 dated 5/31/2010 given by
Brian Rinehart, MD to be forgiven by North Texas Perinatal Associates, P.A. as
Payee, over 60 months of continued employment                                 

$18,333.32
•
Promissory Note in the Principal Amount of $100,000 dated 8/29/2011 given by
Lorna Rodriguez, MD to be forgiven by North Texas Perinatal Associates, P.A., as
Payee, over 60 months of continued employment                                 

$41,666.65
•
Promissory Note in the Principal Amount of $100,000 dated 8/1/2010 given by
Laura Greer, MD to be forgiven by North Texas Perinatal Associates, P.A., as
Payee, over 60 months of continued employment

$21,666.66
•
Promissory Note in the Principal Amount of $103,992 dated 2/8/2010 given by
David Kozlov, MD to be forgiven by Sheridan Radiology Services of Central
Florida, Inc., as Payee, over 60 months of continued employment        
                

$13,458.08
•
Promissory Note in the Principal Amount of $100,000 dated 9/1/2010 given by Mina
Abbassi-Ghanavati, MD to be forgiven by North Texas Perinatal Associates, P.A.,
as Payee, over 60 months of continued employment

                         $23,333.32
•
Promissory Note in the Principal Amount of $100,000 dated 7/1/2012 given by Mark
Peters, MD to be forgiven by North Texas Perinatal Associates, P.A., as Payee,
over 60 months of continued employment                                 

$59,999.99
•
Promissory Note in the Principal Amount of $100,000 dated 5/1/14 given by Crisan
Luminita MD to be forgiven by North Texas Perinatal Associates, P.A, Inc., as
Payee, over 12 months of continued employment                         

$96,666.66
•
Promissory Note in the Principal Amount of $115,355 dated 2/8/2010 given by
David Kozlov, MD to be forgiven by Sheridan Radiology Services of Central
Florida, Inc., as Payee, over 60 months of continued employment        
                

$13,458.08

Schedule 10.5 – page 2

--------------------------------------------------------------------------------

SCHEDULE 10.5
TO THE CREDIT AGREEMENT

•
Promissory Note in the Principal Amount of $100,000 dated 4/21/14 given by Ken
Chatfield to be forgiven by Sheridan Healthcorp, Inc., as Payee, over 12 months
of continued employment                         

$75,000.01
•
Promissory Note in the Principal Amount of $100,000 dated 6/13/14 given by
Raleigh Heard to be forgiven by Sheridan Healthcorp, Inc., as Payee, over 12
months of continued employment                         

$91,666.67
•
Promissory Note in the Principal Amount of $80,000 dated 12/15/2011 given by
Cameron McCaig MD to be forgiven by Sheridan Emergency Physicians Services,
Inc., as Payee, over 36 months of continued employment                         

$11,111.12
•
Promissory Note in the Principal Amount of $50,000 dated 5/1/2014 given by Glenn
Valladares MD to be forgiven by Sheridan Emergency Physician Services of
Georgia,, as Payee, over 24 months of continued employment        
                

$45,833.34
•
Promissory Note in the Principal Amount of $60,000 dated 10/15/2010 given by
Melissa Matos Auerbach MD to be forgiven by Sheridan Healthcare of
Massachusetts, P.C., as Payee, over 60 months of continued employment        
                

$15,000.00
•
Promissory Note in the Principal Amount of $50,000 dated 6/1/2013 given by
Stephen Snypes MD to be forgiven by Sheridan Anesthesia Services of Alabama,
Inc., as Payee, over 24 months of continued employment                         

$22,916.68
•
Promissory Note in the Principal Amount of $50,000 dated 3/26/12 given by Chad
Baisden CRNA to be forgiven by Sheridan Healthcare of West Virginia, Inc., as
Payee, over 36 months of continued employment                         

$11,111.11
•
Promissory Note in the Principal Amount of $100,000 dated 3/01/14 given by Petra
Grimm MD to be forgiven by Bethesda Anesthesia Associates, Inc., as Payee, over
36 months of continued employment                         

$88,888.88
•
Aggregate Employee Advances in individual principal amounts of less than
$50,000, advanced in connection with sign-on bonus, relocation expenses,
education advances and other miscellaneous advances, to be forgiven by the
respective Payee over a period of 24, 36, 48 or 60 months of continued
employment     

Aggregate Balance $801,688.56











Schedule 10.5 – page 3

--------------------------------------------------------------------------------

SCHEDULE 10.5
TO THE CREDIT AGREEMENT

Other Advances; principal amount outstanding as of June 30, 2014
 
•
Three revolving promissory notes given by Sheridan Medical Healthcorp, P.C. in
favor of Sheridan Healthcorp, Inc. ($681,287 aggregate amount outstanding)



◦
Revolving Note dated May 1, 2008 ($250,000 principal)

◦
Revolving Note dated December 19, 2008 ($850,000 principal)

◦
Revolving Note dated March 10, 2009 ($250,000 principal)



•
Two revolving Promissory Notes given by Hackensack Anesthesiology Associates,
P.A. n/k/a New Jersey Healthcare Specialists, P.C. ("NJHS") in favor of Sheridan
Healthcorp, Inc. ($86,500,000 aggregate principal amount outstanding)



◦
Senior Unsecured Note dated August 18, 2010 ($73,525,000 principal)

◦
Senior Subordinated Unsecured Note dated August 18, 2010 ($12,975,000 principal)



•
Two revolving Promissory Notes given by Princeton Anesthesia Services, P.C.
n/k/a PA Services, Inc. and assigned to NJHS effective as of July 15, 2014 in
favor of Sheridan Healthcorp, Inc. ($33,000,000 aggregate principal amount
outstanding)



◦
Senior Unsecured Note dated December 1, 2011 ($28,050,000 principal)

◦
Senior Subordinated Unsecured Note dated December 1, 2011 ($4,950,000 principal)



•
Two revolving Promissory Notes given by Anesthesia Services of Rahway, PC, which
merged with and into NJHS effective as of April 1, 2014 with NJHS as the
surviving entity, in favor of Sheridan Healthcorp, Inc. ($4,240,000 aggregate
principal amount outstanding)



◦
Senior Unsecured Note dated December 31, 2012 ($3,604,000 principal)

◦
Senior Subordinated Unsecured Note dated December 31, 2012 ($636,000 principal)



•
Two revolving Promissory Notes given by Select Anesthesia & Pain Management
Group, P.A. n/k/a SAPM, Inc. and assigned to NJHS effective as of July 15, 2014
in favor of Sheridan Healthcorp, Inc. ($9,245,000 aggregate principal amount
outstanding)



◦
Senior Unsecured Note dated December 31, 2012 ($7,858,250 principal)

◦
Senior Subordinated Unsecured Note dated December 31, 2012 ($1,386,750
principal)



•
Two revolving Promissory Notes given by Tri-County Pain Associates. P.C. in
favor of Sheridan Healthcorp, Inc. ($55,000 aggregate principal amount
outstanding)



◦
Senior Unsecured Note dated December 31, 2012 ($46,750 principal)

◦
Senior Subordinated Unsecured Note dated December 31, 2012 ($8,250 principal)



•
Two revolving Promissory Notes given by Liberty Anesthesia, P.C. n/k/a LA-NJ,
Inc. and assigned to NJHS as of July 15, 2014 in favor of Sheridan Healthcorp,
Inc. ($13,000,000 aggregate principal amount outstanding)




Schedule 10.5 – page 4

--------------------------------------------------------------------------------

SCHEDULE 10.5
TO THE CREDIT AGREEMENT

◦
Senior Unsecured Note dated September 1, 2013 ($11,050,000 principal)

◦
Senior Subordinated Unsecured Note dated September 1, 2013 ($1,950,000
principal)



•
Two revolving Promissory Notes given by Anesthesia and Pain Management Services
of California, Inc. in favor of Sheridan Healthcorp, Inc. ($952,000 aggregate
principal amount outstanding)



◦
Senior Unsecured Note dated November 14, 2013 ($809,200 principal)

◦
Senior Subordinated Unsecured Note dated November 14, 2013 ($142,800 principal)



•
Revolving Promissory Note given by Medical Anesthesia Consultants Medical Group,
Inc. in favor of Sheridan Healthcorp, Inc. ($4,816,667 principal amount
outstanding)



◦
Senior Unsecured Note dated November 14, 2013 ($4,816,667 principal)



•
Revolving Promissory Note given by Jupiter Medical Specialists, LLC in favor of
Sheridan Healthcorp, Inc. ($0 principal amount outstanding)



◦
Secured Note dated June 18, 2013 ($10,000,000 principal)




Schedule 10.5 – page 5

--------------------------------------------------------------------------------

SCHEDULE 10.8
TO THE CREDIT AGREEMENT

Negative Pledge Clauses


The following Subsidiaries have restrictions in their governing documents on the
ability of the partners or members, as the case may be, to pledge their
partnership or membership interests, as the case may be:
Owner
Subsidiary
%Ownership Interest
AmSurg Entities
AmSurg Arcadia CA, Inc.
The Arcadia CA Endoscopy A.S.C., L.P.
51%
AmSurg Burbank, Inc.
The Burbank Ophthalmology ASC, LP
51%
AmSurg Escondido CA, Inc.
The Escondido CA Endoscopy, ASC, LP
51%
AmSurg Glendora CA, Inc.
Glendora CA Endoscopy ASC, LP
51%
AmSurg Inglewood, Inc.
Los Angeles/Inglewood Endoscopy ASC, L.P.
51%
AmSurg La Jolla, Inc.
The La Jolla Endoscopy Center, L.P.
51%
AmSurg Oakland CA, Inc.
The Oakland CA Endoscopy ASC, L.P.
51%
AmSurg San Luis Obispo CA, Inc
The San Luis Obispo CA Endoscopy ASC, L.P.
51%
AmSurg Temecula CA, Inc.
The Temecula CA Endoscopy ASC, L.P.
51%
AmSurg Torrance, Inc,
The Endoscopy Center of South Bay, L.P.
51%
AmSurg Crystal River, Inc.
The Crystal River Endoscopy ASC, L.P.
51%
AmSurg Palmetto, Inc.
The Palmetto ASC, L.P.
51%
AmSurg Suncoast, Inc.
The Suncoast Endoscopy ASC, L.P.
51%
AmSurg Melbourne, Inc.
The Melbourne ASC, L.P.
51%
AmSurg Ocala, Inc.
The Ocala Endoscopy ASC, L.P.
51%
Amsurg Northwest Florida, Inc.
The Northwest Florida ASC, L.P.
51%
AmSurg EC Santa Fe, Inc.
The Endoscopy Center of Santa Fe, L.P.
51%
AmSurg Main Line PA, Inc.
The Main Line PA Endoscopy ASC, L.P.
51%
AmSurg Hillmont, Inc.
The Hillmont ASC, L.P.
51%
AmSurg Lancaster PA, Inc.
The Lancaster PA Endoscopy ASC, L.P.
51%
AmSurg Pottsville PA, Inc.
The Pottsville PA Endoscopy ASC, L.P.
51%
AmSurg Maryville, Inc.
The Maryville ASC
53%
AmSurg Abilene Eye, Inc.
The Abilene Eye ASC, L.P.
51%
AmSurg Abilene, Inc.
The Abilene ASC, L.P.
60%
AmSurg El Paso, Inc.
The El Paso ASC, L.P.
51%
AmSurg San Antonio TX, Inc.
The San Antonio TX Endoscopy ASC, L.P.
51%
AmSurg EC Washington, Inc.
The Endoscopy Center of Washington, D.C., L.P.
51%
AmSurg Scranton PA, Inc.
The Scranton PA Endoscopy ASC, LP
51%
AmSurg Fresno CA, Inc.
Fresno CA Multi ASC, L.P.
52.77%
AmSurg Colton CA, Inc.
Colton CA Multi ASC, L.P.
57.50%
AmSurg Holdings, Inc.
Torrance Memorial Surgical Center, LLC
49%
AmSurg Holdings, Inc.
Baycare Surgery Centers, LLC
49%
AmSurg Holdings, Inc.
CHIC/AmSurg Surgery Centers, LLC
49%
Sheridan Entities:
FO Investments, Inc.
South Palm Ambulatory Surgery Center, LLC
51%
FO Investments II, Inc.
Manatee Surgical Center, LLC
50.1%




--------------------------------------------------------------------------------

SCHEDULE 10.11
TO THE CREDIT AGREEMENT



Transactions with Affiliates


Related Party Transactions


Indemnification Agreements by and between the parties listed below regarding
ownership of stock of Controlled Physician Affiliates:


•
Sheridan Healthcorp, Inc. and Paul Anthony Andrulonis regarding: (i) Sheridan
Emergency Physician Services of South Carolina, P.A. effective October 19, 2012;
and, (ii) Sheridan Emergency Physician Services of Georgia, LLC effective
January 1, 2013



•
Sheridan Children’s Healthcare Services, Inc. and M. Richard Auerbach regarding:
(i) Sheridan Children’s Healthcare Services of Colorado, P.C. effective December
15, 2006; (ii) Sheridan Auerbach Children's Healthcare Services of Nevada, P.C.
effective March 19, 2009; and (iii) Sheridan Children’s Healthcare Services of
South Carolina, P.A. effective July 20, 2012



•
Sheridan Healthcorp, Inc. and James Cerullo regarding Bethesda Anesthesia
Associates effective from April 29, 2008 through June 30, 2009



•
Sheridan Children’s Healthcare Services, Inc. and Barry D. Chandler regarding:
(i) Sheridan Children’s Healthcare Services of North Carolina, P.A. effective
May 1, 2006; (ii) Sheridan Children's Healthcare Services of Georgia, LLC
effective July 17, 2009; (iii) Sheridan Children's Healthcare Services of New
Jersey, P.C. effective May 3, 2010; and (iv) Sheridan Children’s Healthcare
Services of Tennessee, P.C. effective December 21, 2011



•
Sheridan Children’s Healthcare Services, Inc. and Maureen Doherty regarding
Sheridan Children’s Healthcare Services of North Carolina, P.A. effective from
November 18, 2002 through April 30, 2006

•
Sheridan Healthcorp, Inc. and Steven Gevas regarding Sheridan Emergency
Physician Services of Georgia, LLC effective March 20, 2009 through July 12,
2012



•
Sheridan Healthcorp, Inc. and Andrew Greenfield regarding: (i) Coral Anesthesia
Associates, Inc. effective February 28, 2012; and (ii) Pain Physicians of
Central Florida, P.A. effective November 23, 2011



•
Sheridan Healthcorp, Inc. and Howard Leibowitz regarding Flamingo Anesthesia
Associates effective from June 12, 2008 through June 30, 2009



•
Sheridan Healthcorp, Inc. and David Morse regarding Sheridan Healthcare of
Massachusetts, PC effective from December 19, 2007 through September 30, 2009



•
Sheridan Healthcorp, Inc. and Catherine Polera regarding Sheridan Emergency
Physician Services of Georgia, LLC effective July 12, 2012 through December 31,
2012



•
Sheridan Healthcorp, Inc. and Jorge Sanchez-Medio regarding Pinecrest Anesthesia
Associates effective from June 12, 2008 through June 30, 2009




Schedule 10.11 – page 1

--------------------------------------------------------------------------------

SCHEDULE 10.11
TO THE CREDIT AGREEMENT

Related Party Transactions (cont’d)


•
Sheridan Healthcorp, Inc. and Susan Thomas regarding Jacksonville Beaches
Anesthesia Associates effective from April 29, 2008 through June 30, 2009



•
Sheridan Healthcorp, Inc. and William Weisberg regarding Sheridan Drozdow
Healthcare of Nevada, P.C. f/k/a Sheridan Weisberg Healthcare of Nevada, PC
effective from May 16, 2007 through December 31, 2008



•
Sheridan Healthcorp, Inc. and Carey Weiss, M.D. regarding Sheridan Anesthesia
Services of Minnesota, P.C. effective February 25, 2013 through September 14,
2013



•
Sheridan Radiology Services, Inc. and Gilbert Drozdow regarding Sheridan
Acquisition Associates, P.A., effective September 28, 2006



•
Sheridan Radiology Services, Inc. and Maria Rodriguez regarding ICS Radiology,
Inc., effective September 19, 2011



•
Sheridan Healthcorp, Inc. and Gilbert Drozdow dated as of September 27, 1999 as
amended to date and effective as of the respective date of incorporation of the
following active, inactive or dissolved entities: (i) Sheridan Medical
Healthcorp, P.C.; (ii) Sheridan Healthcare of California Medical Group, Inc.;
(iii) Sheridan Healthcare of Texas, P.A.; (iv) Sheridan Children’s Healthcare
Services of Pennsylvania, P.C.; (v) Sheridan Healthcare of Colorado, P.C.; (vi)
Sheridan Healthcare of Connecticut, P.C.; (vii) Sheridan Healthcare of North
Texas, P.A.; (viii) Sheridan Anesthesia Services of Maryland, P.C.; (ix)
Sheridan Healthcare of Arkansas, P.A.; (x) Sheridan Healthcare of Pennsylvania,
P.C.; (xi) Sheridan Healthcare of Indiana, P.C.; (xii) Anesthesiology Associates
of Tallahassee, P.A.; (xiii) Sheridan Children’s Healthcare Services of
Illinois, S.C.; (xiv) Anesthesiology Associates of the Palm Beaches, P.A.; (xv)
Sheridan Emergency Physician Services of South Dade, Inc.; (xvi) Interventional
Rehabilitation of Texas, P.A.; (xvii) Sheridan Acquisition Associates II, P.A.;
(xviii) Sheridan Anesthesia Services of New Jersey, P.C. n/k/a SAS-NJ, Inc.;
(xix) Sheridan Healthcare of Washington, P.C.; (xx) Interventional
Rehabilitation of Washington, P.C.; (xxi) Hackensack Anesthesiology Associates,
P.A. n/k/a New Jersey Healthcare Specialists, P.C. (“NJHS”); (xxii) Princeton
Anesthesia Services, P.C. n/k/a PA Services, Inc.; (xxiii) ST Partners, P.A.;
(xxiv) Patriot Anesthesia Associates, P.C.; (xxv) Select Anesthesia and Pain
Management Group, P.A. n/k/a SAPM, Inc.; (xxvi) Tri-County Pain Management,
P.A.; (xxvii) Anesthesia Services of Rahway, P.C.(merged with and into NJHS,
with NJHS surviving); (xxviii) Liberty Anesthesia, P.C. n/k/a LA-NJ, Inc.;
(xxix) Sheridan Anesthesia Services of Minnesota, P.C.; (xxx) Anesthesia and
Pain Management Services of California, P.C.; (xxxi) Sheridan Critical Care
Services, P.A.; (xxxii) Comprehensive Pain Medicine, Inc.; (xxxiii)
Interventional Rehabilitation of South Florida, Inc.; and (xxxiv) Anesthesiology
of Jupiter, P.A.




Schedule 10.11 – page 2

--------------------------------------------------------------------------------

SCHEDULE 10.11
TO THE CREDIT AGREEMENT



Related Party Transactions (cont’d)


Indemnification Agreements by and between the parties listed below regarding
indemnification and advancement of expenses with respect to certain
indemnifiable claims in connection with the Indemnitee's capacity as a Director
of the respective entity or entities:


•
All Women's Healthcare Holdings, Inc. and Joan Dobrzynski n/k/a Joan Yori dated
as of February 1, 2005



•
Sheridan Radiology Services, Inc. and Joan Yori dated as of October 1, 2006



•
Sunbeam Holdings, LP, Sheridan Holdings, Inc. and Benjamin Farkas dated as of
August 14, 2009



•
Sunbeam Holdings, LP, Sheridan Holdings, Inc. and Erik Ragatz dated as of August
14, 2009



•
Sunbeam Holdings, LP, Sheridan Holdings, Inc. and Allen Thorpe dated as of
August 14, 2009



Other Affiliate Arrangements


None


 



Schedule 10.11 – page 3

--------------------------------------------------------------------------------

SCHEDULE 13.2
TO THE CREDIT AGREEMENT





Addresses for Notices


Citibank, N.A., as Collateral Agent


Address:    Citibank, N.A.
CRMS Documentation Unit
580 Crosspoint Pkwy
Getzville, NY 14068
Email:        CRMS.NA.Documentation@citi.com


Citibank, N.A., as a Lender


Address:    Citibank, N.A.
1615 Brett Road, Ops III
New Castle, DE 19720
Telephone:    302-894-6010
Fax number:    646-274-5080
Email:        Global.Loans.Support@Citi.com


Citibank, N.A., as Swingline Lender


Address:    Citibank, N.A.
1615 Brett Road, Ops III
New Castle, DE 19720
Telephone:    302-894-6010
Fax number:    646-274-5080
Email:        GLAgentOfficeOps@citi.com


Citibank, N.A., as a Letter of Credit Issuer


Address:    Citibank, N.A.
c/o Citicorp North America, Inc.
Bldg B, 3rd Floor
3800 Citibank Center
Tampa, FL 33610
Attn: U.S. Standby Unit
Telephone:     866-945-6284
Fax Number:     813-604-7187
Email:         leveragedfinance.middleoffice@citi.com






13250215.4





--------------------------------------------------------------------------------



EXHIBIT A
TO THE CREDIT AGREEMENT
FORM OF GUARANTEE


[Attached.]























































































Exhibit A-1
NY\6393909.4

--------------------------------------------------------------------------------



EXHIBIT B
TO THE CREDIT AGREEMENT
FORM OF SECURITY AGREEMENT


[Attached.]



Exhibit B-1
NY\6393909.4

--------------------------------------------------------------------------------



EXHIBIT C-1
TO THE CREDIT AGREEMENT
FORM OF PLEDGE AGREEMENT
(NON-TN CREDIT PARTIES)

[Attached.]



Exhibit C-1-1
NY\6393909.4

--------------------------------------------------------------------------------



EXHIBIT C-2
TO THE CREDIT AGREEMENT


FORM OF PLEDGE AGREEMENT
(TN CREDIT PARTIES)


[Attached.]


Exhibit C-2-1
NY\6393909.4

--------------------------------------------------------------------------------



EXHIBIT D
TO THE CREDIT AGREEMENT
FORM OF NOTICE OF BORROWING


Citibank, N.A.,
as Administrative Agent
1615 Brett Road, Ops III
New Castle, DE 19720


, ____
Ladies and Gentlemen:


The undersigned, AMSURG CORP., a Tennessee corporation (the “Borrower”), refers
to the Credit Agreement, dated as of July 16, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the banks, financial institutions and other investors from
time to time party thereto (the “Lenders”) and CITIBANK, N.A., as Administrative
Agent, Collateral Agent, a Letter of Credit Issuer and Swingline Lender.


Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.
The Borrower hereby gives you notice pursuant to Section 2.3 of the Credit
Agreement that it hereby requests a Borrowing under the Credit Agreement and, in
connection therewith, sets forth below the terms on which such Borrowing is
requested to be made:
(A)    Date of Borrowing    __________,____
(B)
Aggregate Principal amount of    $____________
Borrowing

(C)
Class of Borrowing    ____________

(D)
Type of Borrowing    ____________



(E)    Interest Period         ____________  


[The undersigned hereby certifies that (a) subject to the provisions of Section
7.1 of the Credit Agreement, all representations and warranties made by any
Credit Party contained in the Credit Agreement or in the other Credit Documents
shall be true and correct in all material respects (without duplication of any
materiality qualifiers set forth therein) with the same effect as though such
representations and warranties had been made on and as of the date of the
Borrowing requested hereby (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects (without duplication
of any materiality qualifiers set forth therein) as of such earlier date), and
(b) no Default or Event of Default shall have occurred and be continuing as of
the date of the Borrowing requested hereby nor, after giving effect to the
Borrowing requested hereby, would such a Default or Event of Default occur.]

Exhibit D-1
NY\6393909.4

--------------------------------------------------------------------------------



[The undersigned hereby certifies that (a) subject to the provisions of Section
6.15 of the Credit Agreement, the Specified Representations and the Specified
Acquisition Agreement Representations shall be true and correct in all material
respects as of the Closing Date (except in the case of any such representation
which expressly relates to a given date or time period, such representation
shall be true and correct in all material respects as of the respective date or
the respective period, as the case may be (it being understood that with respect
to any such representations already qualified by materiality or material adverse
effect, such representations shall be true and correct in all respects as of the
applicable date)).]
If any Borrowing of Eurodollar Loans are not made as a result of a withdrawn
Notice of Borrowing, the Borrower shall, after receipt of a written request by
any Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue, failure to prepay, reduction
or failure to reduce, including any loss, cost or expense (excluding loss of
anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such Eurodollar Loan.
AMSURG CORP.
By:        
    Name:
    Title:





Exhibit D-2
NY\6393909.4

--------------------------------------------------------------------------------



EXHIBIT E
TO THE CREDIT AGREEMENT


FORM OF LETTER OF CREDIT REQUEST
No. [    ]1    Dated [              ]2 


Citibank, N.A.,
as Administrative Agent
1615 Brett Road, Ops III
New Castle, DE 19720




Ladies and Gentlemen:
The undersigned, AMSURG CORP., a Tennessee corporation (the “Borrower”), refers
to the Credit Agreement, dated as of July 16, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the banks, financial institutions and other investors from
time to time party thereto (the “Lenders”) and CITIBANK, N.A., as Administrative
Agent, Collateral Agent, a Letter of Credit Issuer and Swingline Lender.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the [draft of the] Credit Agreement.
The undersigned hereby requests that the Letter of Credit Issuer named above
[issue] [amend] [renew] [extend] [a] [an existing] Letter of Credit on
[                         ] (the “Date of [Issuance] [Amendment] [Renewal]
[Extension]”) in the aggregate stated amount of [                ]. [Such Letter
of Credit was originally issued on [date].] .
The beneficiary of the requested Letter of Credit [will be] [is]
[                   ], and such Letter of Credit [will be] [is] in support of
[                ] and [will have] [has] a stated expiration date of
[                     ] . [Describe the nature of the amendment, renewal or
extension.]


 

1
Letter of Credit Request number.

2
Date of Letter of Credit Request (at least [three][five][ten] Business Days
prior to the proposed Date of [Issuance] [Amendment] [Renewal] [Extension] or
such lesser number of Business Days as may be agreed by the Administrative Agent
and such Letter of Credit Issuer).

3
Date of [Issuance] [Amendment] [Renewal] [Extension].

4
Aggregate initial stated amount of Letter of Credit.

5
Insert name and address of beneficiary.

6
Insert description of supported obligations and name of agreement to which it
relates, if any.

7
Insert last date upon which drafts may be presented.




Exhibit E-1
NY\6393909.4

--------------------------------------------------------------------------------



The undersigned hereby certifies that (a) subject to the provisions of Section
7.1 of the Credit Agreement, all representations and warranties made by any
Credit Party contained in the Credit Agreement or in the other Credit Documents
shall be true and correct in all material respects (without duplication of any
materiality qualifiers set forth therein) with the same effect as though such
representations and warranties had been made on and as of the [Issuance]
[Amendment] [Renewal] [Extension] Date (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects
(without duplication of any materiality qualifiers set forth therein) as of such
earlier date), and (b) no Default or Event of Default shall have occurred and be
continuing as of the [issue] [amendment] [renewal] [extension] date of the
Letter of Credit requested hereby nor, after giving effect to the issuance of
the Letter of Credit requested hereby, would such a Default or Event of Default
occur.


Copies of all documentation with respect to the supported transaction are
attached hereto.
AMSURG CORP.
By:        
    Name:
    Title:

Exhibit E-2
NY\6393909.4

--------------------------------------------------------------------------------



EXHIBIT F
TO THE CREDIT AGREEMENT
FORM OF CLOSING CERTIFICATE
[NAME OF CERTIFYING CREDIT PARTY]
[DATE]
Reference is hereby made to the Credit Agreement, dated as of July 16, 2014 (as
the same may be amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among AMSURG CORP., a
Tennessee corporation (the “Borrower”), the banks, financial institutions and
other investors from time to time party thereto (the “Lenders”) and CITIBANK,
N.A., as Administrative Agent, Collateral Agent, a Letter of Credit Issuer and
Swingline Lender. Capitalized terms used but not defined herein have the
meanings given to such terms in the Credit Agreement.


1.    The undersigned Authorized Officer of each entity listed in Schedule I
hereto (the “Certifying Credit Party”) hereby certifies as follows:
[(a)    The Specified Representations and the Specified Acquisition Agreement
Representations shall be true and correct in all material respects as of the
Closing Date (except in the case of any such representation which expressly
relates to a given date or time period, such representation shall be true and
correct in all material respects as of the respective date or the respective
period, as the case may be (it being understood that with respect to any such
representations already qualified by materiality or material adverse effect,
such representations shall be true and correct in all respects as of the
applicable date)).
(b)    Since December 31, 2013, there shall not have been any event, change,
occurrence or effect that has had, individually or in the aggregate, a Sheridan
Material Adverse Effect.]
(c)    The undersigned Secretary of each entity listed on Schedule I hereto is
the duly elected and qualified Secretary of each Certifying Credit Party and the
signature set forth on the signature line for such officer below is such
officer’s true and genuine signature, and such officer is duly authorized to
execute and deliver on behalf of each Certifying Credit Party each Credit
Document to which it is a party and any certificate or other document to be
delivered by such Certifying Credit Party pursuant to such Credit Documents.
2.    The undersigned Secretary of each Certifying Credit Party hereby certifies
as follows:
(a)    There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against any Certifying Credit Party, nor to my knowledge
has any other event occurred affecting or threatening the corporate existence of
any Certifying Credit Party;
(b)    Each Certifying Credit Party is duly organized, validly existing and in
good standing under the laws of its State of organization or formation;
(c)    Attached hereto as Exhibit A is a complete and correct copy of
resolutions duly adopted by the Board of Directors (or a duly authorized
committee thereof), general partner or members, as applicable, of each
Certifying Credit Party on [________________], 2014 authorizing (a) the
Transactions and (b) the execution, delivery and performance of the Credit
Documents (and any

Exhibit F-1
NY\6393909.4

--------------------------------------------------------------------------------



agreements relating thereto) to which it is a party; such resolutions have not
in any way been amended, modified, revoked or rescinded and have been in full
force and effect since their adoption to and including the date hereof and are
now in full force and effect; and such resolutions are the only corporate
proceedings of such Certifying Credit Party now in force relating to or
affecting the matters referred to therein;
(d)    Attached hereto as Exhibit B is a true and complete copy of the
certificate of incorporation or formation, as applicable, of each Certifying
Credit Party as in effect on the date hereof, certified by the Secretary of
State of the State or appropriate Governmental Authority in its jurisdiction of
organization, as applicable, as of a recent date;
(e)    Attached hereto as Exhibit C is a true and complete copy of the by-laws
or limited liability company agreement, as applicable, of each Certifying Credit
Party as in effect on the date hereof; and
(f)    The following persons are now duly elected and qualified officers of each
Certifying Credit Party holding the offices indicated next to their respective
names below, and such officers hold such offices with each Certifying Credit
Party on the date hereof, and the signatures appearing opposite their respective
names below are the true and genuine signatures of such officers, and each of
such officers is duly authorized to execute and deliver on behalf of such
Certifying Credit Party each Credit Document to which it is a party and any
certificate or other document to be delivered by such Certifying Credit Party
pursuant to such Credit Documents:


Name
 
Office
 
Date
 
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Exhibit F-2
NY\6393909.4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have hereto set our names as of _________,
2014.
 
 
 
Name:
 
Name:
Title: [                                  ]
 
Title: Secretary




Exhibit F-3
NY\6393909.4

--------------------------------------------------------------------------------



Exhibit A
to the Closing Certificate
[Board Resolutions]





Exhibit F-4
NY\6393909.4

--------------------------------------------------------------------------------



Exhibit B
to the Closing Certificate
[Certificate of Incorporation/Limited Partnership/Formation]





Exhibit F-5
NY\6393909.4

--------------------------------------------------------------------------------



Exhibit C
to the Closing Certificate
[Bylaws/Limited Partnership Agreement/Limited Liability Company Agreement]





Exhibit F-6
NY\6393909.4

--------------------------------------------------------------------------------



EXHIBIT G-1
TO THE CREDIT AGREEMENT
FORM OF PROMISSORY NOTE
(REVOLVING CREDIT AND SWINGLINE LOANS)
New York
$         [                       ], 20[  ]
FOR VALUE RECEIVED, the undersigned, AMSURG CORP., a Tennessee corporation (the
“Borrower”), hereby unconditionally promises to pay to the order of [Revolving
Credit] [Swingline] Lender or its registered assigns (the “Lender”), at the
Administrative Agent’s Office or such other place as CITIBANK, N.A. (the
“Administrative Agent”) shall have specified, in Dollars and in immediately
available funds, in accordance with Section 2.5 of the Credit Agreement (as
defined below; capitalized terms used and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement) on the
[Revolving Credit] [Swingline] Maturity Date the principal amount of [ ] US
Dollars ($[ ]) or, if less, the aggregate unpaid principal amount of all
advances made by the Lender to the Borrower as [Revolving Credit] [Swingline]
Loans pursuant to the Credit Agreement. The Borrower further unconditionally
promises to pay interest in like money at such office on the unpaid principal
amount hereof from time to time outstanding at the rates per annum and on the
dates specified in Section 2.8 of the Credit Agreement.
This Promissory Note is one of the promissory notes referred to in Section 13.6
of the Credit Agreement, dated as of July 16, 2014 (as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the banks, financial institutions and
other investors from time to time party thereto (the “Lenders”) and the
Administrative Agent. This Promissory Note is subject to, and the Lender is
entitled to the benefits of, the provisions of the Credit Agreement, and the
[Revolving Credit] [Swingline] Loans evidenced hereby are guaranteed and secured
as provided therein and in the other Credit Documents. The [Revolving Credit]
[Swingline] Loans evidenced hereby are subject to prepayment prior to the
[Revolving Credit] [Swingline] Maturity Date, in whole or in part, as provided
in the Credit Agreement.
All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
diligence, presentment, demand, protest and notice of any kind whatsoever in
connection with this Promissory Note. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or the Lender, any right,
remedy, power or privilege hereunder or under the Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
A waiver by the Administrative Agent or the Lender of any right, remedy, power
or privilege hereunder or under any Credit Document on any one occasion shall
not be construed as a bar to any right or remedy that the Administrative Agent
or the Lender would otherwise have on any future occasion. The rights, remedies,
powers and privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers and
privileges provided by law.
All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully inSection 2.5(e) of the Credit
Agreement, and such Person shall be treated as the Lender hereunder for all
purposes of the Credit Agreement.

Exhibit G-1-1
NY\6393909.4

--------------------------------------------------------------------------------



THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
AMSURG CORP.


 
 
By:
 
 
Name:
 
Title:






Exhibit G-1-2
NY\6393909.4

--------------------------------------------------------------------------------



EXHIBIT G-2
TO THE CREDIT AGREEMENT
FORM OF PROMISSORY NOTE
(TERM LOANS)
New York
$         [                       ], 20[  ]
FOR VALUE RECEIVED, the undersigned, AMSURG CORP., a Tennessee corporation (the
“Borrower”), hereby unconditionally promises to pay to the order of [Lender] or
its registered assigns (the “Lender”), at the Administrative Agent’s Office or
such other place as CITIBANK, N.A. (the “Administrative Agent”) shall have
specified, in Dollars and in immediately available funds, in accordance with
Section 2.5 of the Credit Agreement (as defined below; capitalized terms used
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement), the principal amount of [           ] US Dollars
($[        ]) or, if less, the aggregate unpaid principal amount of all Term
Loans, if any, made by the Lender to the Borrower pursuant to the Credit
Agreement in the installments referred to below. The Borrower further
unconditionally promises to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the rates per
annum and on the dates specified in Section 2.8 of the Credit Agreement.
The Borrower shall make principal payments on this Promissory Note as set forth
in Section 2.5 of the Credit Agreement.
This Promissory Note is one of the promissory notes referred to in Section 13.6
of the Credit Agreement, dated as of July 16, 2014 (as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lending institutions from time to
time party thereto (the “Lenders”) and the Administrative Agent and Collateral
Agent. This Promissory Note is subject to, and the Lender is entitled to the
benefits of, the provisions of the Credit Agreement, and the Term Loans
evidenced hereby are guaranteed and secured as provided therein and in the other
Credit Documents. The Term Loans evidenced hereby are subject to prepayment
prior to the Maturity Date, in whole or in part, as provided in the Credit
Agreement.
All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
diligence, presentment, demand, protest and notice of any kind whatsoever in
connection with this Promissory Note. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or the Lender, any right,
remedy, power or privilege hereunder or under the Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
A waiver by the Administrative Agent or the Lender of any right, remedy, power
or privilege hereunder or under any Credit Document on any one occasion shall
not be construed as a bar to any right or remedy that the Administrative Agent
or the Lender would otherwise have on any future occasion. The rights, remedies,
powers and privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers and
privileges provided by law.
All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 2.5(e) of the Credit
Agreement, and such Person shall be treated as the Lender hereunder for all
purposes of the Credit Agreement.

Exhibit G-2-1
NY\6393909.4

--------------------------------------------------------------------------------



THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
AMSURG CORP.


 
 
By:
 
 
Name:
 
Title:

    





Exhibit G-2-2
NY\6393909.4

--------------------------------------------------------------------------------



EXHIBIT H-1
TO THE CREDIT AGREEMENT




FORM OF FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT

[Attached.]


Exhibit H-1-1
NY\6393909.4

--------------------------------------------------------------------------------



EXHIBIT H-2
TO THE CREDIT AGREEMENT
FORM OF PARI PASSU INTERCREDITOR AGREEMENT


[Attached.]

Exhibit H-2-1
NY\6393909.4

--------------------------------------------------------------------------------



EXHIBIT I
TO THE CREDIT AGREEMENT
FORM OF ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date (as defined below) and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Acceptance and not otherwise defined herein
shall have the meanings specified in the Credit Agreement, dated as of July 16,
2014 (as the same may be amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among AMSURG
CORP., a Tennessee corporation (the “Borrower”), the banks, financial
institutions and other investors from time to time party thereto (the “Lenders”)
and CITIBANK, N.A., as Administrative Agent, Collateral Agent, a Letter of
Credit Issuer and Swingline Lender.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions set forth in Annex 1 hereto and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below (i)
all the Assignor’s rights and obligations in its capacity as a Lender under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of the Credit Facility identified below and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.
1.
Assignor (the “Assignor”): [NAME OF ASSIGNOR]

2.
Assignee (the “Assignee”): [NAME OF ASSIGNEE]

3.
Assigned Interest:


Exhibit I-1
NY\6393909.4

--------------------------------------------------------------------------------



Credit Facility
Total Commitment of
all Lenders under each Credit Facility
Amount of Credit
Facility Assigned
Percentage Assigned of
Total Commitment of all Lenders under each Credit Facility
Initial Term Loan Commitment
$[__]
$[__]
[0.000000000]%
Revolving Credit Commitment
$[__]
$[__]
[0.000000000]%
[Incremental Term Loan Facility
$[__]
$[__]
[0.000000000]%]
[Extended Term Loan Facility
$[__]
$[__]
[0.000000000]%]
[Extended Revolving Credit Facility
$[__]
$[__]
[0.000000000]%]



4.
Effective Date of Assignment (the “Effective Date”): ____, 20_ . [subject to the
payment

of an assignment fee in an amount of $3,500 to the Administrative Agent].
The terms set forth in this Assignment and Acceptance are hereby agreed to:
[NAME OF ASSIGNOR], as Assignor
By:        
    Name:
    Title:
[NAME OF ASSIGNEE], as Assignee
By:        
    Name:
    Title:




 

1
To be set forth, to at least 9 decimals, as a percentage of the Total Commitment
of all Lenders under each Credit Facility.

2
To be inserted by Administrative Agent and which shall be the effective date of
recordation of transfer in the Register therefor.

3
To be deleted for assignment made by the Joint Bookrunners, the Joint Lead
Arrangers or any of their respective Affiliates.




Exhibit I-2
NY\6393909.4

--------------------------------------------------------------------------------





[Consented to and] Accepted:
CITIBANK, N.A.,
as Administrative Agent
By:        
    Name:
    Title:


[Consented to:


AMSURG CORP.,
as Borrower




By:        
    Name:
    Title:                         ] 5 


[Consented to:


CITIBANK, N.A.,
as Swingline Lender




By:        
    Name:
    Title:                         ] 6 


[Consented to:


CITIBANK, N.A.,
as a Letter of Credit Issuer




By:        
    Name:
    Title:                         ] 7 
 

1
See Section 13.6 of Credit Agreement.

2
See Section 13.6 of Credit Agreement.

3
See Section 13.6 of Credit Agreement.

4
See Section 13.6 of Credit Agreement.




Exhibit I-3
NY\6393909.4

--------------------------------------------------------------------------------



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1.    Representations and Warranties and Agreements.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any Lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by any of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document of any of their respective
obligations under any Credit Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it is an
Eligible Assignee, (ii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (iii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender thereunder, (iv) from and after the
Effective Date, it shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender under the Credit Agreement, and (v) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 9.1 of the Credit Agreement, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender, including, if it is a Non U.S.
Lender, its obligations pursuant to Section 5.4 of the Credit Agreement.
2.    Payments: From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the relevant
Assignee for amounts which have accrued from and after the Effective Date.
3.    General Provisions.
3.1    In accordance with Section 13.6 of the Credit Agreement, upon execution,
delivery, acceptance and recording of this Assignment and Acceptance, from and
after the Effective Date, (a) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender under the Credit Agreement with
Commitments

Exhibit I-4
NY\6393909.4

--------------------------------------------------------------------------------



as set forth herein and (b) the Assignor shall, to the extent of the Assigned
Interest assigned pursuant to this Assignment and Acceptance, be released from
its obligations under the Credit Agreement (and if this Assignment and
Acceptance covers all of the Assignor’s rights and obligations under the Credit
Agreement, the Assignor shall cease to be a party to the Credit Agreement but
shall continue to be entitled to the benefits of Sections 2.10, 2.11, 3.5, 5.4
and 13.5 thereof).
3.2    This Assignment and Acceptance shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed by one or more of the parties to this
Assignment and Acceptance on any number of separate counterparts (including by
facsimile or other electronic transmission (i.e., a “PDF or “TIF” file)), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. This Assignment and Acceptance and the rights and
obligations of the parties hereunder shall be construed in accordance with and
governed by and interpreted under the law of the state of New York.



Exhibit I-5
NY\6393909.4

--------------------------------------------------------------------------------



EXHIBIT J
TO THE CREDIT AGREEMENT
[RESERVED]



Exhibit J-1
NY\6393909.4

--------------------------------------------------------------------------------



EXHIBIT K
TO THE CREDIT AGREEMENT
FORM OF SOLVENCY CERTIFICATE


[DATE]


This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section 6.8 of the Credit
Agreement, dated as of July 16, 2014, among AmSurg Corp., a Tennessee
corporation (the “Borrower”), the Lenders and other parties party thereto and
Citibank, N.A., as Administrative Agent, Collateral Agent, a Letter of Credit
Issuer and Swingline Lender (the “Credit Agreement”). Unless otherwise defined
herein, capitalized terms used in this Certificate shall have the meanings set
forth in the Credit Agreement.


I, [ ], [chief financial officer] of the Borrower (after giving effect to the
Transactions), in that capacity only and not in my individual capacity (and
without personal liability), DO HEREBY CERTIFY on behalf of the Borrower that as
of the date hereof, after giving effect to the consummation of the Transactions
(including the execution and delivery of the Acquisition Agreement and the
Credit Agreement, the making of the Loans and the use of proceeds of such Loans
on the date hereof):


1.The fair value of the assets of the Borrower and its Restricted Subsidiaries
on a consolidated basis will exceed their consolidated debts and liabilities,
subordinated, contingent or otherwise.


2.The present fair saleable value of the property of the Borrower and its
Restricted Subsidiaries on a consolidated basis will be greater than the amount
that will be required to pay the probable liability on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured.


3.The Borrower and its Restricted Subsidiaries on a consolidated basis will not
have unreasonably small capital with which to conduct the business in which they
are engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.


4.The Borrower and its Restricted Subsidiaries on a consolidated basis will not
have incurred and do not intend to incur, or believe that they will incur, any
debts and liabilities, subordinated, contingent or otherwise, including current
obligations, that they do not believe that they will be able to pay (based on
their assets and cash flow) as such debts and liabilities become due (whether at
maturity or otherwise).


5.In reaching the conclusions set forth in this Certificate, the undersigned has
(i) reviewed the Credit Agreement, (ii) reviewed the financial statements
(including the pro forma financial statements) referred to in Section 6.17 of
the Credit Agreement (the “Financial Statements”) and (iii) made such other
investigations and inquiries as the undersigned has deemed appropriate. The
undersigned is familiar with the financial performance and business of the
Borrower and its Restricted Subsidiaries.


6.The Borrower is not subject to bankruptcy, insolvency, voluntary or judicial
liquidation, composition with creditors, controlled management, reprieve from
payment, general settlement with creditors, reorganization or similar
proceedings affecting the rights of creditors generally and no application has
been made or is to be made by its directors or, as far as he is aware, by any
other person for the appointment of a receiver, trustee or similar officer
pursuant to any voluntary or judicial insolvency, winding-up, liquidation or
similar proceedings.

Exhibit K-1
NY\6393909.4

--------------------------------------------------------------------------------





[Remainder of page left intentionally blank.]

Exhibit K-2
NY\6393909.4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.


AMSURG CORP.


 
By:
 
Name:
Title: Chief Financial Officer




Exhibit K-3
NY\6393909.4

--------------------------------------------------------------------------------



EXHIBIT L
TO THE CREDIT AGREEMENT
FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE1 


Reference is made to the Credit Agreement, dated as of July 16, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among AMSURG Corp., a Tennessee corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto and Citibank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”), Collateral Agent, a Letter of Credit
Issuer and Swingline Lender. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.


(the “Non-U.S. Lender”) is providing this certificate pursuant to Section 5.4(d)
of the Credit Agreement. The Non-U.S. Lender hereby represents and warrants
that:


1.    The Non-U.S. Lender is the sole record and beneficial owner of the Loans
(as well as any Note(s) evidencing such Loans) or other obligations in respect
of which it is providing this certificate.


2.    The income from the Loans held by the Non-U.S. Lender is not effectively
connected with the conduct of a trade or business within the United States.


3.    The Non-U.S. Lender is not a “bank” as such term is used in Section
881(c)(3)(A) of the Code.


4.    The Non-U.S. Lender is not a “10-percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code.


5.    The Non-U.S. Lender is not a controlled foreign corporation related to the
Borrower within the meaning of Section 864(d)(4) of the Code.


The Non-U.S. Lender has furnished you with a certificate of its non-U.S. person
status on Internal Revenue Service Form W-8BEN or W-8BEN-E. By executing this
certificate, the Non-U.S. Lender agrees that (1) if the information provided on
this certificate changes, the Non-U.S. Lender shall inform the Borrower and the
Administrative Agent in writing within 30 days of such change and (2) the
Non-U.S. Lender shall furnish the Borrower and the Administrative Agent a
properly completed and currently effective certificate in either the calendar
year in which payment is to be made to the Non-U.S. Lender, or in either of the
two calendar years preceding such payment.




IN WITNESS WHEREOF, the undersigned has duly executed this certificate.


[NAME OF NON-U.S. LENDER]




By:                        
Name:
Title:




Date:                



Exhibit L-1
NY\6393909.4

--------------------------------------------------------------------------------



 

1 If the Non-U.S. Lender is an intermediary, a foreign partnership or other
flow-through entity, the following adjustments shall be made.
A.    The following representation shall be provided as applied to the Non-U.S.
Lender:
•
Record ownership under Paragraph 1.

B.    The following representations shall be provided as applied to the
partners, members or beneficial owners claiming the portfolio interest
exemption:
•
Beneficial ownership under Paragraph 1;

•
Paragraph 4;

•
Paragraph 5.

C.    The following representation shall be provided as applied to the Non-U.S.
Lender as well as the partners, members or beneficial owners claiming the
portfolio interest exemption:
•
Paragraph 3.

D.    The Non-U.S. Lender shall provide an Internal Revenue Service Form W-8IMY
(with underlying W-8BENs, W-8BEN-Es, W-9s or other applicable forms from each of
its partners, members or beneficial owners claiming the portfolio interest
exemption).
E.    Appropriate adjustments shall be made in the case of tiered intermediaries
or tiered partnerships or flow-through entities.









Exhibit L-2
NY\6393909.4

--------------------------------------------------------------------------------



EXHIBIT M
TO THE CREDIT AGREEMENT
FORM OF INTERCOMPANY NOTE
New York
        [                       ], 20[  ]
FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America, or in such other currency as agreed to by such
Payor and such Payee, in immediately available funds, at such location as a
Payee shall from time to time designate, the unpaid principal amount of all
loans and advances (including trade payables) made by such Payee to such Payor.
Each Payor promises also to pay interest on the unpaid principal amount of all
such loans and advances in like money at said location from the date of such
loans and advances until paid at such rate per annum as shall be agreed upon
from time to time by such Payor and such Payee.
Capitalized terms used in this Intercompany Note (this “Note”) but not otherwise
defined herein shall have the meanings given to them in that certain Credit
Agreement, dated as of July 16, 2014 (as the same may be amended, restated,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among AMSURG CORP., a Tennessee corporation (the “Company”
or the “Borrower”), the banks, financial institutions and other investors from
time to time parties thereto (the “Lenders”) and CITIBANK, N.A., as
Administrative Agent, Collateral Agent (in such capacity, the “Collateral
Agent”), Letter of Credit Issuer and Swingline Lender.
This Note shall be pledged by each Payee that is a Credit Party (a “Credit Party
Payee”) to the Collateral Agent (or any agent or designee thereof), for the
benefit of the Secured Parties pursuant to the applicable Pledge Agreement as
collateral security for such Payee’s Obligations. Each Payor hereby acknowledges
and agrees that after the occurrence of and during the continuance of an Event
of Default, the Collateral Agent may exercise all rights of the Credit Party
Payees with respect to this Note and will not be subject to any abatement,
reduction, recoupment, defense, setoff or counterclaim available to such Payor.
Upon the commencement of any insolvency or bankruptcy proceeding, or any
receivership, liquidation, reorganization or other similar proceeding in
connection therewith, relating to any Payor owing any amounts evidenced by this
Note to any Credit Party, or to any property of any such Payor, or upon the
commencement of any proceeding for voluntary liquidation, dissolution or other
winding up of any such Payor, all amounts evidenced by this Note owing by such
Payor to any and all Credit Parties shall become immediately due and payable,
without presentment, demand, protest or notice of any kind.
Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Credit Party to any Payee
shall be subordinate and junior in right of payment, to the extent and in the
manner hereinafter set forth, to all Obligations of such Payor until the
Termination Date (as defined in the applicable Pledge Agreement; the Obligations
and other indebtedness and obligations in connection with any renewal,
refunding, restructuring or refinancing thereof, including interest thereon
accruing after the commencement of any proceedings referred to in clause (i)
below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”).
(i)    In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its property, and in the event
of any proceedings for voluntary liquidation, dissolution

Exhibit M-1
NY\6393909.4



--------------------------------------------------------------------------------



or other winding up of such Payor (except as expressly permitted by the Credit
Agreements), whether or not involving insolvency or bankruptcy, then, if an
Event of Default has occurred and is continuing after prior written notice from
the Collateral Agent to the Borrower, (x) the holders of Senior Indebtedness
shall be irrevocably paid in full in cash in respect of all amounts constituting
Senior Indebtedness (other than Hedging Obligations under Secured Hedging
Agreements, Cash Management Obligations under Secured Cash Management Agreements
or contingent indemnification obligations) before any Payee is entitled to
receive (whether directly or indirectly), or make any demands for, any payment
on account of this Note and (y) until the holders of Senior Indebtedness are
irrevocably paid in full in cash in respect of all amounts constituting Senior
Indebtedness (other than debt securities of such Payor that are subordinated, to
at least the same extent as this Note, to the payment of all Senior Indebtedness
then outstanding (such securities being hereinafter referred to as “Restructured
Debt Securities”)) shall be made to the holders of Senior Indebtedness;
(ii)    If any Event of Default occurs and is continuing after prior written
notice from the Collateral Agent to the Borrower, then (x) no payment or
distribution of any kind or character shall be made by or on behalf of the Payor
or any other Person on its behalf with respect to this Note and (y) upon the
request of the Collateral Agent, no amounts evidenced by this Note owing by any
Payor to any Payee that is a Loan Party shall be forgiven or otherwise reduced
in any way, other than as a result of payment in full thereof made in cash;
(iii)    If any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) above before all Senior
Indebtedness shall have been irrevocably paid in full in cash (other than
Hedging Obligations under Secured Hedging Agreements, Cash Management
Obligations under Secured Cash Management Agreements or contingent
indemnification obligations), such payment or distribution shall be held in
trust (segregated from other property of such Payee) for the benefit of the
Collateral Agent, and shall be paid over or delivered in accordance with, the
Credit Agreement; and
(iv)    Each Payee agrees to file all claims against each relevant Payor in any
bankruptcy or other proceeding in which the filing of claims is required by law
in respect of any Senior Indebtedness, and the Collateral Agent shall be
entitled to all of such Payee’s rights thereunder. If for any reason a Payee
fails to file such claim at least ten Business Days prior to the last date on
which such claim should be filed, such Payee hereby irrevocably appoints each
Collateral Agent as its true and lawful attorney-in-fact and is hereby
authorized to act as attorney-in-fact in such Payee’s name to file such claim
or, in such Collateral Agent’s discretion, to assign such claim to and cause
proof of claim to be filed in the name of the relevant Collateral Agent or its
nominee. In all such cases, whether in administration, bankruptcy or otherwise,
the person or persons authorized to pay such claim shall pay to the Collateral
Agent the full amount payable on the claim in the proceeding, and, to the full
extent necessary for that purpose, each Payee hereby assigns to the Collateral
Agent all of such Payee’s rights to any payments or distributions to which such
Payee otherwise would be entitled. If the amount so paid is greater than such
Payee’s liability hereunder, the Collateral Agent shall pay the excess amount to
the party entitled thereto. In addition, each Payee hereby irrevocably appoints
each Collateral Agent as its attorney in fact to exercise all of such Payee’s
voting rights in connection with any bankruptcy proceeding or any plan for the
reorganization of each relevant Payor.
To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the

Exhibit M-2
NY\6393909.4



--------------------------------------------------------------------------------



Collateral Agent and the other Secured Parties. The Collateral Agent and the
other Secured Parties are obligees under this Note to the same extent as if
their names were written herein as such and the respective Collateral Agent may,
on behalf of itself, and the Secured Parties, proceed to enforce the
subordination provisions herein.
The indebtedness evidenced by this Note owed by any Payor that is not a Credit
Party shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.
Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.
Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein; provided that the failure of any Payee to record such information shall
not affect any Payor's obligations in respect of Intercompany Indebtedness
extended by such Payee to such Payor.
Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.
It is understood that this Note shall only evidence Indebtedness.
This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and their respective successors and assigns, including subsequent holders
hereof. Notwithstanding anything to the contrary contained herein, in any other
Credit Document or in any other promissory note or other instrument, this Note
replaces and supersedes any and all promissory notes or other instruments which
create or evidence any loans or advances made on, before or after the date
hereof by any Payee to any other Subsidiary.
From time to time after the date hereof, additional Subsidiaries of the Borrower
may become parties hereto (as Payor and/or Payee, as the case may be) by
executing a counterpart signature page hereto, which shall automatically be
incorporated into this Note (each additional Subsidiary, an “Additional Party”).
Upon delivery of such counterpart signature page to the Payees, notice of which
is hereby waived by the other Payors, each Additional Party shall be a Payor
and/or a Payee, as the case may be, and shall be as fully a party hereto as if
such Additional Party were an original signatory hereof. Each Payor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Payor or Payee hereunder.
This Note shall be fully effective as to any Payor or Payee that is or becomes a
party hereto regardless of whether any other person becomes or fails to become
or ceases to be a Payor or Payee hereunder.
This Note may be executed by one or more of the parties to this Note on any
number of separate counterparts (including by facsimile or other electronic
transmission (i.e., a “pdf” or “tif”)), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Note signed by all the parties shall be lodged with the Borrower
and the Administrative Agent.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
[Signature Pages Follow]

Exhibit M-3
NY\6393909.4



--------------------------------------------------------------------------------



AMSURG CORP.


 
 
 
 
By:
 
 
Name:
 
Title:



[SUBSIDIARIES]


 
 
 
 
By:
 
 
Name:
 
Title:














Exhibit M-4
NY\6393909.4



--------------------------------------------------------------------------------



ENDORSEMENT
FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to ______________________________________ all of its right, title and
interest in and to the Intercompany Note, dated [_______________], 20[__] (as
amended, supplemented or otherwise modified from time to time, the “Intercompany
Note”), made by each Person that is or becomes a party thereto, and payable to
the undersigned. This endorsement is intended to be attached to the Intercompany
Note and, when so attached, shall constitute an endorsement thereof.
The initial undersigned shall be the Payees (as defined in the Intercompany
Note) party to the Credit Documents on the date of the Intercompany Note. From
time to time after the date thereof, additional Subsidiaries of Holdings may
become parties to the Intercompany Note (each, an “Additional Payee”) and a
signatory to this endorsement by executing a counterpart signature page to the
Intercompany Note and to this endorsement. Upon delivery of such counterpart
signature pages to the holder of the Intercompany Note, notice of which is
hereby waived by the other Payees, each Additional Payee shall be a Payee and
shall be as fully a Payee under the Intercompany Note and a signatory to this
endorsement as if such Additional Payee were an original Payee under the
Intercompany Note and an original signatory hereof. Each Payee expressly agrees
that its obligations arising under the Intercompany Note and hereunder shall not
be affected or diminished by the addition or release of any other Payee under
the Intercompany Note or hereunder. This endorsement shall be fully effective as
to any Payee that is or becomes a signatory hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Payee to the
Intercompany Note or hereunder.


Dated: ___________________






[Remainder of page intentionally left blank]



























Exhibit M-5
NY\6393909.4



--------------------------------------------------------------------------------



AMSURG CORP.


 
 
 
 
By:
 
 
Name:
 
Title:



[SUBSIDIARIES]


 
 
 
 
By:
 
 
Name:
 
Title:






Exhibit M-6
NY\6393909.4



--------------------------------------------------------------------------------



EXHIBIT N
TO THE CREDIT AGREEMENT




FORM OF MORTGAGE


[Attached.]





Exhibit N-1
NY\6393909.4

--------------------------------------------------------------------------------



EXHIBIT O
TO THE CREDIT AGREEMENT




FORM OF PERFECTION CERTIFICATE

[Attached.]



Exhibit O-1
NY\6393909.4



